Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 1 of 282




                      EXHIBIT A
             Case 19-12269-KBO   Doc 70-1     Filed 11/12/19   Page 2 of 282
                                                                        Execution Version




                            Term Loan Credit Agreement


                                     dated as of
                                 September 17, 2018


                                      among


                                 MTE Holdings LLC,
                                   as Company,


                         Riverstone Credit Management LLC,
                               as Administrative Agent,


                                        and


                             The Lenders Party Hereto




US 5687925v.25
                Case 19-12269-KBO                       Doc 70-1            Filed 11/12/19              Page 3 of 282



                                                   TABLE OF CONTENTS

SECTION 1 DEFINITIONS AND INTERPRETATION .............................................................. 1
   1.1       Terms Defined Above ................................................................................................... 1
   1.2       Definitions ...................................................................................................................... 1
   1.3       Accounting Terms ....................................................................................................... 32
   1.4       Interpretation, etc. ...................................................................................................... 32
   1.5       Business Day Adjustment, etc. ................................................................................... 33
SECTION 2 THE CREDITS ........................................................................................................ 33
   2.1       Commitments .............................................................................................................. 33
   2.2       The Loans .................................................................................................................... 33
   2.3       Request for Borrowing ............................................................................................... 34
   2.4       Use of Proceeds ............................................................................................................ 34
   2.5       Notes ............................................................................................................................. 34
   2.6       Interest; Administrative Agent Fee ........................................................................... 35
   2.7       Repayment of Loans ................................................................................................... 36
   2.8       Voluntary Prepayments.............................................................................................. 36
   2.9       Mandatory Prepayments ............................................................................................ 36
   2.10      Application of Payments............................................................................................. 40
   2.11      General Provisions Regarding Payments ................................................................. 41
   2.12      Ratable Sharing........................................................................................................... 42
   2.13      Increased Costs............................................................................................................ 43
   2.14      Taxes; Withholding, etc .............................................................................................. 44
   2.15      OID ............................................................................................................................... 47
   2.16      Tax Treatment ............................................................................................................. 47
   2.17      Incremental Facility .................................................................................................... 47
SECTION 3 CONDITIONS PRECEDENT ................................................................................. 50
   3.1       Closing Date................................................................................................................. 50
   3.2       Loan Conditions .......................................................................................................... 53
SECTION 4 REPRESENTATIONS AND WARRANTIES ........................................................ 54
   4.1       Organization; Requisite Power and Authority; Qualification................................ 54
   4.2       Capital Stock and Ownership .................................................................................... 54
   4.3       Due Authorization ....................................................................................................... 55
   4.4       No Conflict ................................................................................................................... 55
   4.5       Governmental Consents ............................................................................................. 55


                                                                       i
              Case 19-12269-KBO                      Doc 70-1              Filed 11/12/19            Page 4 of 282



  4.6      Binding Obligation ...................................................................................................... 56
  4.7      Financial Information ................................................................................................. 56
  4.8      Projections ................................................................................................................... 56
  4.9      No Material Adverse Effect........................................................................................ 56
  4.10     No Restricted Junior Payments ................................................................................. 56
  4.11     Adverse Proceedings, etc. ........................................................................................... 56
  4.12     Payment of Taxes ........................................................................................................ 57
  4.13     Properties ..................................................................................................................... 57
  4.14     Environmental Matters .............................................................................................. 58
  4.15     No Defaults .................................................................................................................. 59
  4.16     Material Contracts ...................................................................................................... 59
  4.17     Governmental Regulation .......................................................................................... 60
  4.18     Margin Stock ............................................................................................................... 60
  4.19     Employee Benefit Plans .............................................................................................. 60
  4.20     Brokers ......................................................................................................................... 61
  4.21     Solvency ....................................................................................................................... 61
  4.22     Related Agreements .................................................................................................... 61
  4.23     Disclosure ..................................................................................................................... 61
  4.24     Insurance ..................................................................................................................... 61
  4.25     Separate Entity ............................................................................................................ 61
  4.26     Security Interest in Collateral.................................................................................... 62
  4.27     Covered Person Transactions .................................................................................... 62
  4.28     Swap Agreements ........................................................................................................ 62
  4.29     Permits, Etc. ................................................................................................................ 62
  4.30     Names and Places of Business .................................................................................... 62
  4.31     Marketing of Production ............................................................................................ 63
  4.32     Right to Receive Payment for Future Production ................................................... 63
  4.33     Existing Accounts Payable ......................................................................................... 63
  4.34     Related Agreement Obligations ................................................................................. 63
SECTION 5 AFFIRMATIVE COVENANTS.............................................................................. 64
  5.1      Financial Statements and Other Reports ................................................................. 64
  5.2      Notice of Material Events ........................................................................................... 69
  5.3      Separate Existence ...................................................................................................... 70
  5.4      Payment of Taxes and Claims .................................................................................... 70



                                                                  - ii -
              Case 19-12269-KBO                       Doc 70-1            Filed 11/12/19              Page 5 of 282



  5.5      Operation and Maintenance of Properties ............................................................... 71
  5.6      Insurance ..................................................................................................................... 71
  5.7      Books and Records; Inspections ................................................................................ 72
  5.8      Compliance with Laws ............................................................................................... 72
  5.9      Environmental ............................................................................................................. 72
  5.10     Further Assurances ..................................................................................................... 74
  5.11     Use of Proceeds ............................................................................................................ 75
  5.12     Non-Voting Representative ........................................................................................ 75
  5.13     APOD ........................................................................................................................... 75
  5.14     Title Information ......................................................................................................... 76
  5.15     Marketing of Production ............................................................................................ 76
  5.16     Minimum Liquidity .................................................................................................... 76
SECTION 6 NEGATIVE COVENANTS .................................................................................... 76
  6.1      Indebtedness ................................................................................................................ 76
  6.2      Liens ............................................................................................................................. 77
  6.3      No Further Negative Pledges ..................................................................................... 78
  6.4      Restricted Junior Payments ....................................................................................... 78
  6.5      Restrictions on Subsidiary Distributions .................................................................. 79
  6.6      Investments .................................................................................................................. 79
  6.7      Financial and Performance Covenants ..................................................................... 80
  6.8      Fundamental Changes; Disposition of Assets; Acquisitions ................................... 80
  6.9      Limitation on Leases ................................................................................................... 81
  6.10     Sales and Lease Backs ................................................................................................ 81
  6.11     Transactions with Covered Persons .......................................................................... 82
  6.12     Conduct of Business .................................................................................................... 82
  6.13     Amendments or Waivers of Material Contracts ...................................................... 82
  6.14     Fiscal Year ................................................................................................................... 83
  6.15     Deposit Accounts ......................................................................................................... 83
  6.16     Amendments to Organizational Agreements ........................................................... 83
  6.17     Sale or Discount of Receivables ................................................................................. 83
  6.18     Gas Imbalances, Take-or-Pay or Other Prepayments ............................................ 83
  6.19     Swap Agreements ........................................................................................................ 83
  6.20     APOD ........................................................................................................................... 84
  6.21     Anti-Layering .............................................................................................................. 84



                                                                  - iii -
               Case 19-12269-KBO                      Doc 70-1            Filed 11/12/19              Page 6 of 282



   6.22     RBL Facility Loan Documents .................................................................................. 84
   6.23     Subsidiaries.................................................................................................................. 84
SECTION 7 CAPITAL RESERVE ACCOUNT.......................................................................... 85
   7.1      Capital Reserve Account ............................................................................................ 85
SECTION 8 EVENTS OF DEFAULT ......................................................................................... 85
   8.1      Events of Default ......................................................................................................... 85
   8.2      Remedies ...................................................................................................................... 88
SECTION 9 ADMINISTRATIVE AGENT ................................................................................. 88
   9.1      Appointment of Administrative Agent...................................................................... 88
   9.2      Powers and Duties ....................................................................................................... 89
   9.3      General Immunity ....................................................................................................... 89
   9.4      Administrative Agent Entitled to Act as Lender ..................................................... 92
   9.5      Lenders’ Representations, Warranties and Acknowledgment ............................... 92
   9.6      Right to Indemnity ...................................................................................................... 93
   9.7      Successor Administrative Agent ................................................................................ 93
   9.8      Collateral Documents ................................................................................................. 95
   9.9      Posting of Approved Electronic Communications ................................................... 95
   9.10     Proofs of Claim............................................................................................................ 96
SECTION 10 MISCELLANEOUS .............................................................................................. 97
   10.1     Notices .......................................................................................................................... 97
   10.2     Expenses ....................................................................................................................... 97
   10.3     Indemnity ..................................................................................................................... 98
   10.4     Set Off .......................................................................................................................... 99
   10.5     Sharing of Payments by Lenders ............................................................................... 99
   10.6     Amendments and Waivers ....................................................................................... 100
   10.7     Successors and Assigns; Assignments ..................................................................... 102
   10.8     Survival of Representations, Warranties and Agreements ................................... 104
   10.9     No Waiver; Remedies Cumulative .......................................................................... 104
   10.10       Marshaling; Payments Set Aside ......................................................................... 104
   10.11       Severability ............................................................................................................ 104
   10.12       Obligations Several; Independent Nature of Lenders’ Rights ......................... 105
   10.13       Headings................................................................................................................. 105
   10.14       APPLICABLE LAW ............................................................................................ 105
   10.15       CONSENT TO JURISDICTION ........................................................................ 105



                                                                   - iv -
        Case 19-12269-KBO                     Doc 70-1           Filed 11/12/19             Page 7 of 282



10.16   WAIVER OF JURY TRIAL ................................................................................ 105
10.17   Confidentiality ....................................................................................................... 106
10.18   Usury Savings Clause ........................................................................................... 107
10.19   Counterparts ......................................................................................................... 107
10.20   PATRIOT Act ....................................................................................................... 108
10.21   Disclosure ............................................................................................................... 108
10.22   Appointment for Perfection ................................................................................. 108
10.23   Advertising and Publicity ..................................................................................... 108
10.24   Acknowledgments and Admissions ..................................................................... 108
10.25   Entire Agreement .................................................................................................. 109




                                                          -v-
        Case 19-12269-KBO     Doc 70-1     Filed 11/12/19    Page 8 of 282



APPENDICES:    A        Commitments
               B        Notice Addresses
               C        Permitted Acquisition Assets
SCHEDULES:     1.2      Related Agreements
               2.4      Use of Proceeds
               4.1      Jurisdictions of Organization and Qualification
               4.2      Capital Stock and Ownership
               4.5      Governmental Consents
               4.9      Material Adverse Changes
               4.10     Restricted Junior Payments
               4.11     Adverse Proceedings
               4.12     Payment of Taxes
               4.13     Title
               4.14     Environmental Matters
               4.15     No Defaults
               4.16     Material Contracts
               4.20     Broker’s Fees
               4.24     Insurance
               4.27     Affiliate Transactions
               4.28     Swap Agreements
               4.29     Permits
               4.30     Names and Places of Business
               4.31     Marketing Contracts
               4.32     Prepayments
               4.33     Existing Accounts Payable
               4.34     Related Agreement Obligations
               5.13     APOD
               6.1(h)   Closing Date Indebtedness
               6.2(g)   Closing Date Liens
               6.6(b)   Closing Date Investments
               6.11     Agreements in Existence on Closing Date
               6.15     Deposit Accounts
               10.7     Non-Eligible Assignees

EXHIBITS:      A        Form of Borrowing Notice
               B        Form of Approval Letter
               C        Form of Note
               D        Form of Compliance Certificate
               E        Form of Closing Date Certificate
               F        Form of Solvency Certificate
               G        Form of Company Collateral Agreement
               H        Form of Parent Pledge Agreement
               I        Form of APOD Certificate
               J        Form of Incremental Facility Activation Notice
               K        Form of New Lender Supplement
               L        Forms of U.S. Tax Compliance Certificate
               M        Form of Assignment Agreement

                                      - vi -
            Case 19-12269-KBO         Doc 70-1       Filed 11/12/19   Page 9 of 282



        This TERM LOAN CREDIT AGREEMENT, dated as of September 17, 2018 (together
with any amendments, restatements, supplements or other modifications, the “Agreement”), is
entered into by and among MTE Holdings LLC, a limited liability company organized under the
laws of the State of Delaware (the “Company”); each of the Lenders from time to time party
hereto; and Riverstone Credit Management, LLC, a limited liability company organized under the
laws of the State of Delaware (“Riverstone”) in its capacity as administrative agent and collateral
agent for the Lenders (the “Administrative Agent”).

                                     W I T N E S S E T H:

       In consideration of the mutual covenants and agreements contained herein and the Loans
to be made by Lenders, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

                                     SECTION 1
                          DEFINITIONS AND INTERPRETATION

       1.1    Terms Defined Above. As used in this Agreement, each term defined above has
the meaning indicated above.

        1.2    Definitions. The following terms used herein, including in the preamble, recitals,
exhibits and schedules hereto, shall have the following meanings:

       “Accepting Lenders” has the meaning set forth in Section 2.9(h).

       “Administrative Agent” has the meaning set forth in the preamble hereto.

      “Administrative Agent’s Account” means an account designated by Administrative
Agent from time to time as the account into which the Company shall make all payments to
Administrative Agent for the benefit of Administrative Agent and the Lenders under this
Agreement and the other Loan Documents.

      “Administrative Agent’s Office” means, the “Administrative Agent’s Office” as set forth
on Appendix B, or such other office as it may from time to time designate in writing to the
Company and each Lender.

        “Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or not purportedly on
behalf of the Company or any of its Subsidiaries) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental Claims) or other
regulatory body or any arbitrator pending or threatened against any of the Company or any of its
Subsidiaries or any Property of the Company or any of its Subsidiaries.

        “Affiliate” means, as applied to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, that Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled
by” and “under common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power (a) to vote ten percent (10%) or more of the Capital Stock (on a fully


                                               -1-
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 10 of 282



diluted basis), or (b) to direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise. Notwithstanding
anything to the contrary herein, in no event shall the Administrative Agent, any Lender or any of
their respective Affiliates be considered an “Affiliate” of any Group Member. Each officer or
director (or Person holding an equivalent position) of a Group Member shall be considered an
Affiliate of such Group Member and of each other Group Member.

       “Aggregate Amounts Due” has the meaning set forth in Section 2.12.

       “Agreement” has the meaning set forth in the preamble.

       “APOD” means the Approved Plan of Development of the Company’s and its
Subsidiaries’ Oil and Gas Properties and all related Hydrocarbon Interests, attached as
Schedule 5.13, as the same may be updated by the Company and approved from time to time by
the Super-Majority Requisite Lenders in accordance with the terms of this Agreement.

        “APOD Certificate” means a certificate substantially in the form of Exhibit I, to be
delivered to the Administrative Agent concurrent with the delivery by the Company of each APOD
required to be delivered hereunder.

       “Applicable Office” means the office through which a Lender’s Loan is made.

       “Approval Letter” means a letter given by Administrative Agent on behalf of the Super-
Majority Requisite Lenders in the form of Exhibit B.

       “Approved Counterparty” means any Person who, at the time of entry into the applicable
Swap Agreement, is (a) a Lender, an RBL Facility Lender or an Affiliate thereof or (b) a
counterparty consented to by the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed).

       “Approved Petroleum Engineers” means (a) Cawley Gillespie & Associates,
(b) Netherland, Sewell & Associates or (c) any other independent petroleum engineers reasonably
acceptable to the Requisite Lenders.

        “Asset Sale” means a sale, lease or sublease (as lessor or sublessor), sale and leaseback,
assignment, conveyance, license, transfer or other disposition to, or any exchange of Property with,
any Person, in one transaction or a series of transactions, of all or any part of any Person’s
businesses, assets or Properties of any kind, whether real, personal, or mixed and whether tangible
or intangible, whether now owned or hereafter acquired, including the Capital Stock owned by
such Person, other than any such transaction set forth in Section 6.8(b)(iii).

       “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in form of Exhibit M or such other form as shall be approved by the Administrative
Agent.

        “Attributable Debt” means as of the date of determination thereof, without duplication,
(a) in connection with a sale and leaseback transaction, the net present value (discounted according
to GAAP at the cost of debt implied in the lease) of the obligations of the lessee for rental payments


                                                -2-
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 11 of 282



during the then-remaining term of any applicable lease, and (b) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet notes or similar off-
balance sheet financing product to which such Person is a party, where such transaction is
considered borrowed money indebtedness for Tax purposes but is classified as an operating lease
in accordance with GAAP.

        “Authorized Officer” means, as applied to any Person, any individual holding the position
of chairman of the board (if an officer), chief executive officer, chief operating officer, president,
chief financial officer, executive vice president or treasurer, or otherwise designated as an
authorized person, in each case, whose signatures and incumbency have been certified by an officer
of such Person in a certificate delivered to Administrative Agent.

       “Availability Period” means the period from and including the Closing Date to and
including the date falling twelve (12) calendar months thereafter.

      “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereafter in effect, or any successor statute.

       “Barrels of Oil” means actual barrels of oil; provided that no natural gas volumes shall be
converted to or counted as “Barrels of Oil”.

       “Bloomberg” has the meaning set forth in the definition of “Reinvestment Yield.”

       “BOE” means Barrels of Oil equivalent, as reasonably determined by the Company and
approved by the Requisite Lenders in accordance with the SPE Definitions.

       “Borrowing” means the making of a Loan.

         “Borrowing Base” means, at any time, an amount equal to a conforming borrowing base
determined in good faith and based on the usual and customary oil and gas lending criteria as they
exist at such time by commercial bank lenders that are in the business of valuing and redetermining
the value of oil and gas properties in connection with conforming, reserve-based, secured oil and
gas loan transactions in the United States, including any redetermination thereof pursuant to
customary mechanisms for quarterly or semi-annual scheduled redeterminations thereof and
customary adjustments for asset sales and terminations of Swap Agreements.

        “Borrowing Base Deficiency” means, at any time following any redetermination of or
adjustment to the amount of the Borrowing Base pursuant to and in accordance with the RBL
Facility Credit Agreement, the amount of excess of (a) the aggregate RBL Facility Credit
Exposures of the RBL Facility Lenders over (b) the Borrowing Base then determined to be in effect
under the RBL Facility Credit Agreement; provided, that for purposes of determining the existence
and amount of any Borrowing Base Deficiency, obligations under any letter of credit will not be
deemed to be outstanding to the extent such obligations are Cash collateralized.

       “Borrowing Notice” means a written notice by the Company of a request for Borrowing,
which notice (a) sets forth the principal amount of the Borrowing and the date on which the
Borrowing is to be made, (b) certifies that the use of the proceeds of such Loans is in accordance
with Section 2.4, (c) is accompanied by a general description of the anticipated costs or other


                                                -3-
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 12 of 282



payments to be covered by the Borrowing, (d) identifies the Properties on the APOD on which the
proceeds of such Loans are to be spent, (e) contains the information required by Section 2.3,
(f) contains wiring instructions and (g) is substantially in the form of Exhibit A.

       “Business Day” means any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the States of New York or Texas or is a day on which banking institutions
located in either of such states are authorized or required by law or other governmental action to
close and, where used in the context of LIBOR, is also a day on which dealings are carried on in
the London interbank market.

       “Called Principal” means, with respect to any Loans, the principal of such Loan that is to
be prepaid pursuant to Section 2.8 or Section 2.9 or has become or is declared to be immediately
due and payable pursuant to Section 8.2, as the context requires.

        “Capital Lease” means, as applied to any Person, any lease of (or other arrangement
conveying the right to use) any Property (whether real, personal or mixed) by that Person as lessee
(or the equivalent) that, in conformity with GAAP, is or should be accounted for as a capital lease
on the balance sheet of that Person.

       “Capital Reserve Account” has the meaning set forth in Section 7.1(a).

       “Capital Reserve Amount” means (a) prior to or on the date of the initial Borrowing of
the Closing Date Loans an amount equal to $15,000,000 and (b) on or prior to each subsequent
date on which a Borrowing occurs, an amount equal to the sum of three (3) months of Interest due
and payable on the principal amount of all Loans outstanding as of such day (including pursuant
to such Borrowing), each as may be determined by the Company and certified to the
Administrative Agent by an Authorized Officer of the Company in accordance with Section 3.2.

       “Capital Reserve Bank” has the meaning set forth in Section 7.1(a).

        “Capital Stock” means any stock, shares, partnership interests, membership interests,
voting trust certificates, certificates of interest or participation in any profit-sharing agreement or
arrangement, options, warrants, or in general any instruments commonly known as “equity
securities” or any certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to, purchase or acquire, any
of the foregoing.

       “Cash” means money, currency or a credit balance in any demand or deposit account.

         “Cash Equivalents” means, as at any date of determination, (a) marketable securities
(i) issued or directly and unconditionally Guaranteed as to interest and principal by the United
States Government, or (ii) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing within one year after
such date; (b) marketable direct obligations issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality thereof, in each case
maturing within one year after such date and having, at the time of the acquisition thereof, a rating
of at least A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the acquisition thereof, a


                                                 -4-
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 13 of 282



rating of at least A-1 from S&P or at least P-1 from Moody’s; (d) certificates of deposit, bank
deposit products or bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking regulator), and (ii) has
Tier 1 capital (as defined in such regulations) of not less than $100,000,000; and (e) shares of any
money market mutual fund that (i) has at least ninety five percent (95%) of its assets invested
continuously in the types of Investments referred to in clauses (a) and (b) above, (ii) has net assets
of not less than $500,000,000, and (iii) has the highest rating obtainable from either S&P or
Moody’s.

       “Cash Receipts” means all Cash or Cash Equivalents received by or on behalf of the
Company or any Group Member with respect to the following: (a) sales of Hydrocarbons from
Oil and Gas Properties, (b) Cash representing operating revenue earned or to be earned, (c) any
proceeds from Swap Agreements, (d) royalty payments, (e) any COPAS Cash receipts and (f) any
other Cash or Cash Equivalents received by or on behalf of the Company or its Subsidiaries in
connection with its ownership of Oil and Gas Properties; provided that (i) Loans or the proceeds
of Loans, (ii) Cash or Cash Equivalents belonging to or received for the credit of third parties, such
as royalty, working interest or other interest owners, that are received for transfer or payment to
such third parties, (iii) Cash or Cash Equivalents received from other working interest owners of
the Oil and Gas Properties operated by the Company or its Subsidiaries that represent
reimbursements or advance payments of joint interest billings to such other working interest
owners and (iv) Extraordinary Receipts in each case shall not constitute “Cash Receipts”.

       “CERCLA” has the meaning set forth in the definition of “Environmental Laws.”

        “Change of Control” means, at any time: (a) any Person or group of related Persons (other
than the Permitted Holder) shall have acquired beneficial ownership of more than 50% of the
Capital Stock of the Company; (b) the termination of employment, death, incapacitation or
substantial removal of the Key Man from the daily operations of the Company and the Key Man
is not replaced with an individual reasonably acceptable to the Requisite Lenders who has
comparable qualifications within 90 days of such termination of employment, death, incapacitation
or substantial removal, (c) a “Change of Control” or “Change in Control” (or any equivalent term)
shall have occurred under the RBL Facility Credit Agreement or (d) the termination of
employment, death, incapacitation or substantial removal of two (2) of any of the five
(5) following people from the daily operations of the Company: Paul Cyphers, David Entzminger,
Shannon Moss, Larrez Green and Jason Kincaid, and each such terminated or removed Person is
not replaced with an individual reasonably acceptable to the Requisite Lenders who has
comparable qualifications within 90 days of such termination of employment, death, incapacitation
or substantial removal.

       “Closing Date” means the date on which all of the conditions precedent set forth in
Section 3.1 have been satisfied or waived.

       “Closing Date Certificate” means a Closing Date Certificate substantially in the form of
Exhibit E.



                                                -5-
             Case 19-12269-KBO        Doc 70-1      Filed 11/12/19     Page 14 of 282



       “Closing Date Commitment” means as to each Lender, the amount of commitment of
such Lender as set forth on Appendix A.

       “Closing Date Loans” has the meaning set forth in Section 2.1(a).

     “Closing Date Total Commitments” means the total aggregate amount of all Closing Date
Commitments, being $240,000,000.

        “Collateral” means, collectively, all of the real, personal and mixed Property (including
Capital Stock) in which Liens are purported to be granted pursuant to the Collateral Documents as
security for the Obligations.

        “Collateral Documents” means each Control Agreement, the Company Collateral
Agreement, the Parent Pledge Agreement and all other instruments, documents and agreements
delivered by the Company pursuant to this Agreement or any of the other Loan Documents in
order to (a) grant to the Administrative Agent, for the benefit of the Secured Parties, a Lien on any
Collateral or (b) set forth the relative priorities of any Lien on any Collateral.

     “Commitment” means, collectively, any Closing Date Commitment, Delayed-Draw
Commitment and Incremental Facility Commitment.

       “Communications” has the meaning set forth in Section 9.9(a).

       “Company” has the meaning set forth in the preamble hereto.

        “Company Collateral Agreement” means the agreement pursuant to which the Company
grants Liens over all of its assets, including its membership interests in OpCo, substantially in the
form of Exhibit G.

       “Compliance Certificate” means a Compliance Certificate substantially in the form of
Exhibit D.

       “Confidential Information” has the meaning set forth in Section 10.17.

       “Consolidated Adjusted EBITDAX” means, for any period, an amount determined for
the Group Members on a consolidated basis equal to:

       (a)     the sum, without duplication, of the amounts for such period of:

               (i)     Consolidated Net Income, plus

               (ii)    Consolidated Interest Expense, plus

               (iii)   provisions for Taxes based on income, plus

               (iv)    total depreciation expense, plus

               (v)     total depletion expense, plus



                                                -6-
             Case 19-12269-KBO        Doc 70-1     Filed 11/12/19     Page 15 of 282



               (vi)    total amortization expense, plus

               (vii)   exploration expense, plus

               (viii) the actual transaction costs, expenses, fees and charges incurred with
                      respect to any acquisition of Property permitted under this Agreement
                      (including legal fees, title and environmental due diligence costs, transition
                      overhead, pre-close overhead paid to the seller as purchase price adjustment
                      and new software implementation costs) in an aggregate amount not to
                      exceed $5,000,000 in any Fiscal Quarter; provided that the total amount
                      added to Consolidated Adjusted EBITDAX during any trailing 12-month
                      period shall not exceed 10% of Consolidated Adjusted EBITDAX over such
                      last trailing 12-month period, plus

               (ix)    other non-Cash items reducing Consolidated Net Income (excluding any
                       such non-Cash item to the extent that it represents an accrual or reserve for
                       potential Cash items in any future period or amortization of a prepaid Cash
                       item that was paid in a prior period),

       minus

       (b)     the sum, without duplication of the amounts for such period of:

               (i)     other non-Cash items increasing Consolidated Net Income for such period
                       (excluding any such non-Cash item to the extent it represents the reversal
                       of an accrual or reserve for potential Cash item in any prior period), plus

               (ii)    interest income, plus

               (iii)   extraordinary or non-recurring gains and other extraordinary or non-
                       recurring income (as determined in accordance with GAAP), to the extent
                       included in the calculation of Consolidated Net Income.

        “Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Group Members during such period with respect to Oil and Gas Properties of
the Group Members determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment” (including the portion of liabilities
under any Capital Lease that is or should be capitalized in accordance with GAAP or which should
otherwise be capitalized in accordance with any other applicable accounting principles) or similar
items reflected in the consolidated statement of cash flows of the Company and its Subsidiaries.

        “Consolidated Interest Expense” means, for any period, total interest expense (including
that portion attributable to Capital Leases in accordance with GAAP and capitalized interest) of
the Company and its Subsidiaries on a consolidated basis with respect to all outstanding
Consolidated Total Debt.




                                               -7-
             Case 19-12269-KBO        Doc 70-1      Filed 11/12/19      Page 16 of 282



       “Consolidated Net Income” means, for any period:

        (a)    the net income (or loss) of the Company and its Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity with GAAP,

       minus

       (b)     the sum of:

               (i)     the income (or loss) of any Person (other than a wholly-owned Subsidiary
                       of the Company) in which any other Person (other than the Company or any
                       of its Subsidiaries) has a joint interest, except to the extent of the amount of
                       dividends or other distributions actually paid to the Company or any of its
                       Subsidiaries by such Person during such period, plus

               (ii)    the income (or loss) of any Person accrued prior to the date it becomes a
                       Subsidiary of the Company or is merged into or consolidated with the
                       Company or any of its Subsidiaries or that Person’s assets are acquired by
                       the Company or any of its Subsidiaries, plus

               (iii)   the income of any Subsidiary of the Company to the extent that the
                       declaration or payment of dividends or similar distributions by that
                       Subsidiary of that income is not at the time permitted by operation of the
                       terms of its charter or any agreement, instrument, judgment, decree, order,
                       statute, rule or Governmental Requirement applicable to that Subsidiary,
                       plus

               (iv)    any after Tax gains or losses attributable to Asset Sales or returned surplus
                       assets of any Pension Plan.

       “Consolidated Total Debt” means, as at any date of determination, the sum of: (a) the
aggregate amount of all Indebtedness of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP and (b) the aggregate outstanding amount, without
duplication, of Attributable Debt of the Company and its Subsidiaries determined on a
consolidated basis.

       “Control Agreement” means a control agreement, in form and substance satisfactory to
the Administrative Agent, entered into with the bank or securities intermediary at which any
Deposit Account (including the Capital Reserve Account) or Securities Account is maintained by
the Company in accordance with Section 6.15.

       “COPAS” means the Council of Petroleum Accountants Societies, Inc.

       “Covered Person” means any Affiliate of any Group Member (other than any other Group
Member) or any of their respective officers, members, managers, directors, Capital Stock holders,
partners, parents, other interest holders or any family members of any of the foregoing.

       “Declining Lender” has the meaning set forth in Section 2.9(h).


                                                -8-
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 17 of 282



        “Default” means a condition or event that, after notice or lapse of time or both, would
constitute an Event of Default.

       “Default Rate” means any interest payable pursuant to Section 2.6(c).

       “Delayed-Draw Commitment” means as to any Lender, the amount of commitment of
such Lender as set forth on Appendix A.

       “Delayed-Draw Loans” has the meaning set forth in Section 2.1(b).

     “Delayed-Draw Total Commitments” means the total amount of Delayed-Draw
Commitments, being $235,000,000.

       “Deposit Account” means a demand, time, savings, passbook or like account with a bank,
savings and loan association, credit union or like organization, other than an account evidenced by
a negotiable certificate of deposit.

       “Direct Taxes” means any severance, ad valorem, or other direct taxes on Oil and Gas
Properties owned by any Group Member or the production therefrom or the proceeds of such
production; provided that federal, state, or local income or franchise taxes shall in no event be
considered Direct Taxes.

       “Discounted Value” means, with respect to the Called Principal of any Loan, the amount
obtained by discounting all Remaining Scheduled Payments with respect to such Called Principal
from their respective scheduled due dates to the Settlement Date with respect to such Called
Principal, in accordance with accepted financial practice and at a discount factor (applied on the
same periodic basis as that on which interest on the Loans is payable) equal to the Reinvestment
Yield with respect to such Called Principal.

        “Disqualified Capital Stock” means any Capital Stock that, by its terms (or by the terms
of any security or other Capital Stock into which it is convertible or for which it is exchangeable)
or upon the happening of any event or condition, (a) matures or is mandatorily redeemable (other
than solely for Capital Stock that is not Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or significant Asset Sale so long
as any rights of the holders thereof upon the occurrence of a change of control or significant Asset
Sale event shall be subject to (i) the prior repayment in full of all Loans and all other Obligations
and (ii) the prior termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Capital Stock that is not Disqualified Capital Stock) (except as a
result of a change of control or significant Asset Sale so long as any rights of the holders thereof
upon the occurrence of a change of control or significant Asset Sale event shall be subject to (i) the
prior repayment in full of all Loans and all other Obligations, and (ii) the prior termination of the
Commitments), (c) is or becomes convertible into or exchangeable for Indebtedness or any other
Capital Stock that would constitute Disqualified Capital Stock, or (d) has any “debt” like features
such as (but not limited to) amortization, any scheduled prepayments or any other prepayment
terms, or any financial or other type of covenants other than covenants that are customary to
common Capital Stock.

       “Dollars” and the sign “$” mean the lawful money of the United States of America.


                                                -9-
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 18 of 282



         “Eligible Assignee” means (a) any Lender, (b) any Subsidiary or Affiliate of (i) a Lender
or (ii) an employee of a Lender, (c) any commercial bank, investment fund, sovereign wealth fund
and (d) any other Person approved by the Requisite Lenders in their sole discretion; provided that
the term “Eligible Assignee” shall exclude any of the parties listed on Schedule 10.7.

        “Employee Benefit Plan” means any “employee benefit plan” as defined in Section 3(3)
of ERISA which is or was sponsored, maintained or contributed to by, or required to be contributed
by, the Company, any of its Subsidiaries or any of their respective ERISA Affiliates.

        “Environmental Claim” means any investigation, notice, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive (conditional or
otherwise), by any Governmental Authority or any other Person, arising (a) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (b) in connection with
any Hazardous Material or any actual or alleged Hazardous Materials Activity; or (c) in connection
with any actual or alleged damage, injury, threat or harm to health, safety, natural resources or the
environment.

         “Environmental Laws” means any and all Governmental Requirements pertaining in any
way to health, safety, the environment or the preservation or reclamation of natural resources, in
effect in any and all jurisdictions in which the Company is conducting or at any time has conducted
business, or where any Property of the Company is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended,
the Federal Water Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended,
the Safe Drinking Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous Materials
Transportation Act, as amended, and other environmental conservation or protection
Governmental Requirements. The term “oil” shall have the meaning specified in OPA, the terms
“hazardous substance” and “release” (or “threatened release”) shall have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) shall have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning specified in
Section 91.1011 of the Texas Natural Resources Code (“Section 91.1011”); provided, however,
that (a) in the event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or other jurisdiction in
which any Property of any Group Member is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is broader than that
specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall apply.

       “Environmental Permit” means any permit, registration, license, approval, consent,
exemption, variance, or other authorization required under or issued pursuant to applicable
Environmental Laws.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto, in each case together with the regulations thereunder.



                                               - 10 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 19 of 282



        “ERISA Affiliate” means, as applied to any Person each trade or business (whether or not
incorporated) that together with such Person would be treated as a single employer under
Section 4001(b)(1) of ERISA or Section 414 of the Internal Revenue Code. Any former ERISA
Affiliate of the Company or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Company or any such Subsidiary within the meaning of this definition with respect
to the period such entity was an ERISA Affiliate of the Company or such Subsidiary and with
respect to liabilities arising after such period for which the Company or such Subsidiary could be
liable under the Internal Revenue Code or ERISA.

         “ERISA Event” means (a) a “reportable event” within the meaning of Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan (excluding those
for which the provision for 30-day notice to the PBGC has been waived by regulation); (b) the
failure to meet the minimum funding standard of Section 412 of the Internal Revenue Code or
Section 302 of ERISA with respect to any Pension Plan (determined without regard to any waiver
of the funding provisions therein or in Section 303 of ERISA or Section 430 of the Internal
Revenue Code) or the failure to make by its due date a required installment under Section 430 of
the Internal Revenue Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing of a notice of intent to terminate a Pension
Plan, the treatment of an amendment to a Pension Plan as a termination under Section 4041 of
ERISA, or the incurrence by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates of any liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (d) the withdrawal by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more non-related contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Company, any of its Subsidiaries
or any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might reasonably constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (f) the imposition of liability
on the Company, any of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of ERISA;
(g) the withdrawal of the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any liability or potential liability therefor, or the
receipt by the Company, any of its Subsidiaries or any of their respective ERISA Affiliates of
notice from any Multiemployer Plan that it is in insolvency pursuant to Section 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
occurrence of an act or omission which could reasonably be expected to give rise to the imposition
on the Company, any of its Subsidiaries or any of their respective ERISA Affiliates of fines,
penalties, Taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (l) or (m), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (i) the assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan or the assets thereof, or against the Company, any of its Subsidiaries
or any of their respective ERISA Affiliates in connection with any Employee Benefit Plan;
(j) receipt from the Internal Revenue Service of notice of the failure of any Pension Plan (or any
other Employee Benefit Plan intended to be qualified under Section 401(a) of the Internal Revenue
Code) to qualify under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under Section 501(a) of


                                               - 11 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 20 of 282



the Internal Revenue Code; or (k) the imposition of a Lien pursuant to Section 430(k) or 436(f) of
the Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.

       “Event of Default” means each of the conditions or events set forth in Section 8.1.

        “Exchange Act” means the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

       “Excluded Taxes” has the meaning set forth in Section 2.14(b).

       “Exposures” means, with respect to any Lender, as of any date of determination, the
outstanding principal amount of the Loans owned by such Lender.

        “Extraordinary Receipts” means any Cash received by or paid to or for the account of
any Group Member not in the ordinary course of business, including any Pension Plan reversions,
judgments, proceeds of settlements or other consideration of any kind in connection with any cause
of action, condemnation awards (and payments in lieu thereof), indemnity payments and any
purchase price adjustment received in connection with any purchase agreement, any proceeds of
the settlement, termination, unwinding or liquidation of any Swap Agreement and proceeds of
insurance; provided, however, Extraordinary Receipts shall not include Net
Insurance/Condemnation Proceeds which are subject to Section 2.9(a), Net Asset Sale Proceeds
which are subject to Section 2.9(a), Cash received by any Group Member from another Group
Member and Cash equity contributions.

        “Facility” means any real property (including all buildings, fixtures or other improvements
located thereon but excluding the Oil and Gas Properties) now, hereafter or heretofore owned,
leased, operated or used by the Company or any of its Subsidiaries.

        “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the date
of this Agreement (or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code, any applicable intergovernmental agreement entered into in connection with the
implementation of the foregoing and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to any such intergovernmental agreement.

       “FDIC” means the Federal Deposit Insurance Corporation.

       “Financial Officer” means, for any Person, the President, Chief Financial Officer or other
individual designated as an authorized person. Unless otherwise specified, all references herein to
a Financial Officer means a Financial Officer of the Company.

        “Financial Officer Certification” means, with respect to the financial statements for
which such certification is required, the certification of a Financial Officer of the Company that
such financial statements fairly present, in all material respects, the financial condition of the
Company and its Subsidiaries as at the dates indicated and the results of their operations and their
cash flows for the periods indicated, in each case in conformity with GAAP applied on a consistent



                                               - 12 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 21 of 282



basis, subject, in the case of interim financial statements, to changes resulting from normal audit
and year-end adjustments.

       “Financial Plan” has the meaning set forth in Section 5.1(h).

       “First Offer” has the meaning set forth in Section 2.9(h).

       “First Priority” means, with respect to any Lien purported to be created in any Collateral
pursuant to any Collateral Document, that such Lien is either (i) the only Lien to which such
Collateral is subject or (ii) prior to any other Lien to which such Collateral is subject, unless such
other Lien would have priority by operation of law; provided that such other Lien is a Permitted
Lien.

       “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

     “Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending on
December 31 of each calendar year.

        “GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.3, generally accepted accounting principles in the United States of America in effect as
of the date of determination thereof.

        “General and Administrative Costs” means normal and customary expenses and costs
incurred in connection with the Oil and Gas Properties of the Company and each other Group
Member that are classified as general and administrative costs, including consulting fees, salary,
rent, supplies, travel, insurance, accounting, legal, engineering and broker related fees required to
manage the affairs of the Group Members but excluding Transaction Costs.

        “Governmental Authority” means the government of the United States of America, any
federal, state, municipal, national or other government, governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government or any court, in each case whether associated with a state of the
United States, the United States, or a foreign entity or government.

       “Governmental Authorization” means any permit, license, authorization, plan, directive,
consent order or consent decree of or from any Governmental Authority.

        “Governmental Requirement” means, at any time, any law, treaty, statute, code,
ordinance, order, determination, rule, regulation, judgment, decree, injunction, franchise, permit,
certificate, license, authorization or other directive or requirement (whether or not having the force
of law), whether now or hereafter in effect, including, without limitation, Environmental Laws,
energy regulations and occupational, safety and health standards or controls, of any Governmental
Authority.

     “Group Member” means the Company and each direct or indirect Subsidiary of the
Company.



                                                - 13 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 22 of 282



         “Guarantee” means, with respect to any Person, any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, that is (a) an obligation of such Person the
primary purpose or intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto will be complied with,
or the holders thereof will be protected (in whole or in part) against loss in respect thereof; or (b) a
liability of such Person for an obligation of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase or otherwise acquire such obligation or any security therefor,
or to provide funds for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (ii) to maintain the solvency or
any balance sheet item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (i) or (ii) of this clause (b), the primary purpose or intent
thereof is as described in clause (a) above.

        “Hazardous Material” means any substance regulated by or as to which liability might
arise under any applicable Environmental Law and including, without limitation: (a) any
chemical, compound, material, product, byproduct, effluent, emission, substance or waste defined
as or included in the definition or meaning of “hazardous substance,” “hazardous material,”
“hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous substance,” “toxic
substance,” “contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components, fractions, or
derivatives thereof; (c) explosives, radioactive materials, asbestos containing materials,
polychlorinated biphenyls, radon, mold, silica or any silicates and (d) any material which shall be
removed from any Property pursuant to any Environmental Law or Environmental Permit or in
order to place any Property in a condition that is suitable for ordinary use.

        “Hazardous Materials Activity” means any past, current, proposed or threatened activity,
event or occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment, abatement, removal,
remediation, disposal, disposition or handling of any Hazardous Materials, and any corrective
action or response action with respect to any of the foregoing.

       “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any time
or from time to time may be contracted for, charged, or received under the laws applicable to any
Lender which are presently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious interest rate
than applicable laws now allow.

        “Holding Company Status” means that the Parent Companies will not engage in any
business or activity or own any assets or Property other than (a) the ownership of all outstanding
Capital Stock in the Company and taking actions in accordance with the Organizational
Documents of the Company and its Subsidiaries as the direct or indirect owner of such Capital
Stock, (b) maintaining its corporate existence (and incurring fees, expenses and costs with respect
thereto), (c) participating in Tax, accounting and other administrative activities as the parent of the


                                                 - 14 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 23 of 282



consolidated group of companies, including the Group Members, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its Obligations thereunder,
(e) owning and holding Cash and Cash Equivalents and maintaining Deposit Accounts and other
banking services, (f) conducting transactions with its Affiliates permitted pursuant to this
Agreement, (g) contributing to the capital of the Company and Guaranteeing Obligations and other
obligations of the Company and its Subsidiaries, (h) maintaining insurance, (i) receiving and
making Restricted Junior Payments permitted hereby, and (j) activities incidental to the businesses
or activities described in clauses (a) through (i) of this definition.

        “Hydrocarbon Interests” means all rights, options, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous
hydrocarbon leases, mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual interests of whatever
nature.

       “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or
separated therefrom.

       “Incremental Facility Activation Date” means any Business Day on which the Company
and any Lender shall execute and deliver to the Administrative Agent an Incremental Facility
Activation Notice pursuant to Section 2.17(a).

       “Incremental Facility Activation Notice” means a written notice substantially in the form
of Exhibit J.

      “Incremental Facility Closing Date” means any Business Day designated as such in an
Incremental Facility Activation Notice.

       “Incremental Facility Commitment” means the commitment of an Incremental Facility
Lender as set forth in an Incremental Facility Activation Notice.

        “Incremental Facility Lenders” means (a) on any Incremental Facility Activation Date
relating to Incremental Facility Commitments, the Lenders signatory to the relevant Incremental
Facility Activation Notice and (b) thereafter, each Lender that is a holder of an Incremental Facility
Loan.

       “Incremental Facility Loans” has the meaning set forth in Section 2.1(c).

        “Incremental Facility Total Commitments” means the total amount of Incremental
Facility Commitments at any time.

        “Indebtedness”, as applied to any Person, means, without duplication, (a) all indebtedness
for borrowed money; (b) that portion of obligations with respect to Capital Leases that is properly
classified as a liability on a balance sheet in conformity with GAAP; (c) all obligations of such
Person evidenced by notes, bonds or similar instruments or upon which interest payments are
customarily paid and all obligations in respect of drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money; (d) any obligation owed for


                                                 - 15 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 24 of 282



(i) accounts payable (excluding accounts payables incurred in the ordinary course of business
consistent with past practice that are not overdue by more than ninety (90) days or which are being
contested in good faith and for which adequate reserves have been maintained in accordance with
GAAP) or (ii) all or any part of the deferred purchase price of Property or services which purchase
price is (A) due more than six (6) months from the date of incurrence of the obligation in respect
thereof or (B) evidenced by a note or similar written instrument; (e) all obligations created or
arising under any conditional sale or other title retention agreement with respect to Property
acquired by such Person; (f) all Indebtedness (as defined in other clauses of this definition) secured
by any Lien on any Property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; (g) the maximum amount that can be drawn on any letter of credit or letter
of guaranty issued, bankers’ acceptances facilities, surety bond and similar credit transactions for
the account of that Person or as to which that Person is otherwise liable for reimbursement of
drawings or drafts; (h) any earn-out obligations or purchase price adjustments under purchase
agreements; (i) all Guarantees by such Person of Indebtedness (as otherwise defined herein) of any
other Person; (j) all obligations of such Person in respect of any Swap Agreement, whether entered
into for hedging or speculative purposes; (k) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any Capital Stock of such
Person, (l) all Attributable Debt of such Person, and (m) Indebtedness of any partnership or Joint
Venture in which such Person is a general partner or joint venturer, unless such Indebtedness is
expressly non-recourse to such Person. For purposes of clause (j), the amount of Indebtedness
under any Swap Agreements outstanding at any time, if any, shall be the Net Mark-to-Market
Exposure of such Person under such Swap Agreements at such time (and after giving effect to any
Net Mark-to-Market Gains of such Person under such Swap Agreements).

        “Indemnified Liabilities” means, collectively, any and all liabilities, obligations, losses,
damages (including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove, remediate, clean up
or abate any Hazardous Materials Activity), Taxes (other than Taxes for which the Administrative
Agent and the Lenders are indemnified pursuant to the provisions of Section 2.14), charges,
expenses and disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person, whether or not any such Indemnitee
shall be designated as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred by, or asserted
against any such Indemnitee, in any manner relating to or arising out of (a) this Agreement or the
other Loan Documents or the Transactions (including the Lenders’ agreement to make Loans or
the use or intended use of the proceeds thereof, or any enforcement of any of the Loan Documents
(including any sale of, collection from, or other realization upon any of the Collateral)); (b) the
statements contained in the proposal letter delivered by any Lender, Administrative Agent or any
Affiliate thereof to the Company or any holder of Capital Stock in the Company with respect to
the Transactions; or (c) any Environmental Claim against or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present activity, operation, land


                                                - 16 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 25 of 282



ownership, or practice of the Company or any of its Subsidiaries or Affiliates and any of their
respective Properties.

       “Indemnitee” has the meaning set forth in Section 10.3(a).

       “Indemnitee Agent Party” has the meaning set forth in Section 9.6.

       “Initial Borrowing Date” means the date on which the initial Borrowing of the Closing
Date Loans occurs.

        “Intellectual Property” means all intellectual property rights, both statutory and common,
throughout the world, including but not limited to the following: (a) patents, together with any
foreign counterpart patents, as well as any reissued and reexamined patents and extensions
corresponding to the patents, and patent applications, as well as any related continuation,
continuation in part, and divisional applications and patents issuing therefrom and any respective
foreign counterpart foreign patent applications or foreign patents issuing therefrom; (b) works of
authorship and copyrightable works, copyrights and registrations and applications for registrations
thereof; (c) any trademark, service mark, trade name, trade dress, brand names, slogans, domain
names, registrations and any trademarks or service marks issuing from applications for
registrations for the foregoing, and all goodwill associated therewith; (d) all trade secrets, know-
how or proprietary property or technology and (e) all other intellectual property rights material to
the operation of the Company’s or any of its Subsidiaries’ business.

       “Interest” has the meaning set forth in Section 2.6(a).

        “Interest Coverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(a) Consolidated Adjusted EBITDAX for the four Fiscal Quarters ending on such date to
(b) Consolidated Interest Expense for such four Fiscal Quarter period; provided that for the Fiscal
Quarters ending September 30, 2018, December 31, 2018, March 31, 2019 and June 30, 2019, the
ratio shall be calculated as (x) Consolidated Adjusted EBITDAX for such Fiscal Quarter
multiplied by four to (y) (i) for the Fiscal Quarter ending September 30, 2018, Consolidated
Interest Expense for such Fiscal Quarter multiplied by four, (ii) for the Fiscal Quarter ending
December 31, 2018, Consolidated Interest Expense for the two Fiscal Quarter period then ending
multiplied by two, (iii) for the for the Fiscal Quarter ending March 31, 2019, Consolidated Interest
Expense for the three Fiscal Quarter period then ending multiplied by 4/3 and (iv) for the Fiscal
Quarter ending June 30, 2019, Consolidated Interest Expense for the four Fiscal Quarter period
then ending.

       “Interest Payment Date” means (a) each Quarterly Date and (b) the Maturity Date.

       “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to the
date hereof and from time to time hereafter, and any successor statute (except as otherwise
provided herein).

        “Investment” means (a) any direct or indirect redemption, retirement purchase or other
acquisition by any Person of, or of a beneficial interest in, any of the Capital Stock or other
Property of any other Person; (b) any direct or indirect loan, advance, acquisition, capital
contribution or other transfer of funds or Property by any Person to any other Person, including all


                                               - 17 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 26 of 282



Indebtedness and accounts receivable from that other Person that are not current assets or did not
arise from sales to that other Person in the ordinary course of business; and (c) any direct or indirect
Guarantee of any obligations of any other Person. The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions (whether in Cash or Property) thereto.

       “IRS” has the meaning set forth in Section 2.14(f).

       “Joint Drilling Engagement” means any transaction or series of related transactions
involving a private equity fund, credit fund, hedge fund or other similar entity, either directly,
through a portfolio company, or otherwise, engaging in “drillco” arrangements, drilling Joint
Ventures, joint development arrangements, drilling participation arrangements, or other similar
arrangements.

       “Joint Venture” means a joint venture, partnership or other similar arrangement, whether
in corporate, partnership or other legal form.

       “Key Man” means Mark A. Siffin.

       “Lenders” means (a) each Person listed on the signature pages hereto as a Lender, (b) any
other Person that becomes a party as a lender hereto pursuant to an Assignment Agreement, and
(c) New Lenders, but excluding any Person that ceases to be a party as a lender hereto pursuant to
an Assignment Agreement.

       “Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(a) Consolidated Total Debt as of such date to (b) Consolidated Adjusted EBITDAX for the four
Fiscal Quarter period then ending; provided that Consolidated Adjusted EBITDAX shall be
deemed to be, for each Fiscal Quarter ending on or prior to June 30, 2019, Consolidated Adjusted
EBITDAX for such Fiscal Quarter multiplied by four.

       “LIBOR” means, at any time, the greater of (i) for any three month period with respect to
a Borrowing, the rate per annum equal to (a) the ICE Benchmark Administration LIBOR rate or
the successor thereto if the ICE Benchmark Administration is no longer making a LIBOR rate
available for three month deposits, as published by Bloomberg (or such other commercially
available source providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two (2) Business Days prior to each
Quarterly Date, or (b) if such published rate is not available at such time for any reason, then
“LIBOR” for such three month period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on the first day of
such three month period in same day funds in the approximate amount of the outstanding Loans,
and with a three month term as would be offered by three major banking institutions in immediately
available funds in the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such three month
period and (ii) one and a half percent (1.5%) per annum.

        “Lien” means (a) any lien, mortgage, pledge, assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing, any conditional
sale or other title retention agreement, and any lease in the nature thereof) and any option, trust or
other preferential arrangement having the practical effect of any of the foregoing, and (b) in the


                                                 - 18 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 27 of 282



case of Capital Stock, any purchase option, call or similar right of a third party with respect to such
Capital Stock.

       “Limited Liability Company Agreement” means the Third Amended and Restated
Limited Liability Company Agreement of MTE Holdings LLC, dated as of September 17, 2018,
by and among Olam Energy Resources I LLC and MTE Partners LLC.

        “Loan Document” means any of this Agreement, the Collateral Documents, and all other
certificates, documents, instruments or agreements executed and delivered by the Company for the
benefit of Administrative Agent or any Lender in connection herewith or pursuant to any of the
foregoing.

        “Loans” means the Closing Date Loans, the Delayed-Draw Loans and the Incremental
Facility Loans made under this Agreement or the principal amount outstanding for the time being
thereof.

       “Make-Whole Amount” means, with respect to any Loans, an amount, as calculated by
the Administrative Agent, equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Loans over the amount of such
Called Principal, provided that the Make-Whole Amount shall in no event be less than zero.

       “Make-Whole Expiry Date” has the meaning set forth in Section 2.11(f).

       “Margin Stock” has the meaning set forth in Regulation U of the Board of Governors of
the Federal Reserve System as in effect from time to time.

         “Material Adverse Effect” means a material adverse effect on and/or material adverse
developments with respect to (a) the business operations, Properties, assets or condition (financial
or otherwise) of the Group Members; (b) the ability of any Group Member to fully and timely
perform its Obligations; (c) the legality, validity, binding effect, or enforceability against a Group
Member of a Loan Document or a Related Agreement; (d) the Administrative Agent’s Liens (on
behalf of itself and the Secured Parties) on the Collateral or the priority of such Liens; or (e) the
rights, remedies and benefits available to, or conferred upon, Administrative Agent and any Lender
under any Loan Document.

        “Material Contract” means, collectively, (a) any contract or agreement listed in
Schedule 4.16, (b) any contract or agreement requiring payments to be made or providing for
payments to be received, in each case in excess of $200,000 individually or, if involving a series
of related contracts or agreements, in the aggregate, (c) any other contract or other arrangement to
which any Group Member is a party (other than the Loan Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect, (d) the Related Agreements, and (e) any agreement or instrument evidencing or
governing Indebtedness, if the sum of the aggregate principal amount outstanding under any such
agreement or instrument plus any amounts available to be drawn thereunder exceeds $200,000
(including, for the avoidance of doubt, any Swap Agreement); provided that the RBL Facility
Credit Agreement and the RBL Facility Loan Documents shall not constitute Material Contracts.




                                                - 19 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 28 of 282



       “Maturity Date” means the earlier of (a) September 17, 2022 and (b) the date that all
Loans shall become due and payable in full hereunder, whether by acceleration or otherwise.

       “Moody’s” means Moody’s Investor Services, Inc.

       “MTE Partners” means MTE Partners LLC, a limited liability company organized under
the laws of the State of Delaware.

       “Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

        “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal to:
(a) the sum of Cash payments and Cash Equivalents received by any Group Member from such
Asset Sale (including any Cash or Cash Equivalents received by way of deferred payment pursuant
to, or by monetization of, a note receivable or otherwise, but only as and when so received), minus
(b) any amounts required to be repaid or prepaid under the RBL Facility Credit Agreement as a
result of any Borrowing Base Deficiency that has occurred and is continuing due to such Asset
Sale, (c) any bona fide direct costs incurred in connection with such Asset Sale, including income
or gains taxes paid or payable by the seller as a result of any gain recognized in connection with
such Asset Sale during the Tax period the sale occurs (after taking into account any available Tax
credits or deductions and any tax-sharing arrangements) and (d) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s indemnities and
representations and warranties to purchaser in respect of such Asset Sale undertaken by the
applicable Group Member in connection with such Asset Sale; provided that upon release of any
such reserve, the amount released shall be considered Net Asset Sale Proceeds), and (e) reasonable
fees, costs and expenses payable by the Group Members in connection with such Asset Sale in an
amount not to exceed three percent (3%) of the consideration paid in connection with such Asset
Sale; provided that no proceeds realized in a single transaction or series of related transactions
shall constitute Net Asset Sale Proceeds unless the aggregate amount of proceeds received by such
Group Member shall exceed $5,000,000 for any single transaction or series of related transactions
or $10,000,000 in the aggregate in any Fiscal Year.

        “Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds received by any Group Member (i) under any casualty, business interruption
or “key man” insurance policies in respect of any covered loss thereunder, or (ii) as a result of the
taking of any assets of any Group Member by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a purchaser with such power
under threat of such a taking, minus (b) (i) any actual and reasonable costs incurred by any Group
Member in connection with the adjustment or settlement of any claims of any Group Member in
respect thereof, and (ii) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (a)(ii) of this definition, including income taxes paid or payable as a
result of any gain recognized in connection therewith (after taking into account any available Tax
credits or deductions and any tax-sharing arrangements).

       “Net Mark-to-Market Exposure” of a Person means, as determined by the applicable
swap provider with respect to any Swap Agreement, as of any date of determination, the excess (if
any) of all unrealized losses over all unrealized profits of such Person arising from Swap


                                                - 20 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 29 of 282



Agreements. As used in this definition, “unrealized losses” means the fair market value of the cost
to such Person of replacing such Swap Agreement as of the date of determination (assuming such
Swap Agreement were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Swap Agreement as of the date of
determination (assuming such Swap Agreement were to be terminated as of that date).

        “Net Mark-to-Market Gain” of a Person means, as determined by the applicable swap
provider with respect to any Swap Agreement, as of any date of determination, the excess (if any)
of all unrealized profits over all unrealized losses of such Person arising from Swap Agreements.
As used in this definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Swap Agreement as of the date of determination (assuming such Swap
Agreement were to be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date of determination
(assuming such Swap Agreement were to be terminated as of that date).

       “New Lender” has the meaning assigned to such term in Section 2.17(b).

       “New Lender Supplement” has the meaning assigned to such term in Section 2.17(b).

       “Non-U.S. Lender” means each Lender that is not a United States Person.

       “Notes” means the promissory notes of the Company described in Section 2.5(a) and being
substantially in the form of Exhibit C, together with all amendments, modifications, replacements,
extensions and rearrangements thereof.

        “Obligations” means, collectively, all Indebtedness, liabilities and obligations of every
nature of the Company and each other Obligor from time to time owed to the Secured Parties, of
whatsoever nature and howsoever evidenced, due or to become due, now existing or hereafter
arising, whether direct or indirect, absolute or contingent, which may arise under, out of, or in
connection with this Agreement, the other Loan Documents and all other agreements, Guarantees,
notes and other documents entered into by any party in connection therewith, and any amendment,
restatement or modification of any of the foregoing, including, but not limited to, the full and
punctual payment when due of any unpaid principal of the Loans, interest (including, without
limitation, interest accruing at any Default Rate and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like proceeding,
whether or not a claim for post-filing or post-petition interest is allowed in such proceeding), fees,
reimbursement obligations, Guaranty obligations, penalties, indemnities, legal and other fees,
charges and expenses, and amounts advanced by and expenses incurred in order to preserve any
Collateral or Lien, whether due after acceleration or otherwise and whether or not primary,
secondary, direct, indirect, contingent or otherwise (including obligations of performance).

       “Obligors” means the Company and the Parent Companies.

        “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently existing or future
unitization, pooling agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon Interests; (d) all


                                                 - 21 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 30 of 282



operating agreements, contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to the
Hydrocarbon Interests, including all oil in tanks, and all rents, issues, profits, proceeds, products,
revenues and other incomes from or attributable to the Hydrocarbon Interests; (f) all tenements,
hereditaments, appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or personal, now owned or
hereafter acquired and situated upon, used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or Property (excluding drilling rigs,
automotive equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses) and including any
and all oil wells, gas wells, injection wells or other wells, buildings, structures, fuel separators,
liquid extraction plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines, boilers, meters,
apparatus, equipment, appliances, tools, implements, cables, wires, towers, casing, tubing and
rods, surface leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the foregoing. Unless
the context otherwise requires, the term Oil and Gas Properties refers to Oil and Gas Properties of
the Group Members.

       “Olam Energy” means Olam Energy Resources I LLC, a limited liability company
organized under the laws of the State of Delaware.

       “OPA” has the meaning set forth in the definition of “Environmental Laws.”

        “OpCo” means MDC Energy LLC, a limited liability company organized under the laws
of the State of Delaware.

     “Operated Oil and Gas Properties” means those Oil and Gas Properties of the Group
Members that are operated by a Group Member or an Affiliate of a Group Member.

        “Option Agreement” means that certain RBL Buyout Rights Letter Agreement, dated as
of the Closing Date, between the Administrative Agent, the RBL Facility Administrative Agent,
the Company and OpCo, as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

         “Organizational Documents” means (a) with respect to any corporation, its certificate or
articles of incorporation, amalgamation, formation or organization, as amended, and its bylaws, as
amended, (b) with respect to any limited partnership, its certificate of limited partnership or
certificate of formation, as amended, and its partnership agreement, as amended, (c) with respect
to any general partnership, its partnership agreement, as amended, and (d) with respect to any
limited liability company, its articles of organization or certificate of formation, as amended, and
its operating agreement, as amended. In the event any term or condition of this Agreement or any
other Loan Document requires any Organizational Document to be certified by a secretary of state




                                                - 22 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 31 of 282



or similar governmental official, the reference to any such “Organizational Document” shall only
be to a document of a type customarily certified by such governmental official.

       “Other Sources” has the meaning set forth in Section 10.3(c).

        “Other Taxes” means any and all present or future stamp, court, intangible, registration,
recording, filing, transfer, documentary, excise, property or similar Taxes arising from any
payment made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a Lien under, or otherwise with respect to or in
connection with, any Loan Document.

       “Parent Companies” means, collectively, Olam Energy and MTE Partners.

       “Parent Pledge Agreement” means the agreement pursuant to which each Parent
Company grants Liens over all of its membership interests in the Company, substantially in the
form of Exhibit H.

       “Participant” has the meaning set forth in Section 10.7(f).

       “Participant Register” has the meaning set forth in Section 10.7(f).

       “PATRIOT Act” means the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001).

       “PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

        “PDP Asset Coverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(a) the PV10 of the Group Members’ Proved Developed Producing Reserves located on Oil and
Gas Properties as of such date to (b) the Consolidated Total Debt as of such date.

       “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA, Section 412 of the Internal Revenue Code or Section 302
of ERISA.

       “Permitted Acquisition” means the acquisition of the Permitted Acquisition Assets by a
relevant Group Member subject to the following conditions (the “Permitted Acquisition
Conditions”):

        (a)    the Administrative Agent shall be reasonably satisfied with evidence confirming
the environmental condition of the Permitted Acquisition Assets to the extent such evidence has
been requested by it; provided that if following receipt of such evidence no further written request
for evidence or information in respect of the environmental condition of the Permitted Acquisition
Assets is made by the Administrative Agent to the Company within 10 (ten) days of such evidence
or information being provided, the Permitted Acquisition Condition in this paragraph (a) shall be
deemed to be satisfied;

      (b)     the Administrative Agent shall have received (i) customary UCC search certificates
and county-level real property record search results reflecting no prior Liens encumbering the


                                               - 23 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 32 of 282



Permitted Acquisition Assets and (ii) reasonably satisfactory evidence that all Liens on the
Permitted Acquisition Assets (subject only to Permitted Liens) have been released or terminated;

        (c)     the Requisite Lenders shall have received, and satisfactorily completed their review
of, all due diligence information regarding the Permitted Acquisition Assets as they shall have
requested; provided that the Permitted Acquisition Condition in this paragraph (c) shall be deemed
to be satisfied if following receipt of the requested due diligence information regarding the
Permitted Acquisition Assets (i) no further written request for information in respect of the
Permitted Acquisition Assets is made by the Requisite Lenders to the Company within 10 (ten)
days of such information being provided and (ii) the Administrative Agent has not otherwise
informed the Company that the Requisite Lenders are not otherwise satisfied with the results of
the due diligence information provided;

        (d)     the Lenders shall have received title information as the Requisite Lenders may
require, satisfactory to the Requisite Lenders, setting forth the status of title to the Permitted
Acquisition Assets;

        (e)     the Permitted Acquisition Assets to be acquired are Oil and Gas Properties located
in the area designated on Appendix C hereto;

        (f)     the Administrative Agent shall have received a certificate of a Responsible Officer
of the Company certifying: (A) that attached to such certificate are true and complete fully
executed copies of the documentation for the Permitted Acquisition not previously delivered and
certified to the Administrative Agent, including any assignments in respect of the Permitted
Acquisition Assets, and all exhibits, schedules and amendments, modifications and waivers to the
foregoing, (B) that the relevant Group Member is consummating the Permitted Acquisition
pursuant to the terms of the a purchase and sale agreement and any other documents as may be
required that are reasonably acceptable to the Administrative Agent (without giving effect to any
waiver, modifications or consent thereunder unless approved by the Administrative Agent in its
reasonable discretion) and (C) the final purchase price for the Permitted Acquisition Assets after
giving effect to all adjustments as of the closing date of the Permitted Acquisition contemplated
by the purchase and sale agreement;

       (g)    both before and after giving effect to such Permitted Acquisition, (i) no Default or
Event of Default shall have occurred and be continuing and (ii) the Company is in pro forma
compliance with Section 6.7; and

        (h)     at least fifteen (15) days prior to the consummation of such Permitted Acquisition
(or such later date as the Requisite Lenders may agree in their sole discretion), the Company shall
have submitted an updated APOD in form and substance reasonably acceptable to the Super-
Majority Requisite Lenders reflecting the acquisition of the subject properties and development of
such properties.

       “Permitted Acquisition Assets” means Oil and Gas Properties set forth in the area
designated on Appendix C hereto.

         “Permitted Encumbrances” means (a) statutory Liens of landlords, banks (and rights of
set off), carriers, warehousemen, mechanics, repairmen, workmen, materialmen, vendors and other


                                               - 24 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 33 of 282



similar Liens arising in the ordinary course of business, in each case incurred in the ordinary course
of business consistent with past practice (i) for amounts not yet overdue or for amounts that are
overdue and that (in the case of any such amounts overdue for a period in excess of ninety (90)
days) are being contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts and (ii) in connection with transactions not prohibited by this Agreement;
(b) Liens for Taxes, assessments, or other governmental charges or levies and other Liens imposed
by law (other than any such Lien imposed pursuant to Section 430(k) or 436(f) of the Internal
Revenue Code or by ERISA), in each case incurred in the ordinary course of business consistent
with past practice (i) for amounts not yet overdue or for amounts that are overdue and that (in the
case of any such amounts overdue for a period in excess of ninety (90) days) are being contested
in good faith by appropriate proceedings, so long as such reserves or other appropriate provisions,
if any, as shall be required by GAAP shall have been made for any such contested amounts and
(ii) in connection with transactions not prohibited by this Agreement; (c) easements, rights of way,
restrictions, encroachments, and other minor defects or irregularities in title, in each case which
do not and will not (i) operate to reduce any net revenue interest of the applicable Group Member
in the affected Oil and Gas Properties (ii) increase any working interest of the applicable Group
Member in the affected Oil and Gas Properties without a proportionate increase in the
corresponding net revenue interest of such Group Member or (iii) otherwise interfere in any
material respect with the value or use of the Property to which such Lien is attached or with the
ordinary conduct of the business of the Group Members; (d) Liens to operators and non-operators
under joint operating agreements arising in the ordinary course of the business of any Group
Member to secure amounts owing, which amounts are not yet due or are being contested in good
faith by appropriate proceedings, if such reserve as may be required by GAAP shall have been
made therefor; (e) Liens arising from precautionary UCC filings with respect to operating leases
and other leases which are not Capital Leases and cover assets that are leased by, but not owned
by, a Group Member, (f) lease burdens existing on the Closing Date or otherwise permitted hereby
constituting monetary obligations payable to third parties which are deducted in the calculation of
engineered discounted present value in the Reserve Report including, without limitation, any
royalty, overriding royalty, net profits interest, production payment, carried interest or reversionary
working interest; (g) Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by any Group Member in the ordinary course of
business, consistent with the past practices of such Group Member and as customary in the oil and
gas industry, but only to the extent otherwise permitted hereunder; (h) Liens arising under
operating agreements, unitization and pooling agreements and orders, farmout agreements, gas
balancing agreements and other agreements, in each case that are (i) customary in the oil, gas and
mineral production business, and (ii) entered into in the ordinary course of business and that are
taken into account in computing the net revenue interests and working interests of any Group
Member warranted in the Collateral Documents, to the extent that such Liens do not materially
impair the use of the Property covered by such Lien for the purposes for which such Property is
held by such Group Member and (i) Liens on Cash or securities pledged to secure performance of
sureties and bonds and other obligations of a like nature incurred in the ordinary course of business
but only to the extent such sureties, bonds and other obligations of a like nature are permitted under
this Agreement; provided that the Liens described in clauses (a), (b) and (d) shall remain
“Permitted Encumbrances” only for so long as no action to enforce such Lien has been
commenced, and provided, further, that no intention to subordinate the First Priority Lien granted



                                                - 25 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 34 of 282



in favor of Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of any Permitted Encumbrance.

        “Permitted Holder” means Mark A. Siffin, provided that upon the death, incompetency
or incapacity of Mark A. Siffin, “Permitted Holder” shall mean Bob Quinn.

       “Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

       “Permitted Recipients” has the meaning set forth in Section 10.17.

        “Person” means and includes natural persons, corporations, limited partnerships, general
partnerships, limited liability companies, limited liability partnerships, joint stock companies, Joint
Ventures, associations, companies, trusts, banks, trust companies, land trusts, business trusts or
other organizations, whether or not legal entities, and Governmental Authorities.

       “Prepayment Amount” has the meaning set forth in Section 2.9(h).

        “Pro Rata Share” means with respect to all payments, computations and other matters
relating to the Loans of any Lender, the percentage obtained by dividing (a) the Exposure of that
Lender, by (b) the aggregate Exposure of all Lenders.

       “Projections” has the meaning set forth in Section 4.8.

       “Property” means any interest in any kind of property or asset, whether real, personal or
mixed, or tangible or intangible, including, without limitation, Cash, securities, accounts and
contract rights.

       “Proved Developed Non-Producing Reserves” has the meaning assigned such term in
the SPE Definitions.

        “Proved Developed Producing Reserves” has the meaning assigned such term in the SPE
Definitions.

       “Proved Reserves” has the meaning assigned such term in the SPE Definitions.

        “Proved Undeveloped Reserves” has the meaning assigned such term in the SPE
Definitions.

        “PV10” means, in respect of either of the Proved Developed Producing Reserves or the
Proved Reserves, respectively, of any Group Member’s Oil and Gas Properties, the present value
of future cash flows (discounted at 10% per annum) calculated by the Requisite Lenders in their
sole judgment (including using the price curve and costs determined in accordance with the
definition of Reserve Report) after having reviewed the information from the most recent Reserve
Report delivered by the Company pursuant to Section 5.1(q) and taking into account all other
factors which the Requisite Lenders deem material.

       “Quarterly Date” means the last day of each Fiscal Quarter and if such day is not a
Business Day, then the next succeeding Business Day after the last day of such Fiscal Quarter.


                                                - 26 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 35 of 282



         “RBL Facility” means a revolving credit facility entered into by OpCo (including any
refinancings thereof) with one or more commercial banks (and whether or not with an
administrative agent or collateral agent or other agents or arrangers) that are each in the business
of valuing and redetermining the value of oil and gas properties in connection with conforming,
reserve-based oil and gas loan transactions in the United States, which revolving credit facility
provides for revolving credit loans (including, if applicable, swing lines) or letters of credit that
are (i) at all times subject to a Borrowing Base and (ii) subject to the Option Agreement.

       “RBL Facility Administrative Agent” means the “Administrative Agent” (or any similar
defined term) under the RBL Facility, including any permitted successors or assigns pursuant to
the RBL Facility Loan Documents.

        “RBL Facility Collateral Agent” means the “Collateral Agent” (or any similar defined
term) under the RBL Facility, including any permitted successors or assigns pursuant to the RBL
Facility Documents.

        “RBL Facility Credit Agreement” means the credit agreement evidencing the RBL
Facility among OpCo, the RBL Facility Administrative Agent and the lenders party thereto, as the
same may be entered into, amended, restated, supplemented or otherwise replaced from time to
time in accordance with the terms hereof.

        “RBL Facility Credit Exposures” means, on any date of determination, an amount equal
to the sum of (a) the aggregate principal amount at such time of the outstanding loans under the
RBL Facility plus (b) the sum of (i) the aggregate undrawn amount of all outstanding swingline
loans or letters of credit under the RBL Facility at such time plus (ii) the aggregate amount of all
disbursements under swingline loans or letters of credit under the RBL Facility that have not yet
been reimbursed by or on behalf of the borrowers under the RBL Facility Credit Agreement.

       “RBL Facility Lender” means a lender pursuant to and as defined under the RBL Facility
Credit Agreement.

       “RBL Facility Loan Documents” means the RBL Facility Credit Agreement and any
other “Loan Document” (or any similar defined term) as defined in such loan or credit agreement,
as such documents and agreements may be entered into, amended, restated or otherwise
supplemented in accordance with the terms hereof.

       “RBL Modification” has the meaning set forth in Section 6.22.

       “RCRA” has the meaning set forth in the definition of “Environmental Laws.”

       “Recipient” has the meaning set forth in Section 10.17.

       “Register” has the meaning set forth in Section 2.5(b).

        “Reinvestment Yield” means, with respect to the Called Principal of any Loan, 50 basis
points (one-half of one percent) over the yield to maturity implied by (a) the yields reported as of
10:00 a.m. (New York, New York time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page PX1” (or such other


                                               - 27 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 36 of 282



display as may replace Page PX1 on Bloomberg Financial Markets (“Bloomberg”) or, if Page
PX1 (or its successor screen on Bloomberg) is unavailable, the Telerate Access Service screen
which corresponds most closely to Page PX1 for the most recently issued actively traded U.S.
Treasury securities having a maturity equal to the Remaining Life of such Called Principal as of
such Settlement Date, or (b) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have been so reported as
of the second Business Day preceding the Settlement Date with respect to such Called Principal,
in Federal Reserve Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the Remaining Life of
such Called Principal as of such Settlement Date. Such implied yield will be determined by the
Company, if necessary, by (i) converting U.S. Treasury bill quotations to bond equivalent yields
in accordance with accepted financial practice and (ii) interpolating linearly between (1) the
actively traded U.S. Treasury security with the maturity closest to and greater than such Remaining
Life and (2) the actively traded U.S. Treasury security with the maturity closest to and less than
such Remaining Life. The Reinvestment Yield shall be rounded to two decimal places.

       “Rejection Notice” has the meaning set forth in Section 2.9(h).

        “Related Agreements” means, collectively the agreements set forth on Schedule 1.2
hereto and each agreement, exhibit, schedule, certificate or document related to the foregoing.

       “Related Fund” means, with respect to any Lender that is an investment fund, any other
investment fund that invests in commercial loans and that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor. With respect to
Riverstone, Related Fund shall also include any swap, special purpose vehicles purchasing or
acquiring Liens in collateralized loan obligations or any other vehicle through which Riverstone
may leverage its investments from time to time.

       “Release” means any depositing, spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping, leaching, dumping,
or disposing.

        “Remaining Life” means, with respect to any Called Principal, the number of years
(calculated by the Administrative Agent to the nearest one-twelfth year) that will elapse between
the Settlement Date with respect to such Called Principal and the applicable Make-Whole Expiry
Date.

       “Remaining Scheduled Payments” means, with respect to the Called Principal of any
Loan, all payments of such Called Principal and Interest thereon that would be due after the
Settlement Date with respect to such Called Principal if no payment of such Called Principal were
made prior to the applicable Make-Whole Expiry Date with respect to any such Loan (including
any Repayment Premium with respect to such Called Principal) and such payments of such Called
Principal, Repayment Premium and Interest thereon were assumed to be made on the applicable
Make-Whole Expiry Date with respect to such Loan.

       “Repayment Premium” has the meaning set forth in Section 2.11(g).



                                              - 28 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 37 of 282



       “Requisite Lenders” means one or more Lenders having or holding Exposures
representing more than fifty percent (50%) of the sum of the aggregate Exposures of all Lenders.

        “Reserve Report” means each report, in form and substance satisfactory to the Requisite
Lenders in their sole discretion (including, without limitation, the use of satisfactory
methodologies and risk analyses), setting forth the updated estimates of Proved Developed
Producing Reserves, Proved Developed Non-Producing Reserves, Proved Undeveloped Reserves
and projected production profiles and overall economics of OpCo’s and its wholly-owned
Subsidiary’s Oil and Gas Properties, together with a projection of the rate of production and future
cash flows as of such date, based on the following pricing assumptions:

        (a)      oil and gas prices will be reasonably determined by the Requisite Lenders based on
the Requisite Lenders’ then current forward product pricing curve, which prices will be adjusted
to reflect location, BTU content and quality differentials and hedging arrangements then in place;

        (b)    taking into account the applicable operator’s actual experiences with leasehold
operating expenses and other costs in determining projected leasehold operating expenses and
other costs; and

        (c)    identifying and taking into account any “over-produced” or “under-produced”
status under gas balancing arrangements.

       “Responsible Officer” means any officer within the department of the Administrative
Agent administering this matter, including any vice president, assistant vice president, senior
associate, assistant secretary, assistant treasurer, trust officer or any other officer of the
Administrative Agent who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any such matter is referred
because of such Person’s knowledge of and familiarity with the particular subject and who shall
have direct responsibility for the administration of this Agreement.

        “Restricted Junior Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of any Group Member now or hereafter outstanding,
except a dividend payable solely in additional shares of Capital Stock (other than Disqualified
Capital Stock) to the holders of that class; (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any Capital Stock of any
Group Member now or hereafter outstanding; (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire shares of any Capital
Stock of any Group Member now or hereafter outstanding; (d) any payment of management or
similar fees; and (e) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Indebtedness subordinated to the Obligations.

       “Riverstone” has the meaning set forth in the preamble.

      “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

       “Second Offer” has the meaning set forth in Section 2.9(h).


                                               - 29 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 38 of 282



       “Section 91.1011” has the meaning set forth in the definition of “Environmental Laws.”

       “Secured Parties” means the Administrative Agent, each Lender and their respective
successors and permitted assigns.

       “Securities Account” means any “securities account” as defined in the UCC.

       “Securities Act” means the Securities Act of 1933, as amended from time to time, and any
successor statute.

        “Settlement Date” means, with respect to the Called Principal of any Loan, the date on
which such Called Principal is to be prepaid pursuant to Section 2.8 or Section 2.9 or has become
or is declared to be immediately due and payable pursuant to Section 8.2, as the context requires.

        “Solvency Certificate” means a Solvency Certificate of a Financial Officer substantially
in the form of Exhibit F.

         “Solvent” means, with respect to any Person, that as of the date of determination, both
(a) (i) the sum of such Person’s and its consolidated Subsidiaries’ debt and liabilities (including
contingent liabilities), on a consolidated basis, does not exceed the fair saleable value of such
Person’s and its consolidated Subsidiaries’ assets, on a consolidated basis; and (ii) such Person has
not incurred and does not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (b) such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For purposes of this
definition, (a) the amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual or matured liability and (b) the amount of any
assets at any time shall be computed as the amount that gives effect to amounts that, in light of all
of the facts and circumstances existing at such time, represents the amount that could reasonably
be expected to become an asset by reason of indemnity, offset, insurance or any similar
arrangement.

       “SPE Definitions” means, with respect to any term, the definition thereof adopted by the
Board of Directors, Society for Petroleum Engineers (SPE) Inc., March 1997.

         “Subsidiary” means, with respect to any Person, any corporation, partnership, limited
liability company, association, Joint Venture or other business entity the accounts of which would
be consolidated with those of such Person in such Person’s consolidated financial statements if
such financial statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, limited liability company, association, Joint Venture or other
business entity of which more than fifty percent (50%) of the total voting power of shares of stock
or other ownership interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees or other Persons
performing similar functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another Person, no ownership


                                                - 30 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 39 of 282



interest in the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding.

      “Super-Majority Requisite Lenders” means one or more Lenders having or holding
Exposures representing more than two-thirds (2/3rds) of the sum of the aggregate Exposures of all
Lenders.

        “Swap Agreement” means any transaction (including an agreement with respect thereto)
now existing or hereafter entered by any Person which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked to one or more
rates, currencies, commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or other financial
measures and whether exchange traded, “over-the-counter” or otherwise.

       “Tax” means any present or future tax, levy, impost, duty, assessment, charge, deduction,
withholding or similar charges in the nature of a tax, imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, penalties or additional amounts
thereon.

       “Tax Distribution” means any and all distributions made pursuant to and in accordance
with Section 5.4 of the Limited Liability Company Agreement.

        “Tax on the Overall Net Income” of a Person means any net income, franchise or branch
profits Tax imposed on a Person by the jurisdiction (or any political subdivision thereof) in which
a Person is organized or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its Applicable Office) is located or in which that Person (and/or, in the case of a Lender,
its Applicable Office) is deemed to be doing business or as the result of a present or former
connection between such Person and the jurisdiction (other than a jurisdiction in which such
Person is treated as doing business or having a connection as a result of its having executed,
delivered, become a party to, engaged in any transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).

        “Tax Related Person” means any Person (including a beneficial owner of an interest in a
pass-through entity) who is required to include in income amounts realized (whether or not
distributed) by Administrative Agent, a Lender or any other Tax Related Person of any of the
foregoing.

        “Total Asset Coverage Ratio” means the ratio as of the last day of any Fiscal Quarter of
(a) Total Asset Value as of such date to (b) the Consolidated Total Debt as of such date.

         “Total Asset Value” means as of the last day of any Fiscal Quarter the sum of (a) (x) the
production for all wells as determined on a BOE per day basis multiplied by (y) $25,000 plus
(b) (x) the total net acres owned by the Group Members multiplied by (y) $15,000.



                                               - 31 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 40 of 282



       “Transaction Costs” means the fees, costs and expenses payable by the Group Members
in connection with the Transactions.

        “Transactions” means the transactions contemplated by the Loan Documents.

        “U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.14(f)(iii).

        “UCC” means the Uniform Commercial Code (or any similar or equivalent legislation) as
in effect in any applicable jurisdiction.

        “Undrawn Funds” means, as determined by the Administrative Agent, as of any date of
determination, an amount equal to, on or after the Initial Borrowing Date, the difference between
(A) the Commitments and (B) the aggregate principal amount of Loans made on or after the Initial
Borrowing Date; provided that the Undrawn Funds may never be negative.

        “United States Person” has the meaning in Section 7701(a)(30) of the Internal Revenue
Code.

        1.3      Accounting Terms. Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in conformity with
GAAP. If at any time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and the Company or the Requisite Lenders shall so
request, the Requisite Lenders and the Company shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and the Company shall provide to Administrative Agent and
Lenders reconciliation statements requested by Administrative Agent (reconciling the
computations of such financial ratios and requirements from then-current GAAP computations to
the computations under GAAP prior to such change) in connection therewith. Financial statements
and other information required to be delivered by the Company to Lenders pursuant to
Sections 5.1(a), 5.1(b), and 5.1(c) shall be prepared in accordance with GAAP as in effect at the
time of such preparation. Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and policies in conformity
with those used to prepare the historical financial statements of the Company.

       1.4      Interpretation, etc.. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the reference. References
herein to any Section, Appendix, Schedule or Exhibit shall be to a Section, an Appendix, a
Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically provided.
References herein to a Schedule shall be considered a reference to such Schedule as of the Closing
Date. The use herein of the word “include” or “including,” when following any general statement,
term or matter, shall not be construed to limit such statement, term or matter to the specific items
or matters set forth immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or words of similar
import) is used with reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement, term or matter.
Unless otherwise indicated, any definition of or reference to any agreement, instrument or other



                                               - 32 -
             Case 19-12269-KBO        Doc 70-1     Filed 11/12/19     Page 41 of 282



document herein shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented, replaced or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein); provided, that
any reference herein to the RBL Facility Credit Agreement will only refer to the RBL Facility
Credit Agreement and any renewals, extensions, modifications, amendments, or restatements
permitted by Section 6.22. The use herein of the phrase “to the knowledge of” with respect to the
Company shall be a reference to the knowledge of the officers of the Company. References to a
party to any document includes that party’s successors and permitted assigns. Headings are for
convenience only and do not affect the interpretation of this Agreement.

      1.5      Business Day Adjustment, etc.. When a day on or by which a payment is due to
be made is not a Business Day, that payment shall be made on or by the next Business Day.

                                         SECTION 2
                                        THE CREDITS

       2.1     Commitments.

               (a)    Subject to the terms and conditions hereof, on the Closing Date, each
Lender agrees, severally and not jointly, to make loans in Dollars to the Company in an aggregate
principal amount equal to the Closing Date Total Commitments (the “Closing Date Loans”), each
in the amount equal to such Lender’s Closing Date Commitment.

               (b)    During the Availability Period and subject to the terms and conditions
hereof, each Lender agrees, severally and not jointly, to make loans in Dollars to the Company in
an aggregate principal amount of up to the Delayed-Draw Total Commitments (the “Delayed-
Draw Loans”), each in an amount of up to such Lender’s Delayed-Draw Commitment.

                (c)     Following the Availability Period and prior to the Maturity Date, and
subject to the sole discretion of each Lender and any other terms or conditions hereof, one or more
Lenders may make loans in Dollars to the Company in an aggregate principal amount of up to the
Incremental Facility Total Commitments (the “Incremental Facility Loans”), each in an amount
of up to such Lender’s Incremental Facility Commitment.

               (d)    Any Closing Date Commitments in respect of the Closing Date Loans
hereunder that remain unutilized following the Initial Borrowing Date shall be automatically and
irrevocably terminated following the making of such Closing Date Loans.

              (e)     Any Delayed-Draw Commitments in respect of the Delayed-Draw Loans
hereunder that remain unutilized upon the expiration of the Availability Period shall be
automatically and irrevocably terminated immediately upon the expiration of the Availability
Period.

               (f)    Amounts borrowed under this Section 2.1 and repaid or prepaid may not be
reborrowed.

      2.2      The Loans. The obligation of the Company to repay to each Lender the aggregate
amount of all Loans held by such Lender, together with interest accruing in connection therewith,


                                              - 33 -
             Case 19-12269-KBO        Doc 70-1     Filed 11/12/19     Page 42 of 282



shall be evidenced by a Note made by the Company payable to such Lender with appropriate
insertions. Interest on each Loan shall accrue and be due and payable as provided herein. Each
Loan shall be due and payable as provided herein, and shall be due and payable in full on the
Maturity Date.

        2.3     Request for Borrowing. Company must give to Administrative Agent written or
electronic notice of any requested Borrowing by delivering a Borrowing Notice to the
Administrative Agent no later than 10:00 a.m., New York, New York time, ten (10) Business Days
prior to the date of such Borrowing (provided that the Borrowing Notice for the Closing Date
Loans may be delivered one (1) Business Day prior to the Closing Date). Each such written request
or confirmation must be made in the form and substance of the Borrowing Notice, duly completed.
Each such request shall be deemed a representation, warranty, acknowledgment and agreement by
Company as to the matters that are required to be set out in such written confirmation. Upon
receipt of any such Borrowing Notice, Administrative Agent shall give each Lender prompt notice
of the terms thereof. If all conditions precedent to such Loans have been met (as certified by the
Company in a certificate of an Authorized Officer delivered to Administrative Agent), each Lender
will, on the date requested by the Company in the Borrowing Notice, promptly remit to
Administrative Agent, at Administrative Agent’s Account, the amount of such Lender’s Loans in
immediately available funds no later than 2:00 pm New York, New York time. Upon receipt of
all requested funds, the Administrative Agent will make such Loans available to the Company by
promptly crediting the amounts so received, in like funds, to such account of the Company as is
designated by the Company in the Borrowing Notice. The failure of any Lender to make any Loan
hereunder shall not relieve any other Lender of its obligation hereunder, if any, to make its Loan,
but no Lender shall be responsible for the failure of any other Lender to make any Loan hereunder.

        2.4    Use of Proceeds. The proceeds of (a) the Closing Date Loans shall only be used
for the purposes and in the amounts set forth on Schedule 2.4 and (b) the Delayed-Draw Loans
may only be used in strict accordance with the APOD and as more particularly described in the
Borrowing Notice with respect thereto.

       2.5     Notes.

               (a)     Any Lender may request that the Loans made by it be evidenced by a single
promissory note of the Company in substantially the form of Exhibit C, dated, in the case of (1) any
Lender party hereto as of the date of this Agreement, as of the date of this Agreement or (2) any
Lender that becomes a party hereto pursuant to an Assignment Agreement, as of the effective date
of the Assignment Agreement, in each case, payable to such Lender or its registered assigns in a
principal amount equal to the aggregate principal amount of its Loans as in effect on such date,
and otherwise duly completed. In the event that the aggregate principal amount of any Lender’s
Loans increases or decreases for any reason (whether pursuant to Section 10.7 or otherwise), upon
the request of such Lender, the Company shall deliver or cause to be delivered on the effective
date of such increase or decrease, a new Note payable to such Lender or its registered assigns in a
principal amount equal to the aggregate principal amount of its Loans after giving effect to such
increase or decrease, and otherwise duly completed. The Company’s obligation to deliver a Note
evidencing Loans for which the Company has previously delivered a Note shall be subject to
Company’s receipt of such previously-delivered Note or satisfactory indemnity therefor in
Company’s discretion. The replaced Note shall be deemed cancelled upon delivery from the


                                               - 34 -
             Case 19-12269-KBO         Doc 70-1     Filed 11/12/19      Page 43 of 282



Company to the Lender of such new Note. The date, amount and interest rate of each Loan made
by each Lender, and all payments made on account of the principal thereof, shall be recorded by
such Lender on its books for its Note, and, prior to any transfer, may be recorded by such Lender
on a schedule attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Company’s rights or Obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note.

                (b)     The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of the Lenders, the
Commitment of and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in the Register shall
be conclusive, and the Company, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender for all purposes
of this Agreement, notwithstanding notice or anything in any Loan Document to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on Annex I and forward
a copy of such revised Annex I to the Company and each Lender.

       2.6     Interest; Administrative Agent Fee.

                 (a)     Interest. Each Loan shall at all times bear interest at a rate equal to LIBOR
plus nine percent (9.00%) per annum paid in cash (“Interest”). Interest accrues from and including
(i) initially on the date each Loan is made and (ii) subsequently on an Interest Payment Date, to,
but excluding, the following Interest Payment Date.

               (b)    Interest Payment Dates. Interest on each Loan shall be due and payable on
each Interest Payment Date. All Interest payable hereunder shall be computed on the basis of a
360-day year and for the actual number of days elapsed.

                 (c)     Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the principal amount of all Loans outstanding and, to the extent permitted by
applicable law, any interest payments on the Loans or any fees or other amounts owed hereunder,
shall thereafter bear interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws, whether or not allowed in such a
proceeding) payable in Cash on demand at a rate that is three percent (3.0%) per annum in excess
of the interest rate otherwise payable hereunder with respect to the Loans, provided that if an Event
of Default occurs and is continuing for 90 days or longer, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest payments on the Loans or
any fees or other amounts owed hereunder, shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable bankruptcy laws,
whether or not allowed in such a proceeding) payable in Cash on demand at a rate that is five
percent (5.0%) per annum in excess of the interest rate otherwise payable hereunder with respect
to the Loans. Payment or acceptance of the increased rates of interest provided for in this
Section 2.6(c) is not a permitted alternative to timely payment and shall not constitute a waiver of


                                                - 35 -
             Case 19-12269-KBO        Doc 70-1     Filed 11/12/19     Page 44 of 282



any Event of Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

                (d)   Administrative Agent Fee. On the Closing Date and on each anniversary
thereafter, the Company will pay to Administrative Agent for its own account, a fee of $150,000.

                (e)    Standby Fees. So long as any Commitments are available on or after the
Initial Borrowing Date, the Company agrees to pay to Administrative Agent for the account of
each Lender a standby fee, which shall accrue at a rate per annum equal to (i) three percent (3.00%)
on such Lender’s pro rata portion of the average daily amount of the Undrawn Funds during the
period from and including the Closing Date to and including the six (6) month anniversary of the
Closing Date and (ii) six percent (6.00%) on such Lender’s pro rata portion of the average daily
amount of the Undrawn Funds during the period from and including the day after the six (6) month
anniversary of the Closing Date to and including the twelve (12) month anniversary of the Closing
Date. Accrued standby fees shall be paid in Cash on each Quarterly Date, commencing on the first
such date to occur after the Closing Date. All standby fees shall be computed on the basis of a
year of three hundred sixty (360) days, unless such computation would exceed the Highest Lawful
Rate, in which case such standby fees shall be computed on the basis of a year of three hundred
sixty-five (365) days (or three hundred sixty-six (366) days in a leap year), and shall be payable
for the actual number of days elapsed (including the first day but excluding the last day).

        2.7    Repayment of Loans. If any principal or interest amount payable under the Loans
remains outstanding on the Maturity Date, such amount will be paid in full by the Company to the
Lenders in immediately available funds on the Maturity Date, together with any amounts required
to be paid pursuant to Section 2.11(f).

        2.8     Voluntary Prepayments. The Company may prepay the Loans on any Business
Day in whole or in part (together with any amounts due pursuant to Section 2.6(a), Section 2.11(f)
and Section 2.11(g)) in an aggregate minimum amount equal to (a) if being paid in whole, the
Obligations and (b) if being paid in part, $1,000,000 and integral multiples of $100,000 in excess
of that amount. All such prepayments shall be made upon not less than three (3) Business Days’
prior written notice, in each case given to Administrative Agent by 2:00 p.m. (New York, New
York time) on the date required. Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment date specified
therein; provided that any such notice may state that such notice is conditioned upon the
satisfaction of one or more conditions precedent, in which case such notice may be revoked by the
Company (by written notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any such voluntary prepayment shall be applied as specified in
Section 2.10.

       2.9     Mandatory Prepayments. Subject to Section 2.9(h):

              (a)     Asset Sales. No later than the Business Day immediately following receipt
by any Group Member (or any Affiliate on behalf of such Group Member) of any Net Asset Sale
Proceeds other than as a result of any sales of Hydrocarbons in the ordinary course of business,
the Company shall prepay the Loans in an aggregate amount equal to such Net Asset Sale
Proceeds. Notwithstanding anything in this Section 2.9(a) to the contrary, if the Company delivers


                                               - 36 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 45 of 282



to the Administrative Agent a certificate of a Responsible Officer to the effect that the Group
Members intend to apply the Net Asset Sale Proceeds from such Asset Sale (or a portion thereof
as specified in such certificate), within twelve (12) months after receipt of such Net Asset Sale
Proceeds, to purchase assets useful in the business of the Group Members, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Asset Sale Proceeds specified in
such certificate, provided that (A) no Default or Event of Default then exists and (B) to the extent
any such Net Asset Sale Proceeds have not been so applied by the end of such twelve (12) month
period, a prepayment shall be required in an amount equal to such Net Asset Sale Proceeds that
have not been so applied; provided further that the Company shall only be required to make such
prepayment to the extent that (i) under the RBL Facility Credit Agreement, no Borrowing Base
Deficiency, Default or Event of Default exists or would result from the making of such
prepayment, (ii) after giving effect to such prepayment (and any Borrowings (as defined in the
RBL Facility Credit Agreement) incurred in connection therewith), the Consolidated Total
Leverage Ratio (as defined in the RBL Facility Credit Agreement) on a pro forma basis (with Debt
(as defined in the RBL Facility Credit Agreement) determined on the date of such prepayment and
Consolidated EBITDAX (as defined in the RBL Facility Credit Agreement) determined as of the
most recently delivered compliance certificate specified in Section 8.01(c) of the RBL Facility
Credit Agreement) is less than or equal to 3.00 to 1.00 and (iii) after giving effect to such
prepayment (and any Borrowings (as defined in the RBL Facility Credit Agreement) incurred in
connection therewith), unused Commitments (as defined in the RBL Facility Credit Agreement)
are greater than or equal to 20% of the Borrowing Base (as defined in the RBL Facility Credit
Agreement) in effect at such time; and provided further that, to the extent the Company cannot
make such prepayment because it fails to meet any of the conditions in the immediately preceding
proviso, (1) the Company shall prepay the outstanding loans under the RBL Facility, if any, in an
amount equal to the lesser of such Net Asset Sale Proceeds and the amount of the outstanding
loans under the RBL Facility and (2) the Commitments (as such term is defined in RBL Facility
Credit Agreement) shall be permanently reduced by an amount equal to such Net Asset Sale
Proceeds.

                (b)    Insurance/Condemnation Proceeds. No later than the Business Day
immediately following receipt by any Group Member (or any Affiliate on behalf of such Group
Member), or Administrative Agent as sole loss payee, or promptly thereafter of any Net
Insurance/Condemnation Proceeds, the Company shall prepay the Loans in an aggregate amount
equal to such Net Insurance/Condemnation Proceeds; provided that (i) so long as no Default or
Event of Default shall have occurred and be continuing and (ii) to the extent that the aggregate Net
Insurance/Condemnation Proceeds in any Fiscal Year do not exceed $5,000,000 and aggregate Net
Insurance/Condemnation Proceeds from the Closing Date through the applicable date of
determination do not exceed $10,000,000, the Company shall have the option to invest Net
Insurance/Condemnation Proceeds within twelve (12) months after receipt thereof in long term
productive assets of the general type used in the business of the Company; provided further that
the Company shall only be required to make such prepayment to the extent that (i) under the RBL
Facility Credit Agreement, no Borrowing Base Deficiency, Default or Event of Default exists or
would result from the making of such prepayment, (ii) after giving effect to such prepayment (and
any Borrowings (as defined in the RBL Facility Credit Agreement) incurred in connection
therewith), the Consolidated Total Leverage Ratio (as defined in the RBL Facility Credit
Agreement) on a pro forma basis (with Debt (as defined in the RBL Facility Credit Agreement)
determined on the date of such prepayment and Consolidated EBITDAX (as defined in the RBL


                                               - 37 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 46 of 282



Facility Credit Agreement) determined as of the most recently delivered compliance certificate
specified in Section 8.01(c) of the RBL Facility Credit Agreement) is less than or equal to 3.00 to
1.00 and (iii) after giving effect to such prepayment (and any Borrowings (as defined in the RBL
Facility Credit Agreement) incurred in connection therewith), unused Commitments (as defined
in the RBL Facility Credit Agreement) are greater than or equal to 20% of the Borrowing Base (as
defined in the RBL Facility Credit Agreement) in effect at such time; and provided further that, to
the extent the Company cannot make such prepayment because it fails to meet any of the conditions
in the immediately preceding proviso, (1) the Company shall prepay the outstanding loans under
the RBL Facility, if any, in an amount equal to the lesser of such Net Insurance/Condemnation
Proceeds and the amount of the outstanding loans under the RBL Facility and (2) the Commitments
(as such term is defined in RBL Facility Credit Agreement) shall be permanently reduced by an
amount equal to such Net Insurance/Condemnation Proceeds.

               (c)    Issuance of Indebtedness. No later than the Business Day immediately
following receipt by any Group Member (or any Affiliate on behalf of such Group Member) of
any Cash proceeds from the incurrence of any Indebtedness (other than Indebtedness that is
permitted hereunder) the Company shall prepay the Loans in an aggregate amount equal to one
hundred percent (100%) of such proceeds, net of underwriting discounts and commissions and
other reasonable costs and expenses associated therewith, including reasonable legal fees and
expenses.

                (d)    Extraordinary Receipts. No later than the fifth (5th) Business Day
following the date of receipt by any Group Member (or any Affiliate on behalf of such Group
Member) of any Extraordinary Receipts, the Company shall prepay the Loans in an aggregate
amount equal to such Extraordinary Receipts; provided that (i) so long as no Default or Event of
Default shall have occurred and be continuing and (ii) to the extent that the aggregate
Extraordinary Receipts in any Fiscal Year do not exceed $5,000,000 and aggregate Extraordinary
Receipts from the Closing Date through the applicable date of determination do not exceed
$10,00,000, the Company shall have the option to invest Extraordinary Receipts within twelve
(12) months after receipt thereof in long term productive assets of the general type used in the
business of the Company; provided further that the Company shall only be required to make such
prepayment to the extent that (i) under the RBL Facility Credit Agreement, no Borrowing Base
Deficiency, Default or Event of Default exists or would result from the making of such
prepayment, (ii) after giving effect to such prepayment (and any Borrowings (as defined in the
RBL Facility Credit Agreement) incurred in connection therewith), the Consolidated Total
Leverage Ratio (as defined in the RBL Facility Credit Agreement) on a pro forma basis (with Debt
(as defined in the RBL Facility Credit Agreement) determined on the date of such prepayment and
Consolidated EBITDAX (as defined in the RBL Facility Credit Agreement) determined as of the
most recently delivered compliance certificate specified in Section 8.01(c) of the RBL Facility
Credit Agreement) is less than or equal to 3.00 to 1.00 and (iii) after giving effect to such
prepayment (and any Borrowings (as defined in the RBL Facility Credit Agreement) incurred in
connection therewith), unused Commitments (as defined in the RBL Facility Credit Agreement)
are greater than or equal to 20% of the Borrowing Base (as defined in the RBL Facility Credit
Agreement) in effect at such time; and provided further that, to the extent the Company cannot
make such prepayment because it fails to meet any of the conditions in the immediately preceding
proviso, (1) the Company shall prepay the outstanding loans under the RBL Facility, if any, in an
amount equal to the lesser of such Extraordinary Receipts and the amount of the outstanding loans


                                              - 38 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 47 of 282



under the RBL Facility and (2) the Commitments (as such term is defined in RBL Facility Credit
Agreement) shall be permanently reduced by an amount equal to such Extraordinary Receipts.

                 (e)     Tax Refunds. No later than the Business Day immediately following receipt
by any Group Member for its account (or any Affiliate on behalf of such Group Member) or
thereafter of any Tax refunds in excess of $1,000,000 in the aggregate in any Fiscal Year, the
Company shall prepay the Loans in an aggregate amount equal to the amount of such Tax refunds
net of Tax, if any, on such refunds and reasonable costs incurred in obtaining such refund; provided
that the Company shall only be required to make such prepayment to the extent that (i) under the
RBL Facility Credit Agreement, no Borrowing Base Deficiency, Default or Event of Default exists
or would result from the making of such prepayment, (ii) after giving effect to such prepayment
(and any Borrowings (as defined in the RBL Facility Credit Agreement) incurred in connection
therewith), the Consolidated Total Leverage Ratio (as defined in the RBL Facility Credit
Agreement) on a pro forma basis (with Debt (as defined in the RBL Facility Credit Agreement)
determined on the date of such prepayment and Consolidated EBITDAX (as defined in the RBL
Facility Credit Agreement) determined as of the most recently delivered compliance certificate
specified in Section 8.01(c) of the RBL Facility Credit Agreement) is less than or equal to 3.00 to
1.00 and (iii) after giving effect to such prepayment (and any Borrowings (as defined in the RBL
Facility Credit Agreement) incurred in connection therewith), unused Commitments (as defined
in the RBL Facility Credit Agreement) are greater than or equal to 20% of the Borrowing Base (as
defined in the RBL Facility Credit Agreement) in effect at such time; and provided further that, to
the extent the Company cannot make such prepayment because it fails to meet any of the conditions
in the immediately preceding proviso, (1) the Company shall prepay the outstanding loans under
the RBL Facility, if any, in an amount equal to the lesser of such Tax refunds net of Tax, if any,
on such refunds and reasonable costs incurred in obtaining such refund and the amount of the
outstanding loans under the RBL Facility and (2) the Commitments (as such term is defined in
RBL Facility Credit Agreement) shall be permanently reduced by an amount equal to such Tax
refunds net of Tax, if any, on such refunds and reasonable costs incurred in obtaining such refund.

               (f)  Change of Control. Immediately upon the occurrence of a Change of
Control, the Company shall prepay all Loans in full.

                (g)    Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.9(a)-(f) the Company shall deliver to Administrative Agent a certificate of
a Financial Officer demonstrating the calculation of the amount of the applicable proceeds giving
rise to the prepayment. In the event that the Company shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, the Company shall promptly
make an additional prepayment of the Loans in an amount equal to such excess, and the Company
shall concurrently therewith deliver to Administrative Agent a certificate of a Financial Officer
demonstrating the calculation of such excess.

               (h)    Lender Right to Waive. Notwithstanding anything in this Agreement to the
contrary, each Lender, in its sole discretion, may, but is not obligated to, waive the Company’s
requirements to make any prepayments pursuant to Sections 2.9(a)-(f) with respect to such
Lender’s Pro Rata Share of such prepayment. At least three (3) Business Days prior to any such
prepayment, no later than 12:00 p.m. New York, New York time, the Company shall notify the
Administrative Agent, in writing, of the amount that is available to prepay the Loans (the


                                               - 39 -
           Case 19-12269-KBO             Doc 70-1     Filed 11/12/19      Page 48 of 282



“Prepayment Amount”). Promptly after the date of receipt of such notice, the Administrative
Agent shall provide written notice (the “First Offer”) to the Lenders of the amount available to
prepay the Loans. Any Lender declining such prepayment (a “Declining Lender”) shall give
written notice thereof (a “Rejection Notice”) to the Administrative Agent by 10:00 a.m. New
York, New York time no later than two (2) Business Days prior to such prepayment. If a Lender
fails to provide such Rejection Notice prior to 10:00 a.m. New York, New York time on such
prepayment date, it shall be deemed as accepted. On such date the Administrative Agent shall then
provide written notice (the “Second Offer”) to the Lenders other than the Declining Lenders (such
Lenders being the “Accepting Lenders”) of the additional amount available (due to such
Declining Lenders’ declining such prepayment) to prepay Loans owing to such Accepting Lenders,
such available amount to be allocated on a pro rata basis among the Accepting Lenders that accept
the Second Offer. Any Lenders accepting such additional prepayment pursuant to such Second
Offer shall give written notice thereof to the Administrative Agent by 10:00 a.m. New York, New
York time no later than one (1) Business Day prior to such prepayment. If any Lender fails to
deliver a notice accepting such additional prepayment prior to 10:00 a.m. New York, New York
time on such prepayment date, such Lender shall be deemed to have rejected such additional
prepayment; provided, that, for the avoidance of doubt, such Lender shall still receive the
prepayment in the amount equal its pro rata share of the First Offer. The Company shall prepay
the Loans within one Business Day after its receipt of notice from the Administrative Agent of the
aggregate amount of such prepayment. Amounts remaining after the allocation of accepted
amounts with respect to the First Offer and the Second Offer to Accepting Lenders shall be retained
by the Company.

       2.10 Application of Payments. Any payment of any Loan made pursuant to
Sections 2.7, 2.8, or 2.9 shall be applied as follows:

             first, to pay all unpaid expenses, fees and actual, incurred indemnities of
       Administrative Agent due hereunder to the full extent thereof;

              second, ratably to pay all unpaid expenses, fees and actual, incurred indemnities
       due hereunder to the full extent thereof;

               third, ratably to pay any accrued unpaid Interest (including interest at the Default
       Rate, if any) until paid in full;

               fourth, ratably to pay the Make-Whole Amount and the Repayment Premium, if
       any, on the Loans until paid in full (including, for the avoidance of doubt, any Make-Whole
       Amount or Repayment Premium resulting from the prepayment of principal under clause
       fifth below);

                  fifth, ratably to prepay the principal amount of all Loans then outstanding until paid
       in full;

                  sixth, ratably to pay any other Obligations then due and payable; and

                  seventh, to the Company.




                                                  - 40 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 49 of 282



       2.11    General Provisions Regarding Payments.

                 (a)     All payments by the Company of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without recoupment, setoff, counterclaim
or other defense, free of any restriction or condition, and delivered to Administrative Agent not
later than 2:00 p.m. (New York, New York time) on the date due to Administrative Agent’s
Account for the account of Lenders; funds received by Administrative Agent after that time on
such due date may be deemed to have been paid by the Company on the next Business Day. If the
Company has insufficient funds to pay the accrued but unpaid Interest on any date due, the
Company hereby authorizes Administrative Agent (at the written instruction of the Requisite
Lenders) to debit the Capital Reserve Amount on deposit in the Capital Reserve Account in the
amount of any such shortfall; provided that (i) Administrative Agent shall be under no obligation
to do so, (ii) this Section 2.11 is not intended to limit the Company’s obligation to pay interest on
any Interest Payment Date, and (iii) the Company shall be obligated to replenish the Capital
Reserve Amount in an amount equal to such debited amount.

             (b)   All prepayments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid or prepaid.

              (c)     Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with all other amounts
due thereto, including all fees payable with respect thereto, to the extent received by
Administrative Agent.

                (d)    Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next succeeding Business Day
and such extension of time shall be included in the computation of the payment of interest
hereunder.

                (e)    Administrative Agent shall deem any payment by or on behalf of the
Company hereunder that is not made in same day funds prior to 2:00 p.m. (New York, New York
time) to be a non-conforming payment. Any such payment may not be deemed to have been
received by Administrative Agent until the later of (i) the time such funds become available funds,
and (ii) the applicable next Business Day. Interest and fees shall continue to accrue on any
principal as to which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next succeeding
applicable Business Day) at the applicable rate determined pursuant to Section 2.6(a) from the date
such amount was due and payable until the date such amount is paid in full.

                 (f)    Upon (A) any prepayment of any Loans, whether such prepayment occurs
(i) as a result of an acceleration thereof pursuant to Section 8.2 (whether automatic or optional
acceleration) following an Event of Default or otherwise or (ii) at the Company’s option, which
the Company may, upon written notice as provided below, make for all (or any portion) of such
Loans or (B) any acceleration of the Loans pursuant to Section 8.2 (whether automatic or optional
acceleration) following an Event of Default or otherwise, in the case of each of (A) and (B), solely
to the extent occurring on or prior to the date that is twelve (12) months following the Closing


                                               - 41 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 50 of 282



Date (the “Make-Whole Expiry Date”), as applicable, the Company shall make a payment to the
Administrative Agent in an aggregate amount equal to 100% of the principal amount so prepaid
or accelerated plus the Make-Whole Amount with respect to such Loans, determined by the
Administrative Agent for the prepayment date (or in the case of an acceleration of the Loans, the
date of such acceleration) with respect to such principal amount plus any accrued and unpaid
interest thereon.

                (g)    (i) Together with any repayment pursuant to the terms of this Agreement,
whether such repayment occurs as a result of an acceleration (whether automatic or optional
acceleration) following an Event of Default or otherwise or (ii) upon any acceleration (whether
automatic or optional acceleration) following an Event of Default or otherwise, then the Company
shall pay to the Administrative Agent, for the benefit of all Lenders, in addition to the amount so
repaid or accelerated, an amount equal to the percentage set forth in the following chart of the
principal amount so repaid or accelerated, together with unpaid interest on the amount so repaid
or accelerated (such amount to be calculated by the Administrative Agent) (any such amount herein
referred to as the “Repayment Premium”).

                                                                        Repayment
                             Date of Repayment
                                                                        Percentage
          From, and including, the Closing Date through, and              7.875%
          including, the second anniversary of the Closing Date
          From, and including, the date immediately succeeding            5.000%
          the second anniversary of the Closing Date through,
          and including, the third anniversary of the Closing
          Date
          From, and including, the date immediately succeeding            2.500%
          the third anniversary of the Closing Date through, and
          including, the fourth anniversary of the Closing Date
          Thereafter                                                      0.000%

Any payment required pursuant to this Section 2.11(g) is in addition to, and not a replacement of
any amount paid pursuant to Section 2.6(a) and Section 2.11(f). For the avoidance of doubt, this
Section 2.11(g) is for the benefit of the Lenders only and is not intended to be the sole remedy for
any Default by the Company.
        2.12 Ratable Sharing. Lenders hereby agree among themselves that, except as
otherwise provided in the Collateral Documents with respect to amounts realized from the exercise
of rights with respect to Liens on the Collateral, if any of them shall, whether by voluntary payment
(other than a voluntary prepayment of Loans and applied in accordance with the terms hereof),
through the exercise of any right of set off or banker’s lien, by counterclaim or cross action or by
the enforcement of any right under the Loan Documents or otherwise, or as adequate protection of
a deposit treated as cash collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender receiving such


                                               - 42 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 51 of 282



proportionately greater payment shall (a) notify Administrative Agent and each other Lender of
the receipt of such payment and (b) apply a portion of such payment to purchase Loans (which it
shall be deemed to have purchased from each seller of a Loan simultaneously upon the receipt by
such seller of its portion of such payment) in the ratable Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by all Lenders in
proportion to the Aggregate Amounts Due to them; provided that, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Company or otherwise, those purchases
to that extent shall be rescinded and the purchase prices paid for such Loans shall be returned to
such purchasing Lender ratably to the extent of such recovery, but without interest. The Company
expressly consents to the foregoing arrangement and agrees that any Lender of a Loan so purchased
may exercise any and all rights of banker’s lien, set off or counterclaim with respect to any and all
monies owing by the Company to that Lender with respect thereto as fully as if that Lender were
owed the amount of the Loan held by that Lender.

         2.13 Increased Costs. Subject to the provisions of Section 2.13 (which shall be
controlling with respect to the matters covered thereby), in the event that any Lender shall
determine (which determination shall, absent manifest error, be presumed correct) that any
Governmental Requirement, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any guideline, request
or directive issued or made after the date hereof by any central bank or other Governmental
Authority or quasi-Governmental Authority (whether or not having the force of law): (a) subjects
such Lender (or its Applicable Office) to any additional Tax (other than (A) any Tax on the Overall
Net Income of such Lender, or (B) any Tax for which the Lender is indemnified pursuant to
Section 2.14) with respect to this Agreement or any of the other Loan Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its Applicable Office) of
principal, interest, fees or any other amount payable hereunder or its deposits, reserves or capital
attributable thereto; (b) imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other liabilities in or for the
account of, or advances or loans by, or other credit extended by, or any other acquisition of funds
by, any office of such Lender; or (c) imposes any other condition, cost or expense (other than with
respect to a Tax matter) on or affecting such Lender (or its Applicable Office) or its obligations
hereunder; and the result of any of the foregoing is to increase the cost to such Lender of agreeing
to making or maintaining Loans hereunder or to reduce any amount received or receivable by such
Lender (or its Applicable Office) with respect thereto; then, in any such case, Company shall
promptly pay to such Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such Lender shall deliver
to Company (with a copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender under this Section 2.13,
which statement shall be presumed correct absent manifest error.




                                                - 43 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 52 of 282



       2.14    Taxes; Withholding, etc.

               (a)    Payments to Be Free and Clear. All sums payable by or on account of the
Company hereunder and under the other Loan Documents shall (except to the extent otherwise
required by law) be paid without any deduction or withholding for any Taxes.

                (b)    Withholding of Taxes. If the Company or the Administrative Agent is
required by law to make any deduction or withholding for or on account of any Tax from any sum
paid or payable under any of the Loan Documents: (i) the Company shall notify, in writing,
Administrative Agent of any such requirement or any change in any such requirement as soon as
the Company becomes aware of it; (ii) the Company or the Administrative Agent, as applicable,
shall be entitled to make such deduction or withholding and shall pay (or cause to be paid) any
such Tax to the relevant Governmental Authority before the date on which penalties attach thereto;
(iii) the sum payable by the Company in respect of which the relevant deduction or withholding is
required shall be increased to the extent necessary to ensure that after any such deduction or
withholding, Administrative Agent or such Lender, as the case may be, and each of their Tax
Related Persons receives on the due date a net sum equal to what it would have received had no
such deduction or withholding been required; and (iv) within thirty (30) days after making any
such deduction or withholding, the Company shall deliver to Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction or withholding and of the
remittance thereof to the relevant taxing or other authority; provided that no such additional
amount shall be required to be paid to any Lender under clause (iii) above for (A) any U.S. federal
withholding Tax imposed on amounts payable to a Lender at the time such Lender becomes a party
hereto or such Lender changes its Applicable Office, except to the extent that, pursuant to this
Section 2.14, amounts with respect to such U.S. federal withholding Taxes were payable to such
Lender’s assignor (including each of their Tax Related Persons) immediately before such Lender
becomes a party hereto or to such Lender immediately before it changes its Applicable Office,
(B) any Tax on the Overall Net Income of the Lender or any other Tax Related Person, (C) any
U.S. federal withholding Tax imposed under FATCA, or (D) any Tax attributable to the failure of
the Lender to comply with Section 2.14(f) (“Excluded Taxes”).

                (c)    Other Taxes. In addition, the Company shall pay all Other Taxes to the
relevant Governmental Authorities in accordance with applicable law. The Company shall deliver
to Administrative Agent official receipts, if any, or other evidence of such payment reasonably
satisfactory to the Requisite Lenders in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes.

               (d)    Indemnification. The Company shall indemnify Administrative Agent and
each Lender, within ten (10) days after written demand therefor, for the full amount of any Taxes
paid or incurred by Administrative Agent or such Lender or their respective Tax Related Persons,
as the case may be, relating to, arising out of, or in connection with any Loan Document or any
payment or transaction contemplated hereby or thereby, whether or not such Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority, and all reasonable costs
and expenses incurred in enforcing the provisions of this Section 2.14; provided, however, that the
Company shall not be required to indemnify (except as set forth in Section 2.14(g)(ii) below)
Administrative Agent and Lenders for (i) any Excluded Taxes, or (ii) in duplication of Taxes
covered by Sections 2.14(b) or (c). Notwithstanding the foregoing, any indemnification under this


                                              - 44 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 53 of 282



Section 2.14(d) shall be made on an after-Tax basis, such that after all required deductions and
payments of all Taxes (including any Tax on the Overall Net Income), such that after all required
deductions and payment of all Taxes and any reasonable costs and expenses, the Administrative
Agent, the Lenders and each of their respective Tax Related Persons receives and retains an amount
equal to the sum it would have received and retained had it not paid or incurred or been subject to
such Taxes or costs and expenses. A certificate as to the amount of such payment or liability
(together with sufficient supporting documentation to substantiate such amount) delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

                (e)     Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after written demand therefor, for (i) any Taxes that
are required to be indemnified by the Company under Section 2.14 and attributable to such Lender
(but only to the extent that the Company has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the Company to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section 10.7(f) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Administrative Agent to the Lender from
any other source against any amount due to the Administrative Agent under this paragraph (e).

                (f)     Administrative Requirements; Forms Provision. Each Lender that is a
United States Person shall deliver to Administrative Agent for transmission to the Company, on
or prior to the Closing Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to which it becomes
a Lender (in the case of each other Lender), and at such other times as may be necessary in the
determination of the Company or Administrative Agent (each in the reasonable exercise of its
discretion), two executed copies of Internal Revenue Service (the “IRS”) Form W-9 (or any
successor form thereto) that certifies that the Lender is not subject to U.S. federal backup
withholding tax and enables the Company and Administrative Agent to determine whether or not
the Lender is subject to information reporting requirements. Each Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to Administrative Agent for transmission to the
Company, on or prior to the Closing Date (in the case of each Lender listed on the signature pages
hereof on the Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of the Company or Administrative Agent (each in the reasonable
exercise of its discretion), whichever of the following described in clauses (i) through (iv) below
is applicable, accurately completed, valid and in a manner reasonably acceptable to the Company
and the Administrative Agent:

                      (i)    in the case of a Non-U.S. Lender claiming the benefits of an income
       tax treaty to which the United States is a party (x) with respect to payments of interest


                                               - 45 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 54 of 282



       under any Loan Document, two executed copies of IRS Form W-8BEN or IRS Form
       W-8BEN-E (or, in each case, any successor form thereto) establishing an exemption from,
       or reduction of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
       treaty, and (y) with respect to any other applicable payments under any Loan Document,
       two executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each case, any
       successor form thereto) establishing an exemption from, or reduction of, U.S. federal
       withholding Tax pursuant to the “business profits” or “other income” article of such tax
       treaty.

                     (ii)   in the case of a Non-U.S. Lender claiming that its extension of credit
       will generate U.S. effectively connected income, two executed copies of IRS Form
       W-8ECI (or any successor form thereto);

                       (iii) in the case of a Non-U.S. Lender eligible to claim the benefits of the
       exemption for portfolio interest under Section 881(c) of the Internal Revenue Code, (A) a
       certificate substantially in the form of Exhibit L-1 to the effect that such Non-U.S. Lender
       is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
       a “10 percent shareholder” of the Company within the meaning of Section 881(c)(3)(B) of
       the Internal Revenue Code, or a “controlled foreign corporation” described in
       Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
       Certificate”) and (B) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
       (or, in each case, any successor form thereto); or

                       (iv)   to the extent a Non-U.S. Lender is not the beneficial owner, two
       executed copies of IRS Form W-8IMY (or any successor form thereto), accompanied by
       IRS Form W-8ECI (or any successor form thereto), IRS Form W-8BEN (or any successor
       form thereto), IRS Form W-8BEN-E (or any successor form thereto), a U.S. Tax
       Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form
       W-9 (or any successor form thereto), and/or other certification documents from each
       beneficial owner, as applicable; provided that if the Non-U.S. Lender is a partnership and
       one or more direct or indirect partners of such Non-U.S. Lender are eligible to claim the
       portfolio interest exemption, such Non-U.S. Lender shall provide a U.S. Tax Compliance
       Certificate substantially in the form of Exhibit L-4 on behalf of each such direct and
       indirect partner.

Each Lender required to deliver any forms, certificates or other evidence with respect to U.S.
federal income tax withholding matters pursuant to this Section 2.14(f) hereby agrees, from time
to time after the initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms certificates or other
evidence obsolete, expired, invalid or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to the Company two new copies of IRS
Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-8ECI
(or any successor form(s) of any of the foregoing), and as applicable, a U.S. Tax Compliance
Certificate properly completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by the Company to confirm
or establish that such Lender is not subject to deduction or withholding of U.S. federal income Tax
with respect to payments to such Lender under the Loan Documents or is subject to deduction or


                                              - 46 -
           Case 19-12269-KBO           Doc 70-1    Filed 11/12/19     Page 55 of 282



withholding at a reduced rate, or notify Administrative Agent of its inability to deliver any such
forms, certificates or other evidence. Each Lender agrees that if any form or certificate it
previously delivered expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certificate or promptly notify the Administrative Agent in writing of its legal inability to
do so.

               (g)     (i) If a payment made to a Lender (or any Tax Related Person of any Lender)
under any Loan Document is subject to U.S. federal withholding Tax imposed by FATCA, such
Lender shall deliver to the Company and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or Administrative Agent such
documentation prescribed by applicable law and such additional documentation reasonably
requested by the Company or Administrative Agent as may be necessary (i) for the Company and
Administrative Agent to comply with their obligations under FATCA, and (ii) (1) to determine
that such Lender has complied with such Lender’s obligations under FATCA, or (2) to determine
the amount to deduct and withhold from such payment. Solely for purposes of this Section 2.14(g),
“FATCA” shall include any amendments made to FATCA after the date of this Agreement.

                       (ii)   Notwithstanding anything herein to the contrary, the Company
       hereby agrees that the Administrative Agent shall be entitled to make any withholding or
       deduction from payments to the extent necessary to comply with FATCA for which the
       Administrative Agent shall not have liability. The Company agrees to indemnify and hold
       harmless the Administrative Agent for any losses it may suffer due to actions it takes to
       comply with FATCA in connection with the performance of the Administrative Agent’s
       duties as the administrative agent with respect to the Loans. The terms of this section shall
       survive the termination of this Agreement and the resignation or removal of the
       Administrative Agent

       2.15 OID. Notwithstanding anything else herein, including Section 2.1, the Company
acknowledges and agrees that it will receive proceeds of the Closing Date Loans on the Closing
Date net of four percent (4.00%) of the principal amount of total Commitments (which, for the
avoidance of doubt, are equal to $475,000,000.00). Such discount will be treated as original issue
discount on the Closing Date Loans and the Delayed-Draw Loans for U.S. federal income tax
purposes and will reduce the net issue price of the Closing Date Loans and the Delayed-Draw
Loans.

        2.16 Tax Treatment. The Lenders and the Company agree that the Loans shall not be
treated as “contingent payment debt instruments” under Section 1.1275-4 of the United States
Treasury Regulations (or any corresponding provision of state income tax law) and to file all U.S.
federal income tax and state income and franchise tax returns in a manner consistent with the
foregoing.

       2.17    Incremental Facility.

              (a)    General. The Company and any one or more Lenders (including New
Lenders) may from time to time agree that such Lenders shall increase the Commitments by
making available an Incremental Facility Commitment by executing and delivering to the
Administrative Agent an Incremental Facility Activation Notice specifying (1) the amount of such


                                               - 47 -
            Case 19-12269-KBO           Doc 70-1      Filed 11/12/19      Page 56 of 282



Incremental Facility Commitment, (2) the applicable Incremental Facility Closing Date, (3) the
applicable interest for such Incremental Facility Loans, (4) the identity of the Lenders (including
potential New Lenders) providing such Incremental Facility Loans and (5) the maturity date for
such Incremental Facility Loans, which may not be earlier than the Maturity Date; provided, that,
if the total yield (taking into account the upfront fees, any interest rate floors and any call protection
or make-whole and any other payments made in connection therewith) of the Incremental Facility
Loans shall exceed the total yield for the existing Loans, then the total yield for the existing Loans
shall be increased so that the total yield in respect of the existing Loans is the same as the total
yield for the Incremental Facility Loans. In addition, without the consent of the Administrative
Agent, each increase effected pursuant to this Section 2.17(a) shall be in a minimum amount of at
least $25,000,000 and in an amount that is an integral multiple of $5,000,000. Unless consented to
by the Requisite Lenders in their sole discretion, (i) such Incremental Facility Loans shall not
(1) have a shorter weighted average life to maturity than the existing Loans, (2) provide for any
voluntary, or require any mandatory, prepayments other than those set forth in this Agreement and
on a pro rata basis or (3) have any covenants or other terms and conditions that are more restrictive
to the Group Members than the covenants, terms and conditions contained in this Agreement,
(ii) the Incremental Facility Loans shall rank pari passu or junior in right of payment and security
with the outstanding Loans, and (iii) to the extent that any Incremental Facility Loan is secured by
a Lien junior to the Liens securing the Obligations, such liens shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the Requisite Lenders.
No Lender shall have any obligation to participate in any increase described in this Section 2.17(a)
unless it agrees to do so in its sole discretion.

               (b)      New Lender Supplement. Any additional bank, financial institution or other
entity which elects to become a “Lender” under this Agreement in connection with any transaction
described in Section 2.17(a) shall be approved in writing by the Administrative Agent and shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit K, whereupon such bank, financial institution or other entity (a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

                (c)    Lenders under the Incremental Facility. No Person other than a Lender may
become an Incremental Facility Lender hereunder unless (i) the Company has provided to the then-
existing Lenders written notice of its intent to borrow Incremental Facility Loans at least fifteen
(15) days prior to delivery of the Incremental Facility Activation Notice and such written notice
includes the terms and conditions of such Incremental Facility Loans; and (ii) one or more of the
then-existing Lenders have not affirmatively responded with their interest pursuant to the
following two sentences, subject to the terms and conditions of this Agreement, to provide an
aggregate amount of Incremental Facility Loans equal to or greater than the amount of such
Incremental Facility Loans the Company is then seeking (and in such case, New Lenders may only
provide Incremental Facility Loans in an amount not to exceed the amount that the aggregate
amount of Incremental Facility Loans the Company is then seeking exceeds the amount of such
Incremental Facility Loans that the then-existing Lenders were willing to provide subject to the
terms and conditions of this Agreement). Upon receipt of the written notice from the Company of
its intent to borrow Incremental Facility Loans, each then-existing Lender shall have fifteen (15)
days to provide written notice to the Company of its interest to participate in the Incremental
Facility Loans. If a Lender fails to provide written notice of its interest to participate in the


                                                 - 48 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 57 of 282



Incremental Facility Loans within fifteen (15) days of receipt of the Company’s notice, it shall be
deemed to have no interest in participating the Incremental Facility Loans and shall not be
allocated any Incremental Facility Commitment. Each existing Lender that affirmatively
confirmed such interest shall be allocated a participation in the Incremental Facility Loans in
proportion to its current participation in the existing Loans unless otherwise agreed between such
Lender and the Company.

               (d)     Conditions to Effectiveness. Each Incremental Facility Commitment shall
be effective upon the occurrence of the relevant Incremental Facility Closing Date and subject to
the following conditions precedent:

                       (i)     no Default or Event of Default shall have occurred and be continuing
       on the relevant Incremental Facility Closing Date and no Default or Event of Default would
       occur as a result of the effectiveness of the Incremental Facility Commitment;

                        (ii)   after giving pro forma effect to the incurrence of such Incremental
       Facility Loans, (i) to the extent such incurrence occurs prior to the last day of the Fiscal
       Quarter ending June 30, 2020, the Total Asset Coverage Ratio is not less than 1.00 to 1.00
       and (ii) to the extent such incurrence occurs after June 30, 2020, the PDP Asset Coverage
       Ratio is not less than 1.00 to 1.00;

                    (iii) the Administrative Agent shall have received a certificate of a
       Responsible Officer of the Company certifying that:

                               (1)     each of the representations and warranties made by any
               Obligor or Group Member in or pursuant to the Loan Documents is true and correct
               in all material respects immediately prior to, and after giving effect to, the
               incurrence of the Incremental Facility Commitment as if made on and as of each
               such date except (x) to the extent such representations or warranties are made as of
               a specified date, in which case, such representations and warranties shall be true
               and correct in all material respects as of such date and (y) to the extent that any
               representation and warranty is qualified by materiality, Material Adverse Effect or
               a similar qualification, such representation and warranty shall be true in all respects
               as so qualified; and

                              (2)    giving pro forma effect to such Incremental Facility Loans
               and the application of the proceeds thereof, the Company shall be in compliance
               with Section 6.7.

                       (iv)    the Administrative Agent shall have received any customary closing
       documents or information, including legal opinions, board resolutions, officers’
       certificates, certificates from independent engineers and reaffirmations agreements,
       reasonably requested by the Administrative Agent;

                     (v)    each New Lender shall have executed and delivered to the
       Administrative Agent a New Lender Supplement and all documentation and other
       information with respect to the assignee that is required by regulatory authorities under
       applicable “know your customer” and anti-money laundering rules and regulations,


                                               - 49 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19       Page 58 of 282



       including the USA Patriot ACT, in addition to all documentation as the Administrative
       Agent shall reasonably specify to evidence the New Lender becoming a Lender hereunder;

                    (vi)    to the extent applicable, this Agreement and the other Loan
       Documents shall have been amended in accordance with Section 2.17(e);

                       (vii)   Availability Period shall have expired;

                      (viii) to the extent not otherwise required under this Section 2.17(d), the
       other conditions to each Loan set forth in Section 3.2 hereof shall have been satisfied; and

                      (ix)   such other conditions, if any, as the Company, the Incremental
       Facility Lenders and Administrative Agent may agree.

                (e)   Amendments. In addition to the foregoing, each of the parties hereto hereby
agrees that this Agreement shall be amended to the extent (but only to the extent) necessary to
effectuate any terms and conditions of the Incremental Facility Commitments to the extent these
differ from those set forth herein. Any such amendment shall be effected in writing by the
Administrative Agent and the Company and furnished to the other parties hereto.

                                        SECTION 3
                                  CONDITIONS PRECEDENT

       3.1     Closing Date. The obligation of each Lender to make the Loans on the Closing
Date is subject to the satisfaction, or waiver in accordance with Section 10.6, of the following
conditions on or before the Closing Date:

               (a)   Loan Documents; Related Agreements. Each Lender and Administrative
Agent shall have received sufficient copies of each Loan Document originally executed and
delivered by the Company and each Related Agreement.

                (b)    Notes. The Administrative Agent shall have received duly executed Notes
payable to each Lender that has requested a Note in a principal amount equal to its Commitment
dated as of the Closing Date.

                 (c)    Organizational Documents; Incumbency. Each Lender and Administrative
Agent shall have received (i) sufficient copies of each Organizational Document of each Group
Member and each Parent Company, certified as of a recent date by the appropriate Governmental
Authority, for each Lender, each dated the Closing Date or a recent date prior thereto; (ii) signature
and incumbency certificates of the officers of the Company and each Parent Company executing
the Loan Documents; (iii) resolutions of the board of directors, the manager(s) or member(s) or
similar governing body of the Company and each Parent Company approving and authorizing the
execution, delivery and performance of this Agreement, the other Loan Documents and the Related
Agreements to which it is a party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by an Authorized Officer as being in full force and effect without
modification or amendment; and (iv) a good standing certificate for each Group Member and each
Parent Company from the applicable Governmental Authority in such Person’s jurisdiction of
incorporation, organization or formation and in each jurisdiction in which such Person is qualified


                                                - 50 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 59 of 282



as a foreign corporation or other entity to do business, each dated a recent date prior to the Closing
Date.

                (d)       Title to Oil and Gas Properties. The Lenders shall have received title
information as the Requisite Lenders may require, satisfactory to the Requisite Lenders, setting
forth the status of title to the Oil and Gas Properties.

                (e)      Governmental Authorizations and Consents. Except as provided in
Schedule 4.5, each Group Member shall have obtained all Governmental Authorizations and all
consents of other Persons, in each case that are required to be obtained by a Group Member in
connection with the Transactions or any transactions contemplated the Related Agreements, and
each of the foregoing shall be in full force and effect and in form and substance satisfactory to the
Requisite Lenders. All applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority which would restrain, prevent or otherwise impose
adverse conditions on the Transactions or any transactions contemplated by the Related
Agreements and no action, request for stay, petition for review or rehearing, reconsideration, or
appeal with respect to any of the foregoing shall be pending, and the time for any applicable agency
to take action to set aside its consent on its own motion shall have expired.

               (f)     Personal Property Collateral. In order to create in favor of Administrative
Agent, for the benefit of the Lenders a valid and perfected First Priority security interest, in all
personal property Collateral of the Company, Administrative Agent shall have received:

                        (i)    evidence satisfactory to the Requisite Lenders of the compliance by
       the Company and each Parent Company of their respective Obligations under the Company
       Collateral Agreement, the Parent Pledge Agreement and the other Collateral Documents to
       which it is party (including its obligation to deliver UCC financing statements, originals of
       securities, instruments and chattel paper); and

                      (ii)    (A) the results of a recent search, by a Person satisfactory to the
       Requisite Lenders to any personal or mixed property of each Group Member and each
       Parent Company in the applicable jurisdictions, together with copies of all such filings
       disclosed by such search and (B) UCC termination statements (or similar documents) of
       all applicable Persons for filing in all applicable jurisdictions as may be necessary to
       terminate any effective UCC financing statements (or equivalent filings) disclosed in such
       search that do not constitute Permitted Liens;

                (g)    Related Agreements. Administrative Agent shall have received a certificate
from an Authorized Officer of the Company certifying that all notices to operators, partners or
other necessary parties under, and other actions required by, the Related Agreements have taken
place prior to the Closing Date.

               (h)   Environmental Reports. Administrative Agent shall have received reports
and other information, in form, scope and substance satisfactory to the Requisite Lenders,
regarding environmental matters relating to the Oil and Gas Properties.

                (i)    Evidence of Insurance. Administrative Agent shall have received a copy of
the certificate from the insurance broker of the Company or other evidence satisfactory to the


                                                - 51 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 60 of 282



Requisite Lenders that all insurance required to be maintained pursuant to Section 5.6 is in full
force and effect, together with all other endorsements and other requirements set forth in
Section 5.6.

              (j)     Opinion of Counsel to the Company. The Administrative Agent shall have
received an executed copy of a legal opinion of Baker Botts L.L.P., special counsel for the
Company, addressed to the Administrative Agent and the Lenders and dated as of the Closing Date
and covering such customary matters in financings of this type as the Requisite Lenders may
reasonably request and otherwise in form and substance reasonably satisfactory to the Requisite
Lenders and subject to customary assumptions, exceptions and limitations.

              (k)    Expenses. The Company shall have paid or shall have made arrangements
to pay as set forth in the funds flow memorandum delivered pursuant to Section 3.1(q) to
Administrative Agent all amounts payable pursuant to Section 10.2.

               (l)     Solvency Certificate. On the Closing Date, Administrative Agent shall have
received a Solvency Certificate from the Company dated as of the Closing Date, in form, scope
and substance satisfactory to the Requisite Lenders, that after giving effect to the consummation
of the Transactions, the Group Members satisfy clause (a) of the definition of Solvent.

              (m)    Closing Date Certificate.     The Company shall have delivered to
Administrative Agent an executed Closing Date Certificate, together with all attachments thereto.

               (n)    No Litigation. There shall not exist any Adverse Proceeding that singly or
in the aggregate, materially impairs any of the Transactions or transactions contemplated by the
Related Agreements.

               (o)     Due Diligence. Lenders shall have received unaudited historical financial
statements for the Fiscal Year ended December 31, 2017. No information or materials are or
should have been available to any Group Member as of the Closing Date that are materially
inconsistent with the material previously provided to the Requisite Lenders for their due diligence
review. Each Lender shall be satisfied with a due diligence review of each Group Member’s
Material Contracts, including, but not limited to, satisfactory review of such operating agreements,
marketing agreements, transportation agreements, processing agreements and other agreements
constituting Material Contracts governing or relating to the Group Member’s Oil and Gas
Properties. Each Lender shall be satisfied with a due diligence review of the Company.

                 (p)     No Material Adverse Effect. Since December 31, 2017, no event,
circumstance or change shall have occurred that has caused or could reasonably be expected to
result in, either individually or in the aggregate, a Material Adverse Effect.

               (q)    Funds Flow. Administrative Agent shall have received at least two (2) days
prior to the Closing Date a funds flow memorandum, in form and substance satisfactory to the
Requisite Lenders.

              (r)     Capital Reserve Account. The Company shall have established at its
expense the Capital Reserve Account in accordance with Section 7.1.



                                               - 52 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 61 of 282



                (s)    Capital Structure. The Requisite Lenders shall be satisfied with the capital
structure of the Group Members.

              (t)   Initial Borrowing Notice. Administrative Agent shall have received a fully-
executed Borrowing Notice.

                (u)    RBL Facility Loan Documents. (i) The Administrative Agent shall have
received reasonably satisfactory evidence that the RBL Facility and RBL Facility Loan Documents
are in form and substance satisfactory to the Administrative Agent and the Lenders and (ii) the
Company shall have delivered a copy of the executed RBL Facility Credit Agreement (and all
exhibits and schedules thereto) to the Administrative Agent certified by a Financial Officer as
being true, correct and complete.

                (v)    KYC Documentation. The Company shall have delivered to Administrative
Agent all documents, including IRS Form W-9, that are necessary for it and the Lenders to comply
with their respective know-your-customer procedures.

       3.2      Loan Conditions. The obligation of each Lender to make any Loan is subject to
each of the following conditions being completed to the satisfaction of the Requisite Lenders:

               (a)    Representations and Warranties. The representations and warranties of the
Company set forth in this Agreement shall be true and correct on and as of the date of any such
Borrowing (unless such representations and warranties are stated to relate to a specific earlier date,
in which case such representations and warranties shall be true and correct as of such earlier date).

               (b)    No Default or Event of Default. At the time of and immediately after giving
effect to any Borrowing, no Default or Event of Default shall have occurred and be continuing.

               (c)   Financial Ratios. The Company shall be in pro forma compliance with
Section 6.7 upon the making of any Loans, such compliance to be certified by an Authorized
Officer of the Company in a certificate delivered to Administrative Agent.

                (d)     Projections. The Lenders shall have received monthly projections of the
type referred to in Section 4.8 for a period of 24 months from the date of the applicable Borrowing
Notice, together with a projected schedule of the Group Member’s drilling and recompletion
activities over such period of time.

                (e)     Expenses. The Administrative Agent shall have received evidence of
payment or arrangements for payment from the proceeds of the Borrowing of all or any portion of
such fees and expenses then due and payable under the Loan Documents and all other filing,
recordation or similar fees, taxes necessary for the consummation of the transactions contemplated
by the Loan Documents.

               (f)    Borrowing Notice. In the case of any Delayed-Draw Loans, a Financial
Officer of the Company shall have delivered an executed Borrowing Notice, substantially in the
form of Exhibit A, representing and warranting and otherwise demonstrating to the satisfaction of
the Requisite Lenders that, as of such date, the Company reasonably expects, after giving effect to
making of such Delayed-Draw Loans and based upon good faith determinations and projections


                                                - 53 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 62 of 282



consistent with the Financial Plan, to be in compliance in all material respects with all operating
and financial covenants set forth in this Agreement as of the last day of each Fiscal Quarter ending
prior to the Maturity Date; provided, however, that to the extent any operating or financial
covenant herein contains any qualifying language as to materiality such as “material”, “in all
material respects,” “except as could not reasonably be expected to result in, either individually or
in the aggregate, a Material Adverse Effect” or similar qualifying language, then the phrase “in all
material respects” in this Section 3.2(f) shall be disregarded with respect to certifying compliance
with respect to such operating and financial covenant; provided, further, that such Borrowing
Notice shall be delivered no later than ten (10) days prior to the termination of the Availability
Period and the Lenders’ Delayed-Draw Commitments shall terminate upon such date.

              (g)    Permitted Acquisition. In the case of any Delayed-Draw Loans being used
to fund a Permitted Acquisition in accordance with the APOD, the Permitted Acquisition
Conditions have been satisfied.

Each Borrowing shall be deemed to constitute a representation and warranty by the Company on
the date thereof as to the matters specified in paragraphs (a) through (g) of this Section 3.2.

                                    SECTION 4
                         REPRESENTATIONS AND WARRANTIES

        In order to induce Lenders to enter into this Agreement and to make their respective Loans,
each Group Member and each Parent Company represents and warrants to Administrative Agent
and each Lender, (a) on the Closing Date (b) on each date that a Borrowing Notice is delivered
and (c) on the date of each Borrowing, that the following statements are true and correct:

       4.1       Organization; Requisite Power and Authority; Qualification. Each Group
Member and each Parent Company (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization as identified in Schedule 4.1, (b) has all requisite
power and authority, and has all material governmental licenses, authorizations, consents and
approvals necessary, to own and operate its Properties, to carry on its business as now conducted
and as proposed to be conducted, to enter into the Loan Documents and the Related Agreements
to which it is a party and to carry out the Transactions contemplated thereby and, in the case of the
Company, to make the borrowings hereunder, and (c) is qualified to do business and in good
standing in every jurisdiction where its assets are located and wherever necessary to carry out its
business and operations as now conducted, except where the failure to be so qualified or in good
standing would not have a Material Adverse Effect.

         4.2    Capital Stock and Ownership. The Capital Stock of each Group Member has
been duly authorized and validly issued. Except as set forth on Schedule 4.2, as of the Closing
Date there is no existing option, warrant, call, right, commitment or other agreement to which any
Group Member is a party requiring, and there is no other Capital Stock of any Group Member
outstanding which upon conversion or exchange would require, the issuance by any Group
Member of any additional membership interests or other Capital Stock of any Group Member or
other securities convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Capital Stock of any Group Member. Schedule 4.2 sets
forth a true, complete and correct list as of the Closing Date, both before and after giving effect to


                                                - 54 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 63 of 282



the Transactions, of the name of each Group Member and indicates for each such Person its
ownership (by holder and percentage interest) and the type of entity of each of them, and the
number and class of authorized and issued Capital Stock of such Person. Except as set forth on
Schedule 4.2, as of the Closing Date, no Group Member has any equity investments in any other
corporation or entity.

        4.3    Due Authorization. The execution, delivery and performance of the Loan
Documents (including, for the avoidance of doubt, the use of proceeds of (a) the Closing Date
Loans for the purposes and in the amounts set forth on Schedule 2.4 (including to the extent such
amounts constitute a distribution or dividend on Capital Stock) and (b) the Delayed-Draw Loans
for the purposes and in the amounts set forth on the applicable Borrowing Notice and in strict
accordance with the APOD) and the Related Agreements have been duly authorized by all
necessary corporate, limited liability company or partnership (as applicable) action and, if
required, shareholder, member and/or partner action, on the part of each Group Member and each
Parent Company that is a party thereto.

        4.4     No Conflict. The execution, delivery and performance by each of the Group
Members and each Parent Company of the Loan Documents (including, for the avoidance of doubt,
the use of proceeds of (a) the Closing Date Loans for the purposes and in the amounts set forth on
Schedule 2.4 (including to the extent such amounts constitute a distribution or dividend on Capital
Stock) and (b) the Delayed-Draw Loans for the purposes and in the amounts set forth on the
applicable Borrowing Notice and in strict accordance with the APOD) and the Related Agreements
to which such Group Member or Parent Company is a party do not and will not (a) violate in any
material respect any provision of any Governmental Requirement applicable to, or any of the
Organizational Documents of, any Group Member or any Parent Company; (b) conflict with, result
in a material breach of or constitute (with due notice or lapse of time or both) a material default
under any RBL Facility Loan Document or any Material Contract of any Group Member or any
Parent Company, other than with respect to agreements evidencing Indebtedness that is being
repaid in full on the Closing Date; (c) result in or require the creation or imposition of any Lien
upon any of the Properties or assets of any Group Member or any Parent Company (other than any
Liens created under any of the Loan Documents in favor of Administrative Agent, on behalf of the
Lenders and other Permitted Liens); (d) result in any material default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to any Group Member’s or any Parent Company’s operations or any of its Properties or
(e) require any approval of stockholders, members or partners or any approval or consent of any
Person under any RBL Facility Loan Document or any Material Contract of any Group Member
or any Parent Company, except for such approvals or consents which will be obtained on or before
the Closing Date and disclosed in writing to Administrative Agent and the Lenders.

       4.5      Governmental Consents. Except as set forth on Schedule 4.5, the execution,
delivery and performance by each of the Group Members and each Parent Company of the Loan
Documents and Related Agreements to which they are parties and the consummation of the
Transactions do not and will not require any registration with, consent or approval of, or notice to,
or other action to, with or by, any Governmental Authority to be made, taken or obtained by a
Group Member or Parent Company, except for (a) filings and recordings with respect to the
Collateral to be made by the Administrative Agent, or otherwise delivered to the Lenders for filing
and/or recordation, as of the Closing Date, (b) filings necessary to maintain perfection of the


                                               - 55 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 64 of 282



Collateral, (c) routine filings related to such Group Member or Parent Company and the operation
of its business, and (d) such filings as may be necessary in connection with the Administrative
Agent’s or Lender’s exercise of remedies under the Loan Documents.

        4.6    Binding Obligation. Each Loan Document and each Related Agreement has been
duly executed and delivered by each Group Member and each Parent Company (or Affiliate of
such Persons) that is a party thereto and is the legally valid and binding obligation of such Person,
enforceable against such Person in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to enforceability (whether
enforcement is sought in equity or at law).

         4.7    Financial Information. As of the Closing Date, the Group Members have no
contingent liability or liability for Taxes, long term lease or unusual forward or long term
commitment including under any farm-in, exploration or other development agreement that has
not been disclosed in writing to the Lenders and which in any such case is material in relation to
the business, operations, properties, assets or condition (financial or otherwise) of the Company
taken as a whole. All material obligations of the Group Members to make capital expenditures to
drill or otherwise develop any Oil and Gas Properties have been disclosed to the Lenders.

        4.8     Projections. On and as of the Closing Date, the Projections of the Company and
its consolidated Subsidiaries for the period from the Closing Date through and including the date
that is four (4) years after the Closing Date, including monthly projections of production and
cashflow for each month during the Fiscal Year in which the Closing Date takes place, (the
“Projections”) are based on good faith estimates and assumptions made by the management of
the Company and, as of the Closing Date, the management of the Company believed that the
Projections were reasonable.

        4.9     No Material Adverse Effect. Except as reflected on Schedule 4.9, since
December 31, 2017, (a) no event, circumstance or change has occurred that has caused or could
reasonably be expected to result in, either individually or in the aggregate, a Material Adverse
Effect and (b) the business of the Group Members has been conducted only in the ordinary course
consistent with past business practices.

        4.10 No Restricted Junior Payments. Except as reflected on Schedule 4.10, since
December 31, 2017, neither the Company nor any of its Subsidiaries or any Affiliate has directly
or indirectly declared, ordered, paid or made, or set apart any sum or property for, any Restricted
Junior Payment or agreed to do so except as permitted pursuant to Section 6.3.

        4.11 Adverse Proceedings, etc. Except as reflected on Schedule 4.11 (and, in the case
of Environmental Claims, to the knowledge of the Group Members), there are no Adverse
Proceedings, individually or in the aggregate, which could reasonably result in a Material Adverse
Effect. No Group Member (a) is in violation of any Governmental Requirement of any
Governmental Authority (including, to the knowledge of the Group Members, Environmental
Laws) that, individually or in the aggregate, could result in a Material Adverse Effect, or (b) is
subject to or in default with respect to any final judgments, writs, injunctions, decrees, rules or




                                               - 56 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 65 of 282



regulations of any Governmental Authority, domestic or foreign, that relate to any Loan
Document, any Related Agreement or any of the Transactions.

        4.12 Payment of Taxes. Except as reflected on Schedule 4.12, all income and other
material Tax returns and reports of each Group Member required to be filed by any of them have
been timely filed (taking into account any extensions obtained in the ordinary course), and all
Taxes shown on such Tax returns to be due and payable and all other material Taxes upon any
Group Member and upon their respective Properties, assets, income, businesses and franchises
which are due and payable have been paid prior to delinquency, except those which are being
actively contested by such Person in good faith and by appropriate proceedings, which are reflected
on Schedule 4.12 to the extent in existence on the Closing Date; provided, such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP shall have been made
or provided therefor. The charges, accruals and reserves on the books of the Company and its
Subsidiaries in respect of Taxes and other governmental charges are, in the reasonable opinion of
the Company or its Subsidiaries (as applicable), adequate. No Liens for Taxes have been filed
and, to the knowledge of the Company, no claim is being asserted in writing with respect to any
such Tax or other such governmental charge.

       4.13    Properties.

               (a)    Title.

                        (i)     Each Group Member has good and defensible title to its Oil and Gas
       Properties and good title to all its personal Properties (or a valid leasehold interest with
       respect to all leasehold interests in other real or personal Property), in each case, free and
       clear of all Liens other than Permitted Liens. After giving full effect to the Permitted Liens,
       each such Group Member owns at least the net interests in production attributable to its
       Hydrocarbon Interests as reflected in the most recently delivered Reserve Report (or
       internally generated engineering data), and the ownership of such Properties shall not
       obligate such Group Member to bear the costs and expenses relating to the maintenance,
       development and operations of each such Property in an amount in excess of its working
       interest in each Property set forth in the most recently delivered Reserve Report (or
       internally generated engineering data) that is not offset by a corresponding proportionate
       increase in such Group Member’s net revenue interest in such Property;

                      (ii)     All leases and agreements necessary for the conduct of the business
       of each Group Member are valid and subsisting, in full force and effect, and there exists no
       default or event or circumstance which with the giving of notice or the passage of time or
       both would give rise to a default under any such lease or leases; and

                       (iii) The rights and Properties presently owned, leased or licensed by
       each Group Member including, without limitation, all easements and rights of way, include
       all rights and Properties reasonably necessary to permit such Group Member to conduct its
       business.

              (b)    Oil and Gas Properties. Each Group Member’s Oil and Gas Properties have
been maintained, operated and developed in a good and workmanlike manner and in conformity



                                               - 57 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 66 of 282



with all Governmental Requirements and in conformity with the provisions of all leases, subleases
or other contracts comprising a part of such Group Member’s Hydrocarbon Interests and other
contracts and agreements forming a part of such Group Member’s Oil and Gas Properties.
Specifically in connection with the foregoing, (i) no Oil and Gas Property of any Group Member
is subject to having allowable production reduced below the full and regular allowable (including
the maximum permissible tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (ii) none of the wells comprising a part of any Group Member’s Oil
and Gas Properties is deviated from the vertical more than the maximum permitted by
Governmental Requirements, and such wells are, in fact, bottomed under and are producing from,
and the well bores are wholly within, or otherwise are legally located within, such Group
Member’s Oil and Gas Properties (or in the case of wells located on Facilities unitized therewith,
such unitized Properties).

               (c)    Each Group Member owns, or is licensed to use, all trademarks, trade
names, copyrights, patents and other Intellectual Property material to its business, and the use
thereof by such Person does not infringe in any material respect upon the rights of any other Person.
Each Group Member either owns or has valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps, interpretations and other
technical information used or usable in the conduct of its business, subject to the limitations
contained in the agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of Hydrocarbons.

       4.14    Environmental Matters. Except for such matters as set forth on Schedule 4.14:

                (a)    Each Group Member’s operations on the Oil and Gas Properties (and to the
knowledge of the Group Members, after reasonable and customary due diligence, all Oil and Gas
Properties) are, and within all applicable statute of limitation periods have been, in compliance in
all material respects with all applicable Environmental Laws.

                (b)     The Group Members have obtained all Environmental Permits required for
the operations of their respective Oil and Gas Properties, with all such Environmental Permits
being currently in full force and effect, and no Group Member has received any written notice or
otherwise has knowledge that any such existing Environmental Permit will be revoked or that any
application for any new Environmental Permit or renewal of any existing Environmental Permit
will be protested or denied.

                (c)     To the knowledge of the Group Members, there are no claims, demands,
suits, orders, inquiries, or proceedings concerning any material violation of, or any material
liability (including as a potentially responsible party) under, any applicable Environmental Law
that is pending or, to the Company’s knowledge, threatened against any Group Member or any
Group Member’s Oil and Gas Properties or as a result of any operations at such Properties.

                (d)    To the knowledge of the Group Members, none of the Properties of any
Group Member contain or have contained any: (i) underground storage tanks; (ii) asbestos-
containing materials; (iii) landfills or dumps; (iv) hazardous waste management units as defined
pursuant to RCRA or any comparable state law; or (v) sites on or nominated for the National
Priority List promulgated pursuant to CERCLA or any state remedial priority list promulgated or


                                               - 58 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 67 of 282



published pursuant to any comparable state law. To the knowledge of the Group Members, after
reasonable and customary due diligence, none of the Properties contain or have contained any
underground storage tanks, landfills or dumps.

                (e)    There has been no Release, or to the Company’s knowledge, threatened
Release of Hazardous Materials at, on, under or from any Group Member’s Properties that is
required by law to be reported to any Governmental Authority or that would materially adversely
affect the Properties (individually or cumulatively with any other Release). There are no
investigations, remediation, abatements, removals, or monitoring of Hazardous Materials required
under applicable Environmental Laws at such Properties the failure of which to perform would
materially adversely affect the Properties and, to the knowledge of the Group Members, none of
such Properties are adversely affected by any Release or threatened Release of a Hazardous
Material originating or emanating from any other real Property.

                (f)    No Group Member nor, to the knowledge of the Group Members, any
operator of any Group Member’s Oil and Gas Properties, has received any written notice asserting
an alleged liability or obligation under any applicable Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous Materials at,
under, or Released or threatened to be Released from any real properties offsite any Group
Member’s Properties and, to the Company’s knowledge, there are no conditions or circumstances
that could reasonably be expected to result in the receipt of such written notice.

               (g)     To the knowledge of the Group Members, there has been no exposure of
any Person or Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any Group Member’s Oil and Gas Properties that could reasonably
be expected to form the basis for a claim for damages or compensation and there are no conditions
or circumstances that could reasonably be expected to result in the receipt of notice regarding such
exposure.

               (h)      The Group Members have provided to Administrative Agent complete and
correct copies of all environmental site assessment reports, investigations, studies, analyses, and
correspondence on environmental matters (including matters relating to any alleged non-
compliance with or liability under Environmental Laws) that are in the Company’s possession or
control and relating to any Group Member’s Oil and Gas Properties or operations thereon.

       4.15    No Defaults.

              (a)    Except as reflected on Schedule 4.15, no Group Member is in default in the
performance, observance or fulfillment of the obligations, covenants or conditions contained in its
Material Contracts.

               (b)     No Default or Event of Default has occurred and is continuing.

        4.16 Material Contracts. Schedule 4.15 (as the same may be updated from time to time
in writing by the Company) contains a true, correct and complete list of all the Material Contracts
of each Group Member including such agreements relating to the purchase, transportation by
pipeline, gas processing, development, marketing, sale and supply of Hydrocarbons, farmout
arrangements, joint operating agreements, or operating agreements to which any Group Member


                                               - 59 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 68 of 282



is a party on the Closing Date. All such Material Contracts, are in full force and effect (other than
any Material Contract that has expired or otherwise been amended, amended and restated,
refinanced or otherwise modified as permitted pursuant to Section 6.13 of this Agreement and in
accordance with its terms).

        4.17 Governmental Regulation. No Group Member is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which may otherwise
render all or any portion of the Obligations unenforceable. No Group Member is a “registered
investment company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are defined in the
Investment Company Act of 1940.

       4.18 Margin Stock. No Obligor or Group Member is engaged in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No part of the
proceeds of the Loans will be used by such Obligor or Group Member to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates, or is inconsistent with, the provisions of Regulation
T, U or X of the Board of Governors of the Federal Reserve System.

        4.19 Employee Benefit Plans. The Company, its Subsidiaries and each of their
respective ERISA Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan in all material respects. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the Internal Revenue
Code has received a favorable determination letter from the Internal Revenue Service indicating
that such Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter which would cause such Employee Benefit Plan to lose its
qualified status. No liability to the PBGC (other than required premium payments) or the Internal
Revenue Service has been or is expected to be incurred by any Obligor or Group Member or any
of their ERISA Affiliates with respect to any Employee Benefit Plan. No ERISA Event has
occurred or is reasonably expected to occur. Except to the extent required under Section 4980B
of the Internal Revenue Code or similar state laws, or otherwise funded entirely by the participants
thereof, no Employee Benefit Plan provides health or welfare benefits (through the purchase of
insurance or otherwise) for any retired or former employee of the Parent Companies, the Company,
its Subsidiaries or any of their respective ERISA Affiliates. The present value of the aggregate
benefit liabilities under each Pension Plan sponsored, maintained or contributed to by the
Company, any of its Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for funding purposes in
the most recent actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential liability of the
Company, its Subsidiaries and their respective ERISA Affiliates for a complete or partial
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 or Section 4205
of ERISA), when aggregated with such potential liability for a complete or partial withdrawal from
all Multiemployer Plans, is zero. The Company, its Subsidiaries and each of their ERISA Affiliates


                                               - 60 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 69 of 282



have complied with the requirements of Section 515 of ERISA with respect to each Multiemployer
Plan and are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan.

        4.20 Brokers. No broker’s or finder’s fee or commission will be payable with respect
hereto or any of the Transactions other than as set forth on Schedule 4.20.

     4.21 Solvency. Each Group Member is and, upon the request for any Borrowing by the
Company on any date on which this representation and warranty is made, will be, Solvent.

       4.22 Related Agreements. Except to the extent otherwise expressly set forth herein or
in the schedules hereto, and subject to the qualifications set forth therein, each of the
representations and warranties given by any Group Member (or Affiliate of any Group Member)
in any Related Agreement is true and correct in all material respects as of the date hereof (or as of
any earlier date to which such representation and warranty specifically relates). Notwithstanding
anything in any Related Agreement to the contrary, the representations and warranties of each
Group Member set forth in this Section 4.22 shall, solely for purposes hereof, survive the
termination of such Related Agreement for the benefit of Administrative Agent and the Lenders.

         4.23 Disclosure. No representation or warranty of any Group Member contained in any
Loan Document or Related Agreement and none of the reports, financial statements, certificates
furnished to Administrative Agent and the Lenders by or on behalf of any Group Member for use
in connection with the Transactions contains any untrue statement of a material fact or omits to
state a material fact (known to the Company, in the case of any document not furnished by it),
taken as a whole, necessary in order to make the statements contained herein or therein not
misleading as of the time when made or delivered in light of the circumstances in which the same
were made; provided, that any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the Company to be
reasonable at the time made. There are no agreements, instruments or corporate or other
restrictions to which any Group Member is subject, and there are no facts known (or which should
upon the reasonable exercise of diligence be known) to the Company (other than matters of a
general economic nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

        4.24 Insurance. The Property and the operators of any Oil and Gas Properties of any
Group Member are insured in compliance with the requirements of Section 5.6. Schedule 4.25
sets forth a list of all insurance maintained by or on behalf of the Group Members as of the Closing
Date and, as of the Closing Date, all premiums in respect of such insurance have been paid.

        4.25 Separate Entity. The Company (a) has taken all necessary steps to maintain the
separate status and records of the Group Members, on a consolidated basis, (b) does not commingle
any assets or business functions with any other Person (other than any Group Member),
(c) maintains separate financial statements from all other Persons (other than the other Group
Members), (d) has not assumed or Guaranteed the debts, liabilities or obligations of others (other
than any Group Member), (e) holds itself out to the public and creditors as an entity separate from
all other Persons (other than the other Group Members), (f) has not committed any fraud or misuse
of the separate entity legal status, (g) has not maintained its assets in such a manner that it will be


                                                - 61 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 70 of 282



difficult to ascertain or identify its individual assets from those of its members, and (h) has not
held itself out to be responsible for the debts of another Person (other than any Group Member).

        4.26 Security Interest in Collateral. The provisions of the Loan Documents create
legal and valid Liens on all the Collateral in favor of the Administrative Agent for the benefit of
the Administrative Agent and the Secured Parties, and in the case of Liens which may be perfected
by filing a financing statement, when financing statements in appropriate form are filed in the
appropriate office, such Liens constitute perfected and continuing First Priority Liens on the
Collateral, securing the Obligations, enforceable against the Company, except in the case of
Permitted Encumbrances, but only to the extent any such Liens would have priority over the Liens
in favor of Administrative Agent by operation of law.

        4.27 Covered Person Transactions. Except as disclosed in Schedule 4.27, there are no
existing or proposed agreements, arrangements, understandings, or transactions between any
Group Member on the one hand, and any Covered Person on the other hand. Except as disclosed
on Schedule 4.27, no Covered Person is directly or indirectly indebted to or has any direct or
indirect ownership, partnership, or voting interest in any Group Member. To the knowledge of the
Company, no Covered Person is directly or indirectly indebted to or has any direct or indirect
ownership, partnership, or voting interest in any other Person with which any Group Member has
a business relationship or which competes with any Group Member. To the knowledge of the
Company, none of the Group Members are party to any arrangement or understanding, regardless
of whether such arrangement has been formalized, whereby (a) services or the sale of any Property
are provided by a Covered Person on terms more favorable than that provided to the applicable
Group Member for similar services or (b) any Covered Person provides any Group Member with
services related to the gathering and processing of Hydrocarbons.

        4.28 Swap Agreements. Schedule 4.28, as of the date hereof (and after the date hereof,
each report required to be delivered by the Company pursuant to Section 5.1(p), as of such date),
sets forth, a true and complete list of all Swap Agreements of the Group Members, the material
terms thereof (including the type, term, effective date, termination date and notional amounts or
volumes), the Net Mark-to-Market Exposure thereof and the counterparty to each such agreement.

         4.29 Permits, Etc. Except as disclosed in Schedule 4.29, each Group Member has, and
is in compliance with, all material Governmental Authorizations required for such Person lawfully
to own, lease, manage or operate, or to acquire, each business currently owned, leased, managed
or operated, or to be acquired, by such Person and no condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such Governmental Authorization, and
there is no written claim that any thereof is not in full force and effect.

        4.30 Names and Places of Business. No Group Member has, during the preceding five
years, been known by, or used any other trade or fictitious name, except as disclosed in
Schedule 4.30. The chief executive office and principal place of business of each Group Member
is located at the address of such Person set out in Schedule 4.30. Except as indicated in
Schedule 4.30, no Group Member has had any other office or place of business within the past 5
years. Each such Person’s jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its jurisdiction of organization,


                                                - 62 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 71 of 282



and Federal Taxpayer Identification Number is stated on Schedule 4.30 (or as set forth in a notice
delivered pursuant to Section 5.1(m)).

        4.31 Marketing of Production. Except for contracts listed and in effect on the date
hereof on Schedule 4.31, and thereafter either disclosed in writing to Administrative Agent or
included in the most recently delivered Reserve Report (with respect to all of which contracts the
Company represents that it or the applicable Group Member is receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of the relevant
contract and is not having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist that are not cancelable by the applicable Group Member
on 60 days’ notice or less without penalty or detriment for the sale of production from any Group
Member’s Hydrocarbons (including, without limitation, calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer than six (6) months
from the effective date of such agreement. No Cash Receipts are currently being held in suspense
by such purchaser or any other Person. Except as set forth in Schedule 4.31, none of the Oil and
Gas Properties of any Group Member is subject to any contractual or other arrangement whereby
payment for production therefrom is to be deferred for a period in excess of (i) thirty (30) days
with respect to oil and (ii) sixty (60) days with respect to gas, in each case after the month in which
such production is delivered.

        4.32 Right to Receive Payment for Future Production. Except as set forth in
Schedule 4.32, no Oil and Gas Property is subject to any “take or pay”, gas imbalances (in excess
of one-half bcf of gas (on an mcf equivalent basis)) or other similar arrangement (a) which can be
satisfied in whole or in part by the production or transportation of gas from other properties or
(b) as a result of which production from any Oil and Gas Property may be required to be delivered
to one or more third parties without payment (or without full payment) therefor as a result of
payments made, or other actions taken, with respect to other properties. Since the date of this
Agreement, no material changes have occurred in such overproduction or underproduction except
those that have been reported as required pursuant to Section 5.1. No Cash Receipts in excess of
one percent (1% of the Cash Receipts in any Fiscal Year) of the Proved Reserves of any Group
Member is subject to any regulatory refund obligation and no facts exist which would reasonably
be expected to cause the same to be imposed.

        4.33 Existing Accounts Payable. Set forth on Schedule 4.33 hereto is a complete and
correct list of all existing accounts payable with a value in excess of $100,000, individually, or
$250,000, in the aggregate, of each Group Member as of the Closing Date.

       4.34 Related Agreement Obligations. Except as set forth on Schedule 4.34, as of the
Closing Date, no amounts with a value in excess of $100,000, individually, or $250,000, in the
aggregate, are past due under any Related Agreement by any Group Member.




                                                - 63 -
             Case 19-12269-KBO         Doc 70-1     Filed 11/12/19      Page 72 of 282



                                       SECTION 5
                                 AFFIRMATIVE COVENANTS

        The Company covenants and agrees that until payment in full in Cash of the Obligations,
the Company shall perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

       5.1     Financial Statements and Other Reports.

             Unless otherwise provided below, the Company will deliver to Administrative
Agent and Lenders:

                 (a)    Monthly Financial Statements. As soon as available, and in any event
within thirty (30) days after the end of each calendar month (including months which began prior
to the date hereof), the consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such month and the related consolidated statements of income,
stockholders’ equity and cash flows of the Company and its consolidated Subsidiaries for such
month and for the period from the beginning of the then-current Fiscal Year to the end of such
month, setting forth in each case in comparative form the corresponding figures for the prior
period, all in reasonable detail, together with a Financial Officer Certification with respect thereto
and any other operating reports prepared by management for such period.

                (b)   Quarterly Financial Statements. As soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter of each Fiscal Year, the
consolidated balance sheets of the Company and its consolidated Subsidiaries as at the end of such
Fiscal Quarter and the related consolidated statements of income, stockholders’ equity and cash
flows of the Company and its consolidated Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then-current Fiscal Year to the end of such Fiscal Quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year, all in reasonable detail, together with a Financial Officer Certification with
respect thereto;

                 (c)     Annual Financial Statements. As soon as available, and in any event with
respect to each Fiscal Year end, within one hundred twenty (120) days after the end of such Fiscal
Year, (A) the consolidated balance sheets of the Company and its Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its consolidated Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year, in reasonable detail,
together with a Financial Officer Certification with respect thereto; and (B) with respect to such
financial statements for any Fiscal Year ended December 31, 2017 and thereafter, a report thereon
by independent certified public accountants of recognized regional standing selected by the
Company and satisfactory to the Requisite Lenders (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such audit), which shall
state that such consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as at the dates indicated and
that the results of their operations and their cash flows for the periods indicated are in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise disclosed in such


                                                - 64 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 73 of 282



financial statements) and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally accepted auditing
standards;

               (d)      Daily Reports. To the extent the Company is not in compliance with
Section 6.7(d) for the Fiscal Quarter most recently ended, promptly upon the receipt thereof, but
in any event no later than 5:00 p.m. (New York, New York time) on the next succeeding Business
Day after such receipt, a copy or electronic copy of all production, drilling and recompletion
reports received by any Group Member or Affiliate of any Group Member;

                (e)    Compliance Certificate. Together with each delivery of financial
statements of the Company and its consolidated Subsidiaries pursuant to Sections 5.1(b), and
5.1(c), a duly executed and completed Compliance Certificate;

              (f)     Notice of Litigation. Prompt written notice (but, in any event, within three
(3) Business Days) of (i) the receipt by any Group Member of the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Company to Lenders which, if
adversely determined, could result in liabilities in excess of $200,000, or (ii) any material
development in any Adverse Proceeding previously required to be disclosed hereunder;

                (g)      ERISA. (i) The occurrence of or forthcoming occurrence of any ERISA
Event, a prompt written notice (but, in any event, within three (3) Business Days) specifying the
nature thereof, what action the Company, its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and, when known, any action
taken or, to the knowledge of the Company, threatened in writing by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto; and (ii) with reasonable promptness
(but, in any event, within three (3) Business Days), copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Company, its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service or other Governmental
Authority with respect to each Pension Plan; (2) all notices received by Company, its Subsidiaries
or their respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA
Event; and (3) copies of such other documents or governmental reports or filings relating to any
Employee Benefit Plan as the Requisite Lenders shall request;

                (h)    Financial Plan. As soon as practicable and in any event no later than each
November 1st, a consolidated plan and financial forecast for following Fiscal Year and each Fiscal
Year (or portion thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Company and its consolidated Subsidiaries for each such Fiscal Year,
together with an explanation of the assumptions on which such forecasts are based, (ii) forecasted
consolidated statements of income and cash flows of the Company and its consolidated
Subsidiaries for each month of each such Fiscal Year, (iii) forecasts demonstrating projected
compliance with the requirements of Section 6.7 through the final maturity date of the Loans, and
(iv) forecasts demonstrating adequate liquidity through the final maturity date of the Loans,
together, in each case, with an explanation of the assumptions on which such forecasts are based
all in form and substance satisfactory to the Requisite Lenders and accompanied by a Financial
Officer Certification certifying that the projections contained therein are based upon good faith


                                               - 65 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 74 of 282



estimates and assumptions believed to be reasonable at the time made and at the time of delivery
thereof;

               (i)     Certificate of Insurer. Concurrently with the delivery of financial
statements pursuant to Section 5.1(c), a certificate of insurance coverage from each insurer or its
authorized agent or broker with respect to the insurance required by Section 5.6, in form and
substance satisfactory to the Requisite Lenders;

              (j)   Notice of Change in Board of Directors. Promptly, written notice of any
change in the board of directors (or similar governing body) of any Parent Company or the
Company;

               (k)      Board of Directors Materials. Promptly following any request therefor,
such materials and minutes prepared for and distributed in connection with meetings of or actions
taken by the directors or managers of the Parent Companies or the Company that are related to the
financial condition of the Parent Companies, the Company or its Subsidiaries or any Indebtedness
of the Company or its Subsidiaries (other than any materials or information that are privileged or
are governed by a confidentiality agreement prohibiting the sharing of such information with
Administrative Agent or the Lenders);

                (l)    Notice Regarding Material Contracts. Promptly, and in any event within
five (5) Business Days (i) after any Material Contract of any Group Member is terminated or
amended and (ii) after any new Material Contract is entered into, a written statement describing
such event, delivered to Administrative Agent, and an explanation of any actions being taken with
respect thereto;

                (m)    Information Regarding Collateral.         The Company will furnish to
Administrative Agent written notice at least thirty (30) days prior to the occurrence of any change
in an Obligor’s (i) organizational name, (ii) identity or organizational structure or (iii) Federal
Taxpayer Identification Number. The Company agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made under the UCC or other applicable
law or otherwise that are required in order for Administrative Agent to continue at all times
following such change to have a valid, legal and perfected First Priority Lien in all the Collateral
and for the Collateral at all times following such change to have a valid, legal and perfected First
Priority Lien as contemplated in the Collateral Documents. The Company will furnish to
Administrative Agent prompt written notice of the Company’s or the Parent Companies’
knowledge of any Lien or claims made or asserted against any Collateral or interest therein. The
Company also agrees promptly to notify Administrative Agent in writing if any material Collateral
is lost, damaged or destroyed;

                (n)    Aging Reports. Together with each delivery of financial statements of the
Company and its consolidated Subsidiaries pursuant to Sections 5.1(a), 5.1(b), and 5.1(c), (i) a
summary of the accounts receivable aging report of each Group Member as of the end of such
period, and (ii) a summary of accounts payable aging report of each Group Member as of the end
of such period, in each case in form and substance satisfactory to the Requisite Lenders;




                                               - 66 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 75 of 282



                 (o)    Notices under RBL Facility Loan Documents. Promptly, but in any event
within (i) five (5) Business Days following the giving or receipt of any statement, notice, or report
regarding the existence of a default, event of default, or Borrowing Base Deficiency under the
RBL Facility Loan Documents and (ii) fifteen (15) Business Days following the giving or receipt
of any other statement, notice or report (including, for the avoidance of doubt, Reserve Reports)
delivered under the terms of any RBL Facility Loan Document (to the extent not otherwise
furnished or made available hereunder), copies of such notice or report, and promptly following
the execution of any amendment, modification or supplement to any RBL Facility Loan Document
(to the extent not otherwise furnished or made available hereunder), a copy of any such
amendment, modification or supplement.

               (p)     Swap Agreements. As soon as practicable and in any event within five (5)
days of the occurrence thereof, written notice of any Group Member’s entry into a Swap
Agreement or the termination or modification of any Swap Agreement by any party thereto;
provided that this clause shall not permit any Group Member to enter into or terminate or modify
a Swap Agreement not otherwise permitted by this Agreement;

               (q)     Reserve Reports; Engineering Data.

                      (i)    By March 31st and September 30th of each year, a Reserve Report
       prepared as of the immediately preceding December 31st and June 30th, respectively,
       concerning the Group Members’ Oil and Gas Properties. This Reserve Report must be
       prepared by one or more Approved Petroleum Engineers. The Requisite Lenders may (at
       the Lenders’ expense so long as no Default or Event of Default then exists, in which case
       it will be at Company’s expense) request additional Reserve Reports from time to time
       prepared by such Approved Petroleum Engineers. Each Reserve Report shall distinguish
       (or shall be delivered together with a certificate from a Financial Officer which
       distinguishes) those Oil and Gas Properties treated in the report which are a Group
       Member’s Oil and Gas Properties from those properties treated in the report which are not
       a Group Member’s Oil and Gas Properties;

                       (ii)    with the delivery of each Reserve Report, the Company shall
       provide to Administrative Agent and the Lenders a certificate from an Authorized Officer
       certifying that: (A) the factual information provided to the Approved Petroleum Engineers
       for purposes of the Reserve Report and any other factual information provided to the
       Approved Petroleum Engineers in connection therewith is true and correct in all material
       respects (or in the case of any internally generated engineering data prepared by the
       Company, the information contained in such data and any other information delivered in
       connection therewith is true and correct in all material respects), (B) each Group Member
       owns good and defensible title to its Oil and Gas Properties evaluated in such Reserve
       Report (or such internally generated engineering data), and such Properties are free of all
       Liens except for Permitted Liens, (C) except as set forth on an exhibit to the certificate, on
       a net basis there are no gas imbalances, take or pay or other prepayments with respect to
       the Oil and Gas Properties evaluated in such Reserve Report (or such internally generated
       engineering data) which would require any Group Member to deliver Hydrocarbons either
       generally or produced from such Oil and Gas Properties at some future time without then
       or thereafter receiving full payment therefor, (D) none of any Group Member’s Oil and


                                               - 67 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 76 of 282



       Gas Properties have been sold since the date of the last Reserve Report (or the most recently
       delivered internally generated engineering data), except as set forth on an exhibit to the
       certificate, which certificate shall list all of such Oil and Gas Properties sold and in such
       detail as required by the Requisite Lenders, (E) attached to the certificate is a list of all
       marketing agreements entered into subsequent to the later of the date hereof or the most
       recently delivered Reserve Report (or most recently delivered internally generated
       engineering data) which the Company could reasonably be expected to have been obligated
       to list on Schedule 4.31 had such agreement been in effect on the date hereof, and
       (F) attached thereto is a list of all Persons purchasing Hydrocarbons from any Group
       Member as of the date of the Reserve Report (or internally generated engineering data);

               (r)    Title Information.

                       (i)     On or before the delivery to Administrative Agent and the Lenders
       of each Reserve Report (or internally generated engineering data) required by
       Section 5.1(q), the Company will deliver title information in form and substance acceptable
       to the Requisite Lenders covering all of the Oil and Gas Properties of each Group Member
       to the extent that such title information was not previously delivered.

                       (ii)   If the Company has provided title information under this
       Section 5.1(r), the Company shall, within sixty (60) days of notice from Administrative
       Agent that title defects or exceptions exist, either (A) cure any such title defects or
       exceptions (including defects or exceptions as to priority) that are not permitted by
       Section 6.2 raised by such information, or (B) deliver title information in form and
       substance acceptable to the Requisite Lenders so that Administrative Agent or the Lenders
       shall have received, together with title information previously delivered to Administrative
       Agent or the Lenders, satisfactory title information on all of the Oil and Gas Properties.

               (s)     Oil and Gas Properties. Within thirty (30) days after the end of each
calendar month, with respect to Oil and Gas Properties operated by the Company, or within ten
(10) days of being provided the same from the operator of any Oil and Gas Properties, with respect
to Oil and Gas Properties not operated by the Company, a report in detail acceptable to the
Requisite Lenders with respect to the Oil and Gas Properties of each Group Member during such
month:

                      (i)    setting forth as to each well being drilled, completed, reworked or
       other similar procedures, the actual versus estimated cost breakdown (for all activities,
       including dry hole and completion activities) for such well;

                      (ii)    describing by well and field the net quantities of oil, gas, natural gas
       liquids, and water produced (and the quantities of water injected);

                      (iii) describing by well and field the quantities of oil, gas and natural gas
       liquids sold during such month out of production from any Group Member’s Oil and Gas
       Properties and calculating the average sales prices of such oil, natural gas, and natural gas
       liquids;




                                               - 68 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 77 of 282



                       (iv)   describing of all leases acquired during the preceding Fiscal Quarter
       indicating the date each lease was acquired;

                      (v)     specifying any leasehold operating expenses, overhead charges,
       gathering costs, transportation costs, and other costs with respect to any Group Member’s
       Oil and Gas Properties of the kind chargeable as direct charges or overhead under COPAS
       2005 Model Form Accounting Procedure;

                      (vi)   setting forth the amount of Taxes on each Group Member’s Oil and
       Gas Properties during such month and the amount of royalties paid with respect to such Oil
       and Gas Properties during such month; and

                      (vii) attaching thereto all drill site opinions or division order opinions
       prepared by or for any operator of any Oil and Gas Properties to the extent not previously
       delivered.

               (t)     Other Information. (A) Promptly after submission to any Governmental
Authority, all material documents and information furnished to such Governmental Authority in
connection with any investigation of any Group Member (other than any routine inquiry),
(B) promptly upon receipt thereof, copies of all management reports submitted to any Group
Member by its auditors in connection with any audit of the books thereof and (C) such other
information and data with respect to any Group Member as from time to time may be reasonably
requested by the Requisite Lenders.

      5.2     Notice of Material Events. The Company will furnish to Administrative Agent
prompt written notice (but, in any event, within three (3) Business Days) of the following:

                (a)     (i) any condition or event that constitutes a Default or an Event of Default
or that notice has been given to any Group Member with respect thereto; (ii) that any Person has
given any notice to any Group Member or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) the occurrence of any event or change that has caused
or could reasonably be expected to result in, either individually or in the aggregate, a Material
Adverse Effect, which notice shall be accompanied by a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action the Company has taken, is taking and proposes
to take with respect thereto.

                 (b)      the filing or commencement of, or the receipt of a threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any arbitrator or Governmental
Authority against any Group Member not previously disclosed in writing (including in the
Schedules hereto) to Administrative Agent that has caused or could reasonably be expected to
result in, liability in excess of $200,000 or any material adverse development in any action, suit,
proceeding, investigation or arbitration previously disclosed to Administrative Agent;

              (c)    the filing or commencement of any action, suit, proceeding, or arbitration
by or on behalf of any Group Member claiming or asserting damages in favor of such Group
Member valued in excess of $200,000;


                                                - 69 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 78 of 282



               (d)     the occurrence of any ERISA Event that, individually, could reasonably be
expected to result in liability for any Group Member and its Affiliates in an aggregate amount
exceeding $200,000;

               (e)     the occurrence of any default under any Material Contract or any Related
Agreement;

                (f)     the acquisition of any asset or assets with a value in excess of $200,000;
provided, that in the case of leases, the value of such leases shall be netted against any leases being
disposed of directly in connection with such acquisition;

               (g)     beginning with the Fiscal Quarter ending June 30, 2017, the Consolidated
Capital Expenditures, excluding the Oil and Gas Properties that are not Operated Oil and Gas
Properties, as of the last day of such Fiscal Quarter, taken as a whole for the previous twelve
months exceeding the amount set forth in the APOD by more than a twenty percent (20%)
variance;

             (h)    receipt of any incident of noncompliance or similar notice from a
Governmental Authority which would cost $200,000 or more to remediate; and

               (i)     any other development that results in, or could result in, either individually
or in the aggregate, a Material Adverse Effect.

         5.3     Separate Existence. Company will (a) take all necessary steps to maintain the
separate entity and records of the Group Members, on a consolidated basis, (b) not commingle any
assets or business functions with any other Person (other than any Group Member), (c) maintain
separate financial statements from all other Persons (other than the other Group Members), (d) not
assume or Guarantee the debts, liabilities or obligations of others (other than any Group Member),
(e) hold itself out to the public and creditors as an entity separate from all other Persons (other than
the other Group Members), (f) not commit any fraud or misuse of the separate entity legal status,
(g) not maintain its assets in such a manner that it will be costly or difficult to segregate, ascertain
or identify its individual assets from those of its partners or Affiliates, (h) not take any action that
would reasonably be expected to cause it to become insolvent, (i) not fail to hold appropriate
meetings (or act by unanimous written consent) to authorize all appropriate actions, or fail in
authorizing such actions to observe all formalities required by the laws of the State of Delaware,
or fail to observe all formalities required by its Organizational Documents, (j) not hold itself out
to be responsible for the debts of another Person (other than another Group Member) and (k) not
elect to be treated (or permit to be treated) as a an entity other than a disregarded entity or
partnership for United States federal tax purposes.

       5.4     Payment of Taxes and Claims. The Company will, and will cause each Group
Member to, file all material Tax returns required to be filed by it in any jurisdiction and pay all
material Taxes imposed upon it or any of its Properties or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and pay all claims (including
claims for labor, services, materials and supplies) for sums that have become due and payable
and/or that by law have or could reasonably be expected to cause a Lien to attach any of its
Properties, prior to the time when any penalty or fine shall be incurred with respect thereto;



                                                 - 70 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 79 of 282



provided, that no such Tax or claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a) adequate reserves or other
appropriate provisions, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may cause a Lien to attach to any of
the Collateral, such contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Group Member will file or consent to the filing of any
consolidated income tax return with any Person (except that the Company may file a consolidated
return with its Subsidiaries).

       5.5   Operation and Maintenance of Properties. The Company will, and will cause
each Group Member to, at its own expense:

               (a)     operate its Oil and Gas Properties and other Properties or cause such Oil
and Gas Properties and other Properties to be operated in all material respects in accordance with
the practices of the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements of all applicable Governmental Authorities,
including, without limitation, applicable pro ration requirements and Environmental Laws, and all
Governmental Requirements of every other Governmental Authority from time to time with the
authority to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom;

                 (b)  keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve, maintain and
keep in good repair, working order and efficiency (ordinary wear and tear excepted) all of its Oil
and Gas Properties and other Properties, including, without limitation, all equipment, machinery
and facilities; and

                (c)     promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and Indebtedness accruing
under the leases or other agreements affecting or pertaining to its material Oil and Gas Properties
and do all other things necessary to keep unimpaired its rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

In the event any of the Oil and Gas Properties are not operated by any Group Member or an
Affiliate of any Group Member, then the Company shall use its commercially reasonable efforts
to cause any third party operator to comply with the provisions of this Section 5.5.

        5.6     Insurance. The Company will, and will cause each Group Member to, maintain
or cause to be maintained, with financially sound and reputable insurers, casualty insurance, such
public liability insurance, and third party property all risk damage insurance, in each case, with
respect to liabilities, losses or damage in respect of the assets, Properties and businesses of the
Group Members as are customarily carried or maintained under similar circumstances by Persons
of established reputation of similar size and engaged in similar businesses, in such amounts, with
such deductibles, covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Each such policy of insurance shall (a) contain loss payable clauses
or provisions in each such insurance policy or policies that are equivalent endorsements in favor
of and made payable to Administrative Agent or the RBL Facility Collateral Agent, as applicable,


                                                - 71 -
             Case 19-12269-KBO        Doc 70-1     Filed 11/12/19     Page 80 of 282



and (b) name the Administrative Agent and the Lenders, or the RBL Facility Collateral Agent and
the RBL Facility Lenders, as applicable, as “additional insureds” and provide that the insurer will
endeavor to give no less than 30 days prior written notice of any cancellation to the Administrative
Agent or the RBL Facility Collateral Agent, as applicable (10 days for non-payment). Such
endorsement shall be further endorsed to show that each Group Member waives the right (and each
Group Member does hereby so waive) and each Group Member shall use reasonable efforts to
cause its insurers to waive the right, to subrogate against the Lenders or the RBL Facility Lenders,
as applicable. Each such policy shall be primary and not excess to or contributing with any
insurance or self-insurance maintained by any Lender or RBL Facility Lender, as applicable.

         5.7    Books and Records; Inspections. The Company will, and will cause each Group
Member to, (a) keep adequate books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and activities and (b) permit
any representatives designated by Administrative Agent on behalf of all Lenders (including
employees of Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by Administrative Agent) to visit and inspect any of the Property of any Group Member,
to inspect, copy and take extracts from its financial and accounting records, and to discuss its
affairs, finances and accounts with its officers and independent accountants, all upon reasonable
notice and at such reasonable times during normal business hours (so long as no Default or Event
of Default has occurred and is continuing) and as often as may reasonably be requested, and by
this provision the Group Members authorize such accountants to discuss with Administrative
Agent and such representatives the affairs, finances and accounts of each Group Member. The
Company acknowledges that Administrative Agent, after exercising its rights of inspection, may
prepare and distribute to the Lenders certain reports pertaining to the Group Members’ assets for
internal use by Administrative Agent and the Lenders.

         5.8    Compliance with Laws. The Company will, and will cause each Group Member
to, will comply, and will use commercially reasonable efforts to cause all other Persons (including
any operator), if any, on or occupying any Facilities or any Oil and Gas Properties to comply, with
the requirements of all applicable Governmental Requirements of any Governmental Authority
(including all Environmental Laws) in all material respects.

       5.9     Environmental.

             (a)       Environmental Disclosure. The Company will deliver to Administrative
Agent and Lenders:

                      (i)    as soon as practicable but no later than three (3) Business Days
       following receipt thereof by any Group Member, copies of all environmental audits,
       investigations, analyses and reports of any kind or character, whether prepared by
       personnel of any Group Member or by independent consultants, Governmental Authorities
       or any other Persons, with respect to significant environmental matters at any Facility or
       any Oil and Gas Properties of any Group Member or with respect to any material
       Environmental Claims;

                      (ii)   promptly but no later than three (3) Business Days from the
       occurrence thereof, written notice describing in reasonable detail (A) any Release required


                                               - 72 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 81 of 282



       to be reported to any federal, state or local Governmental Authority under any applicable
       Environmental Laws, (B) any remedial action taken by any Group Member or any other
       Person in response to (1) any Hazardous Materials Activities the existence of which has a
       reasonable possibility of resulting in one or more Environmental Claims, or (2) any
       Environmental Claims and (C) any Group Member’s discovery of any occurrence or
       condition on any real property adjoining or in the vicinity of any Facility or any Oil and
       Gas Property that could reasonably be expected to cause such Facility or such Oil and Gas
       Property or any part thereof to be subject to any material restrictions on the ownership,
       occupancy, transferability or use thereof under any Environmental Laws;

                       (iii) as soon as practicable but no later than three (3) Business Days
       following the sending or receipt thereof by any Group Member or any operator, a copy of
       any and all written communications with respect to (A) any Environmental Claims, (B) any
       Release required to be reported to any federal, state or local Governmental Authority, and
       (C) any request for information from any Governmental Authority that suggests such
       agency is investigating whether any Group Member may be potentially responsible for any
       Hazardous Materials Activity; and

                       (iv)   promptly but no later than three (3) Business Days from discovery,
       written notice describing in reasonable detail (A) any proposed acquisition of stock, assets,
       or property by any Group Member that could reasonably be expected to (1) expose any
       Group Member to, or result in, Environmental Claims or (2) affect the ability of any Group
       Member to maintain in full force and effect all material Governmental Authorizations
       required under any Environmental Laws for their respective operations and (B) any
       proposed action to be taken by any Group Member to modify current operations in a
       manner that could reasonably be expected to subject any Group Member to any additional
       material obligations or requirements under any Environmental Laws.

              (b)     Hazardous Materials Activities, Etc. The Company shall, and shall cause
each Group Member to, promptly take, and shall, and shall cause each Group Member to, use
commercially reasonable efforts to cause each operator promptly to take, any and all actions
reasonably necessary to (i) cure any violation of applicable Environmental Laws by such Person,
and (ii) make an appropriate response to any Environmental Claim against such Person and
discharge any obligations it may have to any Person thereunder.

               (c)      Right of Access and Inspection. With respect to any event described in
Section 5.9(a) or if an Event of Default has occurred and is continuing:

                       (i)     Administrative Agent and its representatives shall have the right, but
       not the obligation or duty, upon reasonable notice to enter the applicable Oil and Gas
       Properties at reasonable times for the purposes of observing the applicable Oil and Gas
       Properties. Such access shall include, at the reasonable request of Administrative Agent,
       access to relevant documents and employees of each Group Member and to their outside
       representatives, to the extent necessary to obtain necessary information related to the event
       at issue. If an Event of Default has occurred and is continuing, the Group Members shall
       conduct such tests and investigations on the Oil and Gas Properties of the affected Group
       Member or relevant portion thereof, as reasonably requested by Administrative Agent,


                                               - 73 -
           Case 19-12269-KBO         Doc 70-1      Filed 11/12/19     Page 82 of 282



       including the preparation of a Phase I Report or such other sampling or analysis as
       determined to be necessary under the circumstances by a qualified environmental engineer
       or consultant. If an Event of Default has occurred and is continuing, and if a Group
       Member does not undertake such tests and investigations in a reasonably timely manner
       following the request of the Administrative Agent, Administrative Agent may hire an
       independent engineer, at the Group Members’ expense, to conduct such tests and
       investigations. Administrative Agent will make all reasonable efforts to conduct any such
       tests and investigations so as to avoid interfering with the operation of the Oil and Gas
       Properties.

                       (ii)    any observations, tests or investigations of the Oil and Gas
       Properties by or on behalf of Administrative Agent shall be solely for the purpose of
       protecting the Lenders’ interests and rights under the Loan Documents. The exercise or
       non-exercise of Administrative Agent’s rights under this subsection (c) shall not constitute
       a waiver of any Default or Event of Default of any Group Member or impose any liability
       on Administrative Agent or any of the Lenders. In no event will any observation, test or
       investigation by or on behalf of Administrative Agent be a representation that Hazardous
       Materials are or are not present in, on or under any of the Oil and Gas Properties, or that
       there has been or will be compliance with any Environmental Law, and the Administrative
       Agent shall not be deemed to have made any representation or warranty to any party
       regarding the truth, accuracy or completeness of any report or findings with regard thereto.
       Neither any Group Member nor any other Person is entitled to rely on any observation, test
       or investigation by or on behalf of Administrative Agent. Administrative Agent and the
       Lenders owe no duty of care to protect any Group Member or any other Person against, or
       to inform any Group Member or any other Person of, any Hazardous Materials or any other
       adverse condition affecting any of the Facilities or any other Oil and Gas Properties.
       Administrative Agent may, in its sole discretion, disclose to the applicable Group Member,
       or to any other Person if so required by law, any report or findings made as a result of, or
       in connection with, its observations, tests or investigations. If a request is made of
       Administrative Agent to disclose any such report or finding to any third party, then
       Administrative Agent shall endeavor to give the applicable Group Member prior notice of
       such disclosure and afford such Group Member the opportunity to object or defend against
       such disclosure at its own and sole cost; provided, that the failure of Administrative Agent
       to give any such notice or afford such Group Member the opportunity to object or defend
       against such disclosure shall not result in any liability to Administrative Agent. Each
       Group Member acknowledges that it may be obligated to notify relevant Governmental
       Authorities regarding the results of any observation, test or investigation disclosed to such
       Group Member, and that such reporting requirements are site and fact-specific and are to
       be evaluated by such Group Member without advice or assistance from Administrative
       Agent.

       5.10 Further Assurances. The Company, at its sole expense, will, and will cause each
Group Member and each Parent Company to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested by the
Administrative Agent or the Lenders to comply with, cure any defects or accomplish the conditions
precedent, covenants and agreements, as the case may be, in the Loan Documents, or to correct



                                              - 74 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 83 of 282



any omissions in this Agreement, or to file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the Lenders, in connection therewith.

        5.11 Use of Proceeds. The proceeds of the Loans will be used only in the manner and
for the purposes set forth in Section 2.4 and as more particularly described in the applicable
Borrowing Notice with respect thereto. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any Governmental Requirement of
any Governmental Authority, including Regulations T, U and X of the Board of Governors of the
Federal Reserve System.

        5.12 Non-Voting Representative. The Administrative Agent may from time to time
designate an employee or advisor to act as its non-voting representative to attend meetings of the
board of managers or board of directors (or other similar managing body) of any Group Member
or any Parent Company. Each Group Member and each Parent Company will (a) give timely
advance notice to such representative of all meetings of the managing body of such Person and all
proposals to such body for action without a board meeting, (b) allow such representative to attend
all such meetings, and (c) subject to the provisions of Section 10.17 and any materials withheld
based on a conflict of interest that the managing body of such Person believes in good faith exists
between such Person and the Administrative Agent with respect to matters addressed by the
materials in question, provide such representative with copies of all written materials distributed
to such directors or managers (or similar body) in connection with such meetings or proposals for
action without a meeting, including, upon request of such representative, all minutes of previous
actions and proceedings (which written materials may be forwarded by such representative to the
Lenders); provided that, such representative shall not be entitled to participate in discussions or
receive materials (i) directly relating to this Agreement or the other Loan Documents or any
refinancing thereof or (ii) that relate to any legally privileged material. In the event the
Administrative Agent fails to designate a non-voting representative to attend meetings pursuant to
this Section 5.12, each Group Member and each Parent Company will, upon Administrative
Agent’s written request send materials that would otherwise be provided under this Section 5.12
to Administrative Agent’s address in compliance with Section 10.1 for further distribution to the
Lenders.

       5.13    APOD.

              (a)    The Company will, and will cause each Group Member to, develop its Oil
and Gas Properties, make Consolidated Capital Expenditures on its Oil and Gas Properties and
make any other expenditures that are not made in the ordinary course of business strictly in
accordance with the APOD or as otherwise permitted pursuant to an Approval Letter.

                (b)    If the Company desires to make any change to, or deviate from, the APOD
or is required to update the APOD pursuant to the terms hereof, it shall submit a revised APOD,
along with a written narrative describing such changes and an APOD Certificate, to Administrative
Agent for review by the Lenders (with copies of such revised APOD and narrative to the Lenders),
but in any case the Company shall submit an APOD no less than once yearly. Any revised plan
submitted to Administrative Agent shall not be considered the current APOD until such time as
the Super-Majority Requisite Lenders shall have consented to such revised plan in their sole
discretion, and no Group Member shall be permitted to spend funds in furtherance of the proposal


                                               - 75 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 84 of 282



set forth in such draft APOD. The Super-Majority Requisite Lenders shall have no obligation to
consent to any APOD.

                (c)     Notwithstanding the foregoing clause (b), the Company may amend the
APOD to substitute wells to be drilled by Company with wells proposed by non-Company partner
in acreage or minerals in which Company owns an interest as reasonably determined by Company
to be (a) consistent with the APOD and (b) necessary to avoid loss of value in acreage or minerals
in which Company owns an interest, and to the extent the same has been approved by the Super-
Majority Requisite Lenders (such approval not to be unreasonably withheld or delayed). If such
Super-Majority Requisite Lender approval is withheld or delayed, Company shall have the right
to proceed with the drilling of the well so long as the costs and expenses related to the drilling and
development of such well are funded solely with the net proceeds of equity contributions to the
Capital Stock of the Company.

         5.14 Title Information. Prior to a well being drilled on any Group Member’s Oil and
Gas Property utilizing proceeds of Loans made hereunder, which is not otherwise the subject of a
title opinion previously delivered to Administrative Agent or the Lenders, in addition to (or as a
supplement to) any title information delivered pursuant to Section 5.1(r), the Company will
provide Administrative Agent or the Lenders with title information with respect to such Oil and
Gas Property acceptable to the Requisite Lenders.

        5.15 Marketing of Production. All Hydrocarbons produced from the Oil and Gas
Properties of any Group Member shall be marketed on an arms-length basis to one of more Persons
that are not Affiliates of a Group Member in accordance with the terms and conditions set forth in
Section 4.32. Each agreement for the purchase and sale of Hydrocarbons from any Group
Member’s Oil and Gas Properties will be in the name of such Group Member.

       5.16 Minimum Liquidity. At all times, the Company will cause OpCo to maintain
unused Commitments (as defined in the RBL Facility Credit Agreement) of greater than or equal
to 20% of the Borrowing Base (as defined in the RBL Facility Credit Agreement) then in effect.

                                        SECTION 6
                                   NEGATIVE COVENANTS

       The Company covenants and agrees that, until indefeasible payment in full of all
Obligations, the Company shall perform all covenants in this Section 6.

         6.1     Indebtedness. The Company shall not, and shall not permit any Group Member
to, directly or indirectly, create, incur, assume or Guaranty, or otherwise become or remain directly
or indirectly liable with respect to any Indebtedness, except:

               (a)     the Obligations;

                (b)    subject to Section 6.22, Indebtedness of the Group Members under the RBL
Facility; provided that the aggregate principal amount of such Indebtedness does not exceed the
lesser of (A) $200,000,000 or (B) the sum of (i) the most recently established Borrowing Base
under the RBL Facility Credit Agreement plus (ii) the principal amount of any Borrowing Base
Deficiency; provided, further, that the amount permitted under this clause (b) shall not include any


                                                - 76 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 85 of 282



additional amounts in respect of principal to the extent such excess is the result of additional loans
advanced or letters of credit issued (other than renewal of outstanding letters of credit in amounts
not exceeding the outstanding face amounts) while a Borrowing Base Deficiency has occurred and
is continuing;

               (c)     Swap Agreements permitted under Section 6.19;

               (d)    Capital Leases and other Indebtedness in the form of obligations for the
deferred purchase price of Property or services incurred in the ordinary course of business in an
aggregate principal amount not to exceed $200,000 at any one time outstanding;

              (e)    Indebtedness owing in connection with the financing of insurance
premiums in the ordinary course of business;

               (f)     Indebtedness consisting of sureties, bonds or letters of credit provided to
any Governmental Authority or other Person and assuring payment of contingent liabilities of any
Group Member in connection with the operation of the Oil and Gas Properties, including with
respect to plugging, facility removal and abandonment of its Oil and Gas Properties and including
appeal bonds;

              (g)    other Indebtedness reflected in the APOD or approved by the Super-
Majority Requisite Lenders pursuant to an Approval Letter;

               (h)     Indebtedness existing on the date hereof that is reflected on Schedule 6.1(h);

               (i)     contingent obligations as a non-operator under oil and gas operating
agreements and contingent obligations under gas sale contracts for make-up volumes on sales of
gas, in each case incurred in the ordinary course of business;

              (j)     endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

               (k)     intercompany Indebtedness between the Company and any Subsidiary or
between Subsidiaries; provided that such Indebtedness is not held, assigned, transferred or pledged
to any Person other than the Company or one of its wholly owned Subsidiaries; and

               (l)      Indebtedness which represents an extension, refinancing or renewal of any
of the foregoing; provided that (i) the principal amount of such Indebtedness is not increased (other
than by the costs, fees and expenses and by accrued and unpaid interest and premium, if any, paid
in connection therewith) and (ii) the terms of any such extension, refinancing or renewal are not
materially more restrictive to the obligor thereunder, taken as a whole, than the original terms of
such Indebtedness.

        6.2     Liens. The Company shall not, and shall not permit any Group Member to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with respect to any Property
or asset of any kind (including any document or instrument in respect of goods or accounts
receivable and any Capital Stock) of any Group Member, whether now owned or hereafter
acquired, or any income or profits therefrom, or file or permit the filing of, or permit to remain in


                                                - 77 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 86 of 282



effect, any financing statement or other similar notice of any Lien with respect to any such
Property, asset, income or profits under the UCC of any State or under any similar recording or
notice statute, except (collectively, “Permitted Liens”):

                (a)    Permitted Encumbrances;

              (b)     Liens in favor of Administrative Agent for the benefit of the Secured Parties
granted pursuant to any Loan Document;

               (c)    Liens securing Indebtedness permitted by Section 6.1(b) and Indebtedness
arising under Bank Products as defined in and secured by the RBL Facility Loan Documents;

                (d)    Liens securing obligations under Swap Agreements permitted under
Section 6.19;

                (e)    Liens securing Capital Leases and other Indebtedness permitted by
Section 6.1(f) but only on the Property under lease or the Property purchased, constructed or
improved, as the case may be (including all accessions and improvements thereto, all insurance
therefor and all proceeds thereof);

                (f)     Liens on Property of the Company and its Subsidiaries existing on the date
hereof that is reflected in Schedule 6.2(f); and

              (g)    Liens securing Indebtedness permitted by Section 6.1(g) (to the extent the
applicable Approval Letter permits such Indebtedness to be secured).

        6.3   No Further Negative Pledges. The Company shall not, and shall not permit any
Group Member to, permit to exist or enter into any agreement prohibiting the creation or
assumption of any Lien in favor of Administrative Agent for the benefit of the Secured Parties
upon any of its Properties, whether now owned or hereafter acquired, to secure the Obligations
other than:

                (a)    any Loan Document or any RBL Facility Loan Document;

                 (b)     agreements imposing restrictions (i) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases, licenses, permits and
similar agreements entered into in the ordinary course of business consistent with past practice
(provided that such restrictions are limited to the Property secured by such Permitted Liens or the
Property subject to such leases, licenses or similar agreements, as the case may be, including all
accessions and improvements thereto, all insurance therefor and all proceeds thereof); and
(ii) relating to any disposition of Property permitted hereunder.

        6.4     Restricted Junior Payments. The Company shall not, nor shall it permit any of
its Subsidiaries through any manner or means or through any other Person to, directly or indirectly,
declare, order, pay, make or set apart, or agree to declare, order, pay, make or set apart, any sum
for any Restricted Junior Payment except:




                                               - 78 -
           Case 19-12269-KBO         Doc 70-1     Filed 11/12/19     Page 87 of 282



                (a)     each Subsidiary of the Company may make Restricted Junior Payments to
the holders of its Capital Stock,

               (b)     provided that no Default or Event of Default has occurred and is continuing
or would result therefrom, the Company may make Tax Distributions to the holders of its Capital
Stock and payments of Indebtedness permitted to be incurred hereunder,

                (c)    Restricted Junior Payments pursuant to and in accordance with stock option
or other benefit plans as such plans are in effect on the Closing Date for management, employees
or directors of the Company and its Subsidiaries, and

               (d)     Restricted Junior Payments, provided, that (i) no Default or Event of
Default has occurred and is continuing or would result therefrom, (ii) the amount of such
Restricted Junior Payments shall not exceed $60,000,000 in the aggregate, (iii) after giving pro
forma effect to the applicable Restricted Junior Payment, the Company is in compliance with the
financial covenants in Section 6.7 and (iv) such Restricted Junior Payment is used to buy back
Capital Stock of the Company from Olam Energy.

        6.5     Restrictions on Subsidiary Distributions. Except for the Loan Documents and
the RBL Facility Loan Documents, the Company shall not, and shall not permit any Group
Member to, create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to (a) pay dividends or
make any other distributions on any of such Subsidiary’s Capital Stock owned by any Group
Member, (b) repay or prepay any Indebtedness owed by such Subsidiary to any Group Member or
any other Subsidiary of any Group Member, (c) make loans or advances to any Group Member or
(d) transfer any of its Property to any Group Member, except as required by law.

        6.6     Investments. The Company shall not, and shall not permit any Group Member to,
directly or indirectly, make or own any Investment in any Person, except:

               (a)    Investments in Cash and Cash Equivalents;

               (b)    Investments existing on the date hereof that is reflected in Schedule 6.6(b);

               (c)   Investments (i) made by the Company in or to any wholly-owned
Subsidiary of the Company or (ii) made by any Subsidiary in or to the Company or any wholly-
owned Subsidiary of the Company;

             (d)    expenditures on Capital Leases in an aggregate amount for all Group
Members up to the amount set forth for such expenditures on the relevant APOD;

              (e)  Permitted Acquisitions and other Investments made pursuant to the express
terms of the APOD;

               (f)     payments on trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are payable in accordance
with customary trade terms;



                                              - 79 -
             Case 19-12269-KBO         Doc 70-1     Filed 11/12/19      Page 88 of 282



              (g)     creation of any additional Subsidiaries of any Group Member in compliance
with the RBL Facility Credit Agreement; and

               (h)   Investments consisting of Swap Agreements to the extent permitted by the
terms of this Agreement.

       6.7     Financial and Performance Covenants.

               (a)     Leverage Ratio. Beginning with the Fiscal Quarter ending September 30,
2018, the Company shall not permit the Leverage Ratio as of the last day of any Fiscal Quarter to
be greater than 4.75 to 1.00.

               (b)     Interest Coverage Ratio. Beginning with the Fiscal Quarter ending
September 30, 2018, the Company shall not permit the Interest Coverage Ratio as of the last day
of any Fiscal Quarter to be less than 2.00 to 1.00.

               (c)     Total Asset Coverage Ratio. Beginning with the Fiscal Quarter ending
June 30, 2018 and ending with the Fiscal Quarter ending June 30, 2020, the Company shall not
permit the Total Asset Coverage Ratio, as of the last day of any Fiscal Quarter, to be less than 1.00
to 1.00.

               (d)    PDP Asset Coverage Ratio. Beginning with the Fiscal Quarter ending
September 30, 2020, the Company shall not permit the PDP Asset Coverage Ratio, as of the last
day of any Fiscal Quarter, to be less than 1.00 to 1.00.

        6.8     Fundamental Changes; Disposition of Assets; Acquisitions. The Company shall
not, and shall not permit any Group Member to,

                (a)     merge or consolidate, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), other than (i) the merger or consolidation of any Group Member or any
Subsidiary of a Group Member with and into any Group Member or another Subsidiary of any
Group Member (except that, with respect to any such merger or consolidation involving the
Company, the Company must be the surviving entity), (ii) the merger or consolidation of any other
Person with any Group Member; provided that such Group Member shall be the continuing or
surviving entity and (iii) any liquidation, wind up or dissolution of a Subsidiary that does not own
any Oil and Gas Properties if the Company determines in good faith that such liquidation, wind up
or dissolution is in the best interests of the Company and its Subsidiaries, taken as a whole, and
not materially disadvantageous to the Lenders; or

                (b)     convey, sell, farm-out, lease or sub lease (as lessor or sublessor), exchange,
transfer or otherwise dispose of (including through the sale of a production payment or overriding
royalty interest) (any such transaction, a “disposition transaction”), in one transaction or a series
of transactions (including pursuant to any Joint Drilling Engagement), all or any part of its business
or Property of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, except disposition transactions:

                       (i)     of Hydrocarbons in the ordinary course of business;



                                                - 80 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 89 of 282



                     (ii)    of obsolete, worn out, depleted or uneconomic Property or otherwise
       replaced by Property of at least comparable value and use;

                     (iii) in a single transaction or series of related transactions, of Property
       having a market value less than $100,000, so long as all such disposition transactions do
       not exceed $300,000 in the aggregate during the term of this Agreement;

                       (iv)   between or among the Group Members, provided that any Lien
       therein that secures any Obligations is reaffirmed and granted by the related transferee;

                     (v)     constituting a Restricted Junior Payment or Investment that is
       permitted by Section 6.4 or Section 6.6, respectively;

                     (vi)    constituting the expiration or lapse of oil and gas leases, exploration
       tenement licenses, and subleases or sublicenses of the Company or any Subsidiary in the
       ordinary course of business; and

                      (vii) resulting from any loss, casualty or other damage to, or any
       nationalization, taking under power of eminent domain or by condemnation or similar
       proceeding of, any Property of the Company or any Subsidiary.

               (c)      acquire by purchase or otherwise (other than purchases or other acquisitions
of inventory, materials and equipment and capital expenditures permitted hereunder in the ordinary
course of business consistent with past practice) all of the business, Property (including Oil and
Gas Properties) of, or Capital Stock or other evidence of beneficial ownership of, any Person or
any division or line of business or other business unit of any Person, or make any commitment or
incur any obligation to enter into any such transaction, except:

                       (i)    Investments made in accordance with Section 6.6;

                       (ii)   Investments made in compliance with the APOD; and

                       (iii) subject to the satisfaction of the Permitted Acquisition Conditions
       at the time of such acquisition, any Permitted Acquisition.

        6.9    Limitation on Leases. The Company will not, and will not permit any Group
Member to, create, incur, assume or suffer to exist any obligation for the payment or rent or hire
of Property of any kind whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the aggregate amount
of all payments made by all Group Members pursuant to such leases or lease agreements,
including, without limitation, any residual payments at the end of any lease, to exceed $100,000
in any period of twelve (12) consecutive calendar months during the life of such leases without the
approval of Requisite Lenders.

       6.10 Sales and Lease Backs. The Company shall not, and shall not permit any Group
Member to, directly or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any Property (whether real, personal or mixed), whether now
owned or hereafter acquired, which such Group Member (a) has sold or transferred or is to sell or


                                               - 81 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 90 of 282



to transfer to any other Person (other than the Company or any of its Subsidiaries) or (b) intends
to use for substantially the same purpose as any other Property which has been or is to be sold or
transferred by such Group Member to any Person (other than the Company or any of its
Subsidiaries) in connection with such lease.

         6.11 Transactions with Covered Persons. The Company shall not, and shall not permit
any Group Member to, with the knowledge of any officer of the Company or Group Member,
either directly or indirectly, enter into or permit to exist any transaction (including the purchase,
sale, lease or exchange of any Property or the rendering of any service) with any Covered Person,
and no Group Member will, with the knowledge of any officer of any Group Member, suffer to
exist any arrangement or understanding, regardless of whether such arrangement has been
formalized, whereby (a) services or the sale of any Property are provided to a Covered Person on
terms more favorable than that provided to the applicable Group Member for similar services or
(b) any Covered Person provides any Group Member with services related to the gathering and
processing of Hydrocarbons, in each case, other than:

               (c)     transactions between or among Group Members;

               (d)    customary indemnification and other benefits made available to officers,
directors or employees of the Company or any of its Subsidiaries;

               (e)    compensation and other out-of-pocket expenses, to the extent not
constituting General and Administrative Costs, made available to officers, directors or employees
of the Company, in an aggregate amount not to exceed $250,000; and

               (f)     transactions under any agreement in existence on the Closing Date and set
forth on Schedule 6.11, as the same may be amended, supplemented or otherwise modified from
time to time with the consent of the Requisite Lenders.

        6.12 Conduct of Business. From and after the Closing Date, the Company shall not,
and shall not permit any Group Member to, engage in any business other than the businesses
contemplated by the current APOD or engaged in by such Group Member on the Closing Date as
presently conducted, and all activities and operations incidental thereto, including all general and
administrative activities, and the leasing, operation or ownership of any office buildings or other
real property related to such business.

         6.13 Amendments or Waivers of Material Contracts. The Company shall not, and
shall not permit any Group Member to, (a) agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any Material Contract after the Closing Date,
in each case in a manner adverse to the Lenders, without obtaining the prior written consent of the
Requisite Lenders to such amendment, restatement, supplement or other modification or waiver,
which consent shall not be unreasonably withheld, delayed or conditioned or (b) without the
consent of the Requisite Lenders, enter into or cancel any Material Contract (i) that requires
payments to be made by the Company or any Group Member equal to or greater than $50,000,000
or (ii) for which breach, nonperformance, cancellation or failure to renew by the Company or any
Group Member could reasonably be expected to result in liabilities of the Company or such Group
Member equal to or greater than $50,000,000.



                                               - 82 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 91 of 282



       6.14 Fiscal Year. The Company shall not, and shall not permit any Group Member to,
change its Fiscal Year end from December 31.

       6.15 Deposit Accounts. The Company shall not establish or maintain a Deposit
Account or Securities Account other than the Deposit Accounts or Securities Accounts covered by
a Control Agreement listed in Schedule 6.15, without executing and delivering to Administrative
Agent a Control Agreement covering the applicable Deposit Account or Securities Account. The
Company will not deposit Collateral (including the proceeds thereof), Cash Receipts or the
proceeds of Loans in a Deposit Account or Securities Account that is not subject to a Control
Agreement.

       6.16 Amendments to Organizational Agreements. The Company shall not, and shall
not permit any Group Member to, materially amend or permit any material amendments to any
Group Member’s Organizational Documents in each case in a manner adverse to the Lenders
without the prior written consent of Requisite Lenders, which consent shall not be unreasonably
withheld, delayed or conditioned.

        6.17 Sale or Discount of Receivables. Except for receivables obtained by any Group
Member out of the ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business consistent with past practice or discounts granted to settle
collection of accounts receivable or the sale of defaulted accounts arising in the ordinary course of
business consistent with past practice in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Company will not, and will not permit any
Group Member to, discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

        6.18 Gas Imbalances, Take-or-Pay or Other Prepayments. The Company will not,
and will not permit any Group Member to, allow (a) material prepayments (including payments
for gas not taken pursuant to “take or pay” or other similar arrangements) for any Hydrocarbons
produced or to be produced from any Oil and Gas Property after the date hereof or (b) any “take
or pay”, gas imbalances (in excess of 10,000 mcf of gas (on an mcf equivalent basis) in the
aggregate) or other similar arrangement that would require the Group Members to deliver
Hydrocarbons at some future time without receiving full payment therefor at the time of delivery.

        6.19 Swap Agreements. The Company will not, and will not permit any Subsidiary to,
enter into any Swap Agreement with any Person other than Swap Agreements in respect of
commodities (i) with one or more Approved Counterparties and (ii) the notional volumes for
which (when aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements) do not exceed,
as of the date such Swap Agreement is executed 75% of the reasonably anticipated projected
production (as set forth on the most recently delivered Reserve Report (or internally generated
engineering data) approved by the Requisite Lenders) from Oil and Gas Properties with Proved
Developed Producing Reserves for each month during the period during which such Swap
Agreement is in effect for each of crude oil, natural gas liquids and natural gas, calculated
separately. In no event shall any Swap Agreement contain any requirement, agreement or covenant
for the Company or any Subsidiary to post collateral or margin to secure their obligations under



                                               - 83 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 92 of 282



such Swap Agreement or to cover market exposures, other than Swap Agreements secured by
Liens that also secure the obligations under the RBL Facility Loan Documents.

         6.20 APOD. The Company shall not, and shall not permit any Group Member to,
deviate from the APOD or make Consolidated Capital Expenditures in any manner not provided
for in the APOD, unless permitted pursuant to an Approval Letter.

        6.21 Anti-Layering. The Company agrees that it will not, and will not permit any
Group Member to, (a) incur, create or permit to exist any Indebtedness that is junior or subordinate
(by operation of law, by contract or otherwise) in right of payment or otherwise (including
application of proceeds of collateral or other collection actions) to any Indebtedness incurred under
the RBL Facility Credit Agreement or (b) create or permit to exist a class or tranche of
Indebtedness or other obligations under or related to the RBL Facility Credit Agreement that is
junior or subordinate (by operation of law, by contract or otherwise) in right of payment or
otherwise (including application of proceeds of collateral or other collection actions) to any other
class or tranche of Indebtedness or other obligations under or related to the RBL Facility Credit
Agreement, in any case other than (i) the Obligations and (ii) Indebtedness incurred by any
Subsidiary that is permitted under Section 6.1 and that is subordinate to the Indebtedness under
the RBL Facility Credit Agreement only to the extent of the RBL Facility collateral. This
Section 6.21 also applies to distinctions between categories of Indebtedness that exist by reason of
any Liens or Guarantees securing or in favor of some but not all of such Indebtedness.

        6.22 RBL Facility Loan Documents. The Company will not, and will not permit any
Group Member to, enter into, modify, amend, refinance, supplement, increase, restate or waive
any right or obligation of any such Person under, the RBL Facility Credit Agreement, the Option
Agreement or any other RBL Facility Loan Document (each, an “RBL Modification”), without
the prior written consent of the Super-Majority Requisite Lenders if such RBL Modification would
(a) contravene the provisions of this Agreement or the Option Agreement, (b) increase the
“Applicable Margin” (or other similar component of the interest rate under the RBL Facility) by
more than 375 basis points per annum (excluding increases resulting from the accrual of interest
at any default interest rate), (c) add or increase any recurring fees under the RBL Facility Loan
Documents by more than 50 basis points per annum, (d) increase the additional margin of interest
that may become due in connection with a default, (e) change the redemption, prepayment,
repurchase, tender or defeasance provisions set forth in the RBL Facility Loan Documents (other
than extensions in the times therefor) in a manner that would require a redemption, prepayment,
repurchase, tender or defeasance not originally required pursuant to the terms of the RBL Facility
Loan Documents or in a manner otherwise adverse to the Administrative Agent or the Lenders,
(f) modify any restricted payment negative covenant to make it more restrictive as to the Company
or any of its Subsidiaries, (g) modify any covenant either requiring any Group Member to enter
into, or limiting the ability of any Group Member to enter into, any Swap Agreement, (h) directly
prohibit or restrict the payment of principal of, interest on, or other amounts payable with respect
to this Agreement, (i) materially amend the use of proceeds or purpose of the RBL Facility Loan
Documents or (j) result in the loans thereunder not being subject to a Borrowing Base.

       6.23 Subsidiaries. The Company (a) shall not have any Subsidiaries other than
Subsidiaries that are directly or indirectly wholly-owned by the Company and (b) shall not have



                                               - 84 -
             Case 19-12269-KBO        Doc 70-1      Filed 11/12/19     Page 93 of 282



any Subsidiaries that are incorporated or organized under the laws of a jurisdiction other than under
the laws of the United States of America or any state thereof or the District of Columbia.

                                       SECTION 7
                               CAPITAL RESERVE ACCOUNT

       7.1     Capital Reserve Account.

                (a)    The Company shall maintain at the Company’s expense an account (the
“Capital Reserve Account”), with a minimum balance equal to the Capital Reserve Amount by
no later than the date of the first Borrowing of the Closing Date Loans, which account shall be
under Administrative Agent’s exclusive control with a bank (“Capital Reserve Bank”) selected
by the Company and reasonably acceptable to the Administrative Agent which has entered into a
Control Agreement specifying that the Capital Reserve Bank shall comply with all instructions it
receives from Administrative Agent with respect to the Capital Reserve Account without further
consent from the Company. The proceeds of all Loans made pursuant to this Agreement shall be
deposited into the Capital Reserve Account (excluding, for the avoidance of doubt, loans made on
the Closing Date) along with any other amount to be directed to such account pursuant to Section 2.

                (b)     The funds deposited in the Capital Reserve Account, together with all
interest thereon, shall be available to fund (i) any accrued but unpaid cash interest on the Loans or
(ii) any other principal or premium payment due, in each case if the Company has insufficient
funds and at the option of the Requisite Lenders in their sole discretion. If the Administrative
Agent (at the direction of the Requisite Lenders) applies amounts in the Capital Reserve Account,
the Company shall deposit additional amounts into the Capital Reserve Account within thirty (30)
days of the date such debit occurs to the extent necessary to replenish the Capital Reserve Amount.

                                        SECTION 8
                                    EVENTS OF DEFAULT

       8.1    Events of Default. An Event of Default shall exist if any one or more of the
following conditions or events shall occur:

                (a)    Failure to Make Payments When Due. Failure by the Company to pay
(i) when due the principal or premium, if any, on any Loan whether at stated maturity, by
acceleration or otherwise; (ii) when due any principal of any Loan, by mandatory prepayment or
otherwise; or (iii) when due any interest on any Loan or any fee or any other amount due under
any Loan Document if such failure under this clause (iii) shall continue unremedied for a period
of three (3) days; or

               (b)     Default in Other Agreements. (i) Failure of any Obligor or Group Member
to pay when due any principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section 6.1(a)) in an amount
individually or in the aggregate of $5,000,000 or more, in each case beyond the grace period, if
any, provided therefor; (ii) any “Event of Default” and the Indebtedness attributable thereto
exceeds $5,000,000 or (iii) breach or default by any Obligor or Group Member with respect to any
other material term of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture


                                               - 85 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 94 of 282



or other agreement relating to such item(s) of Indebtedness, in each case beyond the grace period,
if any, provided therefor, and, in the case of each of the immediately preceding clauses (i), (ii) and
(iii) if the effect of such breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that Indebtedness to
become or be declared due and payable (or subject to a compulsory repurchase or redemption) or
to require the prepayment, redemption, repurchase or defeasance of, or to cause any Obligor or
Group Member to make any offer to prepay, redeem, repurchase or defease such Indebtedness,
prior to its stated maturity or the stated maturity of any underlying obligation, as the case may be;
or

                (c)    Breach of Certain Covenants. Failure of any Obligor or Group Member to
perform or comply with any term or condition contained in Sections 2.4, 5.1, 5.2, 5.6, 5.8 or 5.11
or the failure of any Obligor or Group Member to perform or comply with any term or condition
contained in Section 6; or

                (d)     Breach of Representations, etc. Any representation, warranty, or
certification made or deemed made by any Obligor or Group Member in any Loan Document or
in any certificate at any time given by any Obligor or Group Member in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false in any material respect as of the
date made or deemed made; or

                (e)     Other Defaults Under Loan Documents. Any Obligor or Group Member
shall default in any material respect in the performance of or compliance with any term contained
herein or any of the other Loan Documents, other than any such term referred to in any other
subsection of this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after the earlier of the knowledge of any Authorized Officer of any Obligor or
Group Member, as applicable, of such breach or failure and the date notice thereof is given to the
Company by Administrative Agent or any Lender; or

                (f)     Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of any Obligor or Group
Member in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable federal or state law; or
(ii) an involuntary case shall be commenced against any Obligor or Group Member under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Obligor or Group Member, or over all or a substantial part of its Property,
shall have been entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of any Obligor or Group Member for all or a substantial part of
its Property; or a warrant of attachment, execution or similar process shall have been issued against
any substantial part of the Property of any Obligor or Group Member, and any such event described
in this clause (ii) shall continue for sixty (60) days without having been dismissed, bonded or
discharged; or




                                                - 86 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 95 of 282



                (g)      Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Obligor or
Group Member shall have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary case, under any such
law, or shall consent to the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its Property; or any Obligor or Group Member shall make
any assignment for the benefit of creditors; or (ii) any Obligor or Group Member shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its debts as such debts become
due; or the board of directors (or similar governing body) of any Obligor or Group Member (or
any committee thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or

               (h)     Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving an amount individually or in the aggregate in excess of
$5,000,000 (to the extent not fully covered by insurance (less any deductible) as to which a solvent
and unaffiliated insurance company has acknowledged coverage) shall be entered or filed against
any Obligor or Group Member or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days (or in any event later than the
date that enforcement proceedings shall have been commenced by any creditor upon such
judgment order or five (5) days prior to the date of any proposed sale thereunder); or

                (i)    Dissolution. Any order, judgment or decree shall be entered against any
Obligor or Group Member decreeing the dissolution or split up of such Obligor or Group Member,
as applicable, and such order shall remain undischarged or unstayed for a period in excess of sixty
(60) days; or

               (j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be expected to result in
liability of Company, any of its Subsidiaries or any of their respective ERISA Affiliates in excess
of $5,000,000 during the term hereof; or (ii) there exists any fact or circumstance that reasonably
could be expected to result in the imposition of a Lien or security interest on any Collateral under
Section 430(k) or 436(f) of the Internal Revenue Code or under ERISA; or

               (k)     [Reserved].

               (l)    Change of Operator. The Company or any Group Member shall replace the
operator of any of the Company’s or such Group Member’s Operated Oil and Gas Properties
without the consent of the Requisite Lenders; or

               (m)    Material Contracts. Any party to any Material Contract to which any Group
Member is a party shall repudiate its obligations thereunder, contest the validity or enforceability
of such agreement or otherwise claim that such agreement is invalid (excluding any Material
Contract so affected that is replaced by the Company in a manner reasonably satisfactory to the
Requisite Lenders within thirty (30) days of such event); or




                                                - 87 -
            Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 96 of 282



                (n)      Collateral Documents and Other Loan Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance with the terms hereof
or thereof or the satisfaction in full of the Obligations in accordance with the terms hereof) or shall
be declared null and void, or Administrative Agent shall not have or shall cease to have, or it shall
be asserted in writing by any Obligor or Group Member, not to have, a valid and perfected First
Priority Lien in any Collateral (subject only to Permitted Encumbrances) purported to be covered
by the Collateral Documents, in each case for any reason other than the failure of Administrative
Agent to take any action within its control, or (ii) any Obligor or Group Member shall contest in
writing the validity or enforceability of any Loan Document or any Lien on the Collateral or any
purported Collateral in favor of Administrative Agent or deny in writing that it has any further
liability under any Loan Document to which it is a party; or

                (o)  Borrowing Base Deficiency. Any Borrowing Base Deficiency exists under
the RBL Facility Credit Agreement and such Borrowing Base Deficiency is not cured within (i)
one hundred eighty (180) days or (ii) if OpCo elects to repay such Borrowing Base Deficiency in
six (6) equal and consecutive monthly installments during a period that is not a Quarterly
Redetermination Period (as defined in the RBL Facility Credit Agreement) pursuant to Section
3.04(c) of the RBL Facility Credit Agreement, two hundred ten (210) days; or

            (p)    Holding Company Status. The Parent Companies shall cease to maintain
Holding Company Status.

        8.2     Remedies. (a) Upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (b) upon the occurrence and during the continuation of
any other Event of Default, upon notice to the Company to such effect by the Administrative
Agent, Administrative Agent, on behalf of the Lenders, may and shall have the right to take any
of the following actions (i) terminate all Commitments; (ii) declare to be immediately due and
payable, in each case without presentment, demand, protest or other requirements of any kind, all
of which are hereby expressly waived by each Group Member, the Obligations; or (iii) enforce
any and all Liens and security interests created pursuant to Collateral Documents.

                                        SECTION 9
                                  ADMINISTRATIVE AGENT

        9.1     Appointment of Administrative Agent. Riverstone is hereby appointed
Administrative Agent hereunder and under the other Loan Documents and each Lender hereby
authorizes Riverstone, in such capacity, to act as its agent (including as collateral agent) in
accordance with the terms hereof and the other Loan Documents. Administrative Agent hereby
agrees to act upon the express conditions contained herein and the other Loan Documents, as
applicable. The provisions of this Section 9.1 are solely for the benefit of Administrative Agent
and the Lenders and no Group Member shall have any rights as a primary or third party beneficiary
of any of the provisions thereof. In performing its functions and duties hereunder, Administrative
Agent shall act solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or for any Group
Member or any Affiliate thereof.



                                                - 88 -
             Case 19-12269-KBO        Doc 70-1      Filed 11/12/19     Page 97 of 282



        9.2     Powers and Duties. Each Lender irrevocably authorizes Administrative Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and remedies and
perform such duties hereunder and under the other Loan Documents as are specifically delegated
or granted to Administrative Agent by the terms hereof and thereof, together with such actions,
powers, rights and remedies as are reasonably incidental thereto. Administrative Agent shall have
only those duties and responsibilities that are expressly specified herein and the other Loan
Documents. Administrative Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Administrative Agent shall not have or be
deemed to have, by reason hereof or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Loan Documents, expressed or
implied, is intended to or shall be so construed as to impose upon Administrative Agent any
obligations in respect hereof or any of the other Loan Documents except as expressly set forth
herein or therein.

       9.3     General Immunity.

                (a)      No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Loan Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written or oral statements
or in any financial or other statements, instruments, reports or certificates or any other documents
furnished or made by Administrative Agent to Lenders or by or on behalf of any Group Member
to Administrative Agent or any Lender in connection with the Loan Documents and the
Transactions or for the financial condition or business affairs of any Group Member or any other
Person liable for the payment of any Obligations, nor shall Administrative Agent be required to
ascertain or inquire as to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or as to the use of the proceeds
of the Loans or as to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Administrative Agent shall not be responsible
for the satisfaction of any condition set forth in Section 3 or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to Administrative Agent.
Administrative Agent will not be required to take any action that is contrary to applicable law or
any provision of this Agreement or any Loan Document. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof.

                (b)    Exculpatory Provisions. Subject to clause (b)(ii) hereof further limiting the
liability of Administrative Agent, neither Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken or omitted by
Administrative Agent under or in connection with any of the Loan Documents except to the extent
caused by Administrative Agent’s gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final, nonappealable order. Administrative Agent shall be entitled
to refrain from any act or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until Administrative Agent
shall have received written instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under Section 10.6) or in accordance with


                                               - 89 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 98 of 282



the applicable Collateral Document, and, upon receipt of such instructions from Requisite Lenders
(or such other Lenders, as the case may be), or in accordance with the other applicable Collateral
Document, as the case may be, Administrative Agent shall be entitled to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or authority, in accordance
with such instructions. Without prejudice to the generality of the foregoing, (i) Administrative
Agent shall be entitled to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed in good faith by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely and shall be protected
and free from liability in relying on opinions and judgments of attorneys (who may be attorneys
for the Company), accountants, experts and other professional advisors selected by it with due
care; and (ii) no Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Loan Documents in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under Section 10.6) or in
accordance with the applicable Collateral Document. Administrative Agent shall be fully justified
in failing or refusing to take any action under this Agreement or any other Loan Document unless
Administrative Agent shall first receive such advice or concurrence of the Lenders (as it deems
appropriate) and until such instructions are received, Administrative Agent shall act, or refrain
from acting, as it deems advisable. If Administrative Agent so requests, to the extent that it is not
indemnified hereunder, it shall first be indemnified to its reasonable satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason of taking or continuing
to take any such action. Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Requisite Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders. No provision of this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions shall require Administrative Agent to: (i) expend or risk its own funds or provide
indemnities in the performance of any of its duties hereunder or the exercise of any of its rights or
power or (ii) otherwise incur any financial liability in the performance of its duties or the exercise
of any of its rights or powers. Administrative Agent shall not be responsible for (i) perfecting,
maintaining, monitoring, preserving or protecting the Liens granted under this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or thereby, (ii) the
filing, re-filing, recording, re-recording or continuing of any document, financing statement,
mortgage, assignment, notice, instrument of further assurance or other instrument in any public
office at any time or times or (iii) providing, maintaining, monitoring or preserving insurance on
or the payment of Taxes with respect to any of the Collateral. The actions described in items (i)
through (iii) shall be the responsibility of the Lenders and the Company. Administrative Agent
shall not be required to qualify in any jurisdiction in which it is not presently qualified to perform
its obligations as Administrative Agent. The Administrative Agent shall not be liable for any error
of judgment made in good faith by a Responsible Officer of the Administrative Agent unless it
shall be proved that the Administrative Agent was negligent in ascertaining the pertinent facts.
Delivery of any reports, information and documents to the Administrative Agent is for
informational purposes only and the Administrative Agent’s receipt of such shall not constitute
constructive notice of any information contained therein or determinable from information
contained therein, including the Company’s compliance with any of its covenants hereunder. In
no event shall the Administrative Agent be responsible or liable for special, punitive, indirect, or



                                                - 90 -
            Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 99 of 282



consequential loss or damage of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether the Administrative Agent has been advised of the likelihood of such loss
or damage and regardless of the form of action. Administrative Agent has accepted and is bound
by the Loan Documents executed by Administrative Agent as of the date of this Agreement and,
as directed in writing by the Requisite Lenders, Administrative Agent shall execute additional
Loan Documents delivered to it after the date of this Agreement; provided, however, that such
additional Loan Documents do not adversely affect the rights, privileges, benefits and immunities
of Administrative Agent. Administrative Agent will not otherwise be bound by, or be held
obligated by, the provisions of any loan agreement, indenture or other agreement governing the
Obligations (other than this Agreement and the other Loan Documents to which such
Administrative Agent is a party). No written direction given to Administrative Agent by the
Requisite Lenders or any Group Member that in the sole judgment of Administrative Agent
imposes, purports to impose or might reasonably be expected to impose upon Administrative
Agent any obligation or liability not set forth in or arising under this Agreement and the other Loan
Documents will be binding upon Administrative Agent unless Administrative Agent elects, at its
sole option, to accept such direction. Administrative Agent shall not be responsible or liable for
any failure or delay in the performance of its obligations under this Agreement or the other Loan
Documents arising out of or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God; earthquakes; fire; flood; terrorism; wars and
other military disturbances; sabotage; epidemics; riots; business interruptions; loss or malfunctions
of utilities, computer (hardware or software) or communication services; accidents; labor disputes;
acts of civil or military authority and governmental action. Beyond the exercise of reasonable care
in the custody of the Collateral in the possession or control of the Administrative Agent or its
bailee, Administrative Agent will not have any duty as to any other Collateral or any income
thereon or as to preservation of rights against prior parties or any other rights pertaining thereto.
Administrative Agent will be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment substantially equal to that which
it accords its own property, and Administrative Agent will not be liable or responsible for any loss
or diminution in the value of any of the Collateral by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by Administrative Agent in good faith.
Administrative Agent will not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the Liens in any of the
Collateral, whether impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes gross negligence or
willful misconduct on the part of Administrative Agent, as determined by a court of competent
jurisdiction in a final, nonappealable order, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of any grantor to the
Collateral, for insuring the Collateral or for the payment of Taxes, charges, assessments or Liens
upon the Collateral or otherwise as to the maintenance of the Collateral. Administrative Agent
hereby disclaims any representation or warranty to the present and future holders of the
Obligations concerning the perfection of the Liens granted hereunder or in the value of any of the
Collateral. In the event that Administrative Agent is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to carry out any
fiduciary or trust obligation for the benefit of another, which in Administrative Agent’s sole
discretion may cause Administrative Agent to be considered an “owner or operator” under any
environmental laws or otherwise cause Administrative Agent to incur, or be exposed to, any



                                                - 91 -
             Case 19-12269-KBO        Doc 70-1     Filed 11/12/19     Page 100 of 282



environmental liability or any liability under any other federal, state or local law, Administrative
Agent reserves the right, instead of taking such action, either to resign as Administrative Agent or
to arrange for the transfer of the title or control of the asset to a court appointed receiver.
Administrative Agent will not be liable to any person for any environmental liability or any
environmental claims or contribution actions under any federal, state or local law, rule or
regulation by reason of Administrative Agent’s actions and conduct as authorized, empowered and
directed hereunder or relating to any kind of discharge or release or threatened discharge or release
of any hazardous materials into the environment, except to the extent such action or omission
constitutes gross negligence or willful misconduct on the part of the Administrative Agent, as
determined by a court of competent jurisdiction in a final, nonappealable order. Each Lender
authorizes and directs Administrative Agent to enter into this Agreement and the other Loan
Documents to which it is a party. Each Lender agrees that any action taken by Administrative
Agent or Requisite Lenders in accordance with the terms of this Agreement or the other Loan
Documents and the exercise by Administrative Agent or Requisite Lenders of their respective
powers set forth therein or herein, together with such other powers that are reasonably incidental
thereto, shall be binding upon all of the Lenders.

                (c)     Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except with respect to
Events of Default in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Lenders, unless a Responsible Officer of
Administrative Agent shall have received written notice from a Lender or the Company, at the
Administrative Agent’s Office, referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” Administrative Agent will notify the
Lenders of its receipt of any such notice, Administrative Agent may (but shall not be obligated to
unless otherwise directed by the Requisite Lenders) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.

         9.4     Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any duties or obligations
upon, Administrative Agent in its individual capacity to the extent it becomes a Lender hereunder.
With respect to its participation in the Loans, if any, Administrative Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if it were not
performing the duties and functions delegated to it hereunder, and the term “Lender” shall, unless
the context clearly otherwise indicates, include Administrative Agent in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or other business with
any Group Member or any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from any Group Member or any of their respective
Affiliates for services in connection herewith and otherwise without having to account for the same
to Lenders.

       9.5      Lenders’ Representations, Warranties and Acknowledgment.

             (a)   Each Lender represents and warrants to Administrative Agent that it has
made its own independent investigation of the financial condition and affairs of each Group


                                               - 92 -
             Case 19-12269-KBO         Doc 70-1      Filed 11/12/19     Page 101 of 282



Member, without reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, in connection with Loans made
hereunder and that it has made and shall continue to make its own appraisal of the creditworthiness
of each Group Member. Administrative Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such appraisal on behalf
of the Lenders or to provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time or times
thereafter, and Administrative Agent shall not have any responsibility with respect to the accuracy
of or the completeness of any information provided to the Lenders.

              (b)    Each Lender, by delivering its signature page to this Agreement or a joinder
agreement and funding its Loans, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be approved by
Administrative Agent, Requisite Lenders or Lenders, as applicable.

        9.6     Right to Indemnity. Each Lender, in proportion to its Pro Rata Share, severally
agrees to indemnify Administrative Agent, its Affiliates and its officers, partners, directors,
trustees, employees, representatives and agents of Administrative Agent (each, an “Indemnitee
Agent Party”), to the extent that such Indemnitee Agent Party shall not have been reimbursed by
the Company, for and against any and all claims, liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Indemnitee Agent Party in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Loan Documents or otherwise in its capacity as such
Indemnitee Agent Party in any way relating to or arising out of this Agreement or the other Loan
Documents, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF ADMINISTRATIVE AGENT; provided, no Lender shall be liable for any
portion of such claims, liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Indemnitee Agent Party’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a final, nonappealable
order. If any indemnity furnished to any Indemnitee Agent Party for any purpose shall, in the
opinion of such Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished; provided, in no event shall this
sentence require any Lender to indemnify any Indemnitee Agent Party against any claim, liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

       9.7      Successor Administrative Agent.

                (a)    Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and the Company. If at any time Riverstone and/or its
Affiliates, do not hold, collectively, an aggregate of at least $50.0 million of the Commitments
and/or Loans, Riverstone shall automatically be removed as Administrative Agent hereunder.
Upon any such notice of resignation or removal, Requisite Lenders shall have the right, upon five
Business Days’ notice to the Company, to appoint a successor Administrative Agent which


                                                 - 93 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 102 of 282



successor shall be reasonably acceptable to the Company. If no successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment within thirty (30)
days after (i) the retiring Administrative Agent gives notice of its resignation or (ii) automatic
removal of the retiring Administrative Agent, then the retiring Administrative Agent’s resignation
or removal shall nevertheless thereupon become effective and the Requisite Lenders shall perform
all of the duties of Administrative Agent, as applicable, hereunder until such time, if any, as the
Requisite Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor Administrative
Agent and the payment of the outstanding fees and expenses of the retiring Administrative Agent,
that successor Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall promptly (iii) transfer to such successor Administrative Agent all
sums, Capital Stock and other items of Collateral held under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with the performance
of the duties of the successor Administrative Agent under the Loan Documents, and (iv) execute
and deliver to such successor Administrative Agent, at the Company’s sole cost and expense, such
amendments to financing statements, and take such other actions, as may be reasonably requested
in connection with the assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents (the reasonable out-of-pocket expenses (including, but not
limited to, attorneys’ fees and expenses) of which shall be borne by the Company), whereupon
such retiring Administrative Agent shall be discharged from its duties and obligations hereunder.
After any retiring Administrative Agent’s resignation or removal hereunder as Administrative
Agent, the provisions of this Section 9.7 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder.

                (b)     Notwithstanding anything herein to the contrary, Administrative Agent may
assign its rights and duties as Administrative Agent hereunder to an Affiliate of Administrative
Agent or to any Lender or Affiliate thereof without the prior written consent of, or prior written
notice to, the Company or the Lenders; provided that the Company and the Lenders may deem and
treat such assigning Administrative Agent as Administrative Agent for all purposes hereof, unless
and until such assigning Administrative Agent provides written notice to the Company and the
Lenders of such assignment. Upon such assignment such Affiliate shall succeed to and become
vested with all rights, powers, privileges and duties as Administrative Agent hereunder and under
the other Loan Documents.

                (c)     Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any other Loan Document
by or through any one or more sub-agents appointed by Administrative Agent and any such sub-
agent may perform any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. Administrative Agent shall not be responsible for the acts or omissions of
its sub-agents so long as they are appointed with due care; provided however, that, notwithstanding
the appointment of any sub-agent, Administrative Agent shall continue to be responsible for its
obligations pursuant to the Loan Documents. The exculpatory, indemnification and other
provisions of Section 9.3 and Section 9.6 shall apply to any Affiliates of Administrative Agent and
shall apply to their respective activities in connection with the syndication of the term loan facility
provided for herein. All of the rights, benefits and privileges (including the exculpatory and
indemnification provisions) of Section 9.3 and of Section 9.6 shall apply to any such sub-agent


                                                - 94 -
             Case 19-12269-KBO         Doc 70-1      Filed 11/12/19     Page 103 of 282



and to the Affiliates of any such sub-agent, and shall apply to their respective activities as sub-
agent. Notwithstanding anything herein to the contrary, with respect to each sub-agent appointed
by Administrative Agent, (i) such sub-agent shall be a third party beneficiary under this Agreement
with respect to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Company and the Lenders and (ii) such sub-agent shall only
have obligations to Administrative Agent and not to any Group Member, Lender or any other
Person and no Group Member, Lender or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

       9.8      Collateral Documents.

                (a)     Administrative Agent under Collateral Documents; Releases. Each Lender
hereby further irrevocably authorizes Administrative Agent, on behalf of and for the benefit of the
Lenders, to be the agent for and representative of Lenders with respect to the Collateral Documents
and to enter into such other agreements with respect to the Collateral (including intercreditor
agreements) as the Requisite Lenders may deem necessary. Subject to Section 10.6, without
further written consent or authorization from the Lenders, Administrative Agent may execute any
documents or instruments necessary to, and take other actions reasonably requested by the
Company in connection therewith to release any Lien encumbering any item of Collateral that is
the subject of a sale or other disposition of assets permitted hereby or to which Requisite Lenders
(or such other Lenders as may be required to give such consent under Section 10.6) have otherwise
consented.

                 (b)     Right to Realize on Collateral. Anything contained in any of the Loan
Documents to the contrary notwithstanding, the Company, Administrative Agent and each Lender
hereby agree that (i) no Lender shall have any right individually to realize upon any of the
Collateral or exercise any other remedy provided under the Loan Documents (other than the right
of set-off), it being understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under this Agreement and the Collateral Documents
may be exercised solely by Administrative Agent, and (ii) in the event of a foreclosure by
Administrative Agent on any of the Collateral pursuant to a public or private sale, Administrative
Agent or its nominee may be the purchaser of any or all of such Collateral at any such sale and
Administrative Agent, as agent for and representative of Lenders (but not any Lender or Lenders
in its or their respective individual capacities unless the Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public sale, to use and apply
any of the Obligations arising under the Loan Documents as a credit on account of the purchase
price for any Collateral payable by Administrative Agent at such sale.

       9.9      Posting of Approved Electronic Communications.

              (a)    Delivery of Communications. The Company hereby agrees, unless directed
otherwise by Administrative Agent or unless the electronic mail address referred to below has not


                                                 - 95 -
           Case 19-12269-KBO         Doc 70-1      Filed 11/12/19     Page 104 of 282



been provided by Administrative Agent to such Person, that it will provide to Administrative Agent
all information, documents and other materials that it is obligated to furnish to Administrative
Agent or to the Lenders pursuant to the Loan Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Borrowing Notice, (ii) relates to the payment of
any principal or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or any other Loan
Document or (iv) is required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the Company and
Administrative Agent to an electronic mail address as directed by Administrative Agent. In
addition, the Company agrees to continue to provide the Communications to Administrative Agent
or the Lenders, as the case may be, in the manner specified in the Loan Documents.

              (b)    No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
Administrative Agent or any Lender to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

        9.10 Proofs of Claim. The Lenders and the Company hereby agree that after the
occurrence of an Event of Default pursuant to Sections 8.1(f) or (g), in case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to the Company, Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether Administrative Agent shall have made
any demand on the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

                (a)     to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are owing and unpaid and
to file such other papers or documents as may be necessary or advisable in order to have the claims
of the Lenders, Administrative Agent and other agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, Administrative Agent and
other agents and their agents and counsel and all other amounts due Lenders, Administrative Agent
and other agents hereunder) allowed in such judicial proceeding; and

               (b)   to collect and receive any moneys or other Property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, interim trustee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each Lender to make such
payments to Administrative Agent and, in the event that Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to Administrative Agent any amount due
for the compensation, expenses, disbursements and advances of Administrative Agent and its
agents and counsel, and any other amounts due Administrative Agent and other agents hereunder.
Nothing herein contained shall be deemed to authorize Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement,


                                               - 96 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 105 of 282



adjustment or composition affecting the Obligations or the rights of any Lenders or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such proceeding.
Further, nothing contained in this Section 9.10 shall affect or preclude the ability of any Lender to
(i) file and prove such a claim in the event that Administrative Agent has not acted within ten (10)
days prior to any applicable bar date and (ii) require an amendment of the proof of claim to
accurately reflect such Lender’s outstanding Obligations.

                                         SECTION 10
                                       MISCELLANEOUS

        10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to the Company or Administrative Agent,
shall be sent to such Person’s address as set forth on Appendix B or in the other relevant Loan
Document, and in the case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Each notice hereunder shall be in writing and may
be personally served, sent by facsimile, electronic transmission or United States certified or
registered mail or courier service and shall be deemed to have been given when delivered and
signed for against receipt thereof, or upon confirmed receipt of facsimile or electronic
transmission; provided, no notice to Administrative Agent shall be effective until received by
Administrative Agent.

        10.2 Expenses. Whether or not the transactions contemplated hereby shall be
consummated or the documents related hereto shall be executed, the Company agrees to pay
promptly all actual, reasonable, out-of-pocket (a) costs and expenses incurred in connection with
preparation of the Loan Documents, Related Agreements and all documents related to the
foregoing and any consents, amendment, waiver or other modifications thereto; (b) fees and
disbursements of counsel to the Company in furnishing all opinions required hereunder; (c) fees
and disbursements of counsel to Administrative Agent and the Lenders in connection with the
negotiation, preparation, execution, review and administration of the Loan Documents, the Related
Agreements and all documents related to the foregoing and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by the Company;
(d) costs and expenses incurred in connection with creating and perfecting Liens in favor of
Administrative Agent, for the benefit of the Lenders pursuant hereto, including filing and recording
fees, search fees, title insurance premiums and fees, expenses and disbursements of counsel to
Administrative Agent and of counsel providing customary opinions that Administrative Agent may
request in respect of the Collateral or the Liens created pursuant to the Collateral Documents; and
(e) fees and disbursements of any auditors, accountants, consultants, engineers or appraisers. In
addition, the Company agrees to pay the following, without limitation: (i) all actual, reasonable,
out-of-pocket costs and expenses (including the fees, expenses and disbursements of counsel and
of any appraisers, consultants, engineers, advisors and agents employed or retained by
Administrative Agent and its counsel) in connection with the administration by Administrative
Agent or the custody or preservation of any of the Collateral; (ii) all other actual, reasonable, out-
of-pocket costs and expenses incurred by Administrative Agent after the Closing Date in
connection with (A) the review and administration of the Loan Documents, the Related
Agreements and all documents related to the foregoing and the transactions contemplated thereby,
(B) any consents, amendments, waivers or other modifications to the Loan Documents, the Related
Agreements and all documents related to the foregoing and the transactions contemplated thereby


                                                - 97 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 106 of 282



and (C) any other documents or matters requested by the Company (including, in each case, the
actual reasonable fees, expenses and disbursements of counsel to Administrative Agent and the
Lenders in connection with the negotiation, preparation, execution, review and administration of
such documentation); and (iii) after the occurrence and during the continuation of a Default or an
Event of Default, all costs and expenses, including attorneys’ fees and costs of settlement, incurred
by Administrative Agent and Lenders in enforcing any Obligations of or in collecting any
payments due from the Company hereunder or under the other Loan Documents or any Related
Agreement by reason of such Default or Event of Default (including in connection with the sale
of, collection from, or other realization upon any of the Collateral) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in the nature of a “work
out” or pursuant to any insolvency or bankruptcy cases or proceedings and (iv) all costs and fees
and related expenses in connection with the formation and maintenance of any Person, structure
or account necessary or desirable to Administrative Agent or the Lenders for tax planning purposes
in connection with the Loans in an amount not to exceed $50,000 in the aggregate per Fiscal Year.

       10.3    Indemnity.

                (a)    In addition to the payment of expenses pursuant to Section 10.2, whether or
not any or all of the Transactions shall be consummated, the Company agrees to defend (subject,
in the case of any actual conflict of interest, to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, Administrative Agent and each Lender, their Affiliates and its and their
respective officers, members, shareholders, partners, directors, trustees, employees, advisors,
representatives and agents and each of their respective successors and assigns and each Person
who controls any of the foregoing (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE
NEGLIGENCE OF SUCH INDEMNITEE; provided, the Company shall not have any
obligation to any Indemnitee hereunder with respect to any Indemnified Liabilities if such
Indemnified Liabilities arise from the gross negligence or willful misconduct of that Indemnitee
as determined by a court of competent jurisdiction in a final, nonappealable order. To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in this Section 10.3
may be unenforceable in whole or in part because they are violative of any law or public policy,
the Company shall contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

                (b)      To the extent permitted by applicable law, the Company shall not assert,
and the Company hereby waives, releases and agrees not to sue upon any claim against any
Indemnitee, on any theory of liability, for special, indirect, exemplary, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement, any Loan Document or any Related
Agreement or any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and the Company hereby
waives, releases and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.


                                               - 98 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 107 of 282



               (c)     The Company hereby acknowledges and agrees that an Indemnitee may
now or in the future have certain rights to indemnification provided by other sources (“Other
Sources”). The Company hereby agrees that (i) it is the indemnitor of first resort (i.e., its
obligations to the Indemnitees are primary and any obligation of the Other Sources to provide
indemnification for the same Indemnified Liabilities are secondary to any such obligation of the
Company), (ii) that it shall be liable for the full amount of all Indemnified Liabilities, without
regard to any rights the Indemnitees may have against the Other Sources, and (iii) it irrevocably
waives, relinquishes and releases the Other Sources and the Indemnitees from any and all claims
(A) against the Other Sources for contribution, indemnification, subrogation or any other recovery
of any kind in respect thereof and (B) that an Indemnitee must seek expense advancement or
reimbursement, or indemnification, from the Other Sources before the Company must perform its
obligations hereunder. No advancement or payment by the Other Sources on behalf of an
Indemnitee with respect to any claim for which such Indemnitee has sought indemnification from
the Company shall affect the foregoing. The Other Sources shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the rights of recovery
which the Indemnitee would have had against the Company if the Other Sources had not advanced
or paid any amount to or on behalf of the Indemnitee.

        10.4 Set Off. In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence and during the continuation
of any Event of Default each Lender and its/their respective Affiliates is hereby authorized by the
Company at any time or from time to time subject to the consent of Administrative Agent (such
consent to be given or withheld at the written direction of the Requisite Lenders), without notice
to the Company or to any other Person (other than Administrative Agent), any such notice being
hereby expressly waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts (in whatever currency)) and any other Indebtedness at
any time held or owing by such Lender to or for the credit or the account of the Company (in
whatever currency) against and on account of the obligations and liabilities of the Company to
such Lender hereunder, and under the other Loan Documents, including all claims of any nature
or description arising out of or connected hereto or any other Loan Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder, (b) the principal of or the
interest on the Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured or (c) such obligation or liability is owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligation or such Indebtedness.

        10.5 Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal of or interest in any
of its Loans or other Obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its pro rata share thereof as provided herein (other than a voluntary
payment of Loans and applied in accordance with the terms hereof), then the Lender receiving
such greater proportion shall (a) notify Administrative Agent of such fact, and (b) purchase (for
Cash at face value) participations in the Loans and other Obligations of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such payments shall be shared



                                                - 99 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 108 of 282



by the Lenders ratably in accordance with the aggregate amount of principal and accrued interest
on their respective Loans and other amounts owing them; provided that:

                (a)     if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and

                (b)     the provisions of this Section 10.5 shall not be construed to apply to (i) any
payment made by the Company pursuant to and in accordance with the express terms of this
Agreement, or (ii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Obligations to any assignee or Participant, other than
to the Company or any Subsidiary thereof (as to which the provisions of this Section 10.5 shall
apply).

The Company consents to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the foregoing arrangements
may exercise against the Company rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

       10.6    Amendments and Waivers.

                (a)    Requisite Lenders’ Consent. Subject to Sections 10.6(b), 10.6(c) and
10.6(d), no amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by the Company therefrom, shall in any event be effective
without the written concurrence of (i) in the case of this Agreement, the Company, the
Administrative Agent and the Requisite Lenders (or the Administrative Agent acting on the
instructions of the Requisite Lenders) or (ii) in the case of any other Loan Document, the Company
and Administrative Agent with the consent of the Requisite Lenders.

               (b)     Super-Majority Requisite Lenders’ Consent. Subject to Sections 10.6(c)
and 10.6(d), no amendment, modification, termination or waiver of Sections 5.13, 6.1(b), 6.20 or
6.22 or consent to any departure by the Company therefrom, shall in any event be effective without
the written concurrence of the Company, the Administrative Agent and the Super-Majority
Requisite Lenders (or the Administrative Agent acting on the instructions of the Super-Majority
Requisite Lenders).

                 (c)     Affected Lenders’ Consent. Without the written consent of each Lender
that would be affected thereby, no amendment, modification, termination, or consent shall be
effective if the effect thereof would:

                       (i)     extend the scheduled final maturity of any Loan of such Lender;

                     (ii)    waive, reduce or postpone any scheduled repayment due such
       Lender (but not prepayment);




                                               - 100 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 109 of 282



                      (iii) reduce the rate of interest on any Loan of such Lender and any
       waiver of any increase in the interest rate applicable to any Loan pursuant to Section 2.6(c))
       or any fee payable hereunder;

                       (iv)    increase the Commitment of such Lender;

                       (v)     extend the time for payment of any such interest or fees to such
       Lender;

                       (vi)    reduce the principal amount of any Loan;

                       (vii) release the Liens securing all or substantially all of the Collateral;
       other than as otherwise permitted by the Loan Documents;

                      (viii) amend, modify, terminate or waive any provision of Section 2.10,
       2.12, 10.5, or 10.6(c) or amend or modify the Loan Documents in any way that has the
       effect of amending, modifying, terminating or waiving the application of payments, ratable
       sharing and sharing of payment provisions in the Loan Documents as in effect on the
       Closing Date; or

                     (ix)    amend the definition of “Requisite Lenders”, “Super-Majority
       Requisite Lenders” or “Pro Rata Share”;

                (d)    Other Consents. No amendment, modification, termination or waiver of
any provision of the Loan Documents, or consent to any departure by the Company therefrom,
shall amend, modify, terminate or waive any provision of Section 9 as the same applies to
Administrative Agent, or any other provision hereof or the other Loan Documents as the same
applies to the rights or obligations of Administrative Agent, in each case without the consent of
Administrative Agent.

               (e)     Execution of Amendments, etc. Administrative Agent may and, with the
concurrence of the applicable Lenders, shall (subject, in each instance, to Section 10 hereof)
execute amendments, modifications, waivers or consents on behalf of such Lenders. Any waiver
or consent shall be effective only in the specific instance and for the specific purpose for which it
was given. No notice to or demand on the Company shall entitle the Company to any other or
further notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.6(e) shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by the Company, on
the Company.

               (f)      Retirement of Loans. The Company will not, and Company will not permit
any of its Subsidiaries or any of the Group Members to, directly or indirectly, offer to purchase or
otherwise acquire any outstanding Loans.

               (g)     Amendment Consideration. None of Company or any of its Affiliates or
any other party to any Loan Documents will, directly or indirectly, pay any remuneration or grant
any security as an inducement for, any amendment or waiver of any of the provisions of this
Agreement or any of the other Loan Documents unless each Lender of the Loans (irrespective of


                                               - 101 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 110 of 282



the kind and amount of Loans then owned by it) shall be offered and paid such remuneration and
granted such security on the same terms. For the avoidance of doubt, nothing in this
Section 10.6(g) is intended to restrict or limit the amendment requirements otherwise set forth
herein.

       10.7    Successors and Assigns; Assignments.

                (a)     Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the benefit of the parties hereto
and the successors and assigns of Lenders. None of the Company’s rights or obligations hereunder
nor any interest therein may be assigned or delegated by any such Person without the prior written
consent of the Administrative Agent and all Lenders (and any attempted assignment or transfer by
any such Person without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent expressly contemplated
hereby, Affiliates of each of Administrative Agent and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

                (b)      Assignments. Any Lender may assign to one or more Eligible Assignees
all or any portion of its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitments, and the Loans held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of such Lender’s rights and
obligations assigned under this Agreement and shall be an equal percentage with respect to both
its obligations owing in respect of the Commitments and the related Loans and (ii) each such
assignment shall be to an Eligible Assignee.

                (c)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with (i) a $3,500
processing and recordation fee payable to Administrative Agent for its own account, (ii) all
requested know-your-customer documentation and a duly executed administrative questionnaire
and (iii) such forms, certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement may be
required to deliver to Administrative Agent pursuant to Sections 2.14(f) and 2.14(g).

              (d)      Notice of Assignment. Upon its receipt and acceptance of a duly executed
and completed Assignment Agreement, any forms, certificates or other evidence required by this
Agreement in connection therewith, including pursuant to Section 10.7(c), together with a $3,500
assignment fee payable to the Administrative Agent, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register (which shall be conclusive
absent manifest error), shall give prompt notice thereof to the Company and shall maintain a copy
of such Assignment Agreement.

                (e)    Effect of Assignment. Subject to the terms and conditions of this
Section 10.7(e), as of the “Effective Date” specified in the applicable Assignment Agreement:
(i) the assignee thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent such rights and obligations hereunder have been assigned to it pursuant to such Assignment
Agreement and shall thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the


                                               - 102 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 111 of 282



assigning Lender thereunder shall, to the extent that rights and obligations hereunder have been
assigned thereby pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an Assignment Agreement covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender shall cease to be a
party hereto; provided, anything contained in any of the Loan Documents to the contrary
notwithstanding such assigning Lender shall continue to be entitled to the benefit of all indemnities
hereunder as specified herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); and (iii) if any such assignment occurs after the making
of any Loan hereunder, the assigning Lender shall, upon the effectiveness of such assignment or
as promptly thereafter as practicable, surrender its applicable Note to Administrative Agent for
cancellation, and thereupon the Company shall issue and deliver a new Note, if so requested by
the assignee and/or assigning Lender, to such assignee and/or to such assigning Lender, with
appropriate insertions, to reflect the outstanding principal balance under the Loans of the assignee
and/or the assigning Lender.

                (f)      Participations. Each Lender shall have the right at any time to sell one or
more participations to any Person (other than a natural Person, any Group Member or any of their
respective Affiliates) (each, a “Participant”) in all or any part of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Loans or any other Obligation);
provided that (i) such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the performance of such
obligations, and (iii) the Company, Administrative Agent, and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement. The Company agrees that
each Participant shall be entitled to the benefits of Sections 2.13 and 2.14 (subject to the
requirements and limitations therein, including the requirements under Section 2.14(f) and
Section 2.14(g) (it being understood that the documentation required under Section 2.14(f) and
Section 2.14(g) shall be delivered by the Participant to the applicable Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to paragraph (c) of this
Section 10.7(f); provided that such Participant shall not be entitled to receive any greater payment
under Section 2.13 than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless such greater payment results from a change in law
that occurs after the Participant acquired the applicable participation, or is made with the
Company’s prior written consent. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of each Participant’s
interest in the Loans or other Obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or a portion of the Participant
Register (including the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the United States


                                              - 103 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 112 of 282



Treasury Regulations. The entries in the Participant Register shall be presumed correct absent
manifest error, and such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant Register.

                (g)     Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or an Event of Default
if such action is taken or condition exists.

       10.8 Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements made herein shall survive the execution and delivery hereof and the
making of any Loan. Notwithstanding anything herein or implied by law to the contrary, the
agreements of the Company set forth in Sections 2.13, 10.2 and 10.3, and the agreements of
Lenders set forth in Sections 2.12, 9.3(b) and 9.6 shall survive the payment of the Loans, and the
termination hereof.

        10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of
Administrative Agent or any Lender in the exercise of any power, right or privilege hereunder or
under any other Loan Document shall impair such power, right or privilege or be construed to be
a waiver of any Default or acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to Administrative Agent and each Lender hereby
are cumulative and shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Loan Documents. Any
forbearance or failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.

        10.10 Marshaling; Payments Set Aside. Neither Administrative Agent nor any Lender
shall be under any obligation to marshal any assets in favor of the Company or any other Person
or against or in payment of any or all of the Obligations. To the extent that the Company makes a
payment or payments to Administrative Agent or Lenders (or to Administrative Agent, on behalf
of Lenders), or Administrative Agent or Lenders enforce any Liens or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any bankruptcy law, any other
state or federal law, common law or any equitable cause, then, to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and effect as if such payment
or payments had not been made or such enforcement or setoff had not occurred.

     10.11 Severability. In case any provision in or obligation hereunder or any other Loan
Document shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and



                                               - 104 -
           Case 19-12269-KBO         Doc 70-1     Filed 11/12/19      Page 113 of 282



enforceability of the remaining provisions or obligations, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.

       10.12 Obligations Several; Independent Nature of Lenders’ Rights. The obligations
of Lenders hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder. Nothing contained herein or in any other Loan
Document, and no action taken by Lenders pursuant hereto or thereto, shall be deemed to constitute
Lenders as a partnership, an association, a Joint Venture or any other kind of entity. The amounts
payable at any time hereunder to each Lender shall be a separate and independent debt, and each
Lender shall be entitled to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any proceeding for such
purpose.

       10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

     10.14 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

     10.15 CONSENT TO JURISDICTION.     ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST THE COMPANY ARISING OUT OF OR RELATING HERETO
OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN
THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, THE COMPANY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1 IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER THE COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (iv) AGREES THAT ADMINISTRATIVE AGENT AND THE LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST THE COMPANY IN THE COURTS
OF ANY OTHER JURISDICTION.

     10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY
OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE


                                              - 105 -
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 114 of 282



LENDER/COMPANY    RELATIONSHIP     THAT   IS   BEING   ESTABLISHED
HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE LOAN
DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO THAT IS PARTY TO SUCH JUDICIAL PROCEEDING),
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

         10.17 Confidentiality. If the Company reasonably believes that any information being
furnished by it or any other Group Member to Administrative Agent or a Lender (“Recipient”) is
confidential, the Company may so indicate by notice in writing to the Recipient, identifying the
information with specificity (such identified information, the “Confidential Information”), in
which event the Recipient will maintain the confidentiality thereof; provided, however, that a
Recipient may disclose such information (i) to its Affiliates, partners, potential partners and
members and its and their respective directors, managers, officers, employees, attorneys,
accountants, auditors, advisors, consultants, agents or representatives with a need to know such
Confidential Information and who have been advised of and have agreed in writing to be bound
by the provisions of this Section 10.17 (collectively “Permitted Recipients”), (ii) to any potential
assignee or transferee of any of its rights or obligations hereunder (including without limitation, in
connection with a sale of any or all of the Loans) or any of their agents and advisors (provided that
such potential assignee or transferee shall have been advised of and agree to be bound by the
provisions of this Section 10.17), (iii) if such information (x) becomes publicly available other
than as a result of a breach of this Section 10.17, (y) becomes available to a Recipient or any of its
Permitted Recipients on a non-confidential basis from a source other than the Group Members or
(z) is independently developed by the Recipient or any of its Permitted Recipients, (iv) to enable
it to enforce or otherwise exercise any of its rights and remedies under any Loan Document or
(v) as consented to by the Company. Any Person required to maintain the confidentiality of
Confidential Information as provided herein shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to its own


                                               - 106 -
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 115 of 282



confidential information. Notwithstanding anything to the contrary set forth in this Section 10.17
or otherwise, nothing herein shall prevent a Recipient or its Permitted Recipients from complying
with any legal requirements (including, without limitation, pursuant to any rule, regulation, stock
exchange requirement, self-regulatory body, supervisory authority, other applicable judicial or
governmental order, legal process, fiduciary or similar duties or otherwise) to disclose any
Confidential Information; provided, however, that in each case, the Recipient or its Permitted
Recipients furnish only that portion of such information which it is advised by such Recipient or
its Permitted Recipient’s counsel is required to be disclosed. In addition, the Recipient and its
Permitted Recipients may disclose Confidential Information if so requested by a governmental,
self-regulatory or supervisory authority. Each Group Member hereby acknowledges and agrees
that, subject to the restrictions on disclosure of Confidential Information as provided in this
Section 10.17, the Recipient and their respective Affiliates are in the business of making
Investments in and otherwise engaging in businesses which may or may not be in competition with
the Group Members or otherwise related to their and their Affiliates’ respective business and that
nothing herein shall, or shall be construed to, limit the Lenders’ or their Affiliates’ ability to make
such Investments or engage in such businesses.

        10.18 Usury Savings Clause. Notwithstanding any other provision herein, the aggregate
interest rate charged or agreed to be paid with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the Highest Lawful Rate
until the total amount of interest due hereunder equals the amount of interest which would have
been due hereunder if the stated rates of interest set forth in this Agreement had at all times been
in effect. In addition, if when the Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law, the Company shall
pay to Administrative Agent an amount equal to the difference between the amount of interest paid
and the amount of interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of Lenders and the Company to
conform strictly to any applicable usury laws. Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the Highest Lawful Rate, then
any such excess shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be refunded to the
Company. In determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal as an expense, fee,
or premium rather than interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total amount of interest,
throughout the contemplated term of the Obligations hereunder.

        10.19 Counterparts. This Agreement may be executed in any number of counterparts
(including by facsimile or other electronic transmission), each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall constitute but one
and the same instrument.


                                               - 107 -
           Case 19-12269-KBO         Doc 70-1     Filed 11/12/19      Page 116 of 282



        10.20 PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Group Member that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that identifies such Group
Member, which information includes the name and address of such Group Member and other
information that will allow such Lender or Administrative Agent, as applicable, to identify such
Group Member in accordance with the PATRIOT Act.

        10.21 Disclosure. Each Group Member and each Lender hereby acknowledges and
agrees that Administrative Agent and/or its Affiliates and their respective Related Funds from time
to time may hold Investments in, and make loans to, or have other relationships with any of the
Group Members and their respective Affiliates, including the ownership, purchase and sale of
Capital Stock in any Group Member and their respective Affiliates and each Lender hereby
expressly consents to such relationships.

        10.22 Appointment for Perfection. Each Lender hereby appoints each other Lender as
its agent for the purpose of perfecting Liens, for the benefit of Administrative Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession. Should any Lender (other than Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify Administrative Agent thereof, and,
promptly upon Administrative Agent’s request therefor shall deliver such Collateral to
Administrative Agent or otherwise deal with such Collateral in accordance with Administrative
Agent’s instructions.

        10.23 Advertising and Publicity. No Group Member shall issue or disseminate to the
public (by advertisement, including without limitation any “tombstone” advertisement, press
release or otherwise), submit for publication or otherwise cause or seek to publish any information
describing the credit or other financial accommodations made available by Lenders pursuant to
this Agreement and the other Loan Documents without the prior written consent of Administrative
Agent and the Requisite Lenders. Nothing in the foregoing shall be construed to prohibit any
Group Member from making any submission or filing which it is required to make by applicable
law (including securities laws, rules and regulations), stock exchange rules or pursuant to judicial
process; provided, that, (a) such filing or submission shall contain only such information as is
necessary to comply with applicable law, rule or judicial process and (b) unless specifically
prohibited by applicable law, rule or court order, the Company shall promptly notify
Administrative Agent of the requirement to make such submission or filing and provide
Administrative Agent with a copy thereof.

       10.24 Acknowledgments and Admissions. The Company hereby represents, warrants
and acknowledges and admits that:

             (a)    it has been advised by counsel in the negotiation, execution and delivery of
the Loan Documents;

              (b)     it has made an independent decision to enter into this Agreement and the
other Loan Documents to which it is a party, without reliance on any representation, warranty,
covenant or undertaking by Administrative Agent or any Lender, whether written, oral or implicit,




                                              - 108 -
           Case 19-12269-KBO           Doc 70-1      Filed 11/12/19     Page 117 of 282



other than as expressly set out in this Agreement or in another Loan Document delivered on or
after the date hereof;

                 (c)  there are no representations, warranties, covenants, undertakings or
agreements by Administrative Agent or any Lender as to the Loan Documents except as expressly
set out in this Agreement;

               (d)     none of Administrative Agent or any Lender has any fiduciary obligation
toward it with respect to any Loan Document or the Transactions;

             (e)   no partnership or Joint Venture exists with respect to the Loan Documents
between any Group Member, on the one hand, and Administrative Agent or any Lender, on the
other;

               (f)     Administrative Agent is not any Group Member s agent;

               (g)     Vinson & Elkins L.L.P. is not counsel for any Group Member;

                 (h)     should an Event of Default or Default occur or exist, each of Administrative
Agent and each Lender will determine in its discretion and for its own reasons what remedies and
actions it will or will not exercise or take at that time; provided, that only the Administrative Agent,
in its capacity as such, shall be entitled to take action in accordance with the terms of the Loan
Documents on behalf of the Lenders;

               (i)    without limiting any of the foregoing, no Group Member is relying upon
any representation or covenant by any of Administrative Agent or any Lender, or any
representative thereof, and no such representation or covenant has been made, that any of
Administrative Agent or any Lender will, at the time of an Event of Default or Default, or at any
other time, waive, negotiate, discuss, or take or refrain from taking any action permitted under the
Loan Documents with respect to any such Event of Default or Default or any other provision of
the Loan Documents; and

              (j)    Administrative Agent and the Lenders have all relied upon the truthfulness
of the acknowledgments in this Section 10.24 in deciding to execute and deliver this Agreement
and to become obligated hereunder.

     10.25 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

                           [Remainder of Page Intentionally Left Blank.]




                                                - 109 -
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 118 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 119 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 120 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 121 of 282
Case 19-12269-KBO    Doc 70-1     Filed 11/12/19   Page 122 of 282



                            NEW JUTLAND PARTNERS, LP, as Lender

                            By:     New Jutland Management, LLC, its General
                                    Partner


                            By:    ____________________________________
                            Name: Brian Terp
                            Title: Manager




          Signature Page to Term Loan Credit Agreement
Case 19-12269-KBO    Doc 70-1     Filed 11/12/19   Page 123 of 282



                            FENWOOD ROAD CAPITAL PARTNERS, LP,
                            as Lender

                            By:     Fenwood Road Management, LLC, its
                                    General Partner


                            By:    ____________________________________
                            Name: Timothy J. Detmering
                            Title: Manager




          Signature Page to Term Loan Credit Agreement
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 124 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 125 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 126 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 127 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 128 of 282
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 129 of 282
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 130 of 282



                                                                                    APPENDIX A

                                           COMMITMENTS

                                             Closing Date      Delayed-Draw
        Lender         Total Commitment                                            Pro Rata Share
                                             Commitment        Commitment

CPPIB Credit
                         $115,000,000.00      $58,105,263.16    $56,894,736.84      24.210526316%
Investments III Inc.

Centaurus Capital
                          $97,000,000.00      $49,010,526.32    $47,989,473.68      20.421052632%
LP

New Jutland
                           $1,000,000.00         $505,263.16         $494,736.84     0.210526316%
Partners, LP

Fenwood Road
                           $2,000,000.00       $1,010,526.32         $989,473.68     0.421052632%
Capital Partners, LP

AG Energy
                          $85,000,000.00      $42,947,368.42    $42,052,631.58      17.894736842%
Funding, LLC
Riverstone Credit
Partners I Direct,        $17,000,000.00       $8,589,473.68     $8,410,526.32       3.578947368%
LP
Riverstone Credit
Partners II Direct,       $56,500,000.00      $28,547,368.42    $27,952,631.58      11.894736842%
LP
Riverstone Strategic
Credit Partners A-1        $1,500,000.00         $757,894.74         $742,105.26     0.315789474%
AIV, L.P.
VP Rattlesnake
                          $75,000,000.00      $37,894,736.84    $37,105,263.16      15.789473684%
LLC

Melody Business
                          $25,000,000.00      $12,631,578.94    $12,368,421.06       5.263157894%
Finance, LLC


Total                    $475,000,000.00     $240,000,000.00   $235,000,000.00     100.000000000%




                            Appendix A to Term Loan Credit Agreement
          Case 19-12269-KBO       Doc 70-1    Filed 11/12/19    Page 131 of 282



                                                                             APPENDIX B

                                  NOTICE ADDRESSES


ADMINISTRATIVE AGENT’S OFFICE:

Riverstone Credit Management LLC
712 Fifth Avenue, 36th Floor
New York, NY 10015
Attn: Christopher Abbate, Managing Director
Telephone: (212) 271-2942
Electronic mail: cabbate@riverstonecredit.com
With a copy to: riverstoneagency@cortlandglobal.com



LENDERS:

CPPIB Credit Investments III Inc.
One Queen Street East, Suite 2500
Toronto, Ontario
Canada M5C 2W5
Attn: Matthew Hare
Telephone: (416) 972-8304
Electronic mail: mhare@cppib.com; ciisettlements@cppib.com

Centaurus Capital LP
1717 West Loop South, Suite 1800
Houston, TX 77027
Attn: Stephen Douglas, General Counsel
Telephone: (713) 554-1952
Electronic mail: SDouglas@centaurusenergy.com

With a copy to:

Centaurus Capital LP
1717 West Loop South, Suite 1800
Houston, TX 77027
Attn: Cameron Banks
Telephone: (713) 554-1957
Electronic mail: cameron@centcap.net; capcalls@centcap.net; reporting@centcap.net




                        Appendix B to Term Loan Credit Agreement
          Case 19-12269-KBO        Doc 70-1    Filed 11/12/19    Page 132 of 282



New Jutland Partners, LP
3530 Bailey Road
Franklin, TN 37064
Attn: Brian Terp
Telephone: (718) 687-3078
Electronic mail: bterp@centaurusenergy.com

Fenwood Road Capital Partners, LP
2700 Fenwood Road
Houston, TX 77005
Attn: Timothy J. Detmering
Telephone: (713) 256-1470
Electronic mail: tdetmering@centaurusenergy.com

AG Energy Funding, LLC
c/o Angelo Gordon & Co., L.P.
245 Park Ave, 24th Floor
New York, NY 10167
Attn: Chad Hanover
Telephone: (713) 993-4300
Electronic mail: notices.AGEnergyFundingLLC@virtusllc.com;
AGEnergyAcctOps@angelogordon.com; dtaylor@angelogordon.com

Riverstone Credit Partners I Direct, LP
Riverstone Credit Partners II Direct, LP
Riverstone Strategic Credit Partners A-1 AIV, L.P.
712 Fifth Avenue, 36th Floor
New York, NY 10015
Attn: Christopher Abbate, Managing Director
Telephone: (212) 271-2942
Electronic mail: cabbate@riverstonecredit.com; credit@riverstonellc.com

VP Rattlesnake LLC
c/o Värde Partners, Inc.
901 Marquette Avenue South, Suite 3300
Minneapolis, MN 55402
Attn: Seth Litchke
Telephone: 952-374-5160
E-mail: SLitchke@Varde.com

Melody Business Finance, LLC
60 Arch Street
Greenwich, CT 06830
Attn: Notices
Telephone: (203) 302-1780
Electronic mail:notices@melody.com



                         Appendix B to Term Loan Credit Agreement
         Case 19-12269-KBO       Doc 70-1   Filed 11/12/19   Page 133 of 282



COMPANY:

MTE Holdings LLC
280 E. 96th Street, Suite 210
Indianapolis, IN 46240
Attn: Bob Quinn
Telephone: (317) 805-0777
Electronic mail: bquinn@maefield.com




                       Appendix B to Term Loan Credit Agreement
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 134 of 282



                                                           APPENDIX C

            PERMITTED ACQUISITION ASSETS




           Appendix C to Term Loan Credit Agreement
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 135 of 282
       Case 19-12269-KBO        Doc 70-1     Filed 11/12/19     Page 136 of 282




                                     Schedule 1.2
                                  Related Agreements

1. A.A.P.L. Form 610-1989 Model Form Operating Agreement (Yucca Block JOA)
2. A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
   Agreement)
3. A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
   Yucca block)
4. A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
   Agreement)
5. A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations on the N/2
   Section 17, Block 34, T3S)
6. Term Assignment of N/2 Section 17, Block 34, T3S from Laredo Petroleum to MDC - 25% WI
   retained by Laredo APO
7. Contract Operating Agreement, dated as of August 27, 2014, by and between MDC Texas
   Operator LLC, a Delaware limited liability company, and MDC Energy LLC, a Delaware limited
   liability company doing business in Texas as MDC Texas Energy LLC
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 137 of 282



                                           Schedule 2.4
                                          Use of Proceeds


Proceeds from the Closing Date Loans will be used as follows: (i) up to $170,000,000 to repay prior
advances and breakage costs under that certain Note Purchase Agreement, dated as of June 26, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to time, the “Note
Purchase Agreement”), by and among MDC Energy LLC, a Delaware limited liability company, as
issuer, the holders from time to time party thereto and The Bank Of New York Mellon, as administrative
agent and collateral agent for such holders, (ii) up to $18,600,000 to repurchase Class B Units of the
Company issued to Drawbridge Special Opportunities Fund LP, a Delaware limited partnership
(“Fortress”), pursuant to the Limited Liability Company Agreement, (iii) up to $8,997,934.50 to repay
certain existing loans made by iStar Financial Inc., (iv) up to $19,000,000 to pay financing fees,
transaction costs and legal costs related to closing of the Agreement and to fund the Capital Reserve
Account with the interest reserve and (v) otherwise, in strict accordance with the APOD.
   Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 138 of 282



                                     Schedule 4.1
                   Jurisdictions of Organization and Qualification


    Group Member              Jurisdiction of Formation     Jurisdiction(s) of Foreign
                                                                  Qualification

Olam Energy Resources I               Delaware                        N/A
         LLC

  MTE Partners LLC                    Delaware                        N/A


  MTE Holdings LLC                    Delaware                        N/A


   MDC Energy LLC                     Delaware                       Texas


MDC Reeves Energy LLC                 Delaware                       Texas


     Ward I, LLC                      Delaware                       Texas
                 Case 19-12269-KBO          Doc 70-1      Filed 11/12/19     Page 139 of 282



                                                  Schedule 4.2
                                          Capital Stock and Ownership


                                                            Class of       No. of
                Group        Percentage      Form of        Capital        Capital    Certificated or   Certificate
  Owner         Member         Owned          Entity         Stock          Stock     Uncertificated       No.

Olam Energy      MTE            50%           Limited     Class A Units   4,000,000   Uncertificated       N/A
Resources I     Holdings                      liability
   LLC           LLC                         company

    MTE          MTE            50%           Limited     Class A Units   4,000,000   Uncertificated       N/A
Partners LLC    Holdings                      liability
                 LLC                         company

  MTE          MDC Energy      100%           Limited       Limited         N/A        Certificated         1
 Holdings        LLC                          liability     liability
  LLC                                        company       company
                                                          membership
                                                            interest

MDC Energy     MDC Reeves      100%           Limited       Limited         N/A        Certificated         1
  LLC          Energy LLC                     liability     liability
                                             company       company
                                                          membership
                                                            interest

MDC Energy     Ward I, LLC     100%           Limited       Limited         N/A       Uncertificated       N/A
  LLC                                         liability     liability
                                             company       company
                                                          membership
                                                            interest

     Warrants
          1. Warrant to Purchase Class C Units of MTE Holdings LLC, dated as of June 26, 2017,
             between the Company and Apollo Credit Opportunity Fund III AIV I LP (“Credit
             Opportunity”), as amended by that certain Amendment to Warrant to Purchase Class C
             Units of MTE Holdings LLC, dated as of the date hereof, between the Company and
             Credit Opportunity, providing for the purchase of 3.9326% of the Class C Units of the
             Company
          2. Warrant to Purchase Class C Units of MTE Holdings LLC, dated as of June 26, 2017,
             between the Company and Apollo Center Street Partnership, L.P. (“Center Street”), as
             amended by that certain Amendment to Warrant to Purchase Class C Units of MTE
             Holdings LLC, dated as of the date hereof, between the Company and Center Street,
             providing for the purchase of 0.8824% of the Class C Units of the Company
          3. Warrant to Purchase Class C Units of MTE Holdings LLC, dated as of June 26, 2017,
             between the Company and Apollo Tactical Value SPN Investments, L.P. (“Tactical
             Value”), as amended by that certain Amendment to Warrant to Purchase Class C Units of
      Case 19-12269-KBO       Doc 70-1    Filed 11/12/19   Page 140 of 282



   MTE Holdings LLC, dated as of the date hereof, between the Company and Tactical
   Value, providing for the purchase of 1.1708% of the Class C Units of the Company
4. Warrant to Purchase Class C Units of MTE Holdings LLC, dated as of June 26, 2017,
   between the Company and Apollo Moultrie Credit Fund, L.P. (“Moultrie”), as amended
   by that certain Amendment to Warrant to Purchase Class C Units of MTE Holdings LLC,
   dated as of the date hereof, between the Company and Moultrie, providing for the
   purchase of 0.4591% of the Class C Units of the Company
5. Warrant to Purchase Class C Units of MTE Holdings LLC, dated as of June 26, 2017,
   between the Company and Apollo Thunder Partners, L.P. (“Thunder”), as amended by
   that certain Amendment to Warrant to Purchase Class C Units of MTE Holdings LLC,
   dated as of the date hereof, between the Company and Thunder providing for the
   purchase of 0.2941% of the Class C Units of the Company
6. Warrant to Purchase Class C Units of MTE Holdings LLC, dated as of June 26, 2017,
   between the Company and Apollo Tower Credit Fund, L.P. as nominee for ATCF
   Subsidiary (DC), LLC (“Tower”), as amended by that certain Amendment to Warrant to
   Purchase Class C Units of MTE Holdings LLC, dated as of the date hereof, between the
   Company and Tower, providing for the purchase of 0.7610% of the Class C Units of the
   Company
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 141 of 282



                                 Schedule 4.5
                            Governmental Consents

None.
        Case 19-12269-KBO    Doc 70-1   Filed 11/12/19   Page 142 of 282



                                  Schedule 4.7
                            Material Adverse Changes

None.
        Case 19-12269-KBO    Doc 70-1    Filed 11/12/19   Page 143 of 282



                                   Schedule 4.10
                            Restricted Junior Payments

None.
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 144 of 282



                                Schedule 4.11
                             Adverse Proceedings

None.
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 145 of 282



                                Schedule 4.12
                              Payment of Taxes


None.
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 146 of 282



                                Schedule 4.14
                            Environmental Matters


None.
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 147 of 282



                                Schedule 4.15
                                 No Defaults


None.
          Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 148 of 282



                                        Schedule 4.16
                                       Material Contracts


JOINT OPERATING AGREEMENTS, EASEMENTS AND RELATED CONTRACTS
1) Copperhead 23 #1H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
      Yucca block)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
   c) H&D Empire LLC Pipeline Easement Agreement (Gas Pipeline)
   d) Forrister Generation Skipping Trusts Pipeline Easement Agreement (Gas Pipeline)
   e) Forrister Generation Skipping Trusts Fresh Water Storage Pit & Easement Agreement
   f) Wagner & Brown Ltd et al Easement & ROW Agreement (Gas Pipeline)
2) Yucca #5H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Yucca Block JOA)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
3) Yucca #1
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Yucca Block JOA)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
4) Yucca #2 SWD
   a) A.A.P.L. Forfm 610-1989 Model Form Operating Agreement (Yucca Block JOA)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
   c) Salt Water Disposal Agreement

5) Yucca #3
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Yucca Block JOA)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
6) Yucca #4
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Yucca Block JOA)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
7) Diamond Back 17 #1H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
          Case 19-12269-KBO          Doc 70-1     Filed 11/12/19   Page 149 of 282



   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
      Yucca block)
   c) Isabel Cole Brooks et al Pipeline Easement (Dated 2-14-17)
   d) Isabel Cole Brooks et al Pipeline Easement (Dated 3-18-17)
   e) Isabel Cole Brooks et al Pipeline Easement (Dated 2-20-17)
   f) TX Road & Bridge Permit Approval for CR413 (6" steel Gas Pipeline)
   g) TX Road & Bridge Permit Approval for CR420 (6" steel Gas Pipeline)
8) Diamond Back #1
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
      Yucca block)
   c) Isabel Cole Brooks et al Pipeline Easement (Dated 1-31-17)
   d) TX Road & Bridge Permit Approval for CR413 (6" steel Gas Pipeline)
   e) TX Road & Bridge Permit Approval for CR420 (6" steel Gas Pipeline)
9) Mesquite 10 #1H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
      Yucca block)
   b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
      Agreement)
   c) Toyah Farms Pipeline Easement
   d) Freda Blahosky Pipeline Easement
10) Affirmed 6 #2H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
      Yucca block)
11) Citation 14 #1H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
       Yucca block)

12) Omaha 11 #1H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
       Yucca block)

13) Assault 6 #1H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
       Yucca block)

14) War Admiral 24 #1H
   a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
       Yucca block)
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19   Page 150 of 282



15) Count Fleet #2H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

16) Secretariat 10 #1HR
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

17) Big Brown 15 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

18) Smarty Jones 26 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

19) Pickpocket 21 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

20) Delightful Dasher 11 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

21) Eastex 6 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

22) Imperial Eagle 24 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

23) California Chrome 27 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

24) Gallant Fox 9 #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

25) Block C-18, Sections: 2, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 17, 20
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
        Yucca block)

26) Block C-9, Sections 10, 11, 13, 23, 24, 26
            Case 19-12269-KBO            Doc 70-1    Filed 11/12/19       Page 151 of 282



    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
         Yucca block)

27) Block DW Washburn, Section 13
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
         Yucca block)

28) Block C-9, Sections 15, 16, 17, 18
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Yucca Block JOA)
    b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
         Agreement)

29) Block C-8, Section 27

    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
         Yucca block)

30) Block C-9, Sections 10, 11, 13, 23, 24, 26 and Block C-8 Section 27

    a) Water Management Services Agreement

31) Northern San Saba Gas Pipeline
    a) Toyah Farms Pipeline Easement
    b) Isabel Cole Brooks et al Pipeline Easement (Dated 1/17/14)
    c) Keith Kraakevik et al Pipeline Easement Agreement
    d) Dorris Morrison Letter Agreement for Pipeline Easement Agreement (Gas Pipeline)
    e) Keith Kraakevik et al Pipeline Easement Agreement (A)
    f) Keith Kraakevik et al Pipeline Easement Agreement (B)
    g) Keith Kraakevik et al Pipeline Easement Agreement (C)
    h) Tom Kraakevik Letter Agreement for Pipeline Easement Agreement
    i)   Isabel Cole Brooks et al Pipeline Easement (Dated 2-14-14)
    j)   Isabel Cole Brooks et al Pipeline Easement (Dated 3-18-14)
    k) Isabel Cole Brooks et al Pipeline Easement (Dated 2-20-14)
    l)   Mason David Hounshell Pipeline Easement
    m) Aurora Cisneros Garcia et al Pipeline Easement
    n) Freda Blahosky Pipeline Easement
    o) Blake O&G Pipeline Easement
    p) Fred Corwin Sr & Irene Agnes Klein Liv Trust Pipeline Easement
    q) Carol T Crouch et al Pipeline Easement (A)
    r) Carol T Crouch et al Pipeline Easement (B)
            Case 19-12269-KBO           Doc 70-1    Filed 11/12/19   Page 152 of 282



    s) Carolyn Hawkins Byrd Pipeline Easement
    t)   Mary Lynlee Sayles Darby et al Pipeline Easement
    u) Michael Edward Thomas Pipeline Easement
    v) Perry Sayles Pipeline Easement
    w) Robert Kinney III Pipeline Easement
    x) Mary Wyley Williamson Pipeline Easement
32) David Trimble 13 SWD
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (Exhibit to San Saba PSA
       Agreement)
    b) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations outside of
       Yucca block)
    c) Salt Water Disposal Agreement

33) Three Sisters Lease - Wells 1, 3, 4, and 5
    a) Salt Water Disposal Agreement
34) Cotter 6 Lease - Wells 1 and 2
    a) Salt Water Disposal Agreement
35) G Hillger 8 Lease - Wells 1 and 2
    a) Salt Water Disposal Agreement
36) McCauley 6 Lease - Wells 2, 3, and 4
    a) Salt Water Disposal Agreement
37) Laredo 17-1
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations on the N/2
       Section 17, Block 34, T3S)
    b) Term Assignment of N/2 Section 17, Block 34, T3S from Laredo Petroleum to MDC - 25% WI
       retained by Laredo APO
    c) Salt Water Disposal Agreement
38) Hannathon East #1H
    a) A.A.P.L. Form 610-1989 Model Form Operating Agreement (JOA for operations on the N/2
       Section 17, Block 34, T3S)
    b) Term Assignment of N/2 Section 17, Block 34, T3S from Laredo Petroleum to MDC - 25% WI
       retained by Laredo APO
    c) Salt Water Disposal Agreement
39) Contract Operating Agreement, dated as of August 27, 2014, by and between MDC Texas Operator
    LLC, a Delaware limited liability company, and MDC Energy LLC, a Delaware limited liability
    company doing business in Texas as MDC Texas Energy LLC


SOFTWARE CONTRACTS
          Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 153 of 282



1) Advanced Reservoir Characterization and Well Spacing Project, dated May 11, 2018 by and
   among Schlumberger Technology Corporation and MDC Texas Energy LLC



MARKETING CONTRACTS
1) Gas Purchase Agreement, dated June 30, 2012, by and among ETC Field Services LLC (successor in
   interest to Regency Energy Partners) and MDC Reeves Energy LLC
2) Gas Purchase Agreement, dated January 13, 2016, by and among EagleClaw Midstream Ventures,
   LLC and MDC Reeves Energy LLC
3) Gas Purchase Agreement, dated August 1, 2012, by and among DCP Midstream, LP and MDC Texas
   Energy LLC
4) Gas Purchase Agreement, dated April 1, 2002, by and among DCP Midstream, LP and MDC Texas
   Energy LLC
5) Crude Oil Purchase Agreement, dated September 1, 2013, by and among Sunoco Partners Marketing
   & Terminal L.P. and MDC Reeves Energy LLC
6) Crude Oil Purchase Agreement, dated November 1, 2008, by and among Sunoco Partners Marketing
   & Terminal L.P. and MDC Texas Energy LLC
7) Crude Oil Purchase Agreement, dated April 1, 2014, by and among Sunoco Partners Marketing &
   Terminal L.P. and MDC Texas Energy LLC
8) BML Service Agreement, dated May 14, 2018, but effective as of June 1, 2018, by and among BML
   Crude Oil Marketing Inc. and MDC Texas Energy LLC
9) BML Service Agreement, dated August 1, 2016 but effective as of September 1, 2016, by and among
   BML Crude Oil Marketing Inc. and MDC Texas Energy LLC
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 154 of 282



                                Schedule 4.20
                                Broker’s Fees

None.
      Case 19-12269-KBO        Doc 70-1     Filed 11/12/19    Page 155 of 282



                                    Schedule 4.25
                                      Insurance

1. Markel American & Markel International Insurance Company LTD - Policy Number
   JCGL100226 (General Liability)

2. Markel American – Policy Number JUMB100187 (Umbrella)

3. Travelers Property Casualty Comp – Policy Number BA-4E431886 (Business Automotive
   Insurance)

4. The Travelers Indemnity Company - Policy Number YKUB-169L55 (Employer Liability)

5. Markel American & Markel International Insurance Company LTD - Policy Number
   JCOW100148 (Control of Well Coverage)

6. Markel American - Policy Number MKLM5IM0050248 (Equipment Floater, Commercial
   Application & Inland Marine)
          Case 19-12269-KBO         Doc 70-1     Filed 11/12/19     Page 156 of 282



                                         Schedule 4.27
                                  Covered Person Transactions

1) Contract Operating Agreement, dated as of August 27, 2014, by and between MDC Texas Operator
   LLC, a Delaware limited liability company, and MDC Energy LLC, a Delaware limited liability
   company doing business in Texas as MDC Texas Energy LLC
                                     Case 19-12269-KBO           Doc 70-1     Filed 11/12/19       Page 157 of 282



                                                                     Schedule 4.28
                                                                   Swap Agreements
    Swap Agreement (incl. counterparty)            Type             Term        Effective Date      Termination         Notional       Net Mark-to-
                                                                                                       Date             Amount         Market Value1

    2002 ISDA Master Agreement, dated as
                                               Costless Collar    24 Months      September 20,     August 31, 2019   93,335 barrels     $587,634.18
       of July 26, 2017, between Bank of
                                                  Option                             2017
      Montreal (as successor in interest to
     NextEra Energy Marketing, LLC), and
    MDC Energy LLC, a Delaware limited
     liability company, as modified by the
       Schedule to the 2002 ISDA Master
           Agreement attached thereto
    2002 ISDA Master Agreement, dated as
                                               Costless Collar    24 Months     January 16, 2018    December 31,     141,644 barrels    $345,402.59
       of July 26, 2017, between Bank of
                                                  Option                                               2019
      Montreal (as successor in interest to
     NextEra Energy Marketing, LLC), and
    MDC Energy LLC, a Delaware limited
     liability company, as modified by the
       Schedule to the 2002 ISDA Master
           Agreement attached thereto
    2002 ISDA Master Agreement, dated as
                                               Costless Collar    24 Months     March 15, 2018      February 29,     225,349 barrels    $907,965.84
       of July 26, 2017, between Bank of
                                                  Option                                               2020
      Montreal (as successor in interest to
     NextEra Energy Marketing, LLC), and
    MDC Energy LLC, a Delaware limited
     liability company, as modified by the
       Schedule to the 2002 ISDA Master
           Agreement attached thereto




1
    Figures current as of September 10, 2018
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 158 of 282



                                Schedule 4.29
                                  Permits


None.
           Case 19-12269-KBO           Doc 70-1      Filed 11/12/19       Page 159 of 282



                                            Schedule 4.30
                                     Names and Places of Business

Group Member: MTE Holdings LLC
Other Names and Trade Names Used in the Last Five Years: None
Current Jurisdiction of Organization: Delaware
Organizational Number: 5544287
Tax ID Number: XX-XXXXXXX
Locations of Chief Executive Office over the last Five Years: 280 East 96th Street, Suite 210,
Indianapolis, Indiana 46240
Current Location of Chief Executive Office: 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240


Group Member: MDC Energy LLC
Other Names and Trade Names Used in the Last Five Years: MDC Texas Energy LLC
Current Jurisdiction of Organization: Delaware
Organizational Number: 5554941
Tax ID Number: XX-XXXXXXX
Locations of Chief Executive Office over the last Five Years: 280 East 96th Street, Suite 210,
Indianapolis, Indiana 46240
Current Location of Chief Executive Office: 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240


Group Member: MDC Reeves Energy LLC
Other Names and Trade Names Used in the Last Five Years: MDC Texas Energy LLC
Current Jurisdiction of Organization: Delaware
Organizational Number: 5758023
Tax ID Number: XX-XXXXXXX
Locations of Chief Executive Office over the last Five Years: 280 East 96th Street, Suite 210,
Indianapolis, Indiana 46240
Current Location of Chief Executive Office: 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240


Group Member: Ward I, LLC
Other Names and Trade Names Used in the Last Five Years: MDC Texas Energy LLC
Current Jurisdiction of Organization: Delaware
Organizational Number: 5758005
Tax ID Number: XX-XXXXXXX
Locations of Chief Executive Office over the last Five Years: 280 East 96th Street, Suite 210,
           Case 19-12269-KBO           Doc 70-1      Filed 11/12/19       Page 160 of 282



Indianapolis, Indiana 46240
Current Location of Chief Executive Office: 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240
       Case 19-12269-KBO         Doc 70-1     Filed 11/12/19    Page 161 of 282



                                    Schedule 4.30
                                  Marketing Contracts

1) Gas Purchase Agreement, dated June 30, 2012, by and among ETC Field Services LLC
   (successor in interest to Regency Energy Partners) and MDC Reeves Energy LLC
2) Gas Purchase Agreement, dated January 13, 2016, by and among EagleClaw Midstream
   Ventures, LLC and MDC Reeves Energy LLC
3) Gas Purchase Agreement, dated August 1, 2012, by and among DCP Midstream, LP and MDC
   Texas Energy LLC
4) Gas Purchase Agreement, dated April 1, 2002, by and among DCP Midstream, LP and MDC
   Texas Energy LLC
5) Crude Oil Purchase Agreement, dated September 1, 2013, by and among Sunoco Partners
   Marketing & Terminal L.P. and MDC Reeves Energy LLC
6) Crude Oil Purchase Agreement, dated November 1, 2008, by and among Sunoco Partners
   Marketing & Terminal L.P. and MDC Texas Energy LLC
7) Crude Oil Purchase Agreement, dated April 1, 2014, by and among Sunoco Partners Marketing &
   Terminal L.P. and MDC Texas Energy LLC
8) BML Service Agreement, dated May 14, 2018, but effective as of June 1, 2018, by and among
   BML Crude Oil Marketing Inc. and MDC Texas Energy LLC
9) BML Service Agreement, dated August 1, 2016 but effective as of September 1, 2016, by and
   among BML Crude Oil Marketing Inc. and MDC Texas Energy LLC
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 162 of 282



                                Schedule 4.32
                                Prepayments


None.
         Case 19-12269-KBO    Doc 70-1    Filed 11/12/19   Page 163 of 282



                                    Schedule 4.33
                             Existing Accounts Payable

Vendor                                                                       Amount ($)
Alamo Pressure Pumping LLC                                               $10,062,654.78
CTAP, LLC                                                                 $3,865,628.50
B&L Pipeco Services, Inc.                                                 $2,423,838.66
RUSSAW TRANSPORT, LLC                                                     $2,021,202.00
Trans-Tex Cementing Services, LLC                                         $1,750,232.07
KC PIPE                                                                   $1,258,611.42
Predator Drilling, LLC                                                    $1,235,471.66
Precision Drilling Company, LP                                            $1,223,739.58
DuraChem Production Services, LLC                                         $1,136,360.55
BUTCH'S RAT HOLE & ANCHOR SERVICE, INC.                                   $1,118,532.18
CACTUS FUEL, LLC                                                          $1,047,348.87
Fluid Delivery Solutions, LLC                                               $991,309.28
J6 ENERGY SERVICES                                                          $921,324.03
Chase Harris, Inc.                                                          $904,320.00
MOTLEY SERVICES                                                             $884,100.00
Premier Directional Drilling, LLC                                           $841,771.60
Patterson-UTI Drilling Company, LLC                                         $811,618.75
RDUB TRUCKING                                                               $591,053.50
Black Pearl Energy, LLC                                                     $575,325.51
Warrior Energy, LLC                                                         $557,250.00
JW POWERLINE                                                                $553,762.42
Shack Acid & Cement Service, Inc.                                           $544,175.00
SwiftWater Energy Services, LLC                                             $503,607.62
BAKER BOTTS L.L.P.                                                          $469,258.32
New Tech Global Ventures, LLC                                               $467,271.00
Cretic Energy Services, LLC                                                 $465,961.95
Core & Main LP                                                              $402,645.54
JET SPECIALTY, INC.                                                         $399,046.00
Transcend Drilling Company, Inc.                                            $387,500.00
BAKER HUGHES                                                                $368,008.14
TankLogix, LLC                                                              $358,310.12
TECH MANAGEMENT, LLC                                                        $354,288.87
Rhino Rentals Inc                                                           $353,546.19
Britt Trucking Company                                                      $340,000.00
SIERRA HAMILTON                                                             $325,159.00
Summit Casing Services, LLC                                                 $293,428.52
BIG B CRANE, LLC                                                            $283,500.00
       Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 164 of 282



QES Directional Drilling, LLC                                            $277,900.00
PROPETRO SERVICES, INC.                                                  $276,487.62
Apergy ESP Systems, LLC                                                  $264,332.00
DILL LAND & CATTLE, LLC                                                  $245,810.75
MCCLINTON ENERGY GROUP, LLC                                              $227,897.99
GR Energy Services                                                       $217,050.80
WaterBridge Texas Operating, LLC                                         $212,835.00
FREDA BLAHOSKY TRUST                                                     $209,847.75
Turn Right Tools, LLC                                                    $206,761.41
ETC Field Services, LLC                                                  $202,390.00
Baseline Energy Services, LP                                             $201,604.80
National Oilwell Varco, L.P.                                             $196,215.45
BADGER BMB SERVICES, INC                                                 $191,587.48
Isaacs Transport                                                         $180,554.00
BLACKHAWK MEASUREMENT CONSULTING, LLC                                    $174,176.46
Gravity Oilfield Services, LLC                                           $170,970.28
BNN WEST TEXAS                                                           $165,669.75
DEL'S INSPECTION SERVICE COMPANY, LLC                                    $164,454.86
Permian Water Solutions, LLC                                             $162,160.35
J & M ENERGY SERVICES, LP                                                $157,879.94
DCC SERVICES, LLC                                                        $156,907.16
JW TRUCKING, LLC.                                                        $146,248.00
Drilformance, LLC                                                        $141,550.50
SHAW INTERESTS, INC.                                                     $140,528.88
Basic Energy Services                                                    $133,317.15
REDHEAD SERVICES, LLC                                                    $125,025.58
Solid Liberty RENTAL Services, LLC                                       $123,725.41
Impac Exploration Services, Inc.                                         $121,730.00
Pate Trucking Company, LLC                                               $114,590.49
Premium Clean                                                            $113,950.00
SMITH INTERNATIONAL, INC.                                                $113,850.11
Solid LIberty Services, LLC                                              $110,737.00
Monahans Nipple-Up Service                                               $106,687.50
HALLIBURTON ENERGY SERVICES, INC.                                        $105,528.25
Permian Equipment Rentals                                                 $73,036.53
SCHLUMBERGER TECHNOLOGY CORP.                                             $70,544.44
BASIN ENGINE & PUMP, INC.                                                 $67,787.38
Permian Power Tong, LLC                                                   $64,007.00
BLACKHAWK Services, LLC                                                   $40,817.97
Schlumberger Rod Lift, Inc.                                               $38,819.55
Forrister Generation - Skipping Trust                                     $38,421.75
         Case 19-12269-KBO     Doc 70-1   Filed 11/12/19   Page 165 of 282



Trans-Tex Dyno Services, LLC                                                 $34,426.91
QES Pressure Control, LLC                                                    $22,741.95
PERMIAN ANCHORS                                                              $10,980.88
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 166 of 282



                                Schedule 4.34
                        Related Agreement Obligations

None.
Case 19-12269-KBO   Doc 70-1    Filed 11/12/19   Page 167 of 282



                        Schedule 5.13
                           APOD

                        [See attached.]
                                                   Case 19-12269-KBO                            Doc 70-1               Filed 11/12/19                   Page 168 of 282


MDC ENERGY LLC
Schedule 5.13 APOD
September 6, 2018

                                                                                                                                                                          Total
                                                                                                                                                                        Proppant
                                                                Lateral       CapEx ($)                         Total Fluids    Fluids        Proppant Total Proppant   (lbs) per    Proppant      Pump Rate
            Well Name            Spud Date    Targeted Zone   Length (ft.)    Estimate      Stages Fluid Type      (bbls)    (gals/lat ft)      Type        (lbs)         Stage     (lbs/lat ft)     (bpm)     Est. WI %   Net-CapEx
                                                                                                                                             100 mesh &
Eastex 6 #1H                      2/14/2018    Wolfcamp A           8,072 $     9,950,000      60 Slickwater       576,571          3,000                 22,399,800      375,000         2,775           80         68%     6,766,000
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
Affirmed 6 #3H                     2/1/2019    Wolfcamp A           6,700 $     9,100,000      50 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80         68%     6,188,000
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
Affirmed 6 #5H                    2/17/2019    Wolfcamp B           6,700 $     9,100,000      50 Slickwater       478,571          3,000                 17,353,000      350,000         2,590          100         68%     6,188,000
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
Affirmed 6 #7H                     3/5/2019    Wolfcamp B           6,700 $     9,100,000      50 Slickwater       478,571          3,000                 17,353,000      350,000         2,590          100         68%     6,188,000
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
Affirmed 6 #4H                    3/20/2019       Bnsg              6,700 $     9,100,000      50 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80         68%     6,188,000
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
Affirmed 6 #6H                     4/1/2019    Wolfcamp A           6,700 $     9,100,000      50 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80         68%     6,188,000
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
Affirmed 6 #8H                    4/30/2019       Bnsg              6,700 $     9,100,000      50 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80         68%     6,188,000
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
California Chrome 27 #1H          5/11/2018    Wolfcamp A           4,500 $     8,347,350      33 Slickwater       321,429          3,000                 12,487,500      375,000         2,775           80         67%     5,592,725
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
State California Chrome 27 #7H    8/10/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80         67%     5,886,562
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
California Chrome 27 #3H          8/14/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80         67%     5,886,562
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
State California Chrome 27 #8H    8/30/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80         67%     5,886,562
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
California Chrome 27 #4H           9/4/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80         67%     5,886,562
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
State California Chrome 27 #9H    9/14/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80         67%     5,886,562
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
California Chrome 27 #5H          9/24/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80         67%     5,886,562
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
California Chrome 27 #6H         10/14/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80         67%     5,886,562
                                                                                                                                             40/70 white
                                                                                                                                             100 mesh &
Runaway Ghost 23 #1HM             7/20/2018    Wolfcamp A           8,110 $     9,950,000      60 Slickwater       579,286          3,000                 21,004,900      350,000         2,590           80                 6,865,500
                                                                                                                                             40/70 white                                                             69%
                                                                                                                                             100 mesh &
Coopers Dream #1H                10/20/2018    Wolfcamp B           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590          100                 6,175,000
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Repent 23 #1H                     11/1/2018    Wolfcamp A           8,110 $     9,950,000      60 Slickwater       579,286          3,000                 21,004,900      350,000         2,590           80                 6,467,500
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Repent 23 #2H                     11/1/2018    Wolfcamp A           8,110 $     9,950,000      60 Slickwater       579,286          3,000                 21,004,900      350,000         2,590           80                 6,467,500
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Coopers Dream #2H                11/10/2018    Wolfcamp A           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590           80                 6,175,000
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Runaway Ghost 23 #2H             11/20/2018    Wolfcamp A           8,110 $     9,950,000      60 Slickwater       579,286          3,000                 21,004,900      350,000         2,590           80                 6,467,500
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Copperhead 23 #2H                11/20/2018    Wolfcamp A           4,500 $     8,785,913      33 Slickwater       321,429          3,000                 11,655,000      350,000         2,590           80                 5,710,843
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Coopers Dream #3H                11/30/2018    Wolfcamp A           4,500 $     8,785,913      33 Slickwater       321,429          3,000                 11,655,000      350,000         2,590           80                 5,710,843
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Coopers Dream #4H                12/20/2018    Wolfcamp A           4,500 $     8,785,913      33 Slickwater       321,429          3,000                 11,655,000      350,000         2,590           80                 5,710,843
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Copperhead 23 #3H                12/20/2018    Wolfcamp B           4,500 $     8,785,913      33 Slickwater       321,429          3,000                 11,655,000      350,000         2,590          100                 5,710,843
                                                                                                                                             40/70 white                                                             65%
                                                                                                                                             100 mesh &
Gallant Fox 9 #1H                 6/12/2018    Wolfcamp A           4,500 $     8,245,225      33 Slickwater       321,429          3,000                 12,487,500      375,000         2,775           80                 6,183,919
                                                                                                                                             40/70 white                                                             75%
                                                                                                                                             100 mesh &
Rocket Wrangler 11 #1H            4/11/2018    Wolfcamp A           7,562 $     9,751,388      56 Slickwater       540,143          3,000                 20,984,550      375,000         2,775           80         62%     6,045,861
                                                                                                                                             40/70 white
                                                Case 19-12269-KBO                            Doc 70-1               Filed 11/12/19                   Page 169 of 282


MDC ENERGY LLC
Schedule 5.13 APOD
September 6, 2018

                                                                                                                                                                       Total
                                                                                                                                                                     Proppant
                                                             Lateral       CapEx ($)                         Total Fluids    Fluids        Proppant Total Proppant   (lbs) per    Proppant      Pump Rate
              Well Name       Spud Date    Targeted Zone   Length (ft.)    Estimate      Stages Fluid Type      (bbls)    (gals/lat ft)      Type        (lbs)         Stage     (lbs/lat ft)     (bpm)     Est. WI %   Net-CapEx
                                                                                                                                          100 mesh &
Omaha 11-2 #2HM                6/10/2018    Wolfcamp A           7,500 $     9,700,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590           80         62%     6,014,000
                                                                                                                                          40/70 white
                                                                                                                                          100 mesh &
Omaha 11-3 #3H                  7/1/2018    Wolfcamp A           7,500 $     9,700,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590           80         62%     6,014,000
                                                                                                                                          40/70 white
                                                                                                                                          100 mesh &
Delightful Dasher 11-2 #2HM    7/22/2018    Wolfcamp B           7,500 $     9,700,000      56 Slickwater       535,714          3,000                 21,090,000      380,000         2,812          100         62%     6,014,000
                                                                                                                                          40/70 white
                                                                                                                                          100 mesh &
Count Fleet 11 #4H            12/20/2018    Wolfcamp B           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 21,090,000      380,000         2,812          100                 5,605,000
                                                                                                                                          40/70 white                                                             59%
                                                                                                                                          100 mesh &
Count Fleet 11 #5H              1/1/2019    Wolfcamp B           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 21,090,000      380,000         2,812          100                 5,605,000
                                                                                                                                          40/70 white                                                             59%
                                                                                                                                          100 mesh &
Count Fleet 11 #6H             1/20/2019    Wolfcamp A           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590           80                 5,605,000
                                                                                                                                          40/70 white                                                             59%
                                                                                                                                          100 mesh &
Count Fleet 11 #1H              2/1/2019    Wolfcamp B           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 21,090,000      380,000         2,812          100                 5,605,000
                                                                                                                                          40/70 white                                                             59%
                                                                                                                                          100 mesh &
Count Fleet 11 #3H             2/20/2019    Wolfcamp B           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 21,090,000      380,000         2,812          100                 5,605,000
                                                                                                                                          40/70 white                                                             59%
                                                                                                                                          100 mesh &
Count Fleet 11 #4H              3/1/2019    Wolfcamp A           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590           80                 5,605,000
                                                                                                                                          40/70 white                                                             59%
                                                                                                                                          100 mesh &
Pickpocket 21 #2H              8/10/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80                 6,853,012
                                                                                                                                          40/70 white                                                             78%
                                                                                                                                          100 mesh &
Pickpocket 21 #3H              8/20/2018    Wolfcamp B           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 14,060,000      380,000         2,812          100                 6,853,012
                                                                                                                                          40/70 white                                                             78%
                                                                                                                                          100 mesh &
Pickpocket 21 #4H              9/10/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80                 6,853,012
                                                                                                                                          40/70 white                                                             78%
                                                                                                                                          100 mesh &
Smarty Jones 26 #5H             7/1/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80                 6,150,139
                                                                                                                                          40/70 white                                                             70%
                                                                                                                                          100 mesh &
Smarty Jones 26 #6H            7/20/2018       Bnsg              5,000 $     8,785,913      37 Slickwater       357,143          3,000                 14,060,000      380,000         2,812           80                 6,150,139
                                                                                                                                          40/70 white                                                             70%
                                                                                                                                          100 mesh &
Smarty Jones 26 #7H             8/1/2018    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80                 6,150,139
                                                                                                                                          40/70 white                                                             70%
                                                                                                                                          100 mesh &
Smarty Jones 26 #2H             1/1/2019    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80                 6,150,139
                                                                                                                                          40/70 white                                                             70%
                                                                                                                                          100 mesh &
Smarty Jones 26 #3H            1/17/2019       Bnsg              5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80                 6,150,139
                                                                                                                                          40/70 white                                                             70%
                                                                                                                                          100 mesh &
Smarty Jones 26 #4H             2/2/2019    Wolfcamp A           5,000 $     8,785,913      37 Slickwater       357,143          3,000                 12,950,000      350,000         2,590           80                 6,150,139
                                                                                                                                          40/70 white                                                             70%
                                                                                                                                          100 mesh &
Toyah B #2H                   10/15/2018    Wolfcamp A           7,500 $     9,700,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590           80                 9,700,000
                                                                                                                                          40/70 white                                                            100%
                                                                                                                                          100 mesh &
State Toyah Unit #1H           2/22/2019    Wolfcamp A           7,500 $     9,500,000      56 Slickwater       535,714          3,000                 21,090,000      380,000         2,812           80                 9,500,000
                                                                                                                                          40/70 white                                                            100%
                                                                                                                                          100 mesh &
Imperial Eagle 24 #1H          3/19/2018    Wolfcamp A           7,461 $     9,683,935      55 Slickwater       532,929          3,000                 20,704,275      375,000         2,775           80                 6,197,718
                                                                                                                                          40/70 white                                                             64%
                                                                                                                                          100 mesh &
Sir Barton 24 #1H              9/10/2018    Wolfcamp A           4,500 $     8,347,350      33 Slickwater       321,429          3,000                 12,487,500      375,000         2,775           80                 5,342,304
                                                                                                                                          40/70 white                                                             64%
                                                                                                                                          100 mesh &
Whirlaway 24 #4HM              9/26/2018    Wolfcamp A           7,500 $     9,700,000      56 Slickwater       535,714          3,000                 19,425,000      350,000         2,590           80                 6,208,000
                                                                                                                                          40/70 white                                                             64%
                                                                                                                                          100 mesh &
War Admiral 24 #4H            10/20/2018    Wolfcamp A           6,543 $     9,127,150      48 Slickwater       467,357          3,000                 18,156,825      375,000         2,775           80                 5,841,376
                                                                                                                                          40/70 white                                                             64%
                                                                                                                                          100 mesh &
War Admiral 24 #5H             11/1/2018    Wolfcamp A           6,400 $     8,991,200      47 Slickwater       457,143          3,000                 16,576,000      350,000         2,590           80                 5,754,368
                                                                                                                                          40/70 white                                                             64%
                                                                                                                                          100 mesh &
Imperial Eagle 24 #2H         11/19/2018    Wolfcamp A           6,400 $     8,991,200      47 Slickwater       457,143          3,000                 16,576,000      350,000         2,590           80                 5,754,368
                                                                                                                                          40/70 white                                                             64%
                                                          Case 19-12269-KBO                            Doc 70-1               Filed 11/12/19                   Page 170 of 282


MDC ENERGY LLC
Schedule 5.13 APOD
September 6, 2018

                                                                                                                                                                                 Total
                                                                                                                                                                               Proppant
                                                                       Lateral       CapEx ($)                         Total Fluids    Fluids        Proppant Total Proppant   (lbs) per    Proppant      Pump Rate
            Well Name                   Spud Date    Targeted Zone   Length (ft.)    Estimate      Stages Fluid Type      (bbls)    (gals/lat ft)      Type        (lbs)         Stage     (lbs/lat ft)     (bpm)     Est. WI %   Net-CapEx
                                                                                                                                                    100 mesh &
War Admiral 24 #6H                      11/20/2018    Wolfcamp B           6,400 $     8,991,200      47 Slickwater       457,143          3,000                 16,576,000      350,000         2,590          100                 5,754,368
                                                                                                                                                    40/70 white                                                             64%
                                                                                                                                                    100 mesh &
A Classic Dash 18 #1HM                   8/10/2018    Wolfcamp A         10,000 $ 11,380,000          74 Slickwater       714,286          3,000                 27,750,000      375,000         2,775           80                 6,828,000
                                                                                                                                                    40/70 white                                                             60%
                                                                                                                                                    100 mesh &
Special Effort 18 #1H (aka Yucca #7H)    8/25/2018    Wolfcamp A         10,311 $ 11,380,000          76 Slickwater       807,765          3,000                 28,614,385      375,000         3,000           80                 7,397,000
                                                                                                                                                    40/70 white                                                             65%
                                                                                                                                                    100 mesh &
Alysheba #1H                              5/1/2019    Wolfcamp A         10,000 $ 11,380,000          74 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80                 6,828,000
                                                                                                                                                    40/70 white                                                             60%
                                                                                                                                                    100 mesh &
Alysheba #4H                              5/1/2019    Wolfcamp A         10,000 $ 11,380,000          74 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80                 6,828,000
                                                                                                                                                    40/70 white                                                             60%
                                                                                                                                                    100 mesh &
Alysheba #2H                             5/20/2019    Wolfcamp A         10,000 $ 11,380,000          74 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80                 6,828,000
                                                                                                                                                    40/70 white                                                             60%
                                                                                                                                                    100 mesh &
Alysheba #5H                             5/20/2019    Wolfcamp B         10,000 $ 11,380,000          74 Slickwater       478,571          3,000                 17,353,000      350,000         2,590          100                 6,828,000
                                                                                                                                                    40/70 white                                                             60%
                                                                                                                                                    100 mesh &
Alysheba #3H                              6/1/2019    Wolfcamp A         10,000 $ 11,380,000          74 Slickwater       478,571          3,000                 17,353,000      350,000         2,590           80                 6,828,000
                                                                                                                                                    40/70 white                                                             60%
                                                                                                                                                    100 mesh &
Alysheba #6H                              6/1/2019    Wolfcamp B         10,000 $ 11,380,000          74 Slickwater       478,571          3,000                 17,353,000      350,000         2,590          100                 6,828,000
                                                                                                                                                    40/70 white                                                             60%
                                                                                                                                                    100 mesh &
American Pharaoh #2H                     11/9/2018    Wolfcamp A           7,621 $     9,841,805      56 Slickwater       544,357          3,000                 21,148,275      375,000         2,775           80                 6,298,755
                                                                                                                                                    40/70 white                                                             64%
                                                                                                                                                    100 mesh &
Seattle Slew 17 #1H                      12/2/2018    Wolfcamp A         10,000 $ 11,380,000          74 Slickwater       714,286          3,000                 25,900,000      350,000         2,590           80                 7,283,200
                                                                                                                                                    40/70 white                                                             64%
             Case 19-12269-KBO       Doc 70-1   Filed 11/12/19       Page 171 of 282



                                                                         Lateral       CapEx ($)
                     Well Name                       Targeted Zone     Length (ft.)    Estimate
Larceny (Luxe, Non-Op)                              Wolfcamp A              5,000       4,567,200
Eagle Rare 4-3E Unit #1H (Luxe, Non-Op)             Wolfcamp A              10,177        279,450
Widow Jane 19-20E Unit #1H Luxe, Non-Op)            Wolfcamp                10,129      2,181,600
Noah’s Mill 19-20W Unit #1H (Luxe, Non-Op)          Wolfcamp                10,158      2,181,600
Jefferson’s Ocean 21-___ Unit #1H (Luxe, Non-Op)    Wolfcamp                 7,000        680,000
Thurmond A137 Allocation A #10H (Carrizo, Non-Op)   Wolfcamp                 8,500        609,500
Fleming 13 #10H (Carrizo, Non-Op)                   Wolfcamp                 5,000        830,000
Iron Eagle Unit A U49H (Centennial, Non-Op)         Wolfcamp                 7,500      1,678,900
Iron Eagle Unit A U42H (Centennial, Non-Op)         Wolfcamp                 7,500      1,678,900
Iwo Jima Unit 14-26 Unit #1H (Colgate, Non-Op)      Wolfcamp A               7,500        432,600
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 172 of 282



                               Schedule 6.1(h)
                                Indebtedness


None.
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 173 of 282



                               Schedule 6.2(f)
                                   Liens


None.
        Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 174 of 282



                               Schedule 6.6(b)
                                Investments


None.
       Case 19-12269-KBO         Doc 70-1    Filed 11/12/19     Page 175 of 282



                                    Schedule 6.11
                        Agreements in Existence on Closing Date


1. Contract Operating Agreement, dated as of August 27, 2014, by and between MDC Texas
   Operator LLC, a Delaware limited liability company, and MDC Energy LLC, a Delaware limited
   liability company doing business in Texas as MDC Texas Energy LLC
   Case 19-12269-KBO           Doc 70-1   Filed 11/12/19    Page 176 of 282



                                  Schedule 6.15
                                 Deposit Accounts

                                                           Account / Reference
  Financial Institution Name       Account Holder
                                                                Number

The Bank of New York Mellon      MTE Holdings LLC    2775888400

The Bank of New York Mellon      MTE Holdings LLC    2775838400

The Bank of New York Mellon      MDC Energy LLC      4088118400

Prosperity Bank                  MDC Energy LLC      09 0668 91

                                 MDC Reeves Energy
Prosperity Bank                                      08 9632 21
                                 LLC
       Case 19-12269-KBO           Doc 70-1      Filed 11/12/19       Page 177 of 282



                                        Schedule 10.7
                                    Non-Eligible Assignees


1. The Blackstone Group L.P.;
2. L1 Energy (UK) LLP; and
3. Any affiliates, agents, representatives, or successors of any of the foregoing, other than, for the
   avoidance of doubt, GSO Capital Partners LP and any funds controlled or managed by them.
              Case 19-12269-KBO       Doc 70-1      Filed 11/12/19     Page 178 of 282



                                                                                          EXHIBIT A

                              FORM OF BORROWING NOTICE

                                           [       ], 20[ ]

MTE Holdings LLC, a Delaware limited liability company (the “Company”), pursuant to
Section 2.3 of the Term Loan Credit Agreement dated as of September 17, 2018 (together with all
amendments, restatements, supplements or other modifications thereto, the “Credit Agreement”;
and, unless otherwise defined herein, each capitalized term used herein shall have the meaning
specified in the Credit Agreement), by and among the Company, the Lenders from time to time
party thereto and Riverstone Credit Management, LLC, as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”), hereby notifies the
Administrative Agent that the Company requests a Borrowing as follows:

        (a)      Aggregate principal amount of Borrowing requested: $ [              ].

        (b)      Date the Borrowing is to be made: [             ], 201[ ].

Attached to this Borrowing Notice are (i) a description of anticipated costs or other payments to
be covered by the proceeds of the Borrowing (including as described in Section 3.2(e) of the Credit
Agreement) and (ii) if applicable, a list of the Oil and Gas Properties described on the APOD
currently in effect on which such proceeds are to be spent. All capitalized terms not otherwise
defined herein shall have the meanings specified in the Credit Agreement.

The undersigned certifies that he/she is the [ ] of the Company, and that as such he/she is authorized
to execute this Borrowing Notice on behalf of the Company. The undersigned further certifies,
represents and warrants on behalf of the Company, in such undersigned’s capacity as the [ ] of the
Company and not in such undersigned’s individual capacity, that:

1.     All conditions precedent to the making of the Loans pursuant to this Borrowing Notice
have been met.

2.      As of the date of this Borrowing Notice, each representation and warranty of the Company
set forth in the Credit Agreement (excluding any representations and warranties that expressly
refer to a different date) is true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof).

3.     The Company shall be in pro forma compliance with Section 6.7 of the Credit Agreement
upon the making of the Loans contemplated by this Borrowing Notice.

4.      As of the date of this Borrowing Notice, no Default or Event of Default has occurred and
is continuing.

[5.     After giving effect to the Loans, pursuant to this Borrowing Notice and based upon good
faith determinations and Projections consistent with the Financial Plan, the Company will be in



US 5749121v.3
              Case 19-12269-KBO             Doc 70-1       Filed 11/12/19       Page 179 of 282



compliance in all material respects with all operating and financial covenants set forth in the Credit
Agreement on the date hereof and as of the last day of each Fiscal Quarter ending prior to the
Maturity Date; provided, however, that to the extent any operating or financial covenant in the
Credit Agreement contains any qualifying language as to materiality such as “material”, “in all
material respects,” “except as could not reasonably be expected to result in, either individually or
in the aggregate, a Material Adverse Effect” or similar qualifying language, then the phrase “in all
material respects” shall be disregarded with respect to certifying compliance with respect to such
operating and financial covenant.]1

6.     The Lenders have received monthly projections for a period including the date hereof
through a date at least twenty-four (24) months after the date hereof.

7.     Since December 31, 2017, no event, circumstance or change has occurred that has caused
or could reasonably be expected to result in, either individually or in the aggregate, a Material
Adverse Effect.

8.     Both immediately before and after giving effect to the making of the Loans requested
pursuant to this Borrowing Notice, the Company is Solvent.

9.       The proceeds of any funds requested pursuant to this Borrowing Notice will only be used
in strict accordance with the Credit Agreement, including Section 2.4 thereof.

[10.       The Permitted Acquisition Conditions have been satisfied.]2

Please wire the proceeds of the Loans requested pursuant to this Borrowing Notice to the following
account, which account is a Deposit Account, which is subject to a Control Agreement:

[wiring instructions]

                                           [Signature Page Follows]




1
    To be included only in Borrowing Notices for Delayed-Draw Loans. See Section 3.2(f).
2
    To be included only in Borrowing Notices for Delayed-Draw Loans. See Section 3.2(g).
           Case 19-12269-KBO     Doc 70-1        Filed 11/12/19     Page 180 of 282



                                           MTE HOLDINGS LLC

                                           By:
                                           Name:
                                           Title:




                               Signature Page to Borrowing Notice
US 5749121v.3
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 181 of 282



                                                                                       EXHIBIT B


                               FORM OF APPROVAL LETTER


Date: [_________], 20[__]
To: MTE Holdings LLC, as the Company
From: Riverstone Credit Management, LLC, as the Administrative Agent


Ladies and Gentlemen:

        Reference is made to the Term Loan Credit Agreement, dated as of September 17, 2018
(as it may be amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among MTE Holdings LLC, a Delaware limited liability company (the “Company”), the
Lenders from time to time party thereto and Riverstone Credit Management, LLC, as
administrative agent and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement shall have the same meanings when used herein.

        The Credit Agreement contemplates that certain Approval Letters may be given from time
to time in connection therewith in order to specify certain exemptions, requirements, allowances
or approvals. This letter is such an Approval Letter and is given by the Requisite Lenders, and
acknowledged by the Administrative Agent, in order so to approve the [____________] that are
specified in the schedule attached hereto, which approval shall remain in effect for the time period
(if any) specified in such schedule. This letter [is in addition to/supersedes] all previous Approval
Letters dealing with [____________].

      This letter is a Loan Document, and all provisions of the Credit Agreement that apply to
Loan Documents shall apply hereto.

        This letter may be separately executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Approval Letter.

      Please execute a counterpart of this letter in the place provided below to evidence your
agreement to the foregoing and your continuing ratification of the Credit Agreement and the other
Loan Documents in consideration of the approval herein contained.

       By signing below, the undersigned Lenders, constituting Requisite Lenders, hereby
authorize and direct the Administrative Agent to execute this Approval Letter.

        The parties hereto hereby agree that the Administrative Agent shall be entitled to all of its
rights, privileges, protections, indemnities and immunities in connection with its execution of this
Approval Letter.

                                              Yours truly,



                                            US 5749121v.3
Case 19-12269-KBO   Doc 70-1     Filed 11/12/19   Page 182 of 282




                    [Signature Page Follows]




                          US 5749121v.3
           Case 19-12269-KBO    Doc 70-1        Filed 11/12/19     Page 183 of 282



Acknowledged:                             Riverstone Credit        Management,   LLC,   as
                                          Administrative Agent


                                          By:
                                          Name:
                                          Title:

Lenders:                                  [ ], as Lender

                                          By:
                                          Name:
                                          Title:




                               Signature Page to Approval Letter
US 5749121v.3
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 184 of 282



                                                                                          EXHIBIT C

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF
THE NOTE, PLEASE CONTACT BOB QUINN 280 E. 96TH STREET SUITE 210, INDIANAPOLIS, IN
46240 (317) 805-0707.

                                         FORM OF NOTE

$[             ]                                                                      [        ], 20[ ]

FOR VALUE RECEIVED, MTE Holdings LLC, a Delaware limited liability company (the
“Company”), hereby promises to pay to [ ] or its registered assigns (the “Lender”) at the office
of Riverstone Credit Management, LLC (in such capacity, the “Administrative Agent”) as
specified in the Credit Agreement (as defined below), the principal sum of [          ] Dollars [($)
] (or such lesser amount as shall equal the aggregate unpaid principal amount of the Loans made
by the Lender to the Company under the Credit Agreement (as hereinafter defined)), in lawful
money of the United States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the unpaid principal
amount of each such Loan, at such office, in like money and funds, for the period commencing on
the date of such Loan until such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.

The date and amount of each Loan, and each payment made on account of the principal thereof,
shall be recorded by the Lender on its books. Failure to make any such notation shall not affect
the Lender’s or the Company’s rights or obligations in respect of such Loan or affect the validity
of such transfer by the Lender of this Note.

This Note is one of the Notes referred to in the Term Loan Credit Agreement, dated as of
September 17, 2018 and evidences Loans made by the Lenders thereunder (such Credit Agreement
as the same may be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) by and among the Company, the Lenders from time to time party thereto
(including the Lender) and the Administrative Agent. Capitalized terms used in this Note have the
respective meanings assigned to them in the Credit Agreement.

This Note is issued pursuant to the Credit Agreement and is entitled to the benefits provided for in
(and subject to the terms of) the Credit Agreement and the other Loan Documents. The Credit
Agreement provides for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein and other
provisions relevant to this Note.

The ownership of an interest in this Note shall be registered in the Register. Notwithstanding
anything else in this Note to the contrary, the right to the principal of, and stated interest on, this
Note may be transferred only if the transfer is made in accordance with the terms and conditions
of the Credit Agreement, is registered in the Register and the transferee is identified as the owner
of an interest in the obligation. The Company or its agent shall be entitled to treat the registered
Lender of this Note (as recorded on such record of ownership) as the owner in fact thereof for all


                                             US 5749121v.3
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 185 of 282



purposes and shall not be bound to recognize any equitable or other claim to or interest in this Note
on the part of any other person or entity.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                                     [Signature Page Follows]




                                            US 5749121v.3
           Case 19-12269-KBO   Doc 70-1      Filed 11/12/19   Page 186 of 282




                                             MTE HOLDINGS LLC



                                             By:    ________________________________
                                             Name:
                                             Title:




                                 Signature Page to Note
US 5749121v.3
           Case 19-12269-KBO         Doc 70-1        Filed 11/12/19   Page 187 of 282



                                                                                      EXHIBIT D

                         FORM OF COMPLIANCE CERTIFICATE

                                          [         ], 20[ ]

The undersigned hereby certifies that he/she is the [ ] of MTE Holdings LLC, a Delaware limited
liability company (the “Company”), and that as such he/she is authorized to execute this certificate
on behalf of the Company. With reference to Section 5.1(e) of the Term Loan Credit Agreement,
dated as of September 17, 2018 (as it may be amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among the Company, the Lenders from time to time
party thereto and Riverstone Credit Management, LLC, as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”), the undersigned represents
and warrants as follows (each capitalized term used herein having the same meaning given to it in
the Credit Agreement unless otherwise specified):

   1. As of the date hereof, no Default or Event of Default has occurred and is continuing [or
      specify Default and describe].

   2. The Company and its consolidated Subsidiaries are in compliance with Section 6.7 of the
      Credit Agreement, and attached hereto as Schedule I are detailed calculations
      demonstrating such compliance.




                                    [Signature Page Follows]




                                              US 5749121v.3
           Case 19-12269-KBO    Doc 70-1         Filed 11/12/19        Page 188 of 282



EXECUTED AND DELIVERED as of the date first written above.

                                           MTE HOLDINGS LLC


                                           By:
                                           Name:
                                           Title:




                            Signature Page to Compliance Certificate
US 5749121v.3
              Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 189 of 282



                                    Schedule I to Compliance Certificate

                   Calculations for the Fiscal [Year/Quarter] Ending [__________]

I. Section 6.7(a) Leverage Ratio.3

        (a)      Consolidated Total Debt as of the last day of such Fiscal Quarter                      $[______]

        (b)      Consolidated Adjusted EBITDAX for the four Fiscal Quarters
                 ending on such Fiscal Quarter4                                                         $[______]

        Leverage Ratio = (a) divided by (b)                                                          ____ to 1.00

        Leverage Ratio shall not be greater than 4.75 to 1.00

        Compliance                                                                                      [Yes][No]


II. Section 6.7(b) Interest Coverage Ratio.5

        (a)    Consolidated Adjusted EBITDAX for the four Fiscal Quarters
        ending on such Fiscal Quarter                                                                    $[_____]

        (b)      Consolidated Interest Expense for such four Fiscal Quarter period                       $[_____]

        Interest Coverage Ratio = (a) divided by (b)6                                                ____ to 1.00

        Interest Coverage Ratio shall not be less than 2.00 to 1.00

        Compliance                                                                                      [Yes][No]




3
  Beginning with the Fiscal Quarter ending September 30, 2018.
4
  Provided that Consolidated Adjusted EBITDAX shall be deemed to be, for each Fiscal Quarter ending on or prior to
June 30, 2019, Consolidated Adjusted EBITDAX for such Fiscal Quarter multiplied by four.
5
  Beginning with the Fiscal Quarter ending September 30, 2018.
6
  Provided that for the Fiscal Quarters ending September 30, 2018, December 31, 2018, March 31, 2019 and June 30,
2019, the ratio shall be (x) Consolidated Adjusted EBITDAX for such Fiscal Quarter multiplied by four to (y) (i) for
the Fiscal Quarter ending September 30, 2018, Consolidated Interest Expense for such Fiscal Quarter multiplied by
four, (ii) for the Fiscal Quarter ending December 31, 2018, Consolidated Interest Expense for the two Fiscal Quarter
period then ending multiplied by two, (iii) for the Fiscal Quarter ending March 31, 2019, Consolidated Interest
Expense for the three Fiscal Quarter period then ending multiplied by 4/3 and (iv) for the Fiscal Quarter ending June
30, 2019, Consolidated Interest Expense for the four Fiscal Quarter period then ending


                                                   US 5749121v.3
                 Case 19-12269-KBO           Doc 70-1       Filed 11/12/19        Page 190 of 282



III. Section 6.7(c) Total Asset Coverage Ratio.7

           (a)      Total Asset Value as of the last day of such Fiscal Quarter                          $[_____]

           (b)      Consolidated Total Debt as of the last day of such Fiscal Quarter                    $[_____]

           Total Asset Coverage Ratio = (a) divided by (b)                                           ____ to 1.00

           Total Asset Coverage Ratio shall not be less than 1.00 to 1.00

           Compliance                                                                                   [Yes][No]

IV. Section 6.7(d) PDP Asset Coverage Ratio.8

           (a)      the PV10 of the Group Members’ Proved Developed Producing Reserves located
                    on Oil and Gas Properties as of the last day of such Fiscal Quarter $[_____]

           (b)      the Consolidated Total Debt as of the last day of such Fiscal Quarter                $[_____]

           PDP Asset Coverage Ratio = (a) divided by (b)                                             ____ to 1.00

           PDP Asset Coverage Ratio shall not be less than 1.00 to 1.00

           Compliance                                                                                   [Yes][No]




7
    Beginning with the Fiscal Quarter ending June 30, 2018 and ending with the Fiscal Quarter ending June 30, 2020.
8
    Beginning with the Fiscal Quarter ending September 30, 2020.


                                                    US 5749121v.3
            Case 19-12269-KBO         Doc 70-1     Filed 11/12/19     Page 191 of 282



                                                                                       EXHIBIT E
                        FORM OF CLOSING DATE CERTIFICATE

                                        September 17, 2018

                     THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

       I am the [ ] of MTE Holdings LLC, a Delaware limited liability company (the “Company”).

       This Closing Date Certificate is delivered pursuant to Section 3.1(m) of the Term Loan
Credit Agreement, dated as of the date hereof (as it may be amended, supplemented or otherwise
modified, the “Credit Agreement”; and, the capitalized terms not otherwise defined herein shall
have the meanings specified in the Credit Agreement), by and among the Company, the Lenders
from time to time party thereto and Riverstone Credit Management, LLC, as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative Agent”). I certify to the
Administrative Agent and the Lenders, in my capacity as [ ] of the Company and not in my
individual capacity, that as of the date hereof:

       1.      I have reviewed the terms of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto, and in my opinion I have made, or
have caused to be made under my supervision, such examination or investigation as is reasonably
necessary to enable me to express an informed opinion as to the matters referred to herein.

       2.      Based upon my review and examination described in paragraph 1 above,

               (a)    as of the Closing Date, the representations and warranties contained in each
       of the Loan Documents are true and correct on and as of the Closing Date (or to the extent
       such representations and warranties specifically relate to an earlier date, on and as of such
       earlier date);

               (b)     as of the Closing Date, the Company has performed and complied with all
       covenants, agreements, obligations and conditions contained in the Credit Agreement that
       are required to be performed or complied with by it on or before the Closing Date including,
       but not limited to, those set forth in Section 3.1 of the Credit Agreement; and

               (c)    all notices to operators, partners or other necessary parties under, and other
       actions required by, the Related Agreements have taken place on or prior to the Closing
       Date.

                                     [Signature Page Follows]




                                            US 5749121v.3
           Case 19-12269-KBO          Doc 70-1         Filed 11/12/19         Page 192 of 282



        The foregoing certifications are made and delivered as of the date first written above.


                                                 MTE HOLDINGS LLC

                                                 By:
                                                 Name:
                                                 Title:




                                 Signature Page to Closing Date Certificate
US 5749121v.3
          Case 19-12269-KBO         Doc 70-1        Filed 11/12/19   Page 193 of 282



                                                                                     EXHIBIT F

                          FORM OF SOLVENCY CERTIFICATE

                                         [         ], 20[ ]

                    THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

     1.     I am the [ ] of MTE Holdings LLC, a Delaware limited liability company (the
“Company”).

        2.     Reference is made to that certain Term Loan Credit Agreement, dated as of
September 17, 2018 (as it may be amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among the Company, the Lenders from time to time party thereto
and Riverstone Credit Management, LLC, as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings specified in the Credit Agreement. Based upon my review and
examination described in paragraph 3 below, I certify, in my capacity as [ ] of the Company and
not in my individual capacity, that as of the date hereof, after giving effect to the consummation
of the Transactions, the Group Members satisfy clause (a) of the definition of Solvent.

        3.      I have reviewed the terms of Sections 3.1(l) and 4.21 of the Credit Agreement, the
definition of the term “Solvent” and the other definitions and provisions contained in the Credit
Agreement and the other Loan Documents relating thereto, and, in my opinion, have made, or have
caused to be made under my supervision, such examination or investigation as is necessary to
enable me to express an informed opinion as to the matters referred to herein.

                                   [Signature Page Follows]




                                             US 5749121v.3
           Case 19-12269-KBO          Doc 70-1         Filed 11/12/19       Page 194 of 282



        The foregoing certifications are made and delivered as of the date first written above.



                                                 MTE HOLDINGS LLC

                                                 By:
                                                 Name:
                                                 Title:




                                   Signature Page to Solvency Certificate
US 5749121v.3
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 195 of 282



                                                             EXHIBIT G

     FORM OF COMPANY COLLATERAL AGREEMENT

                       (See Attached)




                        US 5749121v.3
           Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 196 of 282
                                                                  Execution Version




                           Collateral Agreement

                                   dated as of
                               September 17, 2018

                                     among

                               MTE Holdings LLC,
                                  as Grantor

                                      and

                     Riverstone Credit Management, LLC,
                            as Administrative Agent




US 5737930v.8
               Case 19-12269-KBO                   Doc 70-1            Filed 11/12/19          Page 197 of 282



                                                  TABLE OF CONTENTS

ARTICLE I Definitions .................................................................................................................1
 Section 1.01    Definitions.......................................................................................................1
 Section 1.02    Other Definitional Provisions; References .....................................................2
ARTICLE II Grant of Security Interest ......................................................................................3
 Section 2.01  Grant of Security Interest ................................................................................3
 Section 2.02  Transfer of Pledged Securities ........................................................................4
 Section 2.03  Grantor Remains Liable under Accounts, Chattel Paper and Payment
                Intangibles .......................................................................................................4
ARTICLE III Acknowledgments, Waivers and Consents .........................................................5
 Section 3.01   Acknowledgments, Waivers and Consents .....................................................5
 Section 3.02   No Subrogation, Contribution or Reimbursement ..........................................7
ARTICLE IV Representations and Warranties .........................................................................7
 Section 4.01  Representations in Credit Agreement .............................................................7
 Section 4.02  Perfected Liens................................................................................................7
 Section 4.03  Legal Name, Organizational Status, Chief Executive Office .........................7
 Section 4.04  Prior Names, Addresses ..................................................................................8
 Section 4.05  Pledged Securities ...........................................................................................8
 Section 4.06  Instruments and Chattel Paper ........................................................................8
 Section 4.07  Accounts .........................................................................................................8
 Section 4.08  Governmental Obligors ...................................................................................9
 Section 4.09  Tangible Assets ...............................................................................................9
 Section 4.10  Commercial Tort Claims.................................................................................9
ARTICLE V Covenants ................................................................................................................9
 Section 5.01  Covenants in Credit Agreement ......................................................................9
 Section 5.02  Maintenance of Perfected Security Interest; Further Documentation.............9
 Section 5.03  Maintenance of Records ...............................................................................10
 Section 5.04  Further Identification of Collateral ...............................................................10
 Section 5.05  Pledged Securities .........................................................................................10
 Section 5.06  Instruments and Tangible Chattel Paper .......................................................11
 Section 5.07  Commercial Tort Claims...............................................................................11
ARTICLE VI Remedial Provisions ............................................................................................12
 Section 6.01 Pledged Securities .........................................................................................12
 Section 6.02 Collections on Accounts, Etc ........................................................................13
 Section 6.03 Proceeds ........................................................................................................13
 Section 6.04 Remedies .......................................................................................................14
 Section 6.05 Private Sales of Pledged Securities ...............................................................14
 Section 6.06 Deficiency .....................................................................................................15
 Section 6.07 Non-Judicial Enforcement ............................................................................15
ARTICLE VII The Administrative Agent .................................................................................15
 Section 7.01  Administrative Agent’s Appointment as Attorney-in-Fact, Etc ...................15
 Section 7.02  Duty of Administrative Agent ......................................................................16
 Section 7.03  Financing Statements ....................................................................................17


                                                                   i
               Case 19-12269-KBO                 Doc 70-1            Filed 11/12/19        Page 198 of 282



   Section 7.04            Authority of Administrative Agent ...............................................................17
ARTICLE VIII Miscellaneous ....................................................................................................18
 Section 8.01  Waiver ...........................................................................................................18
 Section 8.02  Notices ..........................................................................................................18
 Section 8.03  Payment of Expenses, Indemnities, Etc ........................................................18
 Section 8.04  Amendments in Writing; Conflicts ...............................................................19
 Section 8.05  Successors and Assigns.................................................................................19
 Section 8.06  Invalidity .......................................................................................................19
 Section 8.07  Counterparts ..................................................................................................19
 Section 8.08  Survival .........................................................................................................19
 Section 8.09  Captions ........................................................................................................19
 Section 8.10  No Oral Agreements .....................................................................................19
 Section 8.11  Governing Law; Submission to Jurisdiction .................................................19
 Section 8.12  Acknowledgments.........................................................................................20
 Section 8.13  Set-Off...........................................................................................................21
 Section 8.14  Releases.........................................................................................................21
 Section 8.15  Reinstatement ................................................................................................22
 Section 8.16  Acceptance ....................................................................................................22
 Section 8.17  Administrative Agent ....................................................................................22

SCHEDULES:

          1.        Notice Address of Grantor
          2.        Description of Pledged Securities
          3.        Filings and Other Actions Required to Perfect Security Interests
          4.        Legal Name, Location of Jurisdiction of Organization, Organizational Identification
                    Number, Taxpayor Identification Number and Chief Executive Office
          5.        Prior Names, Prior Chief Executive Office, Location of Tangible Assets
          6.        Commercial Tort Claims




                                                                ii
            Case 19-12269-KBO           Doc 70-1       Filed 11/12/19      Page 199 of 282



         This COLLATERAL AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of September 17, 2018, is made by MTE Holdings
LLC, a Delaware limited liability company (the “Grantor”), in favor of Riverstone Credit Management,
LLC, as administrative agent and collateral agent for the Lenders (as defined below) from time to time
parties to the Term Loan Credit Agreement (as defined below) (together with its successors in such capacity,
the “Administrative Agent”).

                                             RECITALS

        A.     Grantor is party to that certain Term Loan Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) dated as of even date
herewith, among the Grantor, the lenders from time to time party thereto (the “Lenders”) and the
Administrative Agent.

       B.      It is a condition precedent to the obligation of the Lenders to make the Loans (as defined
in the Credit Agreement) that the Grantor shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders.

        C.      Now, therefore, in consideration of the premises herein and to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the Lenders to make the Loans
thereunder, the Grantor hereby agrees with the Administrative Agent, for the ratable benefit of the Lenders,
as follows:

                                               ARTICLE I
                                               Definitions

        Section 1.01    Definitions.

                (a)     As used in this Agreement, each term defined above shall have the meaning
indicated above. Unless otherwise defined herein, capitalized terms used in this Agreement shall have the
meanings given to them in the Credit Agreement, and the following terms as well as all uncapitalized terms
which are defined in the UCC on the date hereof are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Fixtures,
General Intangibles, Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Supporting Obligations, and Tangible Chattel Paper.

                (b)     The following terms shall have the following meanings:

        “Account Debtor” shall mean a Person (other than the Grantor) obligated on an Account, Chattel
Paper, or General Intangible.

        “Agreement” shall have the meaning assigned such term in the preamble hereto.

        “Collateral” shall have the meaning assigned such term in Section 2.01.

      “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute, and any regulations promulgated thereunder.

        “Credit Agreement” shall have the meaning assigned such term in the recitals hereto.

        “Excluded Property” shall have the meaning assigned to such term in Section 2.01.
            Case 19-12269-KBO              Doc 70-1       Filed 11/12/19       Page 200 of 282



        “Grantor” shall have the meaning assigned such term in the preamble hereto.

        “Investment Property” means the collective reference to (i) all “investment property” as such
term is defined in Section 9-102(a)(49) of the UCC and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Securities.

        “Lenders” shall have the meaning assigned such term in the recitals hereto.

        “Pledged Entity” means any issuer of a Pledged Security.

         “Pledged Notes” means all promissory notes, if any, listed on Schedule 2, all intercompany notes
at any time issued to the Grantor and all other promissory notes issued to or held by the Grantor (other than
promissory notes issued in connection with extensions of trade credit by the Grantor in the ordinary course
of business).

         “Pledged Securities” means: (a) the Capital Stock described or referred to in Schedule 2 (as the
same may be supplemented from time to time pursuant to a Supplement); and (b) (i) the certificates or
instruments, if any, representing such Capital Stock, (ii) all dividends (cash, Capital Stock or otherwise),
cash, instruments, rights to subscribe, purchase or sell and all other rights and Property from time to time
received, receivable or otherwise distributed in respect of or in exchange for any or all of such Capital
Stock, (iii) all replacements, additions to and substitutions for any of the Property referred to in this
definition, including, without limitation, claims against third parties, (iv) all other Collateral constituting
Capital Stock, (v) the Proceeds, interest, profits and other income of or on any of the Property referred to
in this definition, (vi) all security entitlements in respect of any of the foregoing, if any, and (vii) all books
and records relating to any of the Property referred to in this definition; provided that the term “Pledged
Securities” shall not include any Excluded Property.

      “Secured Documents” means the collective reference to the Credit Agreement and the other Loan
Documents.

        “Security Termination” means such time as when each of the following shall have occurred: (i)
the Obligations have been indefeasibly paid in full in cash (other than contingent indemnification
obligations for which no claim has been asserted at such time) and (ii) the Loans and all commitments under
the Credit Agreement have been terminated. For purposes of clarification, “Security Termination” shall
have occurred for purposes of this Agreement if the two events provided in clauses (i)-(ii) above have
occurred.

        “UCC” means the Uniform Commercial Code of the State of New York.

         Section 1.02     Other Definitional Provisions; References. The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such terms. The gender of all
words shall include the masculine, feminine, and neuter, as appropriate. The words “herein,” “hereof,”
“hereunder” and other words of similar import when used in this Agreement refer to this Agreement as a
whole, and not to any particular article, section or subsection. Any reference herein to a Section shall be
deemed to refer to the applicable Section of this Agreement unless otherwise stated herein. Any reference
herein to an exhibit, schedule or annex shall be deemed to refer to the applicable exhibit, schedule or annex
attached hereto unless otherwise stated herein. Where the context requires, terms relating to the Collateral
or any part thereof, when used in relation to the Grantor, shall refer to the Grantor’s Collateral or the relevant
part thereof.




                                                      -2-
            Case 19-12269-KBO             Doc 70-1     Filed 11/12/19          Page 201 of 282



                                               ARTICLE II
                                         Grant of Security Interest

         Section 2.01     Grant of Security Interest. The Grantor hereby pledges, assigns and transfers to
the Administrative Agent, and grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at any time hereafter acquired by
the Grantor or in which the Grantor now has or at any time in the future may acquire any right, title or
interest and whether now existing or hereafter coming into existence (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

                (1)      all Accounts;

                (2)      all Chattel Paper (whether Tangible Chattel Paper or Electronic Chattel Paper);

                (3)      all Commercial Tort Claims set forth on Schedule 6;

                (4)   all Deposit Accounts other than payroll, withholding tax and other fiduciary
        Deposit Accounts;

                (5)      all cash;

                (6)      all Documents;

              (7)        all General Intangibles (including, without limitation, rights in and under any Swap
        Agreements);

                (8)      all Goods (including, without limitation, all Inventory and all Equipment);

                (9)      all Instruments;

                (10)     all Investment Property;

                (11)     all Letter-of-Credit Rights (whether or not the letter of credit is evidenced by a
        writing);

                (12)     all Pledged Securities;

                (13)     all Supporting Obligations;

                (14)     all books and records pertaining to the Collateral;

               (15)    all other personal property of the Grantor, whether tangible or intangible and
        wherever located; and

                 (16)    to the extent not otherwise included, all Proceeds and products of any and all of
        the foregoing and all collateral security, guarantees and other Supporting Obligations given with
        respect to any of the foregoing.

        Notwithstanding the foregoing, this Section 2.01 does not grant a security interest in (a) any lease,
license or other agreement or contract or any property subject to a purchase money security interest, Lien
securing a Capital Lease Obligation or similar arrangement, in each case permitted to be incurred under the


                                                    -3-
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 202 of 282



Credit Agreement, to the extent that a grant of a security interest therein would require a consent not
obtained or violate or invalidate such lease, license or agreement or contract or purchase money
arrangement, Capital Lease Obligation or similar arrangement or create a right of termination in favor of
any other party thereto (other than the Grantor), in each case after giving effect to the applicable anti-
assignment provisions of the UCC and other applicable law and other than Proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC or other applicable law
notwithstanding such prohibition; (b) motor vehicles and other assets subject to certificates of title (other
than to the extent a Lien thereon can be perfected by the filing of a financing statement under the UCC);
(c) those assets as to which the Administrative Agent shall determine, in writing, that the cost or other
consequence of obtaining a Lien thereon or perfection thereof are excessive in relation to the benefit to the
Secured Parties of the security to be afforded thereby (d) any property to the extent that such grant is
prohibited by reason of applicable laws, rules, regulations, or ordinances or by any agreement relating to
such property, except to the extent that such prohibition is rendered ineffective by Sections 9-406, 9-407,
9-408 or 9-409 of the UCC, is no longer in effect or causes a violation of the Credit Agreement; (e) any
application to register any trademark, service mark or other mark prior to the filing under applicable law of
a verified statement of use (or the equivalent) for such trademark to the extent the creation of a security
interest therein or the grant of a Lien thereon would void or invalidate such trademark; provided that the
security interest provided herein in such trademark shall be deemed granted by the Grantor at such time as
a verified statement of use (or the equivalent) is filed under applicable law with respect to such trademark
and will attach immediately without further action; or (f) the Capital Stock owned by the Grantor in (i) any
Subsidiary of the Grantor that is a “controlled foreign corporation” under Section 956 of the Internal
Revenue Code (a “Foreign Subsidiary”) (1) that represents in excess of 65% of the outstanding voting
stock of such Foreign Subsidiary or (2) that is not a “First Tier” Foreign Subsidiary owned by the Grantor,
(ii) any domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, and (iii) any direct or indirect
domestic Subsidiary of the Grantor that is treated as a disregarded entity for federal income tax purposes
and substantially all of the assets of which include the capital stock or other equity interests of one or more
Foreign Subsidiaries (collectively, “Excluded Property”). Excluded Property shall not be included as
“Collateral” for purposes of this Agreement.

         Section 2.02    Transfer of Pledged Securities. All certificates and instruments representing or
evidencing the Pledged Securities shall be delivered to and held pursuant hereto by the Administrative
Agent or a Person designated by the Administrative Agent and, in the case of an instrument or certificate
in registered form, shall be duly indorsed to the Administrative Agent or in blank by an effective
indorsement (whether on the certificate or instrument or on a separate writing), and accompanied by any
required transfer tax stamps to effect the pledge of the Pledged Securities to the Administrative Agent.
Notwithstanding the preceding sentence, all Pledged Securities must be delivered or transferred in such
manner, and the Grantor shall take all such further action as may be requested by the Administrative Agent,
as to permit the Administrative Agent to be a “protected purchaser” to the extent of its security interest as
provided in Section 8-303 of the UCC (if the Administrative Agent otherwise qualifies as a protected
purchaser).

        Section 2.03     Grantor Remains Liable under Accounts, Chattel Paper and Payment Intangibles.
Anything herein to the contrary notwithstanding, the Grantor shall remain liable under each of the Accounts,
Chattel Paper and Payment Intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any agreement giving rise to
each such Account, Chattel Paper or Payment Intangible. Neither the Administrative Agent nor any other
Secured Party shall have any obligation or liability under any Account, Chattel Paper or Payment Intangible
(or any agreement giving rise thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any such other Secured Party of any payment relating to such Account, Chattel
Paper or Payment Intangible pursuant hereto, nor shall the Administrative Agent or any other Secured Party
be obligated in any manner to perform any of the obligations of the Grantor under or pursuant to any


                                                     -4-
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19       Page 203 of 282



Account, Chattel Paper or Payment Intangible (or any agreement giving rise thereto), to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received by it or as to the sufficiency
of any performance by any party under any Account, Chattel Paper or Payment Intangible (or any agreement
giving rise thereto), to present or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may be entitled at any time
or times.

                                           ARTICLE III
                                Acknowledgments, Waivers and Consents

        Section 3.01     Acknowledgments, Waivers and Consents.

                 (a)      The Grantor acknowledges and agrees that the obligations undertaken by it under
this Agreement may involve the provision of collateral security for the obligations of Persons other than
the Grantor and that the Grantor’s provision of collateral security for the Obligations is absolute, irrevocable
and unconditional under any and all circumstances. In full recognition and furtherance of the foregoing,
the Grantor understands and agrees, to the fullest extent permitted under applicable law and except as may
otherwise be expressly and specifically provided in the Credit Agreement or any other Loan Document,
that the Grantor shall remain obligated hereunder (including, without limitation, with respect to the
collateral security provided by the Grantor herein) and the enforceability and effectiveness of this
Agreement and the liability of the Grantor, and the rights, remedies, powers and privileges of the
Administrative Agent and the other Secured Parties under this Agreement and the other Loan Documents
shall not be affected, limited, reduced, discharged or terminated in any way:

                           (i)      notwithstanding that, without any reservation of rights against the Grantor
and without notice (except as required by applicable law) to or further assent by the Grantor, (A) any
demand for payment of any of the Obligations made by the Administrative Agent may be rescinded by the
Administrative Agent, and any of the Obligations continued; (B) the Obligations, the liability of any other
Person upon or for any part thereof or any collateral security or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or forbearance in respect thereof
granted by, the Administrative Agent; (C) the Credit Agreement, the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with the terms thereof, as the Administrative Agent (or the
Requisite Lenders, or all Lenders, as the case may be), and the Grantor, as applicable, may deem advisable
from time to time; (D) the Grantor or any other Person may from time to time accept or enter into new or
additional agreements, security documents, guarantees or other instruments in addition to, in exchange for
or relative to, any Loan Document, all or any part of the Obligations or any Collateral now or in the future
serving as security for the Obligations, in each case pursuant to the terms and conditions thereof; (E) any
collateral security or right of offset at any time held by the Administrative Agent or any other Secured Party
for the payment of the Obligations may be sold, exchanged, waived, surrendered or released; and (F) any
other event shall occur which constitutes a defense or release of sureties generally; and

                         (ii)    without regard to, and the Grantor hereby expressly waives to the fullest
extent permitted by law, any defense now or in the future arising by reason of, (A) the illegality, invalidity
or unenforceability against the Grantor of the Credit Agreement, any other Loan Document, any of the
Obligations or any other collateral security therefor or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party, (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any time be available to or
be asserted by any other Grantor or any other Person against the Administrative Agent or any other Secured
Party, (C) the insolvency, bankruptcy arrangement, reorganization, adjustment, composition, liquidation,


                                                     -5-
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19       Page 204 of 282



disability, dissolution or lack of power of any other Grantor or any other Person at any time liable for the
payment of all or part of the Obligations or the failure of the Administrative Agent or any other Secured
Party to file or enforce a claim in bankruptcy or other proceeding with respect to any Person; or any sale,
lease or transfer of any or all of the assets of the Grantor, or any changes in the shareholders of the Grantor;
(D) the fact that any Collateral or Lien contemplated or intended to be given, created or granted as security
for the repayment of the Obligations shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other Lien, it being recognized and agreed by the Grantor that it is not
entering into this Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the Collateral for the Obligations; (E) any failure of the
Administrative Agent or any other Secured Party to marshal assets in favor of the Grantor or any other
Person, to exhaust any collateral for all or any part of the Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against the Grantor or any other Person or to take any action
whatsoever to mitigate or reduce the Grantor’s liability under this Agreement, any other Loan Document;
(F) any law which provides that the obligation of a surety or guarantor must neither be larger in amount nor
in other respects more burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation; (G) the possibility that the Obligations may at any time
and from time to time exceed the aggregate liability of the Grantor under this Agreement; or (H) any other
circumstance or act whatsoever, including any action or omission of the type described in this Section 3.01
(with or without notice to or knowledge of the Grantor), which constitutes, or might be construed to
constitute, an equitable or legal discharge or defense of the Grantor for the Obligations, or with respect to
the collateral security provided by the Grantor herein, or which might be available to a surety or guarantor,
in bankruptcy or in any other instance.

                   (b)     The Grantor hereby waives to the extent permitted by law: (i) except as expressly
provided otherwise in any Loan Document, all notices to the Grantor, or to any other Person, including but
not limited to, notices of the acceptance of this Agreement or the provision of collateral security provided
herein, or the creation, renewal, extension, modification, accrual of any Obligations, or notice of or proof
of reliance by the Administrative Agent or any other Secured Party upon the collateral security provided
herein, or of default in the payment or performance of any of the Obligations owed to the Administrative
Agent or any other Secured Party and enforcement of any right or remedy with respect thereto; or notice of
any other matters relating thereto; the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived, in reliance upon the
collateral security provided herein and no notice of creation of the Obligations already or hereafter
contracted by the Grantor need be given to the Grantor; and all dealings between the Grantor, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the collateral security provided
herein; (ii) diligence and demand of payment, presentment, protest, dishonor and notice of dishonor; (iii) all
rights of revocation with respect to the Obligations and the provision of collateral security herein; and
(iv) all principles or provisions of law which conflict with the terms of this Agreement and which can, as a
matter of law, be waived.

                 (c)      When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Grantor, the Administrative Agent or any other Secured Party may, but shall be under
no obligation to, join or make a similar demand on or otherwise pursue or exhaust such rights and remedies
as it may have against the Grantor or any other Person or against any collateral security or any right of
offset with respect thereto, and any failure by the Administrative Agent or any other Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any payments from the Grantor or
any other Person or to realize upon any such collateral security or to exercise any such right of offset, or
any release of the Grantor or any other Person or any such collateral security or right of offset, shall not
relieve the Grantor of any obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the Administrative Agent or any other


                                                     -6-
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 205 of 282



Secured Party against the Grantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings. Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time held by it as security for the
Obligations or any property subject thereto.

         Section 3.02     No Subrogation, Contribution or Reimbursement. Notwithstanding any payment
made by the Grantor hereunder or any set-off or application of funds of the Grantor by the Administrative
Agent or any other Secured Party, the Grantor shall not be entitled to be subrogated to any of the rights of
the Administrative Agent or any other Secured Party against the Grantor or any collateral security or right
of offset held by the Administrative Agent or any other Secured Party for the payment of the Obligations,
nor shall the Grantor seek or be entitled to seek any indemnity, exoneration, participation, contribution or
reimbursement from the Grantor in respect of payments made by the Grantor hereunder until Security
Termination, and the Grantor hereby expressly waives, releases, and agrees not to exercise any such rights
of subrogation, reimbursement, indemnity and contribution until Security Termination. The Grantor further
agrees that to the extent that such waiver and release set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any rights of subrogation, reimbursement, indemnity and
contribution the Grantor may have against the Grantor or against any collateral or security or right of offset
held by the Administrative Agent or any other Secured Party shall be junior and subordinate to any rights
the Administrative Agent and the other Secured Parties may have against the Grantor and to all right, title
and interest the Administrative Agent and the other Secured Parties may have in any collateral or security
or right of offset. Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, for the benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit, subject to Section 6.04, without regard to any subrogation rights the
Grantor may have, and upon any disposition or sale, any rights of subrogation the Grantor may have shall
terminate.

                                              ARTICLE IV
                                      Representations and Warranties

        To induce the Lenders to enter into the Credit Agreement and to make their respective Loans, the
Grantor hereby represents and warrants to the Administrative Agent and each Secured Party that:

        Section 4.01     Representations in Credit Agreement. The representations and warranties set forth
in Article IV of the Credit Agreement are true and correct in all material respects (or, to the extent such
representations and warranties specifically relate to an earlier date, on and as of such earlier date), provided
that each reference in each such representation and warranty to the Grantor’s knowledge shall, for the
purposes of this Section 4.01, be deemed to be a reference to the Grantor’s knowledge.

         Section 4.02      Perfected Liens. The security interests granted pursuant to this Agreement, upon
filing of a UCC-1 financing statement in the appropriate filing office and the other actions listed on
Schedule 3, will constitute valid perfected First Priority security interests, subject to Permitted Liens that
are junior in priority to such First Priority security interests, in all of the Collateral which may be perfected
by filing such financing statement in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for the Grantor’s Obligations, enforceable in accordance with the
terms hereof.

        Section 4.03     Legal Name, Organizational Status, Chief Executive Office. On the date hereof,
the correct legal name of the Grantor, the Grantor’s jurisdiction of organization, organizational number,
taxpayor identification number and the location of the Grantor’s chief executive office or principal place of
business are specified on Schedule 4.



                                                      -7-
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 206 of 282



         Section 4.04       Prior Names, Addresses. Schedule 5 correctly sets forth (a) all names and trade
names that the Grantor has used in the last five years and (b) the chief executive office of the Grantor over
the last five years (if different from that which is set forth in Section 4.03 above).

        Section 4.05      Pledged Securities.

                  (a)      The shares (or such other interests) of Pledged Securities pledged by the Grantor
hereunder constitute, as of the date hereof, all the issued and outstanding shares (or such other interests) of
all classes of the Capital Stock of each Pledged Entity owned by the Grantor. The Grantor is the record and
beneficial owner of, and has good title to, the Pledged Securities pledged by it hereunder, free of any and
all Liens or options in favor of, or claims of, any other Person, except the security interest created by this
Agreement and Liens permitted by Section 6.2 of the Credit Agreement.

                (b)      As of the date hereof, all the shares of the Pledged Securities have been duly and
validly issued and are fully paid and nonassessable (or, with respect to the Pledged Securities that are
Capital Stock in a partnership or limited liability company, has been duly and validly issued).

                 (c)      As of the date hereof, there are no restrictions on transfer (that have not been
waived or otherwise consented to) in the Organizational Documents governing any Pledged Securities or
any other agreement relating thereto which would limit or restrict: (i) the grant of a security interest in the
Pledged Securities, (ii) the perfection of such security interest or (iii) the exercise of remedies in respect of
such perfected security interest in the Pledged Securities, in each case, as contemplated by this Agreement.
Upon the exercise of remedies in respect of the Pledged Securities, a transferee or assignee of such Pledged
Securities shall become a holder of Capital Stock of the applicable Pledged Entity entitled to participate in
the management thereof and, upon the transfer of the entire interest of the Grantor to any such transferee or
assignee, the Grantor shall cease to be a holder of such Capital Stock.

                 (d)     The Grantor is the record and beneficial owner of the Investment Property pledged
by it hereunder, free of any and all Liens or options in favor of, or claims of, any other Person, except (i)
the security interest created by this Agreement and (ii) Liens permitted by Section 6.2 of the Credit
Agreement.

                 (e)     As of the date hereof, no Pledged Entity is party to any Organizational Document
that includes an election to treat the Capital Stock of the Grantor as a security under Section 8-103 of the
UCC.

         Section 4.06    Instruments and Chattel Paper. The Grantor has delivered to the Administrative
Agent all Collateral constituting Instruments and Chattel Paper having the outstanding or stated amount of
greater than $25,000. As of the date hereof, no Collateral constituting Chattel Paper or Instruments contains
any statement therein to the effect that such Collateral has been assigned to an identified party other than
the Administrative Agent, and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person as a secured party.

         Section 4.07   Accounts. The amount represented by the Grantor to the Administrative Agent
and the Lenders from time to time as owing by each Account Debtor or by all Account Debtors in respect
of the Accounts, Chattel Paper and Payment Intangibles will at such time be the materially correct amount
actually owing by such Account Debtor or Account Debtors thereunder. The place where the Grantor keeps
its records concerning the Accounts, Chattel Paper and Payment Intangibles is the address set forth on
Schedule 4.




                                                      -8-
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 207 of 282



        Section 4.08    Governmental Obligors. As of the date hereof, none of the Account Debtors on
the Grantor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental Authority.

         Section 4.09    Tangible Assets. On the date hereof, the material Goods of the Grantor
constituting Inventory and Equipment (other than mobile goods and Equipment employed at jobsites in the
ordinary course of business in compliance with the terms of the Credit Agreement) are kept at the locations
listed on Schedule 4.

        Section 4.10     Commercial Tort Claims.

                 (a) On the date hereof, except to the extent listed in Section 2.01 above, the Grantor has
no rights in any Commercial Tort Claim with potential value in excess of $50,000.

                  (b) Upon the filing of a financing statement against the Grantor covering any Commercial
Tort Claim referred to in Section 5.07 hereof in the jurisdiction of the chief executive office set forth in
Schedule 4 hereto, the security interest granted in such Commercial Tort Claim will constitute a valid
perfected security interest in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of the Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit Agreement which have priority over the Liens on such Collateral by operation of
law.

                                                ARTICLE V
                                                 Covenants

       The Grantor covenants and agrees that, from and after the date of this Agreement until Security
Termination:

         Section 5.01    Covenants in Credit Agreement. The Grantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or to refrain from taking such
action by the Grantor.

        Section 5.02     Maintenance of Perfected Security Interest; Further Documentation.

                (a)      The Grantor shall maintain the security interest created by this Agreement as a
perfected security interest and shall defend such security interest against the claims and demands of all
Persons whomsoever.

                 (b) At any time and from time to time, upon the reasonable request of the Administrative
Agent, and at the sole expense of the Grantor, the Grantor will promptly and duly give, execute, deliver,
indorse, file or record any and all financing statements, continuation statements, amendments, notices
(including, without limitation, notifications to financial institutions and any other Person), contracts,
agreements, assignments, certificates, stock powers or other instruments, obtain any and all approvals and
consents of Governmental Authorities and take or cause to be taken any and all steps or acts that may be
necessary or as the Administrative Agent may reasonably request to create, perfect, establish the priority
of, or to preserve the validity, perfection or priority of, the Liens granted by this Agreement or to enable
the Administrative Agent or any other Secured Party to enforce its rights, remedies, powers and privileges
under this Agreement with respect to such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.



                                                     -9-
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19       Page 208 of 282



                  (c) Without limiting the obligations of the Grantor under Section 5.02(b): (i) upon the
reasonable request of the Administrative Agent, the Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent or any Lender) reasonably requested by
the Administrative Agent to cause the Administrative Agent to (A) have “control” (within the meaning of
Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over any Collateral constituting Deposit Accounts,
Electronic Chattel Paper, Investment Property (including the Pledged Securities), or Letter-of-Credit
Rights, including, without limitation, executing and delivering any agreements, in form and substance
satisfactory to the Administrative Agent, with securities intermediaries, issuers or other Persons in order to
establish “control”, and the Grantor shall promptly notify the Administrative Agent of the Grantor’s
acquisition of any such Collateral, and (B) be a “protected purchaser” (as defined in Section 8-303 of the
UCC); (ii) with respect to Collateral other than certificated securities and goods covered by a document in
the possession of a Person other than the Grantor or the Administrative Agent, the Grantor shall obtain
written acknowledgment that such Person holds possession for the Administrative Agent’s benefit; and (iii)
with respect to any Collateral constituting Goods that are in the possession of a bailee, the Grantor shall
provide prompt notice to the Administrative Agent of any such Collateral then in the possession of such
bailee, and the Grantor shall take or cause to be taken all actions (other than any actions required to be taken
by the Administrative Agent or any other Secured Party) necessary or reasonably requested by the
Administrative Agent to cause the Administrative Agent to have a perfected security interest in such
Collateral under applicable law.

                  (d)     This Section 5.02 and the obligations imposed on the Grantor by this Section 5.02
shall be interpreted as broadly as possible in favor of the Administrative Agent and the other Secured Parties
in order to effectuate the purpose and intent of this Agreement.

         Section 5.03     Maintenance of Records. The Grantor will keep and maintain, at its own cost and
expense records of the Collateral in accordance with sound and prudent business practices. For the
Administrative Agent’s and the other Secured Parties’ further security, the Administrative Agent, for the
ratable benefit of the Secured Parties, shall have a security interest in all of the Grantor’s books and records
pertaining to the Collateral, and the Grantor shall allow inspection of any such books and records by the
Administrative Agent, any Lender or by their representatives in accordance with Section 5.7 of the Credit
Agreement.

        Section 5.04     Further Identification of Collateral. The Grantor will furnish to the Administrative
Agent and the Secured Parties from time to time, at the Grantor’s sole cost and expense, statements and
schedules further identifying and describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable detail.

        Section 5.05     Pledged Securities.

                 (a)     If the Grantor shall become entitled to receive or shall receive any stock certificate
or other instrument (including, without limitation, any certificate or instrument representing a dividend or
a distribution in connection with any reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in respect of the Capital Stock of
any Pledged Entity, whether in addition to, in substitution of, as a conversion of, or in exchange for, any
shares (or such other interests) of the Pledged Securities, or otherwise in respect thereof, the Grantor shall
accept the same as the agent of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by the Grantor to the Administrative Agent,
if required, together with an undated stock power or other equivalent power covering such certificate or
instrument duly executed in blank by the Grantor and with, if the Administrative Agent so requests,



                                                    - 10 -
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 209 of 282



signature guaranteed, to be held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Obligations.

                  (b)     In the case of the Grantor which is a Pledged Entity, such Pledged Entity agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged Securities or Investment
Property issued by it and will comply with such terms insofar as such terms are applicable to it, (ii) it will
notify the Administrative Agent promptly in writing of the occurrence of any of the events described in
Section 5.05(a) with respect to the Pledged Securities issued by it and (iii) the terms of Section 6.01(c) and
Section 6.05 shall apply to it, mutatis mutandis, with respect to all actions that may be required of it pursuant
to Section 6.01(c) or Section 6.05 with respect to the Pledged Securities issued by it.

                 (c)     Except as set forth in Schedule 2, the Pledged Securities will at all times constitute
not less than 100% of the Capital Stock of the Pledged Entity thereof owned by the Grantor. The Grantor
will not permit any Pledged Entity of any of the Pledged Securities to issue any new shares (or other
interests) of any class of Capital Stock of such Pledged Entity without the prior written consent of the
Administrative Agent or as may be permitted by the Credit Agreement.

                (d)      In the case of the Grantor which is a Pledged Entity, the Grantor agrees that (i) it
will be bound by the terms of this Agreement relating to the Investment Property issued by it and will
comply with such terms insofar as such terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in Section 5.05(a) with respect to the
Investment Property issued by it and (iii) the terms of Section 6.01(c), shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to Section 6.01(c) with respect to the
Investment Property issued by it.

                  (e)     In the case of the Grantor that is a holder of Capital Stock in a Pledged Entity, the
Grantor hereby consents to the extent required by the applicable Organizational Document to the pledge by
each other Grantor, pursuant to the terms hereof, of the Pledged Securities in such Pledged Entity and to
the transfer of such Pledged Securities to the Administrative Agent or its nominee (on behalf of the Secured
Parties) and to the substitution of the Administrative Agent or its nominee as a substituted holder of Capital
Stock in such Pledged Entity with all the rights, powers and duties of a holder of Capital Stock in such
Pledged Entity.

                (f)     The Grantor shall not agree to any amendment of an Organizational Document that
(i) in any way adversely affects the perfection of the security interest of the Administrative Agent in the
Pledged Securities pledged by the Grantor hereunder or (ii) if the Grantor is a Pledged Entity, causes any
such Organizational Document to include an election to treat the Capital Stock of the Grantor as a security
under Section 8-103 of the UCC other than any such election in effect on the Closing Date.

        Section 5.06    Instruments and Tangible Chattel Paper. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any Instrument or Tangible Chattel
Paper in the outstanding or stated amount of greater than $25,000, such Instrument or Tangible Chattel
Paper shall be promptly, but in any event within 3 Business Days, delivered to the Administrative Agent,
duly endorsed in a manner satisfactory to the Administrative Agent, to be held as Collateral pursuant to this
Agreement.

         Section 5.07    Commercial Tort Claims. If the Grantor shall at any time hold or acquire a
Commercial Tort Claim that satisfies the requirements of the following sentence, the Grantor shall, within
thirty (30) days after such Commercial Tort Claim satisfies such requirements, notify the Administrative
Agent in a writing signed by the Grantor containing a brief description thereof, and granting to the
Administrative Agent in such writing (for the benefit of the Secured Parties) a security interest therein and


                                                     - 11 -
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 210 of 282



in the Proceeds thereof, all upon the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Administrative Agent. The provisions of the preceding sentence shall apply only to a
Commercial Tort Claim that satisfies the following requirements: (i) the monetary value claimed by or
payable to the relevant Grantor in connection with such Commercial Tort Claim shall exceed $50,000 and
either (ii) (A) the Grantor shall have filed a law suit or counterclaim or otherwise commenced legal
proceedings (including, without limitation, arbitration proceedings) against the Person against whom such
Commercial Tort Claim is made, or (B) the Grantor and the Person against whom such Commercial Tort
Claim is asserted shall have entered into a settlement agreement with respect to such Commercial Tort
Claim. In addition, to the extent that the existence of any Commercial Tort Claim held or acquired by the
Grantor is disclosed by the Grantor in any public filing with the Securities and Exchange Commission or
any successor thereto or analogous Governmental Authority, or to the extent that the existence of any such
Commercial Tort Claim is disclosed in any press release issued by the Grantor, then, upon the request of
the Administrative Agent, the relevant Grantor shall, within thirty (30) days after such request is made,
transmit to the Administrative Agent a writing signed by the Grantor containing a brief description of such
Commercial Tort Claim and granting to the Administrative Agent in such writing (for the benefit of the
Secured Parties) a security interest therein and in the Proceeds thereof, all upon the terms of this Agreement,
with such writing to be in form and substance satisfactory to the Administrative Agent.

                                              ARTICLE VI
                                            Remedial Provisions

        Section 6.01     Pledged Securities.

                 (a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the Administrative Agent’s intent
to exercise its corresponding rights pursuant to Section 6.01(b), the Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Securities paid in the normal course of business of the
relevant Pledged Entity, to the extent permitted in the Credit Agreement and by the terms of the applicable
Organizational Documents, and to exercise all voting and corporate, membership or partnership rights with
respect to the Pledged Securities.

                 (b)       If an Event of Default shall occur and be continuing, then at any time in the
Administrative Agent’s discretion and without notice, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect of the Pledged Securities
and make application thereof to the Obligations in accordance with Section 2.10 of the Credit Agreement,
and (ii) any or all of the Pledged Securities shall be registered in the name of the Administrative Agent or
its nominee, and the Administrative Agent or its nominee may thereafter exercise (x) all voting, corporate,
membership, partnership and other rights pertaining to such Pledged Securities at any meeting of
shareholders (or other equivalent body) of the relevant Pledged Entity or Pledged Entities or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other rights, privileges or options
pertaining to such Pledged Securities as if it were the absolute owner thereof (including, without limitation,
the right to exchange at its discretion any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the organizational structure of any Pledged
Entity, or upon the exercise by the Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to deposit and deliver any and
all of the Pledged Securities with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative Agent shall have no duty to
the Grantor to exercise any such right, privilege or option and shall not be responsible for any failure to do
so or delay in so doing.



                                                    - 12 -
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 211 of 282



                 (c)     The Grantor hereby authorizes and instructs each Pledged Entity issuing any
Pledged Securities pledged by the Grantor hereunder (and each Pledged Entity party hereto hereby agrees)
to (i) comply with any instruction received by it from the Administrative Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from the Grantor, and the Grantor agrees that
each Pledged Entity shall be fully protected in so complying, and (ii) unless otherwise expressly permitted
hereby, upon and after receipt of the instruction described in clause (i), pay any dividends or other payments
with respect to the Pledged Securities directly to the Administrative Agent.

                  (d) After the occurrence and during the continuation of an Event of Default, if the Pledged
Entity issuing any Pledged Securities is the subject of bankruptcy, insolvency, receivership, custodianship
or other similar proceedings under the supervision of any Governmental Authority, then all rights of the
applicable Grantor in respect thereof to exercise the voting and other consensual rights which the Grantor
would otherwise be entitled to exercise with respect to the Pledged Securities issued by such Pledged Entity
shall cease, and all such rights shall thereupon become vested in the Administrative Agent who shall
thereupon have the sole right to exercise, such voting and other consensual rights, but the Administrative
Agent shall have no duty to exercise any such voting or other consensual rights and shall not be responsible
for any failure to do so or delay in so doing.

         Section 6.02    Collections on Accounts, Etc. The Administrative Agent hereby authorizes the
Grantor to collect upon the Accounts, Instruments, Chattel Paper and Payment Intangibles and the
Administrative Agent may curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, the Grantor shall notify the Account Debtors
that the applicable Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may in its own name or in the name of others communicate
with the Account Debtors to verify with them to its satisfaction the existence, amount and terms of any
Accounts, Chattel Paper or Payment Intangibles.

         Section 6.03     Proceeds. If required by the Administrative Agent at any time after the occurrence
and during the continuance of an Event of Default, any payments in respect of Accounts, Instruments,
Chattel Paper and Payment Intangibles, when collected or received by the Grantor, and any other cash or
non-cash Proceeds received by the Grantor upon the sale or other disposition of any Collateral, shall be
forthwith (and, in any event, within two Business Days) deposited by the Grantor in the exact form received,
duly indorsed by the Grantor to the Administrative Agent if required, in a special collateral account
maintained by the Administrative Agent, subject to withdrawal by the Administrative Agent for the ratable
benefit of the Secured Parties only, as hereinafter provided, and, until so turned over, shall be held by the
Grantor in trust for the Administrative Agent for the ratable benefit of the Secured Parties, segregated from
other funds of any the Grantor. Each deposit of any such Proceeds shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included in the deposit. All Proceeds
(including, without limitation, Proceeds constituting collections of Accounts, Chattel Paper, Instruments)
while held by the Administrative Agent (or by the Grantor in trust for the Administrative Agent for the
ratable benefit of the Secured Parties) shall continue to be collateral security for all of the Obligations and
shall not constitute payment thereof until applied as hereinafter provided. At such intervals as may be
agreed upon by the Grantor and the Administrative Agent, or, if an Event of Default shall have occurred
and be continuing, at any time at the Administrative Agent’s election, the Administrative Agent shall apply
all or any part of the funds on deposit in said special collateral account on account of the Obligations in
accordance with Section 2.10 of the Credit Agreement.



                                                    - 13 -
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19       Page 212 of 282



        Section 6.04     Remedies.

                 (a)       If an Event of Default shall occur and be continuing, the Administrative Agent, on
behalf of the Secured Parties, may exercise in its discretion, in addition to all other rights, remedies, powers
and privileges granted to them in this Agreement, the other Loan Documents and in any other instrument
or agreement securing, evidencing or relating to the Obligations, all rights, remedies, powers and privileges
of a secured party under applicable law or otherwise available at law or equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice required by law referred to
below) to or upon the Grantor or any other Person (all and each of which demands, defenses, advertisements
and notices are hereby waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any part thereof (or contract to do
any of the foregoing), in one or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent or any other Secured Party
shall have the right upon any such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so sold, free of any right or equity
of redemption in the Grantor, which right or equity is hereby waived and released. If an Event of Default
shall occur and be continuing, the Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at the Grantor’s premises or elsewhere. Any such sale or transfer by the
Administrative Agent either to itself or to any other Person shall be absolutely free from any claim of right
by Grantor, including any equity or right of redemption, stay or appraisal which Grantor has or may have
under any rule of law, regulation or statute now existing or hereafter adopted. Upon any such sale or
transfer, the Administrative Agent shall have the right to deliver, assign and transfer to the purchaser or
transferee thereof the Collateral so sold or transferred. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.04, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the care or safekeeping of any of
the Collateral or in any way relating to the Collateral or the rights of the Administrative Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’ fees and disbursements, in
accordance with Section 2.10 of the Credit Agreement, and only after such application and after the payment
by the Administrative Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615 of the UCC, need the Administrative Agent account for the surplus, if any, to the
Grantor. The Grantor agrees that it is subject to the waivers by the Loan Parties set forth in Section 9.3(b)
of the Credit Agreement. If any notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

                   (b)     In the event that the Administrative Agent elects not to sell the Collateral in
connection with the exercise of remedies provided pursuant to this Section 6.04, the Administrative Agent
retains its rights to dispose of or utilize the Collateral or any part or parts thereof in any manner authorized
or permitted by law or in equity, and to apply the proceeds of the same towards payment of the Obligations.
Each and every method of disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner. The Administrative Agent may appoint any Person as
agent to perform any act or acts necessary or incident to any sale or transfer of the Collateral.

         Section 6.05    Private Sales of Pledged Securities.         The Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the Pledged Securities, by reason
of certain prohibitions contained in the Securities Act and applicable state securities laws or otherwise, or


                                                    - 14 -
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 213 of 282



may determine that a public sale is impracticable or not commercially reasonable and, accordingly, may
resort to one or more private sales thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for investment and not with a view to
the distribution or resale thereof. The Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been made in a commercially
reasonable manner. The Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the relevant Pledged Entity to register such
securities for public sale under the Securities Act, or under applicable state securities laws, even if such
Pledged Entity would agree to do so. The Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may reasonably be necessary to make such sale or sales of all or any portion of the
Pledged Securities pursuant to this Section 6.05 valid and binding and in compliance with any and all other
applicable Governmental Requirements. The Grantor further agrees that a breach of any of the covenants
contained in this Section 6.05 will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every covenant contained in this Section
6.05 shall be specifically enforceable against the Grantor, and the Grantor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants.

        Section 6.06    Deficiency. The Grantor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay its Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other Secured Party to collect
such deficiency.

         Section 6.07      Non-Judicial Enforcement. The Administrative Agent may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent permitted by law, the Grantor
expressly waives any and all legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.

                                             ARTICLE VII
                                        The Administrative Agent

        Section 7.01     Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

                 (a)     The Grantor hereby irrevocably constitutes and appoints the Administrative Agent
and any officer or agent thereof, with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Grantor and in the name of the Grantor or
in its own name, for the purpose of carrying out the terms of this Agreement, to take any and all reasonably
appropriate action and to execute any and all documents and instruments which may be reasonably
necessary or desirable to accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, the Grantor hereby gives the Administrative Agent the power and right, on behalf of the
Grantor, without notice to or assent by the Grantor, to do any or all of the following:

                          (i)      pay or discharge Taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of this Agreement and pay all or
any part of the premiums therefor and the costs thereof;

                        (ii)   execute, in connection with any sale provided for in Section 6.04 or
Section 6.05, any endorsements, assignments or other instruments of conveyance or transfer with respect
to the Collateral; and




                                                    - 15 -
            Case 19-12269-KBO              Doc 70-1       Filed 11/12/19       Page 214 of 282



                           (iii)    (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to the Administrative Agent
or as the Administrative Agent shall direct; (B) take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due under any Account,
Instrument, General Intangible, Chattel Paper or Payment Intangible or with respect to any other Collateral,
and to file any claim or to take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any all such moneys due
under any Account, Instrument or General Intangible or with respect to any other Collateral whenever
payable; (C) ask or demand for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out of any Collateral; (D) sign
and indorse any invoices, freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in connection with any of the
Collateral; (E) receive, change the address for delivery, open and dispose of mail addressed to the Grantor,
and to execute, assign and indorse negotiable and other instruments for the payment of money, documents
of title or other evidences of payment, shipment or storage for any form of Collateral on behalf of and in
the name of the Grantor; (F) commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or proceeding brought against the Grantor
with respect to any Collateral; (H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative Agent may deem appropriate;
and (I) generally, sell, transfer, pledge and make any agreement with respect to or otherwise deal with any
of the Collateral as fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and the Grantor’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as fully and effectively as the Grantor
might do.

         Anything in this Section 7.01(a) to the contrary notwithstanding, the Administrative Agent agrees
that it will not exercise any rights under the power of attorney provided for in this Section 7.01(a) unless
an Event of Default shall have occurred and be continuing.

                (b)     If the Grantor fails to perform or comply with any of its agreements contained
herein within the applicable grace periods, the Administrative Agent may, at its option, but without any
obligation so to do, to perform or comply, or otherwise cause performance or compliance, with such
agreement.

                (c)     The reasonable expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.01, together with interest thereon at the Default Rate, but
in no event to exceed the Highest Lawful Rate, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by the Grantor to the Administrative Agent
on demand.

                 (d)      The Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue and in compliance hereof. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

        Section 7.02    Duty of Administrative Agent. The Administrative Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its possession, under Section 9-
207 of the UCC or otherwise, shall be to deal with it in the same manner as the Administrative Agent deals


                                                     - 16 -
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 215 of 282



with similar property for its own account and the Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Administrative Agent, any other Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the Administrative Agent and the
other Secured Parties hereunder are solely to protect the Administrative Agent’s and the other Secured
Parties’ interests in the Collateral and shall not impose any duty upon the Administrative Agent or any other
Secured Party to exercise any such powers. The Administrative Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be responsible to the Grantor for
any act or failure to act hereunder, except for their own gross negligence or willful misconduct. To the
fullest extent permitted by applicable law, the Administrative Agent and the Secured Parties shall be under
no duty whatsoever to make or give any presentment, notice of dishonor, protest, demand for performance,
notice of non-performance, notice of intent to accelerate, notice of acceleration, or other notice or demand
in connection with any Collateral or the Obligations, or to take any steps necessary to preserve any rights
against the Grantor or other Person or ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral, whether or not it has or is deemed
to have knowledge of such matters. The Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right to require the Administrative
Agent or any other Secured Party to proceed against the Grantor or other Person, exhaust any Collateral or
enforce any other remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against the Grantor, the Grantor or any other Person.

         Section 7.03     Financing Statements. Pursuant to the UCC and any other applicable law, the
Grantor authorizes the Administrative Agent, its counsel or its representative, at any time and from time to
time, to file or record financing statements, continuation statements, amendments thereto and other filing
or recording documents or instruments with respect to the Collateral without the signature of the Grantor
in such form and in such offices as the Administrative Agent reasonably determine necessary or appropriate
to perfect the security interests of the Administrative Agent under this Agreement. Additionally, the
Grantor authorizes the Administrative Agent, its counsel or its representative, at any time and from time to
time, to file or record such financing statements that describe the collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar effect. A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

         Section 7.04     Authority of Administrative Agent. The Grantor acknowledges that the rights and
responsibilities of the Administrative Agent under this Agreement with respect to any action taken by the
Administrative Agent or the exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the other Secured Parties, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and the Grantor shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.




                                                   - 17 -
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 216 of 282



                                               ARTICLE VIII
                                               Miscellaneous

         Section 8.01     Waiver. No failure on the part of the Administrative Agent or any other Secured
Party to exercise and no delay in exercising, and no course of dealing with respect to, any right, remedy,
power or privilege under any of the Loan Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or privilege; provided, that only
the Administrative Agent, in its capacity as such, shall be entitled to take action in accordance with the
terms of the Loan Documents on behalf of the Secured Parties. The rights, remedies, powers and privileges
provided herein are cumulative and not exclusive of any rights, remedies, powers and privileges provided
by law. The exercise by the Administrative Agent or any other Secured Party of any one or more of the
rights, powers and remedies herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

        Section 8.02      Notices. All notices and other communications provided for herein shall be given
in the manner and subject to (i) the terms of the applicable notice provisions of Section 10.1 of the Credit
Agreement; provided that any such notice, request or demand to or upon to the Grantor shall be addressed
to the Grantor at its notice address set forth on Schedule 1 (or such other notice address as to which such
Pledgor may notify the Administrative Agent in writing from time to time).

        Section 8.03      Payment of Expenses, Indemnities, Etc.

                 (a)      The Grantor agrees to pay or reimburse the Administrative Agent and each other
Secured Party for all reasonable advances, charges, costs and expenses (including, without limitation, all
costs and expenses of holding, preparing for sale and selling, collecting or otherwise realizing upon the
Collateral and all attorneys’ fees, legal expenses and court costs) incurred by any Secured Party in
connection with the exercise of its respective rights and remedies hereunder to the extent the Grantor would
be required to do so pursuant to Section 10.2 or 10.3 of the Credit Agreement, including, without limitation,
any advances, charges, costs and expenses that may be incurred in any effort to enforce any of the provisions
of this Agreement or any obligation of the Grantor in respect of the Collateral or in connection with (i) the
preservation of the Lien of, or the rights of the Administrative Agent or any other Secured Party under this
Agreement, (ii) any actual or attempted sale, lease, disposition, exchange, collection, compromise,
settlement or other realization in respect of, or care of, the Collateral, including all such costs and expenses
incurred in any bankruptcy, reorganization, workout or other similar proceeding, or (iii) otherwise enforcing
or preserving any rights under this Agreement and the other Loan Documents to which the Grantor is a
party.

                 (b)      The Grantor agrees to pay, and to save the Administrative Agent and the other
Secured Parties harmless from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature whatsoever (including, without
limitation, court costs and attorneys’ fees, any and all liabilities with respect to, or resulting from any delay
in paying, any and all stamp, excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the transactions contemplated by this
Agreement) incurred because of, incident to, or with respect to, the Collateral (including, without limitation,
any exercise of rights or remedies in connection therewith) or the execution, delivery, enforcement,
performance and administration of this Agreement, to the extent the Grantor would be required to do so
pursuant to Section 10.2 or 10.3 of the Credit Agreement. All amounts for which the Grantor is liable
pursuant to this Section 8.03 shall be due and payable by the Grantor to the Secured Parties within ten (10)
days after demand therefor.



                                                     - 18 -
            Case 19-12269-KBO              Doc 70-1       Filed 11/12/19       Page 217 of 282



        Section 8.04   Amendments in Writing; Conflicts. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.6 of the Credit Agreement. In the event of a conflict between any term or provision of this
Agreement and the Credit Agreement, the Credit Agreement shall control.

        Section 8.05    Successors and Assigns. The provisions of this Agreement shall be binding upon
the Grantor and its successors and assigns and shall inure to the benefit of the Administrative Agent and
the other Secured Parties and their respective successors and assigns; provided that such transfers and
assignments are permitted by and have been made pursuant to the Credit Agreement.

         Section 8.06     Invalidity. In the event that any one or more of the provisions contained in this
Agreement or in any of the Loan Documents to which the Grantor is a party shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or such other Loan Document.

        Section 8.07     Counterparts. This Agreement may be executed in any number of counterparts by
facsimile and other electronic means, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing any such counterpart.
Delivery of an executed counterpart of a signature page of this Agreement by facsimile or e-mail (in .pdf
format) shall be effective as delivery of a manually executed counterpart of this Agreement.

         Section 8.08      Survival. The obligations of the parties under Section 8.03 shall survive Security
Termination. To the extent that any payments on the Obligations or proceeds of any Collateral are
subsequently invalidated, declared to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy law, common law or equitable
cause, then to such extent, the Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the other Secured Parties’ Liens,
security interests, rights, powers and remedies under this Agreement and each other Loan Document shall
continue in full force and effect. In such event, each Loan Document shall be automatically reinstated and
the Grantor shall take such action as may be reasonably requested by the Administrative Agent to effect
such reinstatement and Security Termination shall not be deemed to have occurred.

       Section 8.09   Captions. Captions and section headings appearing herein are included solely for
convenience of reference and are not intended to affect the interpretation of any provision of this
Agreement.

     Section 8.10 No Oral Agreements. THIS AGREEMENT, THE CREDIT AGREEMENT,
THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER
AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

        Section 8.11      Governing Law; Submission to Jurisdiction.

          (a)   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          (b)   ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY
HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT,



                                                     - 19 -
             Case 19-12269-KBO         Doc 70-1      Filed 11/12/19     Page 218 of 282



OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT
OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS; (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE GRANTOR AT ITS ADDRESS PROVIDED ON THE SCHEDULES HERETO IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE GRANTOR
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT THE
ADMINISTRATIVE AGENT AND THE SECURED PARTIES RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST THE GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION.

           (c)  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.11 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HEREOF OR HERETO.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

       Section 8.12    Acknowledgments. The Grantor hereby acknowledges that:

                (a)    it has been advised by counsel in the negotiation, execution and delivery of this
Agreement;

                 (b)      neither the Administrative Agent nor any other Secured Party has any fiduciary
relationship with or duty to the Grantor arising out of or in connection with this Agreement, the Credit
Agreement or any of the other Loan Documents, and the relationship between the Grantor, on the one hand,
and the Administrative Agent and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor;




                                                 - 20 -
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 219 of 282



                (c)     no Joint Venture is created hereby, by the Credit Agreement or any other Loan
Document or by or otherwise exists by virtue of the transactions contemplated hereby among the Secured
Parties or among the Grantor and the Lenders;

           (d)   EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL
NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY
PROVISION OF THIS AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS ON
THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION
OR THAT THE PROVISION IS NOT “CONSPICUOUS”; and

                (e)      The Grantor warrants and agrees that each of the waivers and consents set forth in
this Agreement are made voluntarily and unconditionally after consultation with outside legal counsel and
with full knowledge of their significance and consequences, with the understanding that events giving rise
to any defense or right waived may diminish, destroy or otherwise adversely affect rights which the Grantor
otherwise may have against the Grantor, the Administrative Agent or the other Secured Parties or any other
Person or against any Collateral. If, notwithstanding the intent of the parties that the terms of this
Agreement shall control in any and all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective to the maximum extent
permitted by law.

         Section 8.13     Set-Off. The Grantor agrees that, in addition to (and without limitation of) any
right of set-off, bankers’ lien or counterclaim a Secured Party may otherwise have pursuant to Section 10.4
of the Credit Agreement, each Secured Party shall have the right and be entitled (after consultation with the
Administrative Agent), at its option, to offset, to the extent provided in Section 10.4 of the Credit
Agreement, balances held by it or by any of its Affiliates for account of the Grantor at any of its offices, in
Dollars or in any other currency, against any principal of or interest on any of such Secured Party’s Loans,
or any other amount due and payable to such Secured Party hereunder, which is not paid when due
(regardless of whether such balances are then due to such Person), in which case it shall promptly notify
the Grantor and the Administrative Agent thereof, provided that such Secured Party’s failure to give such
notice shall not affect the validity thereof.

        Section 8.14     Releases.

                 (a)      Release Upon Payment in Full. The grant of a security interest hereunder and all
of the rights, powers and remedies in connection herewith shall, to the extent permitted by law, remain in
full force and effect until Security Termination or in connection with a transaction described in clause (b)
below. Upon the occurrence of Security Termination or a transaction described in clause (b) below, this
Agreement and the Lien created hereby shall terminate; and in connection with any such release or
termination, the Administrative Agent, at the request and expense of the applicable Grantor, will execute
and deliver to the Grantor such documents and instruments (in form and substance satisfactory to the party
executing the same) evidencing such release or termination as the Grantor may reasonably request and will
assign, transfer and deliver to the Grantor, without recourse and without representation or warranty, such
of the Collateral as may then be in the possession of Administrative Agent (or, in the case of any partial
release of Collateral, such of the Collateral so being released as may be in its possession).

                 (b)     Further Assurances. If any of the Collateral shall be sold, transferred or otherwise
disposed of by the Grantor in a transaction permitted by the Credit Agreement, then the Administrative
Agent, at the request and sole expense of the Grantor, shall promptly execute and deliver to the Grantor all
releases or other documents reasonably necessary or desirable for the release of the Liens created hereby
on such Collateral. At the request and sole expense of the Grantor, the Grantor shall be released from its
obligations hereunder in the event that all the Capital Stock of the Grantor shall be sold, transferred or


                                                    - 21 -
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19       Page 220 of 282



otherwise disposed of in a transaction permitted by the Credit Agreement; provided that the Grantor shall
have delivered to the Administrative Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Grantor stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

                 (c)      Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the Administrative Agent or the other
Secured Parties hereunder, including, without limitation, any exercise of voting or consent rights or any
other action taken or inaction, shall be deemed to constitute a retention of the Collateral in satisfaction of
the Obligations or otherwise to be in satisfaction of the Obligations, and the Obligations shall remain in full
force and effect, until the Administrative Agent and the other Secured Parties shall have applied payments
(including, without limitation, collections from Collateral) towards the Obligations in the full amount then
outstanding or until such subsequent time as is provided in Section 8.14(a).

        Section 8.15     Reinstatement. The obligations of the Grantor under this Agreement (including,
without limitation, the provision of collateral herein) shall continue to be effective, or be reinstated, as the
case may be, and Security Termination shall not be deemed to have occurred, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Grantor, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Grantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

        Section 8.16   Acceptance. The Grantor hereby expressly waives notice of acceptance of this
Agreement, acceptance on the part of the Administrative Agent and the other Secured Parties being
conclusively presumed by their request for this Agreement and delivery of the same to the Administrative
Agent.

       Section 8.17     Administrative Agent. The parties hereto agree that the Administrative Agent shall
be afforded all of the rights, protections, indemnities, immunities and privileges afforded to the
Administrative Agent under the Credit Agreement in connection with the execution of this Agreement and
performance of its obligations hereunder.

                 [Remainder of Page Intentionally Left Blank; Signature Pages Follow]




                                                    - 22 -
          Case 19-12269-KBO        Doc 70-1    Filed 11/12/19    Page 221 of 282



        IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement to be
duly executed and delivered as of the date first above written.

GRANTOR:                                          MTE HOLDINGS LLC


                                                  By: ___________________________________
                                                  Name: Mark A. Siffin
                                                  Title: Authorized Signatory




                                    SIGNATURE PAGE
                                 COLLATERAL AGREEMENT
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19   Page 222 of 282



Acknowledged and Agreed to as of the date hereof by:

ADMINISTRATIVE AGENT:                         RIVERSTONE CREDIT MANAGEMENT, LLC




                                              By:
                                              Name:
                                              Title:




                                       SIGNATURE PAGE
                                    COLLATERAL AGREEMENT
           Case 19-12269-KBO           Doc 70-1      Filed 11/12/19      Page 223 of 282



                              GRANTOR DISCLOSURE SCHEDULES

         These Grantor Disclosure Schedules are delivered by MTE Holdings LLC, a Delaware limited
liability company (the “Grantor”), in connection with that certain Collateral Agreement (the
“Agreement”) dated as of September 17, 2018, by and among the Grantor in favor of Riverstone Credit
Management, LLC, as administrative agent and collateral agent for the Lenders.

        Unless otherwise defined herein, all capitalized terms shall have the meanings ascribed to such
terms in the Agreement and all references to Schedules of the Grantor Disclosure Schedules are references
to the Schedules herein.
           Case 19-12269-KBO           Doc 70-1    Filed 11/12/19   Page 224 of 282



                                            Schedule 1

                            NOTICE ADDRESSES OF GRANTOR

For the Grantor:

c/o Maefield Development Corporation
280 East 96th Street, Suite 210
Indianapolis, Indiana 46240
Attention: Bob Quinn
Fax: (317) 805-0777
Email: bquinn@maefield.com




                                           Schedule 1 - 1
           Case 19-12269-KBO       Doc 70-1     Filed 11/12/19    Page 225 of 282



                                         Schedule 2

                      DESCRIPTION OF PLEDGED SECURITIES



                                                 Class of     No. of     Certificated
              Loan    Percentage   Form of        Capital     Capital         or         Certificate
 Owner       Party     Owned         Entity        Stock       Stock    Uncertificated      No.
  MTE         MDC       100%        Limited       Limited       N/A      Certificated        1
Holdings     Energy                 liability     liability
  LLC         LLC                  company       company
                                                membership
                                                  interest




                                       Schedule 2 - 1
        Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 226 of 282



                                             Schedule 3

                           FILINGS AND OTHER ACTIONS
                     REQUIRED TO PERFECT SECURITY INTERESTS

1.   Filing of UCC-1 Financing Statements with respect to the Collateral with the Secretary of State of
     the state set forth below opposite the Grantor’s name:

                                Owner/Grantor                      State(s)

                              MTE Holdings LLC                     Delaware



2.   Delivery to the Administrative Agent of all Pledged Securities consisting of certificated securities,
     if any, in each case properly endorsed for transfer in blank.




                                           Schedule 3 - 1
            Case 19-12269-KBO           Doc 70-1       Filed 11/12/19      Page 227 of 282



                                                Schedule 4

   CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION,
ORGANIZATIONAL IDENTIFICATION NUMBER, TAXPAYER IDENTIFICATION NUMBER
                     AND CHIEF EXECUTIVE OFFICE

Loan Party: MTE Holdings LLC
Current Jurisdiction of Organization: Delaware
Organizational Number: 5544287
Tax ID Number: XX-XXXXXXX
Locations of Chief Executive Office over the last Five Years: 280 East 96th Street, Suite 210, Indianapolis,
Indiana 46240
Current Location of Chief Executive Office: 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240




                                              Schedule 4 - 1
     Case 19-12269-KBO          Doc 70-1   Filed 11/12/19   Page 228 of 282



                                     Schedule 5

           PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

1.   MTE Holdings LLC

     a. Prior Names:    None.

     b. Prior Chief Executive Offices: None.




                                    Schedule 5-1
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 229 of 282



                         Schedule 6

               COMMERCIAL TORT CLAIMS

                           None.




                       Schedule 6 - 1
            Case 19-12269-KBO            Doc 70-1      Filed 11/12/19       Page 230 of 282



                               ACKNOWLEDGMENT AND CONSENT

       The undersigned hereby acknowledges receipt of a copy of the Collateral Agreement dated as of
September 17, 2018 (the “Agreement”), made by the Grantor parties thereto for the benefit of Riverstone
Credit Management, LLC, as Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the other Secured Parties (as defined in the Agreement) as follows:

        1.       The undersigned will be bound by the terms of the Agreement and will comply with such
terms insofar as such terms are applicable to the undersigned.

        2.       The terms of Sections 5.02(c) and 5.03 of the Agreement shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to Sections 5.02(c) or 5.03 of the Agreement.

                                                  [NAME OF PLEDGED ENTITY]



                                                  By:      ______________________________________
                                                  Title:      ___________________________________

                                                  Address for Notices:
                                                   ____________________________________________
                                                   ____________________________________________
                                                   ____________________________________________
                                                  Fax:    ______________________________________




*This consent is necessary only with respect to any Pledged Entity which is not also a Grantor. This
acknowledgement and consent is not required to be delivered by any Pledged Entity that is not
controlled by a Grantor.




                                     Acknowledgment and Consent
Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 231 of 282



                                                             EXHIBIT H

         FORM OF PARENT PLEDGE AGREEMENT

                       (See Attached)




                        US 5749121v.3
           Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 232 of 282
                                                                    Execution Version




                                PLEDGE AGREEMENT

                          DATED AS OF SEPTEMBER 17, 2018

                                     MADE BY

                        OLAM ENERGY RESOURCES I LLC, AND

                                MTE PARTNERS LLC

                                   IN FAVOR OF

                       RIVERSTONE CREDIT MANAGEMENT, LLC,
                             AS ADMINISTRATIVE AGENT




US 5739823v.7
                Case 19-12269-KBO                       Doc 70-1              Filed 11/12/19             Page 233 of 282



                                                       TABLE OF CONTENTS

                                                                                                                                              Page


ARTICLE I Definitions .............................................................................................................................. 1
     Section 1.01   Definitions ............................................................................................................. 1
     Section 1.02   Other Definitional Provisions ................................................................................ 2
     Section 1.03   Rules of Interpretation ........................................................................................... 2

ARTICLE II Grant of Security Interest ................................................................................................... 2
     Section 2.01   Grant of Security Interest ....................................................................................... 2
     Section 2.02   Authorization to File Financing Statements .......................................................... 3
     Section 2.03   Transfer of Pledged Securities ............................................................................... 3

ARTICLE III Representations and Warranties ...................................................................................... 3
     Section 3.01  No Conflict ............................................................................................................ 3
     Section 3.02  Governmental Consents ......................................................................................... 4
     Section 3.03  Title; No Other Liens ............................................................................................. 4
     Section 3.04  Perfected First Priority Liens ................................................................................. 4
     Section 3.05  Pledgor Information ............................................................................................... 4
     Section 3.06  Pledged Securities .................................................................................................. 4
     Section 3.07  Instruments ............................................................................................................ 5

ARTICLE IV Covenants ............................................................................................................................ 5
     Section 4.01 Maintenance of Perfected Security Interest; Further Documentation .................... 5
     Section 4.02 Changes in Locations, Name, Etc .......................................................................... 5
     Section 4.03 Pledged Securities .................................................................................................. 5
     Section 4.04 Instruments ............................................................................................................ 6

ARTICLE V Remedial Provisions............................................................................................................. 7
     Section 5.01 Code and Other Remedies ..................................................................................... 7
     Section 5.02 Pledged Securities .................................................................................................. 7
     Section 5.03 Private Sales of Pledged Securities ........................................................................ 9
     Section 5.04 Non-Judicial Enforcement ..................................................................................... 9
     Section 5.05 No Subrogation ...................................................................................................... 9
     Section 5.06 Amendments, Etc. with respect to the Obligations ................................................ 9
     Section 5.07 Waivers ................................................................................................................ 10
     Section 5.08 Pledge Absolute and Unconditional..................................................................... 10

ARTICLE VI The Administrative Agent ............................................................................................... 11
     Section 6.01 Administrative Agent’s Appointment as Attorney-in-Fact, Etc .......................... 11
     Section 6.02 Duty of Administrative Agent ............................................................................. 13
     Section 6.03 Financing Statements ........................................................................................... 13
     Section 6.04 Securities Laws .................................................................................................... 13

ARTICLE VII Subordination of Indebtedness ...................................................................................... 13
     Section 7.01 Subordination of All Pledgor Claims................................................................... 13
     Section 7.02 Claims in Bankruptcy .......................................................................................... 14
     Section 7.03 Payments Held in Trust........................................................................................ 14


                                                                          i
               Case 19-12269-KBO                      Doc 70-1              Filed 11/12/19             Page 234 of 282



          Section 7.04          Liens Subordinate ................................................................................................ 14
          Section 7.05          Notation of Records ............................................................................................. 14

ARTICLE VIII Miscellaneous ................................................................................................................. 15
     Section 8.01  Waiver.................................................................................................................. 15
     Section 8.02  Notices ................................................................................................................. 15
     Section 8.03  Payment of Expenses, Indemnities, Etc ............................................................... 15
     Section 8.04  Amendments in Writing....................................................................................... 15
     Section 8.05  Successors and Assigns ....................................................................................... 15
     Section 8.06  Survival; Revival; Reinstatement ........................................................................ 16
     Section 8.07  Counterparts; Integration; Effectiveness.............................................................. 16
     Section 8.08  Severability .......................................................................................................... 16
     Section 8.09  GOVERNING LAW; SUBMISSION TO JURISDICTION.......................... 17
     Section 8.10  Headings .............................................................................................................. 17
     Section 8.11  Acknowledgments ............................................................................................... 18
     Section 8.12  Additional Pledgors and Additional Pledged Securities ...................................... 18
     Section 8.13  Releases ............................................................................................................... 18
     Section 8.14  Acceptance ........................................................................................................... 19
     Section 8.15  Administrative Agent ........................................................................................... 19


SCHEDULES:

1         Notice Address of Pledgors
2         Description of Pledged Securities
3         Filings and Other Actions Required to Perfect Security Interests
4         Principal Residence

ANNEXES:

I         Form of Assumption Agreement
II        Form of Supplement




                                                                       ii
           Case 19-12269-KBO            Doc 70-1        Filed 11/12/19     Page 235 of 282



        This PLEDGE AGREEMENT, dated as of September 17, 2018, is made by Olam Energy
Resources I LLC, a Delaware limited liability company (“Olam”) and MTE Partners LLC, a Delaware
limited liability company (“Partners”, collectively with Olam, the “Pledgors”), in favor of Riverstone
Credit Management, LLC, as administrative agent and collateral agent for the Lenders (as defined below)
from time to time parties to the Credit Agreement (as defined below) (together with its successors in such
capacity, the “Administrative Agent”).

                                            R E C I T A L S:

         A.      MTE Holdings LLC, a Delaware limited liability company (the “Borrower”) is party to
that certain Term Loan Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), dated as of even date herewith, among the Borrower, the lenders
from time to time party thereto (the “Lenders”) and the Administrative Agent.

        B.     It is a condition precedent to the obligation of the Lenders to make the Loans (as defined
in the Credit Agreement) that each Pledgor shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders.

        C.       Now, therefore, in consideration of the premises herein and to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the Lenders to make the Loans
thereunder, each Pledgor hereby agrees with the Administrative Agent, for the ratable benefit of the
Lenders, as follows:

                                              ARTICLE I
                                              Definitions

        Section 1.01    Definitions.

                (a)      Unless otherwise defined herein, capitalized terms used herein shall have the
meanings given to them in the Credit Agreement, and all uncapitalized terms which are defined in the UCC
on the date hereof are used herein as so defined.

                (b)     The following terms have the following meanings:

        “Agreement” means this Pledge Agreement, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

        “Assumption Agreement” means an Assumption Agreement substantially in the form attached
hereto as Annex I.

        “Collateral” has the meaning assigned such term in Section 2.01.

      “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute, and any regulations promulgated thereunder.

       “Discharge of Loan Obligations” means the payment in full in cash of all Obligations (other than
indemnities and other contingent obligations not then due and payable and for which no claim has been
made as of the time of determination).




                                                    1
            Case 19-12269-KBO             Doc 70-1         Filed 11/12/19      Page 236 of 282



        “Pledged Entity” means the Borrower.

           “Pledged Securities” means: (a) the Capital Stock described or referred to in Schedule 2 (as the
same may be supplemented from time to time pursuant to a Supplement); and (b) (i) the certificates or
instruments, if any, representing such Capital Stock, (ii) all dividends (cash, Capital Stock or otherwise),
cash, instruments, rights to subscribe, purchase or sell and all other rights and Property from time to time
received, receivable or otherwise distributed in respect of or in exchange for any or all of such securities,
(iii) all replacements, additions to and substitutions for any of the Property referred to in this definition,
including, without limitation, claims against third parties, (iv) all other Collateral constituting securities,
(v) the proceeds, interest, profits and other income of or on any of the Property referred to in this definition,
(vi) all security entitlements in respect of any of the foregoing, if any, and (vii) all books and records
reflecting ownership of the foregoing.

        “Pledgor” has the meaning assigned to such term in the preamble hereto.

        “Pledgor Claims” has the meaning assigned to such term in Section 7.01.

         “Proceeds” means all “proceeds” as such term is defined in the UCC on the date hereof and, in any
event, shall include, without limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

      “Secured Documents” means the collective reference to the Credit Agreement and the other Loan
Documents.

         “Security Termination” means such time as when each of the following shall have occurred: (i)
the Obligations have been indefeasibly paid in full in cash (other than contingent indemnification
obligations for which no claim has been asserted at such time) and (ii) the Loans and all commitments under
the Credit Agreement have been terminated). For purposes of clarification, “Security Termination” shall
have occurred for purposes of this Agreement if the two events provided in clauses (i)-(ii) above have
occurred.

        “Supplement” means a Supplement substantially in the form attached hereto as Annex II.

        “UCC” means the Uniform Commercial Code (or any similar or equivalent legislation) as in effect
in any applicable jurisdiction.

        Section 1.02     Other Definitional Provisions. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Pledgor, refer to such Pledgor’s Collateral or the
relevant part thereof.

        Section 1.03    Rules of Interpretation. Section 1.3 and Section 1.4 of the Credit Agreement are
hereby incorporated herein by reference and shall apply to this Agreement, mutatis mutandis.

                                               ARTICLE II
                                         Grant of Security Interest

         Section 2.01     Grant of Security Interest. Each Pledgor hereby pledges, assigns and transfers to
the Administrative Agent, and grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at any time hereafter acquired by
such Pledgor or in which such Pledgor now has or at any time in the future may acquire any right, title or
interest and whether now existing or hereafter coming into existence (collectively, the “Collateral”), as



                                                       2
            Case 19-12269-KBO            Doc 70-1         Filed 11/12/19     Page 237 of 282



collateral security for the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations:

                (a)      all Pledged Securities;

                (b)      all books and records pertaining to the Collateral; and

                (c)      to the extent not otherwise included, all Proceeds and products of any and all of
the foregoing and all collateral security and other Supporting Obligations (as defined in the UCC on the
date hereof) given with respect to any of the foregoing.

        Section 2.02      Authorization to File Financing Statements. Each Pledgor hereby irrevocably
authorizes the Administrative Agent at any time and from time to time to file, without obligation and in the
instance such Pledgor has not filed a financing statement or amendment as required, in any filing office in
any relevant jurisdiction any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as described in Section 2.01, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC, or such other jurisdiction, or (ii) as being of an
equal or lesser scope or with greater detail; and (b) provide any other information required by part 5 of
Article 9 of the UCC, or such other jurisdiction, for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such Pledgor. Each Pledgor agrees to
furnish any information required for the sufficiency or filing office acceptance of any such financing
statement to the Administrative Agent promptly upon the Administrative Agent’s reasonable request.

         Section 2.03    Transfer of Pledged Securities. All certificates or instruments representing or
evidencing the Pledged Securities, if any, shall be delivered to and held pursuant hereto by the
Administrative Agent or a Person designated by the Administrative Agent and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed, binding and enforceable instruments of
transfer or assignment in blank, and accompanied by any required transfer tax stamps, if any, to effect the
pledge of the Pledged Securities to the Administrative Agent. Notwithstanding the preceding sentence, at
the Administrative Agent’s discretion, all Pledged Securities must be delivered or transferred in such
manner as to permit the Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the UCC (if the Administrative Agent otherwise qualifies as a
protected purchaser). During the continuance of an Event of Default, the Administrative Agent shall have
the right, at any time in its discretion and without notice, to transfer to or to register in the name of the
Administrative Agent or any of its nominees any or all of the Pledged Securities, subject only to the
revocable rights of the relevant Pledgor specified in Section 5.02. In addition, during the continuance of
an Event of Default, the Administrative Agent shall have the right at any time to exchange certificates or
instruments representing or evidencing Pledged Securities for certificates or instruments of smaller or larger
denominations.

                                             ARTICLE III
                                     Representations and Warranties

       To induce the Lenders to enter into the Credit Agreement and to make their respective Loans, each
Pledgor hereby represents and warrants to the Administrative Agent and each Secured Party that:

       Section 3.01    No Conflict. The execution, delivery and performance by each Pledgor of the
Agreement and the consummation of the transactions contemplated hereby do not and will not (a) violate
in any material respect any provision of any Governmental Requirement applicable to, or any of the
Organizational Documents of such Pledgor; (b) conflict with, result in a material breach of or constitute



                                                      3
            Case 19-12269-KBO             Doc 70-1         Filed 11/12/19     Page 238 of 282



(with due notice or lapse of time or both) a material default under any Material Contract of such Pledgor,
other than with respect to agreements evidencing Indebtedness that is being repaid in full on the Closing
Date; or (c) require any approval of stockholders, members or partners or any approval or consent of any
Person under any Material Contract of such Pledgor, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to the Administrative Agent.

         Section 3.02    Governmental Consents. The execution, delivery and performance by each
Pledgor of this Agreement and the consummation of the transactions contemplated hereby do not and will
not require any registration with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for (a) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to the Administrative Agent for filing and/or recordation, as of the Closing Date, (b)
filings necessary to maintain perfection of the Collateral, (c) routine filings related to Pledgor and the
operating of its business and (d) such filings as may be necessary in connection with the Administrative
Agent’s or any other Secured Party’s exercise of remedies hereunder.

         Section 3.03     Title; No Other Liens. Except for the security interests granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to this Agreement, each Pledgor
is the record and beneficial owner of its respective Collateral free and clear of any and all Liens (other than
Permitted Liens) and has the power to transfer each item of the Collateral in which a Lien is granted by it
hereunder, free and clear of any Lien. No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except such as have been filed in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, pursuant to this Agreement or
the Collateral Documents.

         Section 3.04      Perfected First Priority Liens. The security interests granted pursuant to this
Agreement upon the completion of the filings and the other actions specified on Schedule 3 constitute valid
perfected First Priority security interests (other than Permitted Liens) in all of the Collateral which may be
perfected by filing a financing statement in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for the Obligations, enforceable in accordance with the terms hereof
against all creditors of any Pledgor and any Persons purporting to purchase any Collateral from any Pledgor.

        Section 3.05     Pledgor Information. On the date hereof, the correct legal name of each Pledgor,
each Pledgor’s jurisdiction of organization, organizational number, taxpayer identification number and the
location of each Pledgor's chief executive office or sole place of business are specified in Schedule 4.

         Section 3.06     Pledged Securities. The Pledged Securities required to be pledged hereunder are
listed in Schedule 2. The shares (or such other interests) of Pledged Securities pledged by each Pledgor
hereunder constitute, as of the date hereof, all the issued and outstanding shares (or such other interests) of
all classes of the Capital Stock of the Pledged Entity owned by such Pledgor. As of the date hereof, all the
shares (or such other interests) of the Pledged Securities have been duly and validly issued and are fully
paid and nonassessable; and such Pledgor is the record and beneficial owner of, and has good title to, the
Pledged Securities pledged by it hereunder, free of any and all Liens or options in favor of, or claims of,




                                                       4
            Case 19-12269-KBO              Doc 70-1         Filed 11/12/19     Page 239 of 282



any other Person, except the security interest created by this Agreement and Liens permitted by Section 6.2
of the Credit Agreement.

       Section 3.07      Instruments. No Collateral constitutes instruments (except in the case of any such
instrument delivered to the Administrative Agent and constituting Collateral under Section 4.04).

                                                 ARTICLE IV
                                                  Covenants

      Each Pledgor covenants and agrees with the Secured Parties that, from and after the date of this
Agreement until Security Termination:

        Section 4.01      Maintenance of Perfected Security Interest; Further Documentation.

                 (a)      Each Pledgor shall maintain the security interest created by this Agreement as a
perfected First Priority Lien (subject only to Permitted Encumbrances) and shall defend such Lien against
the claims and demands of all Persons whomsoever.

                 (b)      Each Pledgor will furnish to the Administrative Agent and the other Secured
Parties from time to time statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent may reasonably request,
all in reasonable detail.

                 (c)      At any time and from time to time, upon the written request of the Administrative
Agent, and at the sole expense of each Pledgor, such Pledgor will promptly and duly execute and deliver,
and have recorded, such further instruments and documents and take such further actions as the
Administrative Agent may reasonably deem necessary for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted, including, without limitation, the
delivery of certificated securities and the filing of any financing or continuation statements under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the Liens created hereby.

          Section 4.02    Changes in Locations, Name, Etc. Each Pledgor recognizes that financing
statements pertaining to the Collateral have been or may be filed where such Pledgor maintains any
Collateral or is organized. Without limitation of any provision of the Credit Agreement or any other
covenant herein, no Pledgor will cause or permit (i) any change to be made in its name, identity or corporate
structure or (ii) any change to such Pledgor’s jurisdiction of organization, unless such Pledgor shall have
first (1) notified the Administrative Agent and the other Secured Parties of such change at least thirty (30)
days prior to the effective date of such change, and (2) taken all action reasonably requested by the
Administrative Agent for the purpose of maintaining the perfection and priority of the Administrative
Agent's security interests under this Agreement. In any notice furnished pursuant to this Section 4.02, any
Pledgor will expressly state in a conspicuous manner that the notice is required by this Agreement and
contains facts that may require additional filings of financing statements or other notices for the purposes
of continuing perfection of the Administrative Agent's security interest in the Collateral.

        Section 4.03      Pledged Securities. Each Pledgor agrees that:

                  (a)      if it shall become entitled to receive or shall receive any stock or equity certificate
(including, without limitation, any certificate representing a stock or equity dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any certificate issued in connection
with any reorganization), option or rights in respect of the Capital Stock of the Pledged Entity, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any shares of the Pledged Securities,



                                                        5
            Case 19-12269-KBO             Doc 70-1         Filed 11/12/19     Page 240 of 282



or otherwise in respect thereof, each Pledgor shall accept the same as the agent of the Administrative Agent
and the other Secured Parties, hold the same in trust for the Administrative Agent and the other Secured
Parties, segregated from other Property of such Pledgor, and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by such Pledgor to the Administrative
Agent, if required, together with an undated stock power or other equivalent power covering such certificate
duly executed in blank by such Pledgor and with, if the Administrative Agent so requests, signature
guaranteed, to be held by the Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any sums paid upon or in respect of any Pledged Securities upon the
liquidation or dissolution of the Pledged Entity, any distribution of capital made on or in respect of any
Pledged Securities or any property distributed upon or with respect to any Pledged Securities pursuant to
the recapitalization or reclassification of the capital of the Pledged Entity or pursuant to the reorganization
thereof shall, unless otherwise subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as additional collateral security for the
Obligations. If any sum of money or property so paid or distributed in respect of any Pledged Securities
shall be received by any Pledgor, such Pledgor shall, until such money or property is paid or delivered to
the Administrative Agent, hold such money or property in trust for the Administrative Agent, segregated
from other funds of such Pledgor, as additional security for the Obligations.

                    (b)      without the prior written consent of the Administrative Agent and unless otherwise
expressly permitted hereby or under the Credit Agreement or any other Loan Documents, it will not (i) vote
to enable, or take any other action to permit, the Pledged Entity to issue any Capital Stock of any nature or
to issue any other securities convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of the Pledged Entity unless such action would not result in a Change of Control;
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof unless such action would not result in a Change of Control; (iii) create, incur
or permit to exist any Lien or option in favor of, or any claim of, any Person with respect to, any of the
Pledged Securities or Proceeds thereof, or any interest therein, except for the Lien created by this Agreement
or Permitted Liens; or (iv) enter into any agreement or undertaking restricting the right or ability of any
Pledgor or the Administrative Agent to sell, assign or transfer any of the Pledged Securities or Proceeds
thereof.

                  (c)   when and as often as may be reasonably requested by the Administrative Agent, it
shall furnish to the Administrative Agent such stock or equity powers and other instruments, in each case
executed in blank, as may be required by the Administrative Agent to assure the transferability of the
Pledged Securities.

                (d)     the Pledged Securities will at all times constitute not less than 100% of the Capital
Stock of the Pledged Entity owned by any Pledgor. Each Pledgor shall promptly execute and deliver a
Supplement or any other documentation reasonably required by the Administrative Agent in order to
comply with this Section 4.03(d).

        Section 4.04     Instruments. If any amount payable under or in connection with any of the
Collateral shall be or become evidenced by any instrument in the outstanding or stated amount of greater
than $25,000, such instrument shall be promptly, but in any event within 3 Business Days, delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement (and the grant of security contained in Section 2.01 shall be deemed
amended to include such instrument as “Collateral”).




                                                       6
            Case 19-12269-KBO             Doc 70-1         Filed 11/12/19     Page 241 of 282



                                               ARTICLE V
                                            Remedial Provisions

        Section 5.01     Code and Other Remedies.

                 (a)      Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, on behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement, the other Loan Documents and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law or otherwise available at law or equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice required by law referred to
below) to or upon any Pledgor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the Collateral or any part thereof.
Any Secured Party shall have the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Pledgor, which right or equity is hereby waived and released. Upon
any such sale or transfer, the Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.01, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in accordance with Section 2.10 of
the Credit Agreement, and only after such application and after the payment by the Administrative Agent
of any other amount required by any provision of law, including, without limitation, Section 9-615 of the
UCC, if the Administrative Agent must account for the surplus, if any, to any Pledgor. To the extent
permitted by applicable law, each Pledgor waives all claims, damages and demands it may acquire against
the Administrative Agent or any other Secured Party arising out of the exercise by them of any rights
hereunder except to the extent caused by the gross negligence or willful misconduct of the Administrative
Agent or such Secured Parties or their respective agents. If any notice of a proposed sale or other disposition
of Collateral shall be required by law, such notice shall be deemed reasonable and proper if given at least
10 days before such sale or other disposition.

                   (b)     In the event that the Administrative Agent elects not to sell the Collateral in
connection with the exercise of remedies provided pursuant to this Section 5.01, the Administrative Agent
retains its rights to dispose of or utilize the Collateral or any part or parts thereof in any manner authorized
or permitted by law or in equity, and to apply the proceeds of the same towards payment of the Obligations.
Each and every method of disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.

                (c)      The Administrative Agent may appoint any Person as agent to perform any act or
acts necessary or incident to any sale or transfer of the Collateral.

        Section 5.02     Pledged Securities.

                  (a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to each Pledgor of the Administrative Agent’s intent
to exercise its corresponding rights pursuant to Section 5.02(b), the Pledgors shall be permitted to receive


                                                       7
            Case 19-12269-KBO             Doc 70-1         Filed 11/12/19     Page 242 of 282



all dividends paid in respect of the Pledged Securities in the normal course of business of the Pledged Entity
(other than liquidating dividends), to the extent permitted in the Credit Agreement, and to exercise all voting
and partnership, corporate or limited liability company rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast, consent given or right exercised or other action taken by any
Pledgor that would impair the Collateral, be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document.

                 (b)       If an Event of Default shall occur and be continuing and the Administrative Agent
shall give notice of its intent to exercise such rights to each Pledgor, (i) the Administrative Agent shall have
the right to receive any and all cash dividends, interest, principal or other payments, Property or other
Proceeds paid in respect of the Pledged Securities and make application thereof to the Obligations in
accordance with Section 2.10 of the Credit Agreement, and (ii) the Administrative Agent shall have the
right to have any or all of the Pledged Securities registered in the name of the Administrative Agent or its
nominee, and (iii) the Administrative Agent or its nominee may exercise (A) all voting, consent, corporate,
partnership or limited liability company and other rights pertaining to such Pledged Securities at any
meeting of members, shareholders or partners (or other equivalent body), as the case may be, of the Pledged
Entity or otherwise and (B) any and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and all of the Pledged Securities
upon the merger, consolidation, reorganization, recapitalization or other fundamental change in the
organizational structure of the Pledged Entity, or upon the exercise by any Pledgor or the Administrative
Agent of any right, privilege or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as the Administrative Agent
may determine), all without liability except to account for Property actually received by it, but the
Administrative Agent shall have no duty to any Pledgor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

                  (c)     Upon the occurrence and during the continuance of an Event of Default, in order
to permit the Administrative Agent to exercise the voting and other consensual rights that it may be entitled
to exercise pursuant hereto and to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Pledgor shall promptly execute and deliver (or cause to be executed and
delivered) to the Administrative Agent all such proxies, dividend payment orders and other instruments as
the Administrative Agent may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Pledgor hereby grants to the Administrative Agent an irrevocable proxy to vote all
or any part of the Pledged Securities and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Securities would be entitled (including giving or withholding written consents
of members, shareholders or partners, as the case may be, calling special meetings of members, shareholders
or partners, as the case may be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged Securities on the record
books of the Pledged Entity) by any other Person (including the Pledged Entity of such Pledged Securities
or any officer or agent thereof) and which proxy shall only terminate upon Security Termination (or upon
cessation of the Event of Default).

                 (d)     Each Pledgor hereby authorizes and instructs the Pledged Entity of any Pledged
Securities pledged by such Pledgor hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has occurred and is continuing and
(B) is otherwise in accordance with the terms of this Agreement, without any other or further instructions
from such Pledgor, and such Pledgor agrees that the Pledged Entity shall be fully protected in so complying,
(ii) unless otherwise expressly permitted hereby, during the continuance of an Event of Default, pay any
dividends or other payments with respect to the Pledged Securities directly to the Administrative Agent and


                                                       8
            Case 19-12269-KBO            Doc 70-1         Filed 11/12/19     Page 243 of 282



(iii) not transfer any Pledged Securities on the books and records of the Pledged Entity without the prior
written consent of the Administrative Agent.

        Section 5.03     Private Sales of Pledged Securities.

                 (a)       Each Pledgor recognizes that the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Securities, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws or otherwise, or may determine that a public sale is impracticable
or not commercially reasonable and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges and agrees that any such private sale may result in prices and other terms less favorable than
if such sale were a public sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The Administrative Agent shall
be under no obligation to delay a sale of any of the Pledged Securities for the period of time necessary to
permit the Pledged Entity thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Pledged Entity would agree to do so.

                 (b)     Each Pledgor agrees to use its best efforts to do or cause to be done all such other
acts as may reasonably be necessary to make such sale or sales of all or any portion of the Pledged Securities
pursuant to this Section 5.03 valid and binding and in compliance with any and all other applicable
Governmental Requirements. Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 5.03 will cause irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.03 shall be specifically enforceable against such Pledgor, and such Pledgor
hereby waives and agrees not to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the Credit Agreement.

         Section 5.04      Non-Judicial Enforcement. The Administrative Agent may enforce its rights
hereunder without prior judicial process or judicial hearing, and to the extent permitted by law, each Pledgor
expressly waives any and all legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.

         Section 5.05     No Subrogation. Notwithstanding any payment made by any Pledgor hereunder
or any set-off or application of funds of such Pledgor by any Secured Party, such Pledgor shall not be
entitled to be subrogated to any of the rights of any Secured Party against the Borrower or any collateral
security or right of offset held by any Secured Party for the payment of the Obligations, and no Pledgor
shall seek nor be entitled to seek any indemnity, exoneration, participation, contribution or reimbursement
from the Borrower in respect of payments made by such Pledgor hereunder until Security Termination. If
any amount shall be paid to any Pledgor on account of such subrogation rights at any time, such amount
shall be held by such Pledgor in trust for the Secured Parties, and shall, forthwith upon receipt by such
Pledgor, be turned over to the Administrative Agent in the exact form received by such Pledgor (duly
indorsed by such Pledgor to the Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in accordance with Section 2.10 of the Credit Agreement.

         Section 5.06   Amendments, Etc. with respect to the Obligations. Each Pledgor shall remain
obligated hereunder, and such Pledgor’s obligations hereunder shall not be released, discharged or
otherwise affected, notwithstanding that, without any reservation of rights against such Pledgor and without
notice to, demand upon or further assent by such Pledgor (which notice, demand and assent requirements
are hereby expressly waived by such Pledgor), (a) any demand for payment of any of the Obligations made
by any Secured Party may be rescinded by such Secured Party or otherwise and any of the Obligations


                                                      9
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 244 of 282



continued; (b) the Obligations, the liability of any other Person upon or for any part thereof or any collateral
security or right of offset with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or released by, or any
indulgence or forbearance in respect thereof granted by, any Secured Party; (c) the Credit Agreement and
the other Loan Documents may be amended, modified, supplemented or terminated, in whole or in part, as
the Secured Parties may deem advisable from time to time; (d) any collateral security or right of offset at
any time held by any Secured Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released; (e) any guarantors, makers or endorsers of the Obligations may from time to time
be obligated on the Obligations or any additional security or collateral for the payment and performance of
the Obligations may from time to time secure the Obligations; or (f) any other event shall occur which
constitutes a defense or release of sureties generally. No Secured Parties shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security for the Obligations or any
Property subject thereto.

        Section 5.07     Waivers. Each Pledgor hereby waives, to the extent permitted by law, any and all
notice of the creation, renewal, extension or accrual of any of the Obligations and notice of or proof of
reliance by any Secured Party upon the provision of collateral contained in this Agreement or acceptance
of the provision of collateral contained in this Agreement; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the provision of collateral contained in this Agreement and no notice of creation
of the Obligations or any extension of credit already or hereafter contracted by or extended to the Borrower
need be given to any Pledgor; and all dealings between the Borrower and any other Pledgor, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively presumed to have been had
or consummated in reliance upon the provision of collateral contained in this Agreement. Each Pledgor
waives diligence, presentment, protest, demand for payment and notice of default or nonpayment to or upon
the Borrower or any other Pledgor with respect to the Obligations.

        Section 5.08      Pledge Absolute and Unconditional.

                 (a)     Each Pledgor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of the following and hereby agrees
that its obligations hereunder shall not be discharged or otherwise affected as a result of any of the
following:

                        (i)     the invalidity or unenforceability of any Secured Document, any of the
Obligations or any other collateral security therefor or right of offset with respect thereto at any time or
from time to time held by any Secured Party;

                         (ii)   any defense, set-off or counterclaim which may at any time be available
to or be asserted by the Borrower or any other Person against any Secured Party;

                          (iii)    the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of the Borrower or any other Pledgor or
any other Person at any time liable for the payment of all or part of the Obligations, including any discharge
of, or bar or stay against collecting, any Obligation (or any part of them or interest therein) in or as a result
of such proceeding;

                        (iv)     any sale, lease or transfer of any or all of the assets of the Borrower or any
other Pledgor, or any changes in the shareholders of the Borrower or any other Pledgor;




                                                       10
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 245 of 282



                         (v)      any change in the relationship between the Borrower and any other
Pledgor;

                           (vi)    the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Obligations shall not be properly perfected or created,
or shall prove to be unenforceable or subordinate to any other Lien, it being recognized and agreed by each
Pledgor that it is not entering into this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for the Obligations;

                         (vii)    the absence of any attempt to collect the Obligations or any part of them
from any obligor;

                         (viii) (A) any Secured Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy Code; (B)
any borrowing or grant of a Lien by the Borrower, as debtor-in-possession, or extension of credit, under
Section 364 of the Bankruptcy Code; (C) the disallowance, under Section 502 of the Bankruptcy Code, of
all or any portion of any Secured Party’s claim (or claims) for repayment of the Obligations; (D) any use
of cash collateral under Section 363 of the Bankruptcy Code; (E) any agreement or stipulation as to the
provision of adequate protection in any bankruptcy proceeding; (F) the avoidance of any Lien in favor of
the Secured Parties or any of them for any reason; or (G) failure by any Secured Party to file or enforce a
claim against the Borrower or its estate in any bankruptcy or insolvency case or proceeding; or

                        (ix)     any other circumstance or act whatsoever, including any action or
omission of the type described in Section 5.06 (with or without notice to or knowledge of the Borrower or
any other Pledgor), which constitutes, or might be construed to constitute, an equitable or legal discharge
of the Borrower for the Obligations, or of any other Pledgor under the provision of collateral contained in
this Agreement, in bankruptcy or in any other instance.

                 (b)     When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Pledgor, any Secured Party may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or any right of offset with respect thereto,
and any failure by any Secured Party to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower or any other Person or to realize upon any such collateral
security or to exercise any such right of offset, or any release of the Borrower or any other Person or any
such collateral security or right of offset, shall not relieve any Pledgor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether express, implied or available as
a matter of law, of any Secured Party against any Pledgor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

                                             ARTICLE VI
                                        The Administrative Agent

        Section 6.01     Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

                  (a)    Each Pledgor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its true and lawful attorney-in-
fact with full irrevocable power and authority in the place and stead of such Pledgor and in the name of
such Pledgor or in its own name, for the purpose of carrying out the terms of this Agreement, to take any
and all reasonably appropriate action and to execute any and all documents and instruments which may be
reasonably necessary or desirable to accomplish the purposes of this Agreement, and, without limiting the



                                                      11
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 246 of 282



generality of the foregoing, such Pledgor hereby gives the Administrative Agent the power and right, on
behalf of such Pledgor, without notice to or assent by such Pledgor, to do any or all of the following:

                        (i)     in the name of such Pledgor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other instruments for the payment of
moneys due with respect to any Collateral and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any such moneys due with respect to any other Collateral whenever payable;

                          (ii)    pay or discharge Taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of this Agreement or any other
Loan Document and pay all or any part of the premiums therefor and the costs thereof;

                        (iii)  execute, in connection with any sale provided for in Section 5.01 or
Section 5.03, any endorsements, assignments or other instruments of conveyance or transfer with respect
to the Collateral; and

                          (iv)     (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to the Administrative Agent
or as the Administrative Agent shall direct; (B) ask or demand for, collect, and receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any drafts against debtors, assignments, verifications,
notices and other documents in connection with any of the Collateral; (D) in the name of such Pledgor, or
in its own name, or otherwise, commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or proceeding brought against such
Pledgor with respect to any Collateral; (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Administrative Agent may deem
appropriate; and (G) generally, sell, transfer, pledge and make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and such Pledgor’s expense,
at any time, or from time to time, all acts and things which the Administrative Agent deems necessary to
protect, preserve or realize upon the Collateral and the Administrative Agent’s and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as fully and effectively as such
Pledgor might do.

         Anything in this Section 6.01(a) to the contrary notwithstanding, the Administrative Agent agrees
that it will not exercise any rights under the power of attorney provided for in this Section 6.01(a) unless
an Event of Default shall have occurred and be continuing.

                (b)    If any Pledgor fails to perform or comply with any of its agreements contained
herein within the applicable grace periods, the Administrative Agent, at its option, but without any
obligation to do so, may perform or comply, or otherwise cause performance or compliance, with such
agreement.

                (c)     The reasonable expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 6.01, together with interest thereon at the Default Rate, but
in no event to exceed the Highest Lawful Rate, from the date of payment by the Administrative Agent to
the date reimbursed by such Pledgors, shall be payable by the Pledgors to the Administrative Agent on
demand.




                                                     12
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 247 of 282



                 (d)      Each Pledgor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue and in compliance hereof. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement is terminated and the
security interests created hereby are released.

         Section 6.02    Duty of Administrative Agent. The Administrative Agent’s sole duty with respect
to the custody, safekeeping and physical preservation of the Collateral in its possession, under Section 9-
207 of the UCC or otherwise, shall be to deal with it in the same manner as the Administrative Agent deals
with similar Property for its own account and the Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which comparable secured parties accord comparable
collateral. Neither the Administrative Agent, any other Secured Party nor any of their Affiliates shall be
liable for failure to demand, collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral upon the request of any Pledgor
or any other Person or to take any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent and the other Secured Parties hereunder are solely to
protect the Administrative Agent’s and the Secured Parties’ interests in the Collateral and shall not impose
any duty upon the Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of their Affiliates shall be
responsible to any Pledgor for any act or failure to act hereunder, except for their own gross negligence or
willful misconduct. To the fullest extent permitted by applicable law, the Administrative Agent shall be
under no duty whatsoever to make or give any presentment, notice of dishonor, protest, demand for
performance, notice of non-performance, notice of intent to accelerate, notice of acceleration, or other
notice or demand in connection with any Collateral or the Obligations, or to take any steps necessary to
preserve any rights against any Pledgor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any Collateral, whether or not it has
or is deemed to have knowledge of such matters. Each Pledgor, to the extent permitted by applicable law,
waives any right of marshaling in respect of any and all Collateral, and waives any right to require the
Administrative Agent or any other Secured Party to proceed against such Pledgor or other Person, exhaust
any Collateral or enforce any other remedy which the Administrative Agent or any other Secured Party now
has or may hereafter have against such Pledgor or other Person.

          Section 6.03   Financing Statements. Pursuant to the UCC and any other applicable law, each
Pledgor authorizes the Administrative Agent, without obligation and in the instance such Pledgor has not
filed a financing statement or amendment as required, to file or record financing statements and other filing
or recording documents or instruments with respect to the Collateral without the signature of such Pledgor
in such form and in such offices as the Administrative Agent reasonably determines necessary or
appropriate to perfect the security interests of the Secured Parties under this Agreement. A photographic
or other reproduction of this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

         Section 6.04    Securities Laws. The Administrative Agent hereby represents and warrants that it
is an accredited investor as defined in Section 501 of Regulation D promulgated under the Securities Act.

                                             ARTICLE VII
                                      Subordination of Indebtedness

        Section 7.01     Subordination of All Pledgor Claims. As used herein, the term “Pledgor Claims”
shall mean all debts and obligations of any Loan Party to any Pledgor, whether such debts and obligations
now exist or are hereafter incurred or arise, or whether the obligation of the debtor thereon be direct,


                                                      13
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 248 of 282



contingent, primary, secondary, several, joint and several, or otherwise, and irrespective of whether such
debts or obligations be evidenced by note, contract, open account, or otherwise, and irrespective of the
Person or Persons in whose favor such debts or obligations may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be acquired. After and during
the continuation of an Event of Default, no Pledgor shall receive or collect, directly or indirectly, from any
Loan Party in respect thereof any amount upon the Pledgor Claims.

         Section 7.02    Claims in Bankruptcy. In the event of receivership, bankruptcy, reorganization,
arrangement, debtor’s relief, or other insolvency proceedings involving any Loan Party, (a) the
Administrative Agent on behalf of the Administrative Agent and the other Secured Parties shall have the
right to prove their claim in any proceeding, so as to establish their rights hereunder and receive directly
from the receiver, trustee or other court custodian, dividends and payments which would otherwise be
payable upon the Pledgor Claims and (b) each Pledgor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Administrative Agent and the other Secured Parties for
application against the Obligations as provided in Section 2.10 of the Credit Agreement. Should any
Secured Party receive, for application upon the Obligations, any such dividend or payment which is
otherwise payable to any Pledgor, and which, as between such Pledgor and any Loan Party, shall constitute
a credit upon the Pledgor Claims, then upon Security Termination, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the other Secured Parties to the extent that such
payments to the Administrative Agent and the other Secured Parties on the Pledgor Claims have contributed
toward the liquidation of the Obligations, and such subrogation shall be with respect to that proportion of
the Obligations which would have been unpaid if the Administrative Agent and the other Secured Parties
had not received dividends or payments upon the Pledgor Claims.

          Section 7.03    Payments Held in Trust. In the event that, notwithstanding Section 7.01 and
Section 7.02, any Pledgor should receive any funds, payments, claims or distributions which is prohibited
by such Sections, then it agrees: (a) to hold in trust for the Administrative Agent and the other Secured
Parties an amount equal to the amount of all funds, payments, claims or distributions so received, and (b)
that it shall have absolutely no dominion over the amount of such funds, payments, claims or distributions
except to pay them promptly to the Administrative Agent, for the benefit of the Secured Parties; and each
Pledgor covenants promptly to pay the same to the Administrative Agent.

         Section 7.04    Liens Subordinate. Each Pledgor agrees that, until Security Termination, any
Liens securing payment of such Pledgor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Obligations, regardless of whether such encumbrances in favor of any Pledgor, the
Administrative Agent or any other Secured Party presently exist or are hereafter created or attach. Without
the prior written consent of the Administrative Agent, no Pledgor, during the period prior to Security
Termination, shall (a) exercise or enforce any creditor’s right it may have against any debtor in respect of
such Pledgor Claims, or (b) foreclose, repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien held
by it.

        Section 7.05    Notation of Records. Upon the reasonable request of the Administrative Agent,
all promissory notes and all accounts receivable ledgers or other evidence of such Pledgor Claims accepted
by or held by any Pledgor shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.




                                                     14
            Case 19-12269-KBO            Doc 70-1       Filed 11/12/19       Page 249 of 282



                                              ARTICLE VIII
                                              Miscellaneous

        Section 8.01      Waiver. No failure on the part of the Administrative Agent or any other Secured
Party to exercise and no delay in exercising, and no course of dealing with respect to, any right, power,
privilege or remedy or any abandonment or discontinuance of steps to enforce such right, power, privilege
or remedy under this Agreement or any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power, privilege or remedy under this Agreement or any other
Loan Document preclude or be construed as a waiver of any other or further exercise thereof or the exercise
of any other right, power, privilege or remedy; provided, that only the Administrative Agent, in its capacity
as such, shall be entitled to take action in accordance with the terms of the Loan Documents on behalf of
the Secured Parties. The remedies provided herein are cumulative and not exclusive of any remedies
provided by law or equity.

         Section 8.02     Notices. All notices and other communications provided for herein shall be given
in the manner and subject to the terms of Section 10.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Pledgor shall be addressed to such Pledgor at its notice address
set forth on Schedule 1 (or such other notice address as to which such Pledgor may notify the Administrative
Agent in writing from time to time).

        Section 8.03     Payment of Expenses, Indemnities, Etc.

                (a)      Each Pledgor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all reasonable out-of-pocket expenses incurred by such Person, including the fees,
charges and disbursements of any outside counsel for the Administrative Agent or any other Secured Party,
in connection with the enforcement or protection of its rights in connection with this Agreement, including,
without limitation, all costs and expenses incurred in collecting against any Pledgor by enforcing or
preserving any rights under this Agreement.

                 (b)     Each Pledgor agrees to pay, and to save the Administrative Agent and the other
Secured Parties harmless from, any and all liabilities with respect to, or resulting from any delay in paying,
any and all Other Taxes which may be payable or determined to be payable with respect to any of the
Collateral of that particular Pledgor or in connection with any of the transactions contemplated by this
Agreement.

                (c)      Each Pledgor agrees to pay, and to save the Administrative Agent and the other
Secured Parties harmless from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, and costs, expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this Agreement against that particular
Pledgor himself (but not for actions against any other Pledgor) to the extent the Borrower would be required
to do so pursuant to Sections 10.2 and 10.3 of the Credit Agreement.

         Section 8.04   Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with the terms of Section
10.6 of the Credit Agreement.

         Section 8.05    Successors and Assigns. The provisions of this Agreement shall be binding upon
each Pledgor and its successors and assigns and shall inure to the benefit of the Administrative Agent and
the other Secured Parties and their respective successors and assigns; provided that no Pledgor may assign,
transfer or delegate any of its rights or obligations under this Agreement without the prior written consent




                                                     15
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 250 of 282



of the Administrative Agent, and any such purported assignment, transfer or delegation shall be null and
void.

        Section 8.06      Survival; Revival; Reinstatement.

                 (a)     All covenants, agreements, and the representations and warranties made by any
Pledgor herein and in the certificates or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Administrative Agent and the other Secured
Parties and shall survive the execution and delivery of this Agreement, notwithstanding that the
Administrative Agent or any other Secured Party may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended hereunder, and all such covenants,
agreements and representations and warranties shall continue in full force and effect until Security
Termination. The provisions of Section 8.03 shall survive and remain in full force and effect regardless of
the occurrence of Security Termination.

                  (b)     To the extent that any payments on the Obligations or proceeds of any Collateral
are subsequently invalidated, declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy law, common law or equitable
cause, then to such extent, the Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the other Secured Parties’ Liens, rights,
powers and remedies under this Agreement and each other Loan Document shall continue in full force and
effect. In such event, each Loan Document shall be automatically reinstated and each Pledgor shall take
such action as may be reasonably requested by the Administrative Agent to effect such reinstatement and
Security Termination shall not be deemed to have occurred.

        Section 8.07      Counterparts; Integration; Effectiveness.

                  (a)     This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

          (b)   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES.

                 (c)      This Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto, the Secured Parties and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

         Section 8.08      Severability. Any provision of this Agreement or any other Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such invalidity, illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other jurisdiction.




                                                       16
           Case 19-12269-KBO            Doc 70-1      Filed 11/12/19      Page 251 of 282



        Section 8.09    GOVERNING LAW; SUBMISSION TO JURISDICTION.

          (a)   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

             (b)  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY
HERETO ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT,
OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT
OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH PLEDGOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (iii) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PLEDGOR
AT ITS ADDRESS PROVIDED ON THE SCHEDULES HERETO IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH PLEDGOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT; AND (iv) AGREES THAT THE ADMINISTRATIVE AGENT AND THE
OTHER SECURED PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH PLEDGOR
IN THE COURTS OF ANY OTHER JURISDICTION.

           (c)  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH
LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.09 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HEREOF OR HERETO.
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

         Section 8.10    Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.



                                                    17
           Case 19-12269-KBO            Doc 70-1      Filed 11/12/19      Page 252 of 282



        Section 8.11    Acknowledgments.

                (a)     Each Pledgor hereby acknowledges that:

                        (i)     it has been advised by counsel in the negotiation, execution and delivery
of this Agreement;

                          (ii)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Pledgor arising out of or in connection with this Agreement, the
Credit Agreement or any of the other Loan Documents, and the relationship between any Pledgor, on the
one hand, and the Administrative Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

                         (iii)     no joint venture is created hereby or by any other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the Secured Parties or among any
Pledgor and the Secured Parties.

           (b)   EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL
NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY
PROVISION OF THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS ON THE BASIS
THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT
THE PROVISION IS NOT “CONSPICUOUS.”

         Section 8.12   Additional Pledgors and Additional Pledged Securities. Each Person that is
required to become a party to this Agreement shall become a party hereto as a Pledgor for all purposes of
this Agreement upon execution and delivery by such Person to the Administrative Agent of an Assumption
Agreement and shall thereafter have the same rights, benefits and obligations as a Pledgor party hereto on
the date hereof. Any Pledgor that is required to pledge additional Capital Stock pursuant to this Agreement
or the Credit Agreement shall promptly execute and deliver a Supplement to the Administrative Agent.

        Section 8.13    Releases.

                   (a)    Release Upon Security Termination. The grant of a security interest hereunder and
all of the rights, powers and remedies in connection herewith shall, to the extent permitted by law, remain
in full force and effect until Security Termination or in connection with a transaction described in clause
(b) below. Upon the occurrence of Security Termination, this Agreement and the Lien created hereby shall
terminate; and in connection with any such release or termination, the Administrative Agent, at the written
request and expense of a Pledgor, will execute and deliver to such Pledgor such documents and instruments
(in form and substance satisfactory to the party executing the same) evidencing such release or termination
as such Pledgor may reasonably request and will assign, transfer and deliver to such Pledgor, without
recourse and without representation or warranty, such of the Collateral as may then be in the possession of
Administrative Agent (or, in the case of any partial release of Collateral, such of the Collateral so being
released as may be in its possession).

                 (b)     Partial Releases. If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Pledgor in a transaction permitted by the Credit Agreement, then the Administrative
Agent, at the request and sole expense of a Pledgor, shall promptly execute and deliver to such Pledgor all
releases or other documents reasonably necessary or desirable for the release of the Liens created hereby
on such Collateral and the Capital Stock of the Pledged Entity thereof.




                                                    18
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 253 of 282



                  (c)     Retention in Satisfaction. Except as may be expressly applicable pursuant to
Section 9-620 of the UCC, no action taken or omission to act by the Administrative Agent or the Secured
Parties hereunder, including, without limitation, any exercise of voting or consent rights or any other action
taken or inaction, shall be deemed to constitute a retention of the Collateral in satisfaction of the Obligations
or otherwise to be in full satisfaction of the Obligations, and the Obligations shall remain in full force and
effect, until the Administrative Agent and the other Secured Parties shall have applied payments (including,
without limitation, collections from Collateral) towards the Obligations in the full amount then outstanding
or until such subsequent time as is provided in Section 8.13(a).

        Section 8.14   Acceptance. Each Pledgor hereby expressly waives notice of acceptance of this
Agreement, acceptance on the part of the Administrative Agent and the other Secured Parties being
conclusively presumed by their request for this Agreement and delivery of the same to the Administrative
Agent.

       Section 8.15     Administrative Agent. The parties hereto agree that the Administrative Agent shall
be afforded all of the rights, protections, indemnities, immunities and privileges afforded to the
Administrative Agent under the Credit Agreement in connection with the execution of this Agreement and
performance of its obligations hereunder.

                  [Remainder of Page Intentionally Left Blank: Signature Pages Follow]




                                                       19
          Case 19-12269-KBO        Doc 70-1    Filed 11/12/19      Page 254 of 282



        IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly executed and
delivered as of the date first above written.

PLEDGOR:                                          OLAM ENERGY RESOURCES I LLC


                                                  By: _________________________________
                                                  Name:
                                                  Title:


                                                  MTE PARTNERS LLC


                                                  By: _________________________________
                                                  Name:
                                                  Title:




                             Signature Page 1 – Pledge Agreement
         Case 19-12269-KBO      Doc 70-1    Filed 11/12/19      Page 255 of 282



ACKNOWLEDGED AND AGREED TO AS
OF THE DATE HEREOF BY:

ADMINISTRATIVE AGENT:
                                               RIVERSTONE CREDIT MANAGEMENT,
                                               LLC



                                               By: _________________________________
                                               Name:
                                               Title:




                          Signature Page 2 – Pledge Agreement
           Case 19-12269-KBO           Doc 70-1   Filed 11/12/19   Page 256 of 282



                                            Schedule 1

                               NOTICE ADDRESS OF PLEDGOR


For each Pledgor:

c/o Maefield Development Corporation
280 East 96th Street, Suite 210
Indianapolis, Indiana 46240
Attention: Bob Quinn
Fax: (317) 805-0777
Email: bquinn@maefield.com




                                            Schedule 1
               Case 19-12269-KBO       Doc 70-1      Filed 11/12/19   Page 257 of 282



                                               Schedule 2

                             DESCRIPTION OF PLEDGED SECURITIES

  Name of                                              Class of     No. of     Certificated
  Pledgor                 Percentage    Form of        Capital     Capital         or          Certificate
   Owner       Borrower    Owned          Entity        Stock       Stock     Uncertificated      No.
Olam Energy      MTE         50%         Limited       Class A    4,000,000   Uncertificated      N/A
 Resources I   Holdings                  liability      Units
    LLC          LLC                    company
    MTE          MTE         50%         Limited       Class A    4,000,000   Uncertificated      N/A
Partners LLC   Holdings                  liability      Units
                 LLC                    company




                                             Schedule 2 - 1
        Case 19-12269-KBO            Doc 70-1       Filed 11/12/19         Page 258 of 282



                                             Schedule 3

                             FILINGS AND OTHER ACTIONS
                       REQUIRED TO PERFECT SECURITY INTERESTS

1.   Filing of UCC-1 Financing Statements with respect to the Collateral with the Secretary of State of
     the state set forth below opposite each Pledgor’s name:

                          Owner/Pledgor                            State

                  Olam Energy Resources I LLC                    Delaware

                        MTE Partners LLC                         Delaware



2.   Delivery to the Administrative Agent of all Pledged Securities consisting of certificated securities,
     if any, in each case properly endorsed for transfer in blank.




                                           Schedule 3 - 1
            Case 19-12269-KBO           Doc 70-1       Filed 11/12/19      Page 259 of 282



                                                Schedule 4

   CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION,
ORGANIZATIONAL IDENTIFICATION NUMBER, TAXPAYER IDENTIFICATION NUMBER
                     AND CHIEF EXECUTIVE OFFICE

Legal Name: Olam Energy Resources I LLC
Current Jurisdiction of Organization: Delaware
Organizational Number: 5481481
Tax ID Number: XX-XXXXXXX
Locations of Chief Executive Office over the last Five Years: 280 East 96th Street, Suite 210, Indianapolis,
        Indiana 46240
Current Location of Chief Executive Office: 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240

Legal Name: MTE Partners LLC
Current Jurisdiction of Organization: Delaware
Organizational Number: 5544290
Tax ID Number: XX-XXXXXXX
Locations of Chief Executive Office over the last Five Years: 280 East 96th Street, Suite 210, Indianapolis,
        Indiana 46240
Current Location of Chief Executive Office: 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240




                                              Schedule 4 - 1
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 260 of 282



                                                    Annex I

                                       ASSUMPTION AGREEMENT

        ASSUMPTION AGREEMENT, dated as of [ ], 20[ ], made by [                         ], a [     ] (the
“Additional Pledgor”), in favor of Riverstone Credit Management, LLC, as Administrative Agent (in such
capacity, the “Administrative Agent”) for the Lenders, party to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them in the Pledge Agreement
referred to below.

                                            W I T N E S S E T H:

         WHEREAS, MTE Holdings LLC, a Delaware limited liability company (the “Borrower”), the
Administrative Agent, as administrative agent and collateral agent for the Lenders, and certain financial
institutions from time to time party thereto (the “Lenders”) have entered into that certain Term Loan Credit
Agreement, dated as of September 17, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);

       WHEREAS, it is a condition precedent to the obligations of the Lenders to make the Loans under
the Credit Agreement that each Pledgor shall have executed and delivered a Pledge Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

         WHEREAS, in connection with the Credit Agreement, the owners of Capital Stock in the Borrower
(other than the Additional Pledgor) have entered into that certain Pledge Agreement, dated as of September
17, 2018 (as amended, restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) in favor of the Administrative Agent;

      WHEREAS, the Credit Agreement requires the Additional Pledgor to become a party to the Pledge
Agreement; and

         WHEREAS, the Additional Pledgor has agreed to execute and deliver this Assumption Agreement
in order to become a party to the Pledge Agreement;

        NOW, THEREFORE, IT IS AGREED:

         1.       Pledge Agreement. By executing and delivering this Assumption Agreement, the
Additional Pledgor, as provided in Section 8.12 of the Pledge Agreement, hereby becomes a party to the
Pledge Agreement as a Pledgor thereunder with the same force and effect as if originally named therein as
a Pledgor and, without limiting the generality of the foregoing, hereby expressly assumes all obligations
and liabilities of a Pledgor thereunder. The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedules 1 through 4 to the Pledge Agreement. The Additional Pledgor hereby
represents and warrants that each of the representations and warranties contained in Article III of the Pledge
Agreement is true and correct on and as the date hereof (after giving effect to this Assumption Agreement)
as if made on and as of such date.

       2.      Governing Law. This Assumption Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

        3.        Miscellaneous. This Assumption Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. Any provision of this Assumption Agreement held



                                                  Annex I - 1
            Case 19-12269-KBO             Doc 70-1       Filed 11/12/19        Page 261 of 282



to be invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such invalidity, illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

       IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be duly
executed and delivered as of the date first above written.

                                                    [NAME OF ADDITIONAL PLEDGOR]


                                                    By:    ______________________________________
                                                    Name:
                                                    Title:




                                                  Annex I - 2
            Case 19-12269-KBO              Doc 70-1       Filed 11/12/19       Page 262 of 282



                                                    Annex II

                                                SUPPLEMENT

        SUPPLEMENT, dated as of [ ], made by [                ], a [      ] (the “Pledgor”), in favor of
Riverstone Credit Management, LLC, as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders party to the Credit Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in the Pledge Agreement referred to below.

                                             W I T N E S S E T H:

         WHEREAS, MTE Holdings LLC, a Delaware limited liability company (the “Borrower”), the
Administrative Agent as administrative agent and collateral agent for the Lenders, and certain Lenders from
time to time party thereto have entered into that certain Term Loan Credit Agreement, dated as of September
17, 2018 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

         WHEREAS, in connection with the Credit Agreement, the owners of Capital Stock in the Borrower
(including each Pledgor) have entered into that certain Pledge Agreement, dated as of September 17, 2018
(as amended, restated, supplemented or otherwise modified from time to time, the “Pledge Agreement”)
in favor of the Administrative Agent;

       WHEREAS, the Credit Agreement requires each Pledgor to pledge the Capital Stock described in
Schedule 2-S hereto; and

       WHEREAS, each Pledgor has agreed to execute and deliver this Supplement in order to pledge
such Capital Stock;

        NOW, THEREFORE, IT IS AGREED:

         1.       Pledge Agreement. By executing and delivering this Supplement, the information set forth
in Schedule 2-S hereto is hereby added to the information set forth in Schedule 2 to the Pledge Agreement.
Each Pledgor hereby represents and warrants that each of the representations and warranties contained in
Article III of the Pledge Agreement is true and correct on and as the date hereof (after giving effect to this
Supplement) as if made on and as of such date.

        2.       Governing Law. This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

         3.      Miscellaneous. This Supplement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original, but all of which when taken
together shall constitute a single contract. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular jurisdiction shall not invalidate
such provision in any other jurisdiction.




                                                  Annex II - 1
          Case 19-12269-KBO        Doc 70-1     Filed 11/12/19   Page 263 of 282



        IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly executed and
delivered as of the date first above written.

                                           [NAME OF PLEDGOR]


                                           By:    ______________________________________
                                           Name:
                                           Title:




                                         Annex II - 2
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 264 of 282



                                                                                        EXHIBIT I

                                FORM OF APOD CERTIFICATE

                                          [      ], 201[ ]

        The undersigned hereby certifies that he is the [ ] of MTE Holdings LLC, a Delaware
limited liability company (the “Company”), and that as such is authorized to execute this certificate
on behalf of the Company. With reference to Section 5.13(b) of the Term Loan Credit Agreement
dated as of September 17, 2018 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”), by and among the Company, the Lenders from
time to time party thereto and Riverstone Credit Management, LLC, as administrative agent and
collateral agent for the Lenders (in such capacity, the “Administrative Agent”), the undersigned
represents, warrants and certifies as follows in such undersigned’s capacity as the [ ] of the
Company and not in such undersigned’s individual capacity (each capitalized term used but not
otherwise defined herein shall have the meaning given to such term in the Credit Agreement):

      (a)    The Company has good and defensible title to the Oil and Gas Properties listed on
the APOD attached hereto, free and clear of all Liens other than Permitted Liens.

       (b)      Except for Permitted Liens, the Company is not aware of any claim, demand or
challenge of any other Person with respect to the ownership of, or title to, the Oil and Gas
Properties listed on the APOD.



                                     [Signature Page Follows]




US 5749121v.3
           Case 19-12269-KBO     Doc 70-1        Filed 11/12/19     Page 265 of 282



EXECUTED AND DELIVERED as of the date first written above.

                                                 MTE HOLDINGS LLC



                                                 By:    ________________________________
                                                 Name:
                                                 Title:




                               Signature Page to APOD Certificate
US 5749121v.3
          Case 19-12269-KBO           Doc 70-1      Filed 11/12/19      Page 266 of 282



                                            EXHIBIT J

            FORM OF INCREMENTAL FACILITY ACTIVATION NOTICE




Date: [_________], 20[__]
To: Riverstone Credit Management, LLC, as the Administrative Agent
From: MTE Holdings LLC, as Company and [        ], as [Lender(s)]


Ladies and Gentlemen:

        Reference is made to the Term Loan Credit Agreement, dated as of September 17, 2018
(as it may be amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among MTE Holdings LLC, a Delaware limited liability company (the “Company”), the
Lenders from time to time party thereto and Riverstone Credit Management, LLC, as
administrative agent and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement shall have the same meanings when used herein.

      This notice is an Incremental Facility Activation Notice referred to in the Credit
Agreement, and the Company and each of the Lenders party hereto hereby notify you that:

            i. Each Lender party hereto agrees to make the Incremental Facility Loans in the
       amount set forth opposite such Lender’s name in item (v) below.

            ii.    The amount of this Incremental Facility Total Commitment shall be $[ ].

            iii.   The Incremental Facility Closing Date shall be [ ], 20[ ].

            iv.    The applicable interest rate for this Incremental Facility Loan is [        ].

            v. The Lender(s) providing this Incremental Facility Loan is/are and its/their
       Incremental Facility Commitment is/are:

                           Lender                              Incremental Facility Commitment
        [Lender 1]                                      $[ ]
        [Lender 2]                                      $[ ]

            vi.    The maturity date for this Incremental Facility Loan shall be [ ], 20[ ].

           vii. The agreement of each Lender party hereto to make the Incremental Facility
       Loans on the Incremental Facility Closing Date is subject to (a) compliance with Section
       2.17, and (b) satisfaction of the conditions precedent set forth in Section 3.2, of the Credit
       Agreement.



                                             US 5749121v.3
Case 19-12269-KBO    Doc 70-1     Filed 11/12/19   Page 267 of 282



                    [Signature page to follow.]




                           US 5749121v.3
           Case 19-12269-KBO       Doc 70-1         Filed 11/12/19          Page 268 of 282



                                              Very truly yours,

                                              COMPANY:

                                              MTE HOLDINGS LLC


                                              By:    ____________________________________
                                              Name:
                                              Title:


                                              LENDER:

                                              [        ], as a Lender


                                              By:
                                              Name:
                                              Title:




Accepted and Agreed:

RIVERSTONE CREDIT MANAGEMENT, LLC,
 as Administrative Agent


By:
Name:
Title:




                       Signature Page to Incremental Facility Activation Notice
US 5749121v.3
          Case 19-12269-KBO          Doc 70-1     Filed 11/12/19     Page 269 of 282



                                                                                      EXHIBIT K

                         FORM OF NEW LENDER SUPPLEMENT

                                    [___________], 201[__]


       SUPPLEMENT, dated ________, 20[__] (this “Supplement”), to Term Loan Credit
Agreement, dated as of September 17, 2018 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among MTE Holdings LLC,
a Delaware limited liability company (the “Company”), Riverstone Credit Management, LLC, as
administrative agent and collateral agent for the lenders (the “Administrative Agent”), and the
Lenders party thereto. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

                                      WITNESSETH

        WHEREAS, the Credit Agreement provides in Section 2.17(b) thereof that any bank,
financial institution or other entity may become a Lender under the Credit Agreement with the
consent of the Administrative Agent in connection with a transaction described in Section 2.17(a)
thereof by executing and delivering to the Company and the Administrative Agent a supplement
to the Credit Agreement in substantially the form of this Supplement; and

       WHEREAS, the undersigned now desires to become a Lender under the Credit Agreement;

       NOW, THEREFORE, the undersigned hereby agrees as follows:

       1.      The undersigned agrees to be bound by the provisions of the Credit Agreement, and
       agrees that it shall, on the date this Supplement is accepted by the Company and the
       Administrative Agent (the “Effective Date”), become a Lender for all purposes of the
       Credit Agreement to the same extent as if originally a party thereto, with an Incremental
       Facility Commitment of $[__________________].

       2.      The undersigned (a) represents and warrants that (i) it has full power and authority,
       and has taken all action necessary, to execute and deliver this Supplement and to
       consummate the transactions contemplated hereby and to become a Lender under the
       Credit Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
       Agreement that are required to be satisfied by it in order to become a Lender, (iii) from and
       after the Effective Date, it shall be bound by the provisions of the Credit Agreement as a
       Lender thereunder and shall have the obligations of a Lender thereunder, (iv) it has received
       a copy of the Credit Agreement and such other documents and information as it has deemed
       appropriate to make its own credit analysis and decision to enter into this Supplement on
       the basis of which it has made such analysis and decision independently and without
       reliance on the Administrative Agent or any other Lender, (v) it has delivered all requested
       know-your-customer documentation, and a duly executed administrative questionnaire to
       the Administrative Agent, (vi) it has delivered such forms, certificates or other evidence,
       if any, with respect to United States federal income tax withholding matters as may be
       required to be deliver to Administrative Agent pursuant to Sections Error! Reference
          Case 19-12269-KBO         Doc 70-1     Filed 11/12/19     Page 270 of 282



       source not found. and (vii) if it is a Non-U.S. Lender, attached to the Supplement is any
       documentation required to be delivered by it pursuant to the terms of the Credit Agreement,
       duly completed and executed by the undersigned; and (b) agrees that (i) it will,
       independently and without reliance on the Administrative Agent or any other Lender, and
       based on such documents and information as it shall deem appropriate at the time, continue
       to make its own credit decisions in taking or not taking action under the Loan Documents,
       and (ii) it will perform in accordance with their terms all of the obligations which by the
       terms of the Loan Documents are required to be performed by it as a Lender.

        The undersigned Lender’s address for notices for the purposes of the Credit Agreement is
as follows:

______________________________

______________________________

______________________________



                                    [Signature Pages Follow]
          Case 19-12269-KBO        Doc 70-1       Filed 11/12/19        Page 271 of 282



                                                      Very truly yours,

                                                      [NAME OF LENDER]


                                                      By: __________________________
                                                      Name:
                                                      Title:



Accepted this ___ day of _________, 20__:


RIVERSTONE CREDIT MANAGEMENT, LLC,
as the Administrative Agent

By:_____________________________
 Name:
 Title:




                              Signature Page to New Lender Supplement
         Case 19-12269-KBO   Doc 70-1       Filed 11/12/19        Page 272 of 282



Accepted and Agreed:

RIVERSTONE CREDIT MANAGEMENT, LLC,
 as Administrative Agent


By:
Name:
Title:

Accepted and Agreed:

[New Lender]


By:
Name:
Title:




                        Signature Page to New Lender Supplement
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 273 of 282



                                                                                      EXHIBIT L-1

                    FORM OF U.S. TAX COMPLIANCE CERTIFICATE

    (For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

      Reference is hereby made to the Term Loan Credit Agreement, dated as of September 17,
2018 (as it may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among MTE Holdings LLC, a Delaware limited liability company (the
“Company”), the Lenders from time to time party thereto and Riverstone Credit Management,
LLC, as administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the Loan(s) (as well as any Note(s)
evidencing such Loan(s)) in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten-
percent (10%) shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code and (iv) it is not a “controlled foreign corporation” related to the Company
as described in Section 881(c)(3)(C) of the Internal Revenue Code.

         The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable (or, in each case, any successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

        Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
        Name:
        Title:
Date: [        ], 20[ ]
           Case 19-12269-KBO           Doc 70-1      Filed 11/12/19      Page 274 of 282



                                                                                        EXHIBIT L-2

                    FORM OF U.S. TAX COMPLIANCE CERTIFICATE

   (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)

      Reference is hereby made to the Term Loan Credit Agreement, dated as of September 17,
2018 (as it may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among MTE Holdings LLC, a Delaware limited liability company (the
“Company”), the Lenders from time to time party thereto and Riverstone Credit Management,
LLC, as administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the participation in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iii) it is not a ten-percent (10%) shareholder of the Company within
the meaning of Section 881(c)(3)(B) of the Internal Revenue Code and (iv) it is not a “controlled
foreign corporation” related to the Company as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

       The undersigned has furnished its participating Lenders with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or, in each case, any
successor form). By executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in which each payment is
to be made to the undersigned, or in either of the two calendar years preceding such payments.

        Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.



[NAME OF PARTICIPANT]
By:
        Name:
        Title:
Date: [          ], 20[ ]
           Case 19-12269-KBO          Doc 70-1      Filed 11/12/19      Page 275 of 282



                                                                                       EXHIBIT L-3
                    FORM OF U.S. TAX COMPLIANCE CERTIFICATE

     (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

      Reference is hereby made to the Term Loan Credit Agreement, dated as of September 17,
2018 (as it may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among MTE Holdings LLC, a Delaware limited liability company (the
“Company”), the Lenders from time to time party thereto and Riverstone Credit Management,
LLC, as administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned nor any of its direct or
indirect partners/members is a “bank” extending credit pursuant to a loan agreement entered into
in the ordinary course of its trade or business within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iv) none of its direct or indirect partners/members is a ten-percent (10%)
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a “controlled foreign corporation”
related to the Company as described in Section 881(c)(3)(C) of the Internal Revenue Code.

       The undersigned has furnished its participating Lender with Internal Revenue Service Form
W-8IMY (or any successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or, in each case, any successor form) or (ii) an IRS Form W-
8IMY (or any successor form) accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or, in each case, any successor form), from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

        Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
        Name:
        Title:
Date: [        ], 20[ ]
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 276 of 282



                                                                                      EXHIBIT L-4

                    FORM OF U.S. TAX COMPLIANCE CERTIFICATE

       (For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

      Reference is hereby made to the Term Loan Credit Agreement, dated as of September 17,
2018 (as it may be amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among MTE Holdings LLC, a Delaware limited liability company (the
“Company”), the Lenders from time to time party thereto and Riverstone Credit Management,
LLC, as administrative agent and collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

        Pursuant to the provisions of Section 2.14 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the Loans(s) (as well as any Note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this Agreement or any other
Loan Document, neither the undersigned nor any of its direct or indirect partners/members is a
“bank” extending credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten-percent (10%) shareholder of the Company
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code and (v) none of its direct
or indirect partners/members is a “controlled foreign corporation” related to the Company as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

       The undersigned has furnished the Administrative Agent and the Company with IRS Form
W-8IMY (or any successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or, in each case, any successor form) or (ii) an IRS Form W-
8IMY (or any successor form) accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or, in each case, any successor form), from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years preceding such
payments.

        Unless otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]
By:
     Name:
     Title:
          Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 277 of 282



Date: [       ], 20[ ]
           Case 19-12269-KBO          Doc 70-1     Filed 11/12/19      Page 278 of 282



                                                                                       EXHIBIT M

                          FORM OF ASSIGNMENT AGREEMENT

        This Assignment Agreement (the “Assignment Agreement”) is dated as of the Effective
Date set forth below and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth in Annex
1 attached hereto are hereby agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

         For an agreed consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the Assignor, subject
to and in accordance with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including the Option Agreement and any
letters of credit and guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other right of the Assignor
(in its capacity as a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment Agreement, without
representation or warranty by the Assignor.

1.     Assignor:                 ______________________________

2.     Assignee:                 ______________________________
                                 [and is an Affiliate of [identify Lender]]

3.     Company:                  MTE Holdings LLC

4.     Administrative Agent:     Riverstone Credit Management, LLC, as the administrative agent
                                 and collateral agent under the Credit Agreement

5.     Credit Agreement:         The Term Loan Credit Agreement dated as of September 17, 2018
                                 among MTE Holdings LLC, the Lenders from time to time party
                                 thereto, and Riverstone Credit Management, LLC, as
                                 administrative agent and collateral agent


US 5749121v.3
           Case 19-12269-KBO           Doc 70-1     Filed 11/12/19   Page 279 of 282



6.     Assigned Interest:
      Commitment                Loans Assigned      Aggregate Amount of   Percentage Assigned
       Assigned                                      Commitment/Loans              of
                                                       for all Lenders    Commitment/Loans
                            $                       $                                       %
                            $                       $                                       %
                            $                       $                                       %


Effective Date: [       ], 20[ ] [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN
THE REGISTER THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

                                                 ASSIGNOR

                                                 [NAME OF ASSIGNOR]



                                                 By:______________________________
                                                 Name:
                                                 Title:



                                                 ASSIGNEE

                                                 [NAME OF ASSIGNEE]



                                                 By:______________________________
                                                 Name:
                                                 Title:




US 5749121v.3
           Case 19-12269-KBO   Doc 70-1   Filed 11/12/19   Page 280 of 282



Acknowledged:

RIVERSTONE CREDIT MANAGEMENT, LLC, as Administrative Agent



By_________________________________
Name:
Title:




US 5749121v.3
            Case 19-12269-KBO         Doc 70-1     Filed 11/12/19     Page 281 of 282



                                                                                         ANNEX 1

                        STANDARD TERMS AND CONDITIONS FOR
                             ASSIGNMENT AGREEMENT

       1.      Representations and Warranties.

        1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Credit Agreement or
any other Loan Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective obligations under any Loan
Document.

        1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this Assignment Agreement
and to consummate the transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and become a Lender, (iii)
from and after the Effective Date, it shall be bound by the provisions of the Credit Agreement as
a Lender thereunder and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement and such other documents
and information as it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Administrative Agent
or any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment Agreement is
any documentation required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

       2.      Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding the Effective
Date and to the Assignee for amounts which have accrued from and after the Effective Date.

3.     General Provisions. This Assignment Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This Assignment
          Case 19-12269-KBO         Doc 70-1    Filed 11/12/19     Page 282 of 282



Agreement may be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this Assignment Agreement
by telecopy shall be effective as delivery of a manually executed counterpart of this Assignment
Agreement. This Assignment Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF
THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS ASSIGNMENT AGREEMENT OR
THE ASSIGNOR/ASSIGNEE RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS ASSIGNMENT
AGREEMENT, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN
ENTERING INTO THIS ASSIGNMENT AGREEMENT AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY
OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 3 AND EXECUTED BY EACH OF
THE PARTIES HERETO THAT IS PARTY TO SUCH JUDICIAL PROCEEDING), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS
ASSIGNMENT AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
